Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 1 of
                                      332

                                                                           Page 1
                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
             ----------------------------------X
             IRA KLEIMAN, as the personal              )
             representative of the Estate of           )
             David Kleiman, and W&K Info               )
             Defense Research, LLC,                    )
                                                       )
                                  Plaintiffs,          ) CASE NO.:
                                                       )
             v.                                        ) 9:18-cv-80176-BB/BR
                                                       )
             CRAIG WRIGHT,                             )
                                                       )
                                  Defendant.           )
             ----------------------------------X


                                      CONFIDENTIAL
                                 REMOTE DEPOSITION OF
                         WILLIAM GREGORY EGGINGTON, PH.D.
                    Wednesday, April 29, 2020; 12:06 p.m. EST


             Job No.:      572757
             Pgs.     1 - 296
             Reported by:     Cindy L. Sebo, RMR, CRR, RPR, CSR, CCR,
             CLR, RSA, Remote Counsel Reporter, LiveDeposition
             Authorized Reporter


                                 MAGNA LEGAL SERVICES
                                     (866) 624-6221
                                     www.MagnaLS.com
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 2 of
                                      332

                                                                           Page 2
        1                         Remote Confidential Deposition of

        2        WILLIAM GREGORY EGGINGTON, PH.D. taken by Counsel

        3        for Plaintiffs, held remotely before Cindy L. Sebo,

        4        Registered Merit Court Reporter, Certified Real-Time

        5        Reporter, Registered Professional Reporter,

        6        Certified Shorthand Reporter, Certified Court

        7        Reporter, Certified LiveNote Reporter, Real-Time

        8        Systems Administrator, Remote Counsel Reporter,

        9        LiveDeposition Authorized Reporter and Notary

       10        Public, beginning at approximately 12:06 p.m. EST,

       11        when were present on behalf of the respective

       12        parties:

       13

       14

       15

       16

       17

       18

       19

       20

       21

       22
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 3 of
                                      332

                                                                           Page 3
        1                       A P P E A R A N C E S:

        2               (All via Zoom Video Communications)

        3    Attorney for Plaintiffs:

        4          BOIES SCHILLER FLEXNER LLP

        5          ANDREW S. BRENNER, ESQUIRE

        6          100 SE 2nd Street, Suite 2800

        7          Miami, Florida 33131

        8          305.357.8414

        9          abrenner@bsfllp.com

       10

       11    Attorney for Defendant:

       12          RIVERO MESTRE LLP

       13          NEHA DAGLEY, ESQUIRE

       14          2525 Ponce de Leon Boulevard, Suite 1000

       15          Miami, Florida 33134

       16          305.445.2500

       17          ndagley@riveromestre.com

       18

       19    ALSO PRESENT:

       20          ROBERT A. LEONARD, PH.D.

       21

       22
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 4 of
                                      332

                                                                           Page 4
        1                        INDEX OF EXAMINATION
        2    WILLIAM GREGORY EGGINGTON, PH.D.
        3     EXAMINATION BY                                            PAGE
        4        Mr. Brenner                                               7
        5
        6                                 -   -   -
        7                           INDEX TO EXHIBITS
        8                                 -   -   -
        9        (Exhibits Attached to the Original Transcript.)
       10     EGGINGTON
              DEPOSITION
       11     EXHIBIT NUMBER               DESCRIPTION                  PAGE
       12             1             Notice of Taking Deposition
       13                           Duces Tecum                          13
       14
                      2             William G. Eggington
       15
                                    Consulting Record                    15
       16
       17             3             Engagement Letter, Kass to
       18                           Eggington, April 13, 2020            17
       19
                      4             Response to Leonard Report:
       20
                                    Kleiman v. Wright; Expert
       21
                                    Report of Dr. William G.
       22
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 5 of
                                      332

                                                                           Page 5
        1                                 -   -   -
        2                   INDEX TO EXHIBITS (Continued)
        3                                 -   -   -
        4     EGGINGTON
              DEPOSITION
        5     EXHIBIT NUMBER               DESCRIPTION                  PAGE
        6             5             Report or Affidavit of
        7                           William G. Eggington
        8                           Dutcher v. Bold Films                94
        9
                      6             Robert A. Leonard, Ph.D.
       10
                                    Expert Report                       289
       11
       12             7             Court Opinion, Dutcher v.
       13                           Bold Films                          289
       14
                      8             Court Opinion, Ceglia v.
       15
                                    Zuckerberg                          290
       16
       17             9             Defendants' Motion to Exclude
       18                           Expert Testimony of Gerald
       19                           R. McMenamin                        290
       20
       21
       22
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 6 of
                                      332

                                                                           Page 6
        1                    S T I P U L A T I O N S

        2               IT IS HEREBY STIPULATED AND AGREED

        3     by and between counsel no party to the litigation

        4     will object to the remote deposition on the grounds

        5     that the certified stenographer may not have the

        6     legal authority to swear in the witness.

        7

        8               FURTHER STIPULATED AND AGREED

        9     that in lieu of the oath administered in person,

       10     the witness declares the testimony in this matter

       11     under the penalty of perjury.

       12

       13               FURTHER STIPULATED AND AGREED

       14     that the certified stenographer is not physically

       15     present in the deposition room and will be

       16     reporting this deposition remotely.

       17

       18               FURTHER STIPULATED AND AGREED

       19     all parties and their counsel consent to this

       20     arrangement and waive any objections to this manner

       21     of reporting.

       22
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 7 of
                                      332

                                                                           Page 7
        1                        P R O C E E D I N G S

        2

        3                           Remote Deposition

        4                   April 29, 2020; 12:06 p.m. EST

        5

        6                                 -   -   -

        7                  WILLIAM GREGORY EGGINGTON, PH.D.,

        8     after having been first duly sworn remotely by the

        9              certified stenographer, was examined

       10                      and testified as follows:

       11                                 -   -   -

       12                                 -   -   -

       13              EXAMINATION BY COUNSEL FOR PLAINTIFFS

       14                                 -   -   -

       15       BY MR. BRENNER:

       16             Q.       Good morning, Dr. Eggington.

       17                      How are you?

       18             A.       Fine.

       19             Q.       We at least met via Zoom, I think, at

       20       the deposition of Dr. Leonard last week, but let me

       21       reintroduce myself.       My name is Andrew Brenner, and

       22       I represent the Plaintiffs in this lawsuit.
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 8 of
                                      332

                                                                           Page 8
        1                      Do you understand that?

        2             A.       Yes.

        3             Q.       Have you had your deposition taken

        4       before?

        5             A.       Yes.

        6             Q.       Have you had your deposition taken

        7       through a remote connection such as Zoom or

        8       telephone before?

        9             A.       No.

       10             Q.       Okay.   So the rules of the

       11       deposition -- rules of deposition, generally, are

       12       you familiar with?

       13             A.       Yes.

       14             Q.       Okay.   The only change I would say when

       15       appearing remotely -- and it's really not a change;

       16       it's a point of emphasis -- is, because there's a

       17       little delay, to the best of your ability, try to

       18       give maybe just an extra second before you answer

       19       to give counsel for Dr. Wright a chance to object.

       20                      Okay?

       21             A.       Yes.

       22             Q.       And then you and I, since the dialogue
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 9 of
                                      332

                                                                           Page 9
        1       is primarily going to be between you and I -- let's

        2       each try to be extra careful to -- in your case, to

        3       make sure you let me finish my question, even if

        4       you're pretty sure where I'm going; and I will do

        5       the same for you, to make sure I let you finish

        6       your answer.

        7                      Okay?

        8             A.       Yes.

        9             Q.       There will be times, I suspect, that

       10       one or both of us will violate that rule

       11       unknowingly or unintentionally, and if I do that

       12       and I cut you off in answer, just let me know and

       13       raise your hand or say "I wasn't done."            And I will

       14       back off and let you finish your answer.

       15                      Okay?

       16                      (Connectivity issues.)

       17                      THE WITNESS:     Things froze up.       I

       18             have a little thing down here that's

       19             telling me that all sorts of buzz, going

       20             red -- not at my end, but at you guys' end.

       21             It doesn't probably mean anything, but I'll

       22             answer "yes" to that.
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 10 of
                                      332

                                                                          Page 10
         1      BY MR. BRENNER:

         2            Q.       Okay.    We'll work our way through the

         3      technology as best we can.

         4                     I'm going to share my screen with you

         5      and show you your notice of deposition for today.

         6            A.       Okay.

         7            Q.       And let me just first ask you, have you

         8      seen that document before?

         9            A.       Yes.

       10             Q.       Okay.    I'm going to scroll down to

       11       Schedule A, which is what we call the -- the "duces

       12       tecum request," or the "request for documents."

       13                      Do you see that?

       14             A.       Yes.

       15             Q.       Okay.    And there were four things

       16       requested of you, and I just want to walk through

       17       each of them and make sure our record is clear.

       18                      Okay?

       19             A.       Yes.

       20             Q.       The first thing was all invoices for

       21       your work in this case.        And I was provided --

       22       well, let me show you what I was provided and see
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 11 of
                                      332

                                                                          Page 11
         1      if that's responsive.

         2                     Give me one second.

         3                     (Pause.)

         4      BY MR. BRENNER:

         5            Q.       Did you -- have you sent an invoice for

         6      your work in this case?

         7            A.       No.

         8            Q.       Okay.    You -- for Number 2, it was --

         9      so the answer for Schedule A, you didn't bring

       10       anything because you don't have such an invoice;

       11       that is correct?

       12             A.       Correct.

       13             Q.       Okay.    You did provide something

       14       responsive to Number 2, and that was a one-page

       15       time sheet; is that correct?

       16             A.       A record, yes --

       17             Q.       Okay.

       18             A.       -- a record of mine.

       19             Q.       And that listed the hours you've spent

       20       on the case to date?

       21             A.       Correct.

       22             Q.       Okay.    And is that the most up-to-date
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 12 of
                                      332

                                                                          Page 12
         1      listing you have of what you call your time record?

         2            A.       Yes.

         3            Q.       And what is your hourly charge or

         4      charges in this case?

         5            A.       Five hundred an hour, and 600 an hour

         6      for deposition.

         7            Q.       And then the third thing -- well, let's

         8      skip the third for a second.          That'll take a little

         9      more time.

       10                      The fourth thing was any engagement

       11       letters for your work in this case.            And I'll

       12       represent that your -- counsel for Dr. Wright

       13       provided me an engagement letter that you had

       14       entered with the Rivero Mestre law firm; is that

       15       correct?

       16             A.       Yes.

       17             Q.       Okay.    I'm going to try to pull those

       18       up just so we can mark it.

       19                      MR. BRENNER:      We'll mark the

       20             deposition notice as Exhibit 1, Cindy.

       21

       22
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 13 of
                                      332

                                                                          Page 13
         1                                -   -    -

         2                     (Eggington Deposition Exhibit Number

         3                      1, Notice of Taking Deposition

         4                      Duces Tecum, marked for

         5                      identification, as of this date.)

         6                     CERTIFIED STENOGRAPHER:         Okay.

         7            Sure.

         8                     MR. BRENNER:       Let me try to pull

         9            those things up.

       10       BY MR. BRENNER:

       11             Q.       While we're doing that, Doctor, the

       12       time record -- does that reflect your first work in

       13       the case?

       14             A.       Yes.

       15             Q.       And how -- how were you first contacted

       16       to work on the case?

       17             A.       I think -- I was contacted by e-mail

       18       by -- and on -- on April the 12th.

       19             Q.       And do you know who contacted you?

       20             A.       Yes, Zalman -- I don't know his last --

       21       is it Ness?

       22             Q.       Kass.
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 14 of
                                      332

                                                                          Page 14
         1            A.       Kass.     Sorry.   Yes.

         2            Q.       Does that sound right?

         3            A.       Yes.

         4            Q.       And what was -- what was in that

         5      e-mail, meaning was there any information?

         6                     What did that e-mail say?

         7            A.       Oh.     I can't recollect -- I can't

         8      recollect --

         9            Q.       Okay.

       10             A.       -- just -- yeah; I can't recollect.

       11             Q.       Okay.    Let's pull those up and see if

       12       that -- I don't know why I'm -- I'm having such

       13       trouble.

       14                      Just give me a moment.

       15                      Okay.    You see that on the screen?

       16             A.       Yes.

       17             Q.       That's what you refer to as the -- as

       18       the "consulting record."

       19                      Is that your -- is that an up-to-date

       20       description or description and listing of the time

       21       you spent working on this case?

       22             A.       Up till 27th of April, yes.
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 15 of
                                      332

                                                                          Page 15
         1              Q.     Okay.    And there was an entry on the

         2      27th of April for your deposition preparation and

         3      your discussion with counsel, correct?

         4              A.     Correct.

         5              Q.     And I guess that -- did you have

         6      additional time on the 28th, which was yesterday?

         7              A.     Yeah, I think there was some contact.

         8              Q.     How much time was that?

         9              A.     I haven't -- I haven't figured out that

       10       time.    It might have been two or three hours.

       11             Q.       Okay.    And what about this morning,

       12       today, any -- any additional time?

       13             A.       Just brief conversations.

       14             Q.       Okay.    Less than an hour?

       15             A.       Oh.   Yeah.

       16             Q.       Okay.    Okay.

       17                      MR. BRENNER:       We'll mark this as

       18             Exhibit 2, the consulting record.

       19                                 -   -    -

       20                      (Eggington Deposition Exhibit Number

       21                       2, Consulting Record, marked for

       22
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 16 of
                                      332

                                                                          Page 16
         1                      identification, as of this date.)

         2                                -   -    -

         3      BY MR. BRENNER:

         4            Q.       And let me just bring up Exhibit -- the

         5      next document.

         6                     Is this the -- you see that, sir?

         7            A.       Yes.

         8            Q.       -- is this the retainer agreement

         9      between yourself and the Rivero Mestre law firm?

       10             A.       There isn't a retainer, but it's the

       11       agreement, yes, engagement agreement.

       12             Q.       Okay.    Fair enough.

       13                      It's the engagement agreement for your

       14       work in this case, correct?

       15             A.       Correct.

       16             Q.       It's signed or dated April 13th, 2020.

       17                      Is that the -- to the best of your

       18       recollection, your first involvement in the case?

       19             A.       Other than the initial phone call on --

       20       the initial contact on April 12th, yes.

       21                      MR. BRENNER:       Okay.   And we'll mark

       22             this as Exhibit 3.
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 17 of
                                      332

                                                                          Page 17
         1                                -   -   -

         2                     (Eggington Deposition Number 3,

         3                      Engagement Letter, marked for

         4                      identification, as of this date.)

         5                                -   -   -

         6      BY MR. BRENNER:

         7            Q.       And that's your signature on the bottom

         8      dated the same day, April 13, 2020, correct?

         9            A.       Yes.

       10             Q.       Okay.

       11                      Okay.    Let's go back to the deposition

       12       notice.    The only item we haven't gone through is

       13       Item Number 3, and let me ask you this:             When I

       14       refer to "case documents," what I'm referring to

       15       is -- is documents specifically related to the case

       16       itself or to the parties in the case as opposed to,

       17       for example, literature you reviewed and things

       18       like that.

       19                      Do you understand that distinction?

       20             A.       Yes.    Yes.

       21             Q.       Okay.    Now, you noticed in

       22       Dr. Leonard's report that he referenced various
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 18 of
                                      332

                                                                          Page 18
         1      case documents that he was provided.

         2                     You saw that?

         3            A.       Yes.

         4            Q.       Okay.    And some of those documents have

         5      what we call "Bates stamps" on the bottom.

         6                     Do you know what that is?

         7            A.       Well, it's the legal recordkeeping.

         8            Q.       Right.    It's a number that -- that

         9      marks that it's a production -- a production

       10       document by one side or the other or a third party

       11       in the lawsuit.

       12                      Do you understand that?

       13             A.       Yes.

       14             Q.       Okay.    So you saw that he referenced a

       15       bunch of those in his report.

       16                      Did you review all those documents?

       17                      (Connectivity issues.)

       18                      THE WITNESS:      Okay.    Something's

       19             gone quiet.

       20       BY MR. BRENNER:

       21             Q.       Okay.    Can you not hear me?

       22             A.       Now I can.
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 19 of
                                      332

                                                                          Page 19
         1            Q.       Okay.    I'll ask the question again.

         2                     You noticed in Dr. Leonard's report

         3      that he reviewed an amount of documents that all

         4      had Bates stamps on them.

         5                     Did you see that?

         6            A.       Yes.

         7            Q.       And those were predominantly e-mails by

         8      and amongst various parties in the lawsuit.

         9                     Correct?

       10             A.       Correct.

       11             Q.       Did you review all of those?

       12             A.       To the best of my knowledge, yes.

       13             Q.       Now, there were -- were there any

       14       documents in -- again, putting aside literature and

       15       things like that, were there any case documents in

       16       Dr. Leonard's report that you did not also review?

       17             A.       I -- I cannot say for sure that I

       18       reviewed all the documents.          I know there was some

       19       controversy, and you guys talked about that in the

       20       deposition, and -- but I think counsel has provided

       21       me with all the documents that were available.

       22             Q.       It's fair to say that it was your
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 20 of
                                      332

                                                                          Page 20
         1      intention to review all of the case documents that

         2      were cited in Dr. Leonard's report?

         3             A.      Correct.

         4             Q.      And if one got missed because either we

         5      produced it late, or something, you just can't

         6      guarantee it's 100 percent, but your goal was

         7      100 percent?

         8             A.      Correct.

         9             Q.      Okay.    Now, there were also

       10       documents -- and I think you saw this in

       11       Dr. Leonard's deposition -- also case documents --

       12       although not with Bates stamps; so, for example,

       13       blog posts from Dr. Wright that were not cited in

       14       Dr. Leonard's report but were, in fact, reviewed by

       15       him.

       16                      Do you recall that discussion at his

       17       deposition?

       18              A.      Yeah, I have a vague memory of that.

       19              Q.      Okay.    Did you review those documents

       20       as well?

       21              A.      Not -- not for the report, but I have

       22       since.
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 21 of
                                      332

                                                                          Page 21
         1            Q.       You reviewed all of them since?

         2            A.       I cannot say "all," but I believe I

         3      have.

         4            Q.       And what was the purpose of that

         5      review?

         6            A.       I don't know.      Just to have a look at

         7      these.

         8            Q.       Okay.    Did the -- the -- what I'll call

         9      the -- the "non-Leonard-cited documents" that we're

       10       talking about -- did those impact your opinions in

       11       this case one way or the other?

       12             A.       No -- excuse me.

       13                      No.

       14             Q.       Now, are there any documents, case

       15       documents, as we've defined them, that you reviewed

       16       that were not reviewed by Dr. Leonard?

       17             A.       No.

       18             Q.       So, for example, you didn't review any

       19       additional e-mails that at least on their face

       20       purported to be from Dr. Wright?

       21             A.       No.

       22             Q.       Did you -- do you know if there are
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 22 of
                                      332

                                                                          Page 22
         1      additional e-mails from Dr. Wright or that purport

         2      to be from Dr. Wright that have been produced in

         3      this case that you have not reviewed?

         4            A.       There -- wasn't there some discussion

         5      in Dr. Leonard's deposition of some kind of a

         6      spreadsheet?      But I don't know -- basically, I -- I

         7      reviewed the documents that -- as many documents as

         8      I could that I had that were referenced in

         9      Dr. Leonard's report, and -- and I'm not certain

       10       about anything else.

       11             Q.       Okay.    And my last question was bad

       12       because I called Dr. Leonard "Dr. Wright."             So let

       13       me try again.

       14             A.       Okay.    Did --

       15             Q.       I'm trying to get -- I'm trying to

       16       understand if you know one way or the other whether

       17       there are e-mails that purport to be from

       18       Dr. Wright that were not reviewed by Dr. Leonard.

       19                      Do you know if those exist?

       20                      MS. DAGLEY:     Object to form.

       21                      THE WITNESS:      Can you ask that

       22             again, please?
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 23 of
                                      332

                                                                          Page 23
         1      BY MR. BRENNER:

         2            Q.       Sure.

         3                     So you understood that Dr. Leonard

         4      cited in his report a -- you know, a series of

         5      e-mails that he reviewed in connection with his

         6      opinion?

         7            A.       Correct.

         8            Q.       And then you also know that he -- he

         9      also provided a list of additional documents that

       10       he reviewed but that were not considered with his

       11       opinion?

       12                      (Connectivity issues.)

       13                      THE WITNESS:       Okay.   You're breaking

       14             up.

       15                      MR. BRENNER:       Okay.   Let's go off

       16             the record for one second.

       17                                 -   -    -

       18                      (Whereupon, a discussion was held

       19                       off the record.)

       20                                 -   -    -

       21       BY MR. BRENNER:

       22             Q.       Dr. Eggington, before we had some
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 24 of
                                      332

                                                                          Page 24
         1      technical difficulties, here's what I'm trying to

         2      understand:     Do you have an understanding one way

         3      or the other whether there are additional e-mails

         4      from Dr. Wright that have been produced in this

         5      case but have not been provided to you to review?

         6            A.       I don't have a clear understanding.             My

         7      focus is on -- is on the report that Dr. Leonard

         8      wrote and the documents there.

         9            Q.       Okay.    So I think you just answered

       10       this question, but I will ask it anyway:             Did you

       11       ask counsel if there were additional -- what

       12       Dr. Leonard refers to as "K documents" for

       13       Dr. Wright, meaning documents that are known to be

       14       written by him?

       15                      MS. DAGLEY:     Object to form.

       16                      THE WITNESS:      All I did was focus on

       17             the record -- on the -- on the documents

       18             referenced in -- in Dr. Leonard's report.

       19             And I had no recollection of asking for any

       20             additional documents.

       21       BY MR. BRENNER:

       22             Q.       I'll ask you the same question for
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 25 of
                                      332

                                                                          Page 25
         1      Q documents:      Did you ask if there were any

         2      additional e-mails that on their face purport to be

         3      from Dr. Wright that have been produced in this

         4      case that were not provided to you to review?

         5            A.       No, I didn't.

         6                     MS. DAGLEY:     Object to form.

         7      BY MR. BRENNER:

         8            Q.       Now, on the document set that you

         9      reviewed, you understand -- when I use the word "K

       10       documents," I'm not asking you to agree that they

       11       are K documents, that they are known Craig Wright

       12       documents; I'm doing that so you understand what

       13       I'm talking about.

       14                      Okay?

       15             A.       Correct.

       16             Q.       Okay.    Now, this question I am going to

       17       ask you about whether they are, in fact, K

       18       documents.

       19                      So let me ask you that:         Did you

       20       inquire of counsel or anyone else of whether the

       21       documents in Dr. Leonard's report that are

       22       identified as K documents were, in fact, written by
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 26 of
                                      332

                                                                          Page 26
         1      Dr. Wright?

         2                     MS. DAGLEY:     Object to form.

         3                     THE WITNESS:      No.

         4      BY MR. BRENNER:

         5            Q.       Was that not of interest to you?

         6            A.       I assumed that the record -- that the

         7      documents labeled as K documents in Dr. Leonard's

         8      report were K documents, because I had no reason

         9      not to make that assumption.

       10             Q.       Okay.    So the same question for the

       11       Q documents:      Did you ask counsel or anyone else

       12       whether the documents that are identified in

       13       Dr. Leonard's report as either Q 1 or Q 2 -- did

       14       you ask about any of those documents whether they

       15       were or were not authored by Dr. Wright?

       16                      MS. DAGLEY:     Object to form.

       17                      THE WITNESS:      No, I did not.

       18       BY MR. BRENNER:

       19             Q.       Have you formed -- in your report --

       20       strike that.

       21                      Are you offering an opinion to a

       22       reasonable degree of certainty whether Dr. Wright
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 27 of
                                      332

                                                                          Page 27
         1      is or is not the author of any of the Q documents?

         2            A.        My focus mostly is on the report, and

         3      that's what I was asked to do, and so I offered an

         4      opinion, I think, more on the reliability and the

         5      validity of the report.        And so that opinion, as it

         6      reflects on the nature of the documents, is -- is

         7      guided more by the reliability -- my assessment of

         8      the reliability and validity of Dr. Leonard's

         9      report.

       10             Q.       Okay.    And I appreciate that you're

       11       telling me the -- the emphasis or what you did more

       12       in your report, but I just need to know if you're

       13       offering an opinion to a reasonable degree of

       14       certainty in your field that any of the Q documents

       15       identified in Dr. Leonard's report were or were not

       16       authored by Dr. Wright.

       17                      MS. DAGLEY:     Object to form.

       18                      THE WITNESS:      I think I've answered

       19             that question as much as I can right now,

       20             because my focus, as I said, was on the

       21             reliability and validity of Dr. Leonard's

       22             report.
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 28 of
                                      332

                                                                          Page 28
         1      BY MR. BRENNER:

         2            Q.        Well, I understand you think you

         3      answered it, but you keep answering it by saying

         4      where your focus is.        So we can go through your

         5      report line by line, if you want to, but I want to

         6      know if you have an opinion in your report to a

         7      reasonable degree of scientific certainty whether

         8      any of the Q documents were or were not authored by

         9      Dr. Wright.

       10                      MS. DAGLEY:     Object to form.

       11                      THE WITNESS:      I -- my -- I'm sorry.

       12                      Can I refer to the opinion in my

       13             report?

       14       BY MR. BRENNER:

       15             Q.       Sure, of course.       And that's a standing

       16       permission.     Anytime you need to go to your report,

       17       we can do it one of two ways:          You can do it in

       18       front of you, or you can ask me to put it up.

       19       Either way is fine with me.

       20             A.       So I have the report in front of me --

       21             Q.       Okay.

       22             A.       -- so let me just go to the end of the
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 29 of
                                      332

                                                                          Page 29
         1      report.

         2            Q.       Yes, sir.

         3                     And for the benefit of everyone, I'm

         4      just going to pull the report up.

         5            A.       Okay.

         6                     MR. BRENNER:       And, Cindy, while he's

         7            looking, let's mark the report as the next

         8            exhibit.     This is Dr. Eggington's rebuttal

         9            report from -- I believe it's dated

       10             April 17th.

       11                      CERTIFIED STENOGRAPHER:         Okay.

       12                                 -   -   -

       13                      (Eggington Deposition Exhibit Number

       14                       4, Response to Leonard Report:

       15                       Expert Report of Dr. William G.

       16                       Eggington, marked for

       17                       identification, as of this date.)

       18                                 -   -   -

       19       BY MR. BRENNER:

       20             Q.       Okay.    Doctor, did you want to direct

       21       us to a portion of your report?

       22             A.       Yeah, because my -- I'm sorry.          I keep
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 30 of
                                      332

                                                                          Page 30
         1      coming back to this, but this was the whole purpose

         2      of my report and the focus of my report, and that

         3      is to discuss -- to evaluate the reliability and

         4      validity of Dr. Leonard's conclusions.            And you'll

         5      note there that he has three hypotheses, and so

         6      based upon the analysis that I did, I evaluated the

         7      reliability and validity of those three hypotheses

         8      and concluded that some of the evidence points

         9      to -- to Hypothesis 3 and some of the evidence

       10       points to -- Hypothesis 2, and that with respect to

       11       Hypothesis 1, anyone who -- who has control of

       12       standard English basically could have written those

       13       documents.

       14                      And so Hypothesis 1 is a very weak

       15       confirmation, from my perspective, when Dr. Leonard

       16       makes that -- that finding and that there's equal

       17       validity, if not more validity, and reliability

       18       to -- to go to support Hypothesis 2 and

       19       Hypothesis 3.

       20                      So that's really what I did in the

       21       case.

       22             Q.       So let's -- just so the record is
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 31 of
                                      332

                                                                          Page 31
         1      clear, you are -- you are -- we have on the screen

         2      and you're referring to Page 16 of your report?

         3            A.       Correct.

         4            Q.       And this will highlight why I'm asking

         5      you the question.

         6                     So in Page 16 of the report, under

         7      where it says Conclusions and Opinion, the first

         8      paragraph, Paragraph 26, you list the three

         9      hypotheses from Dr. Leonard's report, correct?

       10             A.       Correct.

       11             Q.       And then just under that, the back part

       12       of the -- the bottom part of Paragraph 26, you

       13       quote from Dr. Leonard's report?

       14             A.       Correct.

       15             Q.       So those are not your opinion; those

       16       are setting up what you're about to give your

       17       opinion in Paragraphs 27 and 28, correct?

       18             A.       Correct.

       19             Q.       Now, in 27 is what you're telling me

       20       the focus of your report was.

       21                      In 27, you issued an opinion -- and I'm

       22       going to paraphrase it, but it stands for what it
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 32 of
                                      332

                                                                          Page 32
         1      says -- but, essentially, you issued an opinion

         2      that says that hypothesis -- based on Dr. Leonard's

         3      analysis, which you find lacks theoretical and

         4      practical reliability and validity, one would have

         5      to land on Hypothesis 3 of Dr. Leonard's three

         6      hypotheses, correct?

         7                     MS. DAGLEY:     Object to form.

         8                     THE WITNESS:      Correct.

         9      BY MR. BRENNER:

       10             Q.       Now, but Paragraph 28 is a little

       11       different, because Paragraph 28, with all due

       12       respect, sir, you put your toe in the water a

       13       little bit and you offer an opinion that well, some

       14       of this is probably better suited to Hypothesis 2.

       15       And that's what I'm trying to figure out.

       16                      Okay?

       17                      MS. DAGLEY:     Object to form.

       18       BY MR. BRENNER:

       19             Q.       Okay, sir?

       20             A.       So as I look at Paragraph -- can you

       21       scroll up a little bit?

       22             Q.       You mean to go lower in number or
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 33 of
                                      332

                                                                          Page 33
         1      higher in number?

         2            A.       To 28 --

         3            Q.       Yes, sir.

         4            A.       -- in the middle of the page.

         5            Q.       Okay.    In the future, for me that means

         6      scroll down.

         7            A.       Okay.    Or I can just look at my thing.

         8            Q.       Yeah.

         9            A.       There we go.

       10                      So what I'm doing is evaluating

       11       Hypothesis 1, 2 and 3.        And so in Paragraph 27, I'm

       12       finding that there is some evidence to support

       13       Hypothesis 3; and then in Paragraph 28, there's

       14       some evidence to support Hypothesis 2, that the

       15       language patents --

       16             Q.       You keep --

       17             A.       -- that the language patents found in

       18       my documents --

       19                      (Connectivity issues.)

       20                      THE WITNESS:      Did I break up?

       21                      MR. BRENNER:      You did.

       22                      I'm just trying to figure out what
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 34 of
                                      332

                                                                          Page 34
         1            to do about this.

         2                     THE WITNESS:        You can do it by

         3            phone, if you want.

         4                     MR. BRENNER:        No, I really can't,

         5            because I need to use documents and --

         6                     MS. DAGLEY:        Do you want to go off

         7            the record?

         8                     MR. BRENNER:        Sure.   Let's go off

         9            the record.

       10                                 -   -    -

       11                      (Whereupon, a discussion was held

       12                       off the record.)

       13                                 -   -    -

       14       BY MR. BRENNER:

       15             Q.       Dr. Eggington, again, we had some

       16       technical difficulty, so I'm -- I'm going to try to

       17       reframe where we were to make sure the record is

       18       complete.

       19                      We had talked about what your opinion

       20       was in -- in Paragraph 27 of your report, and I

       21       want to focus on Paragraph 28.

       22                      Okay?
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 35 of
                                      332

                                                                          Page 35
         1            A.       All right.

         2            Q.       In Paragraph 28, you say that the

         3      so-called, quote, linking features, end quote, that

         4      support the notion that Craig -- strike that.

         5                     Let me start again.

         6                     In -- in Paragraph 28, you say,

         7      Following forensic stylistics frameworks, I've

         8      indicated so-called, quote, linking features, end

         9      quote, that support the notion that Craig Wright

       10       did not author the Q e-mails, thus supporting

       11       Hypothesis 2.

       12                      Do you see that?

       13             A.       Yes.

       14             Q.       And then you explain the reason.           You

       15       say, Namely, that -- and you have a quote.             And is

       16       that a quote from Dr. -- where's that quote from,

       17       the end of 28?

       18             A.       I think that's the hypothesis in --

       19       that's Hypothesis 2.

       20             Q.       Okay.    So my question for you is, Do

       21       you believe that -- strike that.

       22                      Are you offering an opinion to a
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 36 of
                                      332

                                                                          Page 36
         1      reasonable degree of certainty, as you say here,

         2      that Craig Wright did not offer the Q e-mails?

         3            A.       No.   What I'm doing there is saying

         4      that -- and you can see that in Line 1 of

         5      Paragraph 28, Following forensic stylistics

         6      frameworks.

         7                     So, essentially, if I buy into the

         8      notion that forensic stylistics has any validity

         9      and reliability, I can then say that Hypothesis 2

       10       has credibility and has support, but that is all

       11       contingent upon if I buy into the notion that

       12       forensic stylistics framework has reliability and

       13       validity.

       14                      My point in saying that is to show

       15       that -- that Dr. Leonard's method -- basically, it

       16       can account for all three conflicting hypotheses

       17       and thus is not a sound method.

       18             Q.       So just to close the loop on that, the

       19       condition is, if you bought the notion that the

       20       forensic stylistics -- stylistic frameworks -- or

       21       framework was sufficient to reach a reliable

       22       opinion in this case -- if you bought into that
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 37 of
                                      332

                                                                          Page 37
         1      notion, you would find that the Q e-mails better

         2      support Hypothesis 2; but the fact is you don't buy

         3      into that notion, correct?

         4                     MS. DAGLEY:     Object to form.

         5                     THE WITNESS:      That's correct,

         6            because it offers evidence for three

         7            conflicting hypotheses.

         8      BY MR. BRENNER:

         9            Q.       Okay.

       10             A.       Okay.

       11             Q.       Were you at -- I didn't ask you

       12       something.     I was thinking.

       13                      Were you asked to offer an opinion

       14       whether any particular e-mail cited in

       15       Dr. Leonard's report was or was not offered by

       16       Dr. Wright?

       17                      MS. DAGLEY:     Object to form.

       18                      THE WITNESS:      No.

       19       BY MR. BRENNER:

       20             Q.       Okay.    You use in your report a phrase

       21       called "authorial attribution."

       22                      Can you explain to me what that is?
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 38 of
                                      332

                                                                          Page 38
         1                     (Connectivity issues.)

         2                     THE WITNESS:      Okay.    You're breaking

         3            up.

         4                     Can you repeat that question?

         5      BY MR. BRENNER:

         6            Q.       I can, but this is not going to work.

         7                     MS. DAGLEY:     Mr. Brenner, I just

         8            turned off my video.        You can try it for

         9            another minute, if you want.

       10                      MR. BRENNER:      Sure.    Okay.

       11       BY MR. BRENNER:

       12             Q.       Dr. Eggington, let me go back again.

       13       We had some technical difficulties.

       14             A.       Yes.

       15             Q.       You use in your report, I think several

       16       times -- but you certainly use the term "authorial

       17       attribution"; is that correct?

       18             A.       Correct.

       19             Q.       What is that?

       20             A.       The ability -- authorial attribution is

       21       a fancy name for author identification, so the

       22       claimed ability to -- if -- it refers to the
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 39 of
                                      332

                                                                          Page 39
         1      claimed ability to basically be able to identify

         2      who wrote questioned or unknown documents based

         3      upon patterns established in known documents.

         4            Q.       And putting aside the methodology to do

         5      that for a moment and whether you -- you buy into

         6      what Dr. Leonard did or how he did it, is it your

         7      understanding what Dr. Leonard was trying to do was

         8      authorial attribution?

         9                     MS. DAGLEY:     Object to form.

       10                      THE WITNESS:      Yeah, he's trying to

       11             basically link known documents to unknown

       12             documents, and that fits, I think, within

       13             the framework or context of authorial

       14             attribution.

       15       BY MR. BRENNER:

       16             Q.       Okay.    And you -- the -- the word you

       17       used to describe the methodology or the -- or the

       18       methodology that Dr. Leonard uses -- use the term

       19       "forensic stylistics"; is that correct?

       20             A.       Yes.

       21             Q.       Does Dr. Leonard use the term "forensic

       22       stylistics" in this report?
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 40 of
                                      332

                                                                          Page 40
         1            A.       Not in this report.

         2            Q.       He -- and I'm just jumping off your

         3      answer.

         4                     Does that mean that you've seen him use

         5      that in other reports?

         6            A.       I haven't seen him use it in other

         7      reports.

         8            Q.       Okay.    You -- you refer to someone in

         9      your report by "Dr. McMenamin."

       10                      Did I pronounce that right?

       11             A.       McMenamin.

       12             Q.       McMenamin.

       13                      Have you seen him use the term

       14       "forensic stylistics" in his work?

       15             A.       Yes.

       16             Q.       Is that where you're getting

       17       that -- that terminology from?

       18             A.       Well, it's -- yes.

       19             Q.       Okay.    And my understanding -- well,

       20       correct me if I'm wrong.         Is it your opinion that

       21       forensic stylistics is never a reliable and valid

       22       way to do authorial attribution?
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 41 of
                                      332

                                                                            Page 41
         1                     MS. DAGLEY:     Object to form.

         2                     THE WITNESS:      When I -- when I --

         3            sorry.    I'm going to give a little bit

         4            roundabout answer, but it establishes

         5            something.

         6                     (Connectivity issues.)

         7      BY MR. BRENNER:

         8            Q.       Sure, except you froze again.

         9            A.       His class is in forensic linguistics --

       10             Q.       Hold on.     Hold on.

       11             A.       Sorry?

       12                      MR. BRENNER:      Okay.    We're going to

       13             go off the record for a few minutes.            I'm

       14             going to think about what we're going to

       15             do, but this is not going to work.

       16                      THE WITNESS:      Okay.

       17                      MR. BRENNER:      Give me -- you guys

       18             can stay on the line.        I just -- I don't

       19             know what we're going to do.

       20                      Let's take a five-minute break.

       21                      Okay?

       22                      MS. DAGLEY:     Sure.
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 42 of
                                      332

                                                                          Page 42
         1                     THE WITNESS:       Okay.

         2                     MR. BRENNER:       Thank you, Doctor.

         3                                -   -    -

         4                     (Whereupon, a recess was taken from

         5                      12:43 p.m. EST to 12:50 p.m. EST.)

         6                                -   -    -

         7      BY MR. BRENNER:

         8            Q.       Dr. Eggington, we're back on now after

         9      trying to do our best to resolve some technical

       10       difficulties, and what I was trying to ask you

       11       was -- I was asking you about forensic

       12       stylistics --

       13                      (Connectivity issues.)

       14       BY MR. BRENNER:

       15             Q.       And I see you already froze, but we'll

       16       try it again --

       17             A.       Yeah.

       18             Q.       -- I was asking you about forensic

       19       stylistics -- you're already freezing, right?

       20             A.       Yeah -- from my perspective, you're

       21       freezing.

       22                      MR. BRENNER:       All right.    This is
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 43 of
                                      332

                                                                          Page 43
         1            not going to work, folks.

         2                      We have to figure something else out

         3            because we're not even getting through one

         4            question.

         5                      THE WITNESS:      Okay.   So I can -- I

         6            can -- I live 40 minutes away from BYU, my

         7            university.      BYU -- they've got a

         8            steadier -- I think, hopefully -- I don't

         9            hear any complaints from my colleagues when

       10             they do their face -- their -- their Zoom

       11             from my office -- well, from using the BYU

       12             system.

       13                      So I can do that.

       14                      MR. BRENNER:       When you teach from

       15             there, do you --

       16                      We're off the record, right, Cindy?

       17                      CERTIFIED STENOGRAPHER:         We're still

       18             on.

       19                      MR. BRENNER:       Let's go off the

       20             record.

       21                                 -   -    -

       22                      (Whereupon, a discussion was held
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 44 of
                                      332

                                                                           Page 44
         1                      off the record.)

         2                                -   -    -

         3                     MR. BRENNER:       We're back on the

         4            record, Dr. Eggington.           And, unfortunately,

         5            as the record will reflect, we can barely

         6            make it through a question without having

         7            technical difficulties on someone's end.

         8            It's unclear whether it's yours, mine or

         9            anyone else's, but either way, we're unable

       10             to communicate.

       11                      So I'm going to -- I'm going to have

       12             to adjourn the deposition for the purpose

       13             of figuring out a different way to -- to do

       14             this, and that may -- that may involve

       15             doing it from a different location.            But

       16             we'll try to figure it out, and we'll be

       17             back with you as quick as we can.

       18                      THE WITNESS:       Okay.

       19                      MR. BRENNER:       Is that acceptable?

       20                      MS. DAGLEY:     And, Mr. Brenner, do

       21             you have a time frame?           Like, can we confer

       22             in the next 20 minutes, 30 minutes to
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 45 of
                                      332

                                                                          Page 45
         1            figure out what we're going to do?

         2                     MR. BRENNER:      We can confer

         3            immediately, if you want.

         4                     MS. DAGLEY:     Okay.

         5                     MR. BRENNER:      But if you want to

         6            talk to your colleagues, that's fine, too,

         7            before -- whatever you want.

         8                     Why don't we decide -- why don't we

         9            confer at 1:30?

       10                      MS. DAGLEY:     Sure.     I mean, it will

       11             only take me 10 minutes, so I can -- why

       12             don't we do 1:15?

       13                      MR. BRENNER:      1:15.    Just shoot me

       14             an e-mail with a number, and I'll call you

       15             at it.

       16                      MS. DAGLEY:     Okay.     We'll do it.

       17                      MR. BRENNER:      Okay.

       18                      Thank you, Dr. Eggington.

       19                      THE WITNESS:      Okay.    Sorry about

       20             that from my end.

       21                      MR. BRENNER:      No worries.

       22                      Thank you, Cindy.
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 46 of
                                      332

                                                                          Page 46
         1                                -   -   -

         2                     (Whereupon, a recess was taken from

         3                      12:56 p.m. EST to 2:45 p.m. EST.)

         4                                -   -   -

         5      BY MR. BRENNER:

         6            Q.       Dr. Eggington, it's now 2:45, and we

         7      have tried to figure out a way to proceed with this

         8      deposition through alternative remote connection,

         9      so we'll give it a shot.

       10                      I'm going to go to where I think I was,

       11       and I was asking you -- I'm going to bring up your

       12       report.

       13                      Okay.    I was asking you about forensic

       14       stylistics.

       15                      Do you recall where we were?

       16             A.       Yes.

       17             Q.       Okay.    And what I was trying to figure

       18       out was, first of all, you -- it's your opinion

       19       that the -- or is it your opinion that the

       20       methodology used by Dr. Leonard in this case is

       21       what you call "forensic stylistics"?

       22             A.       Well, Dr. Leonard doesn't really
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 47 of
                                      332

                                                                          Page 47
         1      mention what -- what method he's using and doesn't

         2      cite any references, any research showing

         3      that -- that his particular method has any history

         4      other than him using it himself.           He

         5      doesn't -- it's Leonard's method, I guess.             But I'm

         6      basically saying, based upon Carole Chaski's work

         7      and my knowledge of forensic stylistics, that it's

         8      very -- if it's not forensic stylistics, it's

         9      basically a clone of forensic stylistics.

       10                      So that's why I have that in there.

       11       The -- the -- essentially, he's using that method,

       12       as far as I can gather.

       13                      Like, if you look at Paragraph 27 --

       14             Q.       Yes, that's what I'm looking at.

       15             A.       -- that first line, I've got forensic

       16       linguistics in quotes, because I think that's what

       17       he's using.     And to the best of my knowledge, that

       18       is what he's using and that's what -- and earlier

       19       on in the report or somewhere in the report, I

       20       outline Carole Chaski's summary of forensic

       21       linguistics -- sorry -- forensic stylistics, and it

       22       basically matches Dr. Leonard's method as well.
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 48 of
                                      332

                                                                          Page 48
         1            Q.       Okay.    So just so we're clear, and in

         2      that answer -- well, twice you did it; once you

         3      corrected yourself -- one time you used "forensic

         4      linguistics," but you meant to say "forensic

         5      stylistics," right?

         6            A.       Sorry.    Yeah.

         7                     Getting back into the groove.

         8            Q.       That's okay.

         9                     So I'm just trying to make sure we're

       10       using the same nomenclature when we're talking

       11       about your report.

       12                      So when you're using the term "forensic

       13       stylistics" in the report, if it's -- I think

       14       sometimes it's in quotes; sometimes it's not.              In

       15       fact, on Page 27, it is; in 28, it is not -- either

       16       way, that's what you're using as your description

       17       of the method Dr. Leonard used in this case?

       18                      MS. DAGLEY:     Object to form.

       19                      THE WITNESS:      To the best --

       20                      Sorry. I've got to remember to wait.

       21                      -- to the best of my knowledge, it

       22             seems like that's what he's using.
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 49 of
                                      332

                                                                          Page 49
         1      BY MR. BRENNER:

         2            Q.       Okay.    So let's -- so I want to make

         3      sure I understand your opinions in the case.              And

         4      you have early -- earlier in the report, you have a

         5      statement of opinion in addition to the one we were

         6      just showing on the screen, so let me get to that.

         7                     So I'm looking at Paragraph 9 of your

         8      report --

         9            A.       Um-hum.

       10             Q.       -- and that's entitled Opinion, right?

       11             A.       Yes.

       12             Q.       And that is, in fact, one of your

       13       opinions in this case?

       14             A.       Yeah, just hang on.

       15                      For some reason, I have a bar over the

       16       bottom of my screen that -- that gets in the way of

       17       that document.      If you could raise it a little bit.

       18             Q.       You want me to go a little bit higher?

       19             A.       Yeah, there we go.

       20             Q.       Is that better?

       21             A.       Yeah.    I don't want to touch anything

       22       on that bar in case all sorts of weird things
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 50 of
                                      332

                                                                          Page 50
         1      happen.    So, yeah, if you can raise things up to

         2      basically mid screen, that will help.

         3            Q.       I will make it a little bigger so it's

         4      easier to read it.

         5                     Does that help you?

         6            A.       Yeah, that's fine.

         7            Q.       This is on Page 3 of your report.           You

         8      have a section titled Opinion.

         9            A.       Right.

       10             Q.       And Paragraph 9 -- is that, in fact,

       11       one of your opinions in this case?

       12             A.       Yes.

       13             Q.       And are the other opinions you have in

       14       this case the ones we just looked at in

       15       Paragraphs 27 and 28?

       16                      We can go back down to see it.

       17             A.       No, it's okay.

       18                      Yes, they're in my report.

       19             Q.       Okay.    Do you have any other opinions

       20       in this case other than what you revealed in your

       21       report?

       22                      MS. DAGLEY:     Object to form.
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 51 of
                                      332

                                                                          Page 51
         1                     THE WITNESS:      Well, my focus is on

         2            this report, and no relevant opinions other

         3            than what's in this report.

         4      BY MR. BRENNER:

         5            Q.       Okay.    Now, if -- we're now looking at

         6      Paragraph 9 --

         7            A.       Um-hum.

         8            Q.       -- and this is your opinion

         9      regarding the research methods -- the research

       10       methods Dr. Leonard used.

       11                      Do you see that?

       12             A.       Yes.    Yes.

       13             Q.       I need to make sure I understand.

       14                      Is it your opinion that forensic

       15       stylistics can never be used to provide reliable

       16       and valid results in an authorial attribution

       17       scenario?

       18                      MS. DAGLEY:     Object to form.

       19                      THE WITNESS:      It depends what you

       20             mean by "reliable and valid," but in terms

       21             of meeting evidentiary standards, forensic

       22             stylistics, as it's presented in this
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 52 of
                                      332

                                                                          Page 52
         1            report -- and that's really my only

         2            concern; basically, my focus is on this

         3            report -- and in my experience with

         4            forensic stylistics elsewhere suggests that

         5            it does not meet scientific standards.

         6      BY MR. BRENNER:

         7            Q.       Okay.    And that's -- that's -- that's

         8      the opinion you're trying to capture on Paragraph 9

         9      here?

       10             A.       Yes.

       11             Q.       Okay.    Now, I think you told me before

       12       that -- I have such a hard time pronouncing it.               I

       13       apologize -- authorial attribution is trying to

       14       assess whether an author of what's known as

       15       K documents, or known documents, is also an author

       16       of a set of question documents.

       17                      Did I get that right?

       18             A.       Yes.

       19             Q.       Okay.    Is there any way to do --

       20       putting aside what Dr. Leonard did and whether we

       21       call it "forensic stylistics," or something else,

       22       is there another method that you subscribe to from
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 53 of
                                      332

                                                                          Page 53
         1      which you can do authorial attribution?

         2                     MS. DAGLEY:     Object to form.

         3                     THE WITNESS:      Well, the problems --

         4            yeah, you can do things that address the

         5            reliability and validity standards with

         6            authorial attribution, and that's what

         7            folks are trying to do within this field

         8            of -- I think I mentioned it in my

         9            report -- forensic stylometry, where

       10             they're trying to reduce the subjective

       11             value and raise the objectivity value in

       12             all sorts of ways that increase reliability

       13             and validity.

       14       BY MR. BRENNER:

       15             Q.       Do you, yourself, subscribe to any such

       16       methodology to do authorial attribution in a way

       17       that, as you put it, would meet evidentiary

       18       standards?

       19             A.       What do you mean by "subscribe"?

       20             Q.       Do you -- you, obviously, think what

       21       Dr. Leonard did is not good enough.            I'm asking

       22       you, Is there a method that you would suggest is
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 54 of
                                      332

                                                                          Page 54
         1      good enough?

         2            A.       Within -- one of the articles that I

         3      referenced and quoted from was the 2019 article by

         4      Ainsworth and Juola.        And then also, I -- in the

         5      report, I cite -- and I don't know whether I

         6      directly, but probably indirectly reference a -- an

         7      article by Larry Solan.

         8                     In both those articles, they're

         9      advocating, as I say in my report, a -- a more

       10       objective approach possibly using and -- not

       11       possibly, but using computational linguistics to

       12       develop algorithms that reduce the objectivity

       13       and -- sorry -- reduce the subjectivity and

       14       increase the reliability and validity.            So that

       15       generally, yes, that's the kind of thing I'm

       16       advocating.

       17             Q.       Do you find -- how do you pronounce

       18       Juola's name?

       19                      Say that again.

       20             A.       Juola.

       21             Q.       Juola.

       22                      You cited an article to Juola in your
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 55 of
                                      332

                                                                          Page 55
         1      report.    I think it's -- I think the article you

         2      just referred to is in Footnote 3 of your report,

         3      if you want to go to that, it's on Page -- I'll

         4      scroll down to it -- on Page 4 there, on

         5      Footnote 3.

         6            A.       Oh, okay.     You've got it?

         7            Q.       Probably below the bar.         Let me get

         8      back there.

         9                     Okay.    Do you see it?

       10             A.       Okay.

       11             Q.       Do you see it?      Footnote 3?

       12             A.       That's the article I -- yeah, the

       13       Footnote 3, Ainsworth and Juola.

       14             Q.       Do you consider that article a reliable

       15       source of information?

       16             A.       What do you mean by "reliable"?

       17             Q.       I don't know.      You've used that word in

       18       your report.

       19                      What do you mean by "reliable"?

       20             A.       Well, that's why I asked.

       21                      Within the scientific method, the word

       22       "reliability" and "validity" mean -- for example,
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 56 of
                                      332

                                                                          Page 56
         1      "reliable" means that the -- the -- the methods can

         2      be replicated to essentially create the same

         3      results by different people using objective

         4      standards.

         5                     And so it's -- it's -- using that same

         6      definition, you can't really say that this article

         7      is scientifically reliable in the sense that it can

         8      be replicated, but I think it is -- has an article

         9      with considerable credibility, considering the

       10       people who wrote it and the place where it was

       11       published, with respect to the things that we're

       12       talking about.

       13             Q.       And I know this sounds like a dumb

       14       question, but you, obviously, reviewed this article

       15       in connection with your work in this case?

       16             A.       Yes.

       17             Q.       Let me ask you this:        I'm going to ask

       18       you to assume that you were presented the exact

       19       data set of the same K document and the same key

       20       documents that Dr. Leonard cites in his report.

       21                      Okay?

       22             A.       Yes.
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 57 of
                                      332

                                                                          Page 57
         1            Q.       And you were asked to do an authorial

         2      attribution of the Q documents to see if they have

         3      the -- if you could determine whether the same

         4      author as the K documents.

         5                     Okay?

         6            A.       No, I wasn't.

         7            Q.       No, I'm asking you to assume that you

         8      were asked to do that.

         9            A.       No, I don't want to make any

       10       assumptions.

       11             Q.       Well, let me just -- let me -- let

       12       me -- I don't mean to be rude, but I get to ask you

       13       to make assumptions.

       14             A.       Okay.

       15             Q.       So that's just one of your jobs as an

       16       expert, so --

       17             A.       Okay.

       18             Q.       -- I'm going to ask you to assume that,

       19       that you have the same K and Q documents that

       20       Dr. Leonard has and you were asked to do an

       21       authorial attribution of them.

       22                      How would you do that?
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 58 of
                                      332

                                                                          Page 58
         1            A.       Okay.    If I've got all the documents --

         2                     MS. DAGLEY:     Object to the form.

         3                     THE WITNESS:      Sorry.

         4                     -- if I've got all the documents --

         5            I'm working on -- I'm just wanting to make

         6            sure I sort of -- it's developing a new

         7            research design that I haven't spent a lot

         8            of time thinking about.

         9                     Essentially, what I would do would

       10             be to -- to -- well, one of the things

       11             that's mentioned in Patrick -- in the

       12             Ainsworth and Juola article is that he has

       13             a program called JGAAP, where you can

       14             upload files and, basically, run them

       15             through a computational program that comes

       16             up with probability of authorship.

       17                      And that's the file he used --

       18             sorry -- that's the program that he used to

       19             identify the unknown author of the book

       20             that was written by -- sorry, I've

       21             forgotten the name -- the same person that

       22             wrote Harry Potter, but she was writing it
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 59 of
                                      332

                                                                          Page 59
         1            under a pseudonym, and that gained a little

         2            bit of credibility.

         3                     So that's one of the -- that's one

         4            of the strategies that I would use if I

         5            were making that assumption.

         6      BY MR. BRENNER:

         7            Q.       Any other strategies?

         8            A.       I would -- what we have in -- in --

         9      there's an established set of -- and these are in

       10       some -- the articles referenced in -- in my report.

       11       There's an established set of linguistic features

       12       which seem to carry some weight, some

       13       predictability within the notion of an idiolect,

       14       and I would -- and because of these -- these

       15       linguistic features have been established through

       16       pretty rigorous research and published, et cetera,

       17       and are seen as the set of stylistic features -- or

       18       not stylistic features -- linguistic markers

       19       that -- that can be transferred, perhaps, then I

       20       would apply those linguistic markers to examining

       21       the documents.

       22                      Those markers are essentially contained
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 60 of
                                      332

                                                                          Page 60
         1      within Patrick Juola's JGAAP program, and -- and so

         2      I think doing that possibly would be a redundancy.

         3            Q.       When you say "JGAAP," can you spell

         4      that for me?

         5            A.       J-G-A-A-P.

         6            Q.       Okay.    Any other methodology that you

         7      would use to -- to do the authorial attribution

         8      under the assumption that I've asked you to make?

         9            A.       Not that one comes to mind right now.

       10             Q.       And you told me this before, but just

       11       so the record is clear, you did not run the K and

       12       the Q in this case through JGAAP, correct?

       13             A.       Correct.

       14             Q.       You didn't run them through any other

       15       methodology to try an authorial attribution,

       16       correct?

       17             A.       No.   That was outside of the

       18       requirements that I was being asked to do.

       19             Q.       Outside the scope of what you

       20       understood your assignment to be?

       21             A.       Yeah.    Correct.

       22             Q.       Okay.    Now, let me expand it a little
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 61 of
                                      332

                                                                          Page 61
         1      bit.

         2                     Have you -- you've testified before in

         3      court cases, correct?

         4             A.      Correct.

         5             Q.      In fact, let's just -- let's do it this

         6      way:    Let's go to -- I'm going to Page -- I'm

         7      trying to find in your report where you have the

         8      list of cases.      I think I'm there.

         9                     So I'm on Page 30 of your report --

       10              A.      Right.

       11              Q.      -- and it says, Consultancies, and the

       12       first one says -- it says, Legal Consultancies.

       13                      Is that the words you use to indicate

       14       your work in court cases?

       15              A.      Correct.

       16              Q.      Okay.    And then you have an asterisk

       17       which indicates that of all the ones you list, 21

       18       of them resulted in either deposition or court

       19       testimony or both?

       20              A.      Yeah.

       21              Q.      Okay.    So what I want you to do,

       22       because -- well, I just want you to do it.             I want
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 62 of
                                      332

                                                                          Page 62
         1      to walk through these with you, and I want to ask

         2      which one -- which ones of these cases had to do

         3      with -- that the issue you were working on had to

         4      do with authorial attribution.

         5             A.      Okay.

         6                     MS. DAGLEY:     Object to form.

         7      BY MR. BRENNER:

         8             Q.      So we'll start from the top.

         9                     Number 1?

       10              A.      No.

       11              Q.      Two?

       12              A.      No.

       13              Q.      And, Dr. Eggington, I'm happy to do it

       14       the other way, which is you can go through and take

       15       a second and make a note of it, or we can go

       16       through them one by one, whatever is easier for

       17       you.

       18              A.      The ones that have to do with authorial

       19       attribution, let me -- can I look at my --

       20              Q.      Of course.

       21              A.      -- my CV just to -- here it is -- just

       22       to basically scan down really quickly?
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 63 of
                                      332

                                                                          Page 63
         1            Q.       You can do that as long as you confirm

         2      for me you're looking at the same thing that I

         3      have; otherwise, the numbers won't match.

         4            A.       There's -- you see that?

         5            Q.       No, but if you tell me it's the same

         6      one you put in your report, I'll take your word for

         7      it.

         8            A.       It is.

         9                     Okay.    Let me just -- so Number 11.

       10             Q.       I'm going to write these down, 11.

       11                      Thank you.

       12             A.       Number 30.

       13             Q.       Yes.    Yes, Doctor.

       14                      Thank you.

       15             A.       I think -- I think that's all.          Let me

       16       just go back.      There's . . .

       17                      If you look at Number 14 --

       18             Q.       Yep.

       19             A.       -- okay.     Number 14 essentially was --

       20       I think this is what I was trying to get at also

       21       when we were having our conversation this morning

       22       and -- and the -- the line went bad and we sort of
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 64 of
                                      332

                                                                          Page 64
         1      got cut off.

         2            Q.       Yeah.

         3            A.       When I teach my classes on forensic

         4      linguistics, I often -- not often -- always make a

         5      distinction between investigative standards and

         6      evidentiary standards --

         7            Q.       Okay.

         8            A.       -- and so investigative standards

         9      essentially is looking for clues, and you basically

       10       then put them in the mix to try to come up with

       11       some conclusive evidence.         And in that particular

       12       case, the -- you note that it says something, The

       13       author of a series of slanderous e-mails --

       14             Q.       I do.

       15             A.       -- by an employee of a Korean-based

       16       international shipping company?

       17             Q.       Yes.

       18             A.       The shipping company was based in

       19       Singapore.     There was one Korean person -- there

       20       was a limited number of people who could've written

       21       these e-mails, and there was one person who was

       22       Korean.
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 65 of
                                      332

                                                                          Page 65
         1                     I speak Korean, and I'm aware of

         2      Korean English, and so I was basically brought into

         3      that case.     And I did an analysis of some extreme

         4      first language interference features that were not

         5      shared by anyone else in that particular office,

         6      because the other speakers in that office were

         7      either Indian English or Malay English or

         8      Singapore English or American, I think, English.

         9                     Now, that was what I would consider

       10       meeting investigative standards in helping the

       11       people come to some kind of conclusion as to who

       12       wrote those, but that material was never entered

       13       into any kind of evidence, as far as I'm aware.

       14             Q.       Okay.    The other two cases that you

       15       identified as having to do with authorial

       16       attribution were 11 and 30.

       17             A.       Yes.

       18             Q.       Those -- were those done for

       19       evidentiary standards, as you called it, as opposed

       20       to investigative standards?

       21             A.       Yeah.    Yes.

       22             Q.       Okay.    Now, do you remember the name of
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 66 of
                                      332

                                                                          Page 66
         1      the case, Number 11?

         2              A.     Dutcher -- Dutcher versus Bold Films --

         3              Q.     I have that.

         4              A.     -- or something.

         5              Q.     Yeah, I have that one, so we'll pull

         6      that one up.      I'm just making sure I'm on the same

         7      page as you.

         8                     And then you said 30.        If you can just

         9      give me a second to scroll down.

       10             A.       Yeah.

       11             Q.       Do you remember -- let me get 30 up

       12       here.

       13                      Thirty is the -- you worked for

       14       Edwin Wall, or is that who retained you?

       15             A.       Yeah.

       16             Q.       Is that an attorney?

       17             A.       Yes.

       18                      And that one was Zajac versus -- I

       19       don't know --

       20             Q.       I think U.S. versus Zajac maybe?

       21             A.       Yeah, U.S. versus Zajac.

       22             Q.       A criminal case, right?
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 67 of
                                      332

                                                                            Page 67
         1            A.       Yes.

         2                     (Connectivity issues.)

         3                     THE WITNESS:      Oh.   Something weird

         4            just happened to my screen.

         5                     Are you there?

         6      BY MR. BRENNER:

         7            Q.       I'm there.

         8            A.       That's weird.

         9            Q.       You're in trouble now because my dog

       10       joined us and he actually has better questions.

       11             A.       I'm going to -- what's going on?

       12             Q.       What's -- what's the problem?

       13             A.       Well, I'm not seeing you.         I'm not

       14       seeing anybody.

       15             Q.       Let's see if everyone else --

       16                      MR. BRENNER:      Is everyone else on

       17             the phone?

       18                      MS. DAGLEY:     Yes, I'm here.       I can

       19             see everything and everyone.

       20       BY MR. BRENNER:

       21             Q.       Let's see if the doctor's fixes itself.

       22             A.       So what I'm seeing are a whole bunch
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 68 of
                                      332

                                                                          Page 68
         1      of -- oh.     Wait a minute.      What happens when I go

         2      up here?

         3            Q.       I don't know.

         4            A.       Here we go.

         5                     I think I'm back.       Right.

         6                     I'm looking at -- I'm looking at my CV.

         7            Q.       Right.     You're looking at that

         8      Consultancies list, and I had scrolled down to --

         9      to Item Number 30, which was the other case --

       10             A.       Correct.

       11             Q.       -- that involved authorial attribution

       12       to an evidentiary standard --

       13             A.       Correct.

       14             Q.       -- and that's the Zajac case?

       15             A.       Correct.

       16             Q.       So I want to talk about those two

       17       cases.

       18                      In the Dutcher case, did you, yourself,

       19       conduct an authorial attribution?

       20             A.       No.

       21             Q.       In that case, what you did is similar

       22       to what you did here, is you were asked to rebut
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 69 of
                                      332

                                                                          Page 69
         1      the authorial attribution that was done by someone

         2      else, right?

         3            A.       By Gerald McMenamin --

         4                     MS. DAGLEY:     Object to form.

         5                     THE WITNESS:      Sorry.

         6                     -- by Gerald McMenamin, yes.

         7      BY MR. BRENNER:

         8            Q.       Okay.    In Number 30, did you do any

         9      authorial attribution analysis?

       10                      MS. DAGLEY:     Object to form.

       11                      THE WITNESS:      No.

       12       BY MR. BRENNER:

       13             Q.       You can answer again.        I know that

       14       you --

       15             A.       No.

       16             Q.       Okay.    The answer is no?

       17             A.       Correct.

       18             Q.       And instead what you did there is you

       19       were called to rebut the authorial attribution that

       20       was done by someone named -- is that Fitzgerald?

       21             A.       Yeah, Jim Fitzgerald.

       22             Q.       What McMenamin -- pronounce it again
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 70 of
                                      332

                                                                          Page 70
         1      for me.     Say it again.

         2            A.       McMenamin.

         3            Q.       McMenamin.

         4                     McMenamin.     It's your understanding --

         5      I think you put this in your report -- is a -- was

         6      a -- called a "mentor" to Dr. Leonard?

         7            A.       Oh, I wouldn't -- I don't know if I can

         8      say "mentor," but I'm basically -- I -- I'm saying

         9      that in agreement with Chaski and other folks

       10       that -- that the method that Dr. Leonard is using

       11       seems to follow the McMenamin method.

       12             Q.       Right.    That's fair.

       13                      "Mentor" is my word because I couldn't

       14       remember.

       15                      On Page 4 of your report, you said --

       16       you say, A small group of individuals are

       17       proponents of, quote, forensic stylistics, end

       18       quote, a case-by-case qualitative research method

       19       pioneered by Dr. Gerald McMenamin and followed by

       20       Dr. Robert Leonard as asserted by Chaski.             And then

       21       the sentence goes on.

       22             A.       Yes.
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 71 of
                                      332

                                                                          Page 71
         1            Q.       So in your understanding, Dr. Leonard

         2      is -- is following a -- a research method that was

         3      pioneered by Dr. McMenamin?

         4            A.       Based upon my -- my reading of his

         5      report and the absence of any other method that

         6      he's mentioning and the parallels between the

         7      method that he's using and the method that I'm

         8      familiar with that McMenamin uses but stressing

         9      that if he's not doing that method, then Leonard is

       10       using a very idiosyncratic method.

       11             Q.       Okay.    By the way, before this case,

       12       have you ever, in a professional context,

       13       encountered Dr. Leonard?

       14             A.       Oh, yeah.     We've -- we were -- we

       15       were -- I don't know how you -- guest speakers at a

       16       conference in -- here in Salt Lake City, and our

       17       paths have crossed personally at conferences.              And

       18       then Dr. Leonard was an opposing expert witness in

       19       another case.

       20             Q.       Which one was that?

       21             A.       The Ciner case that goes up the top.

       22             Q.       Can you give me a number?
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 72 of
                                      332

                                                                          Page 72
         1            A.       Oh, yeah, that's right, I've got my

         2      paper.

         3            Q.       Yep.

         4            A.       Here we go, Number 4 -- no, that's not

         5      it.   Number 10.

         6            Q.       What was the name of that case?

         7            A.       Ciner -- it's got C-I-N-E-R v. -- and I

         8      can't remember the other one.

         9            Q.       Sure.

       10                      That case did not involve authorial

       11       attribution?

       12             A.       No.

       13                      MS. DAGLEY:      Object to form.

       14       BY MR. BRENNER:

       15             Q.       Were you called in that case or were

       16       you hired in that case as a rebuttal to

       17       Dr. Leonard?

       18             A.       Oh, I can't quite -- I can't -- I think

       19       it might have been the other way.           He might have

       20       been a rebuttal for me.         But I'm not quite sure.

       21             Q.       Sure.    Okay.    So let's -- let's go back

       22       to -- to Dutcher.
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 73 of
                                      332

                                                                          Page 73
         1                     Do you remember -- let me -- let me ask

         2      you about a couple -- a couple other of these on

         3      this list because I want to make sure I know what

         4      they are.

         5                     Number 33.

         6                     You see that?

         7            A.       Oh, yeah.     Um-hum.

         8            Q.       Was that another authorial attribution

         9      case?

       10             A.       Sorry.    Yeah, sorry.

       11                      We're talking a long time ago now.

       12                      Yeah, that was a case -- basically, a

       13       very nasty case where you've got a -- a divorce

       14       going on -- to the best of my recollection, right,

       15       you've got a divorce going on, and there was an

       16       accusation that -- that some -- one of the

       17       parents -- I'm going to be vague -- that one of the

       18       parents had -- had done something inappropriate to

       19       one of the children, and the child wrote --

       20       supposedly wrote a police statement, and -- but the

       21       police statement was written -- the claim was that

       22       the police statement was written either with the
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 74 of
                                      332

                                                                          Page 74
         1      other parent and/or in collaboration with a police

         2      officer.

         3                     And so I went through and showed that

         4      there was a -- a set of terminologies that did not

         5      match the -- the claim that this was written by the

         6      individual.

         7                     That was an investigative -- once

         8      again, that was an investigative case, and I didn't

         9      testify.     And I don't know how that was resolved.

       10              Q.      All right.     Did you do -- so you did

       11       not do an authorial attribution to what you call

       12       "evidentiary standards" in that case?

       13              A.      Yeah, because I think it have been --

       14       yes.

       15              Q.      Yes, you agree with me you did not do

       16       that?

       17              A.      State the question again, please.

       18              Q.      Sure.

       19                      Did you -- in -- in the -- I'm going to

       20       call it Number 33, which you worked for the

       21       Druyon Law Offices --

       22              A.      Um-hum.
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 75 of
                                      332

                                                                          Page 75
         1            Q.       -- did you do an authorial attribution

         2      analysis to evidentiary standards?

         3                     MS. DAGLEY:     Object to form.

         4                     THE WITNESS:      No.

         5      BY MR. BRENNER:

         6            Q.       Okay.    In that case, was there -- was

         7      there a -- a K document, meaning a known document,

         8      that the child had authored?

         9            A.       I can't remember.       I'm sorry.

       10             Q.       Okay.    That's okay.

       11                      Let's look at 36, because that also

       12       looks like it has to do with -- at least on its

       13       face, has to do with authorial attribution.              So

       14       tell me about that one.

       15             A.       I can't remember that case.

       16             Q.       Okay.    On 33 -- and I don't -- I don't

       17       care which parent, and I don't want to know about

       18       the abuse of the child, but what I do want to

       19       know -- I'm trying to understand, what were you

       20       trying to -- to help either the court or the

       21       lawyers understand?

       22                      What was the dispute?
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 76 of
                                      332

                                                                          Page 76
         1                     MS. DAGLEY:     Object to form.

         2                     THE WITNESS:      Whether the person

         3            that was claimed to have written this

         4            police statement had written it without

         5            adult or police assistance.

         6      BY MR. BRENNER:

         7            Q.       Okay.    And how did you go about doing

         8      that?

         9            A.       I can't remember the specifics, because

       10       once again, this was a long time ago.            So I just

       11       have to be vague on that.         I can't remember.

       12             Q.       Okay.    And I think we covered -- well,

       13       I think we were on -- were we on 38?

       14                      Now we were on 36.

       15                      What -- what was 36 about?

       16                      Is that one you don't remember?

       17             A.       Yes, that's the one I don't remember.

       18             Q.       And then what's 38?

       19                      I see you don't have the case name, and

       20       I'll decide whether that's -- whether we'll have to

       21       try to get that from you.         But without getting into

       22       that, tell me what 38 was about.
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 77 of
                                      332

                                                                          Page 77
         1            A.       Do you see where it says Strict

         2      confidentiality required?

         3            Q.       Yeah.

         4            A.       That's -- that's -- that -- I just

         5      can't go there.        Maybe I should not have that on

         6      my -- in my list of cases.

         7            Q.       Well, let me ask you this:         Without --

         8      without --

         9            A.       Well, let me just say this:          This was,

       10       once again, an investigative -- an investigative

       11       case, not an evidentiary standards case.

       12             Q.       Okay.    Is it fair to say that you have

       13       never done an authorial attribution to evidentiary

       14       standards in a court case?

       15                      MS. DAGLEY:     Object to form.

       16                      THE WITNESS:      I've critiqued claims

       17             of authorial attribution, but I've never

       18             conducted an authorial attribution.

       19       BY MR. BRENNER:

       20             Q.       Okay.    So let's talk -- let's go to --

       21       to Dutcher, and I'm going -- I'm going to help so

       22       you don't have to remember it.          I'm going to bring
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 78 of
                                      332

                                                                          Page 78
         1      up your report.

         2                     Okay?

         3                     Nothing came up, huh?

         4            A.       Yeah, something came up, and then it

         5      disappeared.

         6            Q.       Oh, all right.

         7            A.       This is working much better than Zoom,

         8      isn't it?

         9            Q.       It's a low bar, Doctor.         It's a low bar

       10       to clear.

       11             A.       I sort of -- I'm sort of relieved

       12       because it shows it wasn't at my end.            It was

       13       Zoom's fault.

       14             Q.       All right.     So I hope on the screen you

       15       have a document that says Dutcher versus

       16       Bold Films.

       17             A.       Correct.

       18             Q.       That -- that is Number -- was that the

       19       Number 11 on your list?

       20             A.       Yes.

       21             Q.       Now, what I'm going to do is -- I want

       22       to give you an opportunity just to reorient
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 79 of
                                      332

                                                                          Page 79
         1      yourself generally what the case was, unless you

         2      think you have it committed to memory.

         3            A.       No, I definitely don't.

         4            Q.       Okay.    So what we have on the screen

         5      here, just so you know, it's a printout from what's

         6      called Westlaw, which is a repository for legal

         7      filings in the country, and this one -- your report

         8      happens to be in -- in Westlaw.

         9                     Okay?

       10                      So it says, Report or Affidavit of

       11       William G. Eggington.

       12                      That's you, correct?

       13             A.       Yes.

       14             Q.       April 6th, 2018 -- sound about right

       15       when you did that report?

       16                      MS. DAGLEY:     Object to form.

       17                      THE WITNESS:      Yes.

       18       BY MR. BRENNER:

       19             Q.       Okay.    It says that you were -- in that

       20       case, you were retained on the side of the

       21       defendant; is that correct?

       22             A.       Yes.
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 80 of
                                      332

                                                                          Page 80
         1            Q.       Okay.     So it starts off with your --

         2      what I would call your sort of background and

         3      professional accomplishments.

         4                     Okay?

         5            A.       Yes.

         6            Q.       I'm going to scroll through them.           I'm

         7      not trying to belittle them.          I just don't have any

         8      questions for you on them.

         9                     Okay?

       10                      Now, this is a case where you are -- we

       11       can go to Paragraph 6.

       12                      Do you see that?

       13             A.       Um-hum.    Yes.

       14             Q.       Well, let's go to Paragraph 8a because

       15       that says what you were asked to do.

       16                      So you were contacted by a law firm in

       17       Utah, Gee & Loveless; is that right?

       18             A.       Parr Brown Gee & Loveless, yes.

       19             Q.       By the way, do you know a lawyer in

       20       Salt Lake City named John Wunderli?

       21             A.       No.

       22             Q.       Do you know the Wunderli family?
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 81 of
                                      332

                                                                          Page 81
         1            A.        No.

         2            Q.        Okay.   He's a very close friend of

         3      mine.      That's why I asked.

         4            A.        Okay.

         5            Q.        He's a great guy.      You should meet him.

         6            A.        Okay.

         7            Q.        8a says you were -- which I think you

         8      told me earlier -- you were asked to -- in -- I'm

         9      going to call it "the Dutcher case" -- you were

       10       asked by the defendant to respond to a report

       11       written by Dr. McMenamin.

       12                      Correct?

       13             A.       Yes.

       14             Q.       And what Dr. McMenamin did in that

       15       case, as you quote, was a review and analysis of

       16       the questioned and known screenplays in the matter

       17       Dutcher v. Bold, correct?

       18             A.       Correct.

       19             Q.       What Dr. McMenamin did in that case is

       20       he compared -- his case set was -- was two

       21       documents, right?

       22                      Do you remember that?
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 82 of
                                      332

                                                                          Page 82
         1              A.     I'm -- I'm -- I'm sort of -- like, it's

         2      been a long time since I read that, but to the best

         3      of my memory, there were two documents, yes.

         4              Q.     Not a memory test.       I'm going to help

         5      you out.

         6                     Okay?

         7              A.     Okay.

         8              Q.     Let me just find it.

         9                     It may be easier to do it this way.

       10                      Okay.    So in Paragraph 37 -- you see

       11       that?

       12                      Do you see that on the screen?

       13                      Did I lose you?

       14             A.       Okay.    Something just went wrong, but

       15       it looks like I'm back online.

       16             Q.       Okay.    I've put Paragraph 37 on the

       17       screen from your report in Dutcher.

       18                      Do you see that?

       19             A.       Right.    Um-hum.     Yes.

       20             Q.       And does it refresh your recollection

       21       that what Dr. McMenamin did is he was comparing two

       22       K documents --
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 83 of
                                      332

                                                                          Page 83
         1            A.       Correct.

         2            Q.       -- with one Q document?

         3            A.       Correct.

         4                     MS. DAGLEY:     Object to form.

         5      BY MR. BRENNER:

         6            Q.       Okay.    So let's go -- now that we've

         7      refreshed your recollection at least what the case

         8      was about, and it had to do with deciding whether a

         9      particular screenplay was written by a particular

       10       author, right?

       11             A.       Correct.

       12             Q.       Okay.    And in that case, you -- let's

       13       see if we can find where your opinions are.

       14                      I apologize.      This format is a little

       15       bumpy when you're going through documents.

       16                      Okay.    So Paragraph 10 -- or it starts

       17       under III.     This is Opinion.

       18                      Do you see that?

       19             A.       Correct.

       20             Q.       Okay.    You said that -- the first part

       21       you say on the bottom of that page is you have

       22       determined the following with respect to the
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 84 of
                                      332

                                                                          Page 84
         1      scientific and reliability and validity of

         2      Dr. McMenamin's opinion in that case, right?

         3            A.       Correct.

         4            Q.       You say, His forensic stylistics

         5      approach fails the test of scientific reliability.

         6                     Do you see that?

         7            A.       You've got to scroll up because I still

         8      got that bar at the bottom.

         9            Q.       Oh, sure.     Yeah.

       10                      You wanted me to do that before.

       11             A.       I don't want to play with it.          There's

       12       no place for me to get rid of it, so . . .

       13             Q.       User error, and I'm the user.

       14                      There you go.

       15                      You say that Dr. McMenamin's forensic

       16       stylistics approach fails the test of scientific

       17       reliability, right?

       18             A.       Correct.

       19             Q.       That's the same thing you say about

       20       Dr. Leonard in this case, correct?

       21                      Yes.

       22                      MS. DAGLEY:     Object to form.
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 85 of
                                      332

                                                                          Page 85
         1      BY MR. BRENNER:

         2            Q.       You say -- you then point out that the

         3      approach consists of comparing stylistic, quote,

         4      markers, end quote, that he identifies in known and

         5      questioned texts.

         6                     That's your understanding of what

         7      Dr. Leonard did here, too, right?

         8                     MS. DAGLEY:     Object to form.

         9                     THE WITNESS:      Yes.

       10       BY MR. BRENNER:

       11             Q.       You -- you say, None of these so-called

       12       markers -- these are the stylistic markers --

       13       selected by Dr. McMenamin have been subject --

       14       subjected to any prior scientific or empirical

       15       testing, and none of them has proven to be -- to

       16       reliably predict authorship.

       17                      Did I read that right?

       18             A.       Correct.

       19             Q.       You make the same criticism of

       20       Dr. Leonard here, correct?

       21                      MS. DAGLEY:     Object to form.

       22                      THE WITNESS:      Correct.
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 86 of
                                      332

                                                                          Page 86
         1      BY MR. BRENNER:

         2            Q.       Okay.    And then you say, Indeed, the

         3      markers used in Dr. McMenamin's approach are

         4      selected on an ad hoc and impressionistic basis,

         5      without any grounding in empirical, scientific

         6      research.

         7                     You make the same criticism of

         8      Dr. Leonard here, correct?

         9                     MS. DAGLEY:     Object to form.

       10                      THE WITNESS:      Correct.

       11       BY MR. BRENNER:

       12             Q.       I think the next -- the next opinion

       13       is -- is a little more case specific because you're

       14       going into the documents Dr. McMenamin reviewed in

       15       that case, correct?

       16             A.       Okay.    What next opinion?

       17             Q.       10b.    I'm in Paragraph b.

       18             A.       Oh, I see.

       19             Q.       I'm just going one down.         I think we're

       20       in Paragraph 10 -- yeah, 10b.

       21             A.       Okay.

       22             Q.       Let's go through it.
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 87 of
                                      332

                                                                          Page 87
         1                      You put in the second sentence or third

         2      sentence of that, Dr. McMenamin improperly

         3      expresses his conclusions in terms of, quote,

         4      probability, when, in fact, he's offered no

         5      statistical evidence to support the notion that any

         6      of the markers he has selected makes authorship

         7      attribution more or less probable.

         8                      Do you see that?

         9            A.        Yes.

       10             Q.       Is that a criticism that is contained

       11       in your report of Dr. Leonard -- regarding

       12       Dr. Leonard's work in this case?

       13                      MS. DAGLEY:     Object to form.

       14                      THE WITNESS:      Well, no, because

       15             Dr. McMenamin improperly expresses his

       16             conclusions in terms of probability; and

       17             McMenamin's report, if my memory serves me

       18             correctly, had a series of probability

       19             levels.     And when you evoke notions of

       20             probability within a scientific report, you

       21             evoke notions of statistical significance,

       22             et cetera --
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 88 of
                                      332

                                                                          Page 88
         1      BY MR. BRENNER:

         2            Q.       Got it.

         3            A.       -- and that is not in -- in the Leonard

         4      report.

         5            Q.       Okay.    Dr. Eggington, I'm on 10d now --

         6      d, as in David.

         7            A.       Yes.

         8            Q.       You write, Having failed both the

         9      reliability and validity tests, it is impossible to

       10       ascribe any scientific worth or credibility to

       11       Dr. McMenamin's opinions with respect to the author

       12       of the Nightcrawler screenplay.

       13                      Do you see that?

       14             A.       Correct.

       15             Q.       You have made the same criticism of

       16       Dr. Leonard, although not with regard to the

       17       Nightcrawler screenplay, but with regard to the Q

       18       documents in this case, correct?

       19                      MS. DAGLEY:     Object to form.

       20                      THE WITNESS:      To the best of my -- I

       21             mean, I don't know about the exact wording,

       22             but, yes.
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 89 of
                                      332

                                                                          Page 89
         1      BY MR. BRENNER:

         2            Q.       Okay.    And then this one, I think, is

         3      the exact wording.        You say that for both

         4      Dr. McMenamin and Dr. Leonard, their opinions

         5      appear to be the result of advocacy rather than

         6      representation of scientific principles.

         7                     MS. DAGLEY:     Object to form.

         8                     THE WITNESS:        Yes.

         9      BY MR. BRENNER:

       10             Q.       All right.     And then you write, These

       11       failings of the forensic stylistics approach are

       12       well recognized in the field of forensic

       13       linguistics at large.

       14                      That's an opinion you have that is

       15       equally applicable to Dr. McMenamin's work in

       16       Dutcher as it is to Dr. Leonard's work in the

       17       Kleiman case, correct?

       18             A.       Correct.     Yes.

       19                      MS. DAGLEY:     Object to form.

       20       BY MR. BRENNER:

       21             Q.       Okay.    So what happened in Dutcher?

       22             A.       The judge dismissed it at summary
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 90 of
                                      332

                                                                          Page 90
         1      judgment, dismissed the claim of authorial

         2      attribution -- dismissed the claim that somebody

         3      else had written those screenplays, in summary

         4      judgment, to the best of my knowledge.

         5              Q.     Okay.    What happened with -- with your

         6      opinion -- your opinion was not -- you didn't give

         7      an opinion on summary judgment; you gave an opinion

         8      on the reliability of Dr. McMenamin's methods,

         9      correct?

       10             A.       Correct.

       11             Q.       So let's -- let's pull something else

       12       up.   I'm going to stop the share for one moment.

       13                      Okay.    Tell me when it comes up.

       14             A.       I've got the document.

       15             Q.       Okay.    You'll see this is in that same

       16       case.

       17             A.       Yes.

       18             Q.       All right.     You'll see that -- you're

       19       aware that your opinion -- were you aware that your

       20       opinion was used as part of a motion to exclude the

       21       testimony of Dr. McMenamin?

       22             A.       I -- I'm not -- I'm assuming so, but
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 91 of
                                      332

                                                                          Page 91
         1      I'm not -- I wasn't aware.

         2            Q.       Let's look.

         3                     The basis for the motion -- just in the

         4      table of contents -- the first basis for the motion

         5      was, McMenamin Admits His Methods Have Not Been

         6      Empirically Tested or Verified.

         7                     You wouldn't testify -- that would be

         8      an admission from Dr. McMenamin, so that wouldn't

         9      be your -- your opinion, correct?

       10                      MS. DAGLEY:     Object to form.

       11                      THE WITNESS:      I'm not --

       12       BY MR. BRENNER:

       13             Q.       Let's look at it.       I'm going to go to

       14       the actual -- instead of the table of contents, I'm

       15       going to go to the actual motion.

       16                      Okay?

       17                      You won't have to guess.

       18             A.       Okay.

       19             Q.       Okay.    What I'm going to do is I'm

       20       going to scroll to where we find citations to you.

       21                      Okay?

       22             A.       Right.    I don't think I've ever seen
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 92 of
                                      332

                                                                          Page 92
         1      this document, by the way.

         2            Q.       Okay.    I'll try to do a shortcut.

         3                     Your name comes up 11 or 12 times.

         4            A.       Okay.

         5            Q.       Okay?

         6                     This is -- apparently the first time in

         7      the document you see is Footnote 8.

         8            A.       Um-hum.    Yes.

         9            Q.       Let's see what you're cited for.

       10                      This is a citation to you about the

       11       issue we talked before about McMenamin talks in a

       12       semistatistical way, right?

       13                      We covered that?

       14             A.       Okay.

       15                      MS. DAGLEY:     Object to form.

       16       BY MR. BRENNER:

       17             Q.       Okay.    Next time -- the next one.

       18                      Here's your -- your -- you're cited in

       19       Footnote 16, and you're cited for the -- that

       20       there's -- that Dr. McMenamin does not use a

       21       standard reference set of style markers to be

       22       reviewed in each case.
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 93 of
                                      332

                                                                          Page 93
         1                     Right?

         2            A.       Yes.

         3                     MS. DAGLEY:     Object to form.

         4      BY MR. BRENNER:

         5            Q.       We've covered that's -- that's a

         6      critique you have of Dr. Leonard's work as well in

         7      this case?

         8                     MS. DAGLEY:     Object to form.

         9                     (Connectivity issues.)

       10       BY MR. BRENNER:

       11             Q.       I have -- I'm going to try to

       12       short-circuit this a little, if I can.

       13                      We have on the screen the --

       14       Dr. Eggington, your report in the Dutcher case.

       15                      Okay?

       16             A.       Correct.

       17             Q.       Okay.    We had gone through that a

       18       little bit before.

       19                      MR. BRENNER:      I want to mark that as

       20             the next exhibit, Cindy.

       21                      CERTIFIED STENOGRAPHER:         Okay.

       22
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 94 of
                                      332

                                                                          Page 94
         1                                -   -    -

         2                      (Eggington Deposition Exhibit Number

         3                       5, Report or Affidavit of William

         4                       G. Eggington, Dutcher v. Bold

         5                       Films, marked for identification,

         6                       as of this date.)

         7                                -   -    -

         8      BY MR. BRENNER:

         9            Q.        Let me ask you this:       You pointed out

       10       for me, for example, there was one criticism in

       11       here regarding speaking in probabilities that was

       12       not also included in the Leonard report because he

       13       didn't do that.

       14                      Is there any --

       15                      MS. DAGLEY:     Object to form.

       16       BY MR. BRENNER:

       17             Q.       -- is there any criticism --

       18                      MR. BRENNER:       You've got to let me

       19             finish.

       20                      MS. DAGLEY:     Sorry.

       21       BY MR. BRENNER:

       22             Q.       Let's do it this way --
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 95 of
                                      332

                                                                          Page 95
         1                     MR. BRENNER:      Why you are objecting

         2            to form -- that is your expert -- on every

         3            question?

         4                     And maybe I can clean it, or maybe

         5            I'll just give you a standing objection,

         6            because it's beyond me why you're objecting

         7            to every question I ask.

         8                     MS. DAGLEY:     Okay.     I'm not trying

         9            to.    I'm just listening to the question,

       10             and I'm objecting where appropriate.            I

       11             will be more cautious in not interrupting

       12             you.

       13                      MR. BRENNER:      Okay.

       14       BY MR. BRENNER:

       15             Q.       All right.     Dr. Eggington --

       16             A.       Yes.

       17             Q.       -- I have back up your report in the

       18       Dutcher case, where you were -- you were a rebuttal

       19       expert to Dr. McMenamin --

       20             A.       Correct.

       21             Q.       -- and I want to ask you if there's any

       22       criticism that you have of the methodology of
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 96 of
                                      332

                                                                          Page 96
         1      Dr. Leonard in this case that's not also included

         2      in the Dutcher report.

         3              A.      That's a very difficult question to

         4      answer.      Having not seen this report for about

         5      three or four years, I can -- I can't, basically,

         6      answer that.

         7              Q.      I don't think that that's accurate.

         8      The report is two years ago.

         9              A.      Okay.   Two years.     Sorry.

       10                      I still can't answer it.         Like, I

       11       haven't memorized the report in -- well . . .

       12             Q.       I'll have to ask you to take a look at

       13       it.   So scroll through, tell me where you want me

       14       to let you read.

       15             A.       So what am I looking for?

       16             Q.       You're looking for if there's any

       17       criticism of Dr. Leonard in this case that's not

       18       also included in this report -- in the Dutcher

       19       case.

       20             A.       Well, there's specific -- like in the

       21       Leonard report, there's -- because the style

       22       markers, as Leonard calls them, the linkage, link
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 97 of
                                      332

                                                                          Page 97
         1      features, or whatever, linking features, are

         2      different, and so they're going to be different --

         3            Q.       Right.

         4            A.       -- but in terms of the overall

         5      methodology, as I say in the Leonard report, it

         6      appears to be based upon a methodology also done by

         7      McMenamin.

         8            Q.       Okay.    So in -- let's just close the

         9      loop a little bit on Dutcher.          I'm going to unshare

       10       the screen for a second so I can pull up another

       11       document.

       12                      Just tell me when the document comes

       13       up.

       14             A.       It's here.

       15             Q.       All right.     So this again is from

       16       Westlaw.     This is the opinion of the judge in the

       17       Dutcher case.

       18                      Do you see that?

       19             A.       Yes.

       20                      Now, by the way, I've been -- my little

       21       clock tells me that I've been doing this for about

       22       an hour.     And I think it would be appropriate to
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 98 of
                                      332

                                                                          Page 98
         1      basically have a break at least once an hour.

         2              Q.     I completely agree.

         3                     Not only that, if you want to take it

         4      any more frequently or less frequently, you just

         5      tell me.

         6                     Do you want to take it right now, or

         7      just want -- if you give me two minutes, we'll

         8      finish this document.        But if you want to take it

         9      now, we can.

       10             A.       Okay.    Let's finish the document.

       11             Q.       Okay.    But at any time you want a

       12       break, you just tell me.

       13             A.       Okay.

       14             Q.       You control that, not me.

       15                      This is the opinion in the Dutcher

       16       case.

       17                      Have you ever seen that before?

       18             A.       Not to my recollection.

       19             Q.       Okay.    Those highlights are mine.

       20       They're not in the actual opinion, but they've been

       21       added by me.

       22                      Okay?
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 99 of
                                      332

                                                                          Page 99
         1              A.     Okay.

         2              Q.     This there -- you see they're talking

         3      about the motion we were just looking at, which is

         4      the motion to exclude the testimony of

         5      Dr. McMenamin, right?

         6              A.     Right.

         7              Q.     And that was based on -- at least in

         8      part, on the report or affidavit you filed,

         9      correct?

       10             A.       Correct.

       11             Q.       And the Court rejected your rebuttal of

       12       Dr. McMenamin and said that his testimony could be

       13       heard by the jury, correct?

       14                      MS. DAGLEY:     Object to form.

       15                      THE WITNESS:      With respect to --

       16             yes.

       17       BY MR. BRENNER:

       18             Q.       Okay.    Did you know this order existed?

       19             A.       As I said, I don't think I've seen

       20       this.

       21             Q.       Did you know that Dr. McMenamin's

       22       testimony was not stricken based on your rebuttal?
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 100 of
                                       332

                                                                         Page 100
         1             A.       I'm aware that -- no, I'm -- I'm

         2       searching too much into -- into conversations that

         3       I have no way to validate or verify.           So my

         4       response to that would be, to the best of my

         5       recollection, I was not aware.

         6             Q.       Okay.

         7                      MR. BRENNER:       Let's take a break.

         8                      How long do you need?

         9                      THE WITNESS:       Five minutes.

        10                      MR. BRENNER:       Okay.

        11                      Five minutes it is.

        12                      THE WITNESS:       Okay.

        13                      MR. BRENNER:       Thanks.

        14                                 -   -    -

        15                      (Whereupon, a recess was taken from

        16                       3:46 p.m. EST to 3:52 p.m. EST.)

        17                                 -   -    -

        18       BY MR. BRENNER:

        19             Q.       All right.     I want to take you to

        20       another part of your report -- oh, by the way, did

        21       you -- other than in the Dutcher case, have you

        22       ever been asked in a court case to critique the
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 101 of
                                       332

                                                                         Page 101
         1       work of Dr. McMenamin?

         2             A.       In the -- in the Zajac case, the -- the

         3       FBI agent, Jim Fitzgerald, was building -- was

         4       using a methodology that I -- if I remember

         5       correctly, he identified as McMenamin's

         6       methodology, and I testified in an evidentiary

         7       hearing in that case, and so -- so -- I'm sorry.              I

         8       can't remember the exact wording of your question,

         9       but assuming that that's what -- that that would

        10       be -- my answer would be in the affirmative.

        11             Q.       Okay.   So the cases that you've been

        12       called on to either critique Dr. McMenamin directly

        13       or critique his -- his methodology would be the

        14       Dutcher case, the Zajac case and then this case,

        15       correct?

        16             A.       Correct.

        17             Q.       Okay.   None others, correct?

        18             A.       Not that I'm aware of.

        19             Q.       Okay.   And do you remember what

        20       happened in the Zajac case?

        21             A.       In the Zajac case, there were two --

        22       there were one known threat letter and two unknown
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 102 of
                                       332

                                                                         Page 102
         1       threat letters -- or questioned threat letters.

         2       And -- and I can't remember the legal things, but

         3       the judge decided, I think, that Fitzgerald could

         4       testify on one but not on the other.           And then

         5       that's the result of the evidentiary hearing.              And

         6       then the prosecution, who Fitzgerald was working

         7       with, withdrew him as -- as -- as an expert

         8       witness.

         9             Q.       Okay.   In that case, in the Zajac case,

        10       Mr. Fitzgerald was comparing stylistic markers or

        11       linguistic markers between the threat letters,

        12       correct?

        13             A.       Correct.

        14             Q.       All right.     Let's go to another topic,

        15       and let me just find it so you don't have to watch

        16       me scrolling on the screen.

        17                      Okay.   So I'm going to go so you can --

        18       because I know you have your report with you, while

        19       I pull it up, I'm going to go to Paragraph 7 of --

        20       Page 7 of your report and Paragraph 18.

        21             A.       During the break, I should have

        22       rearranged all my stuff, but I didn't, so just hang
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 103 of
                                       332

                                                                         Page 103
         1       on --

         2             Q.       No worries.

         3             A.       -- things are a little bit out of

         4       order.

         5             Q.       I have it on the screen, if it's easier

         6       for you.

         7             A.       I got it.

         8                      This is Paragraph?

         9             Q.       Eighteen.

        10             A.       Eighteen.

        11             Q.       So you put in your report -- throughout

        12       your report, frankly, references to what other

        13       people say about other people.          So you have -- for

        14       example, you have references to what Mr. -- what

        15       Mr. -- Professor Solan has to say about -- about

        16       authorial attribution of the various methodologies,

        17       right?

        18                      That's one of the things you cite?

        19             A.       Correct.

        20             Q.       And in your -- in this paragraph, in

        21       particular, you're citing to a gentleman by the

        22       name Dr. Ron Butters, right?
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 104 of
                                       332

                                                                         Page 104
         1             A.       Correct.

         2             Q.       And you cite to Dr. Ron Butters -- you

         3       call him a highly respected linguist?

         4             A.       Correct.

         5             Q.       And you were actually quoting from a

         6       New York Times piece where Zimmer is writing about

         7       Butters' statements about the Facebook case,

         8       correct?

         9             A.       Correct.

        10                      And you'll have to raise it up a little

        11       bit because that bar is the --

        12             Q.       I will.    I will.

        13                      Okay.

        14             A.       There we go.

        15             Q.       Okay.   And I want to walk through this

        16       with you and -- and understand why it's in your

        17       report, first of all, and then talk about some

        18       other things.

        19                      Okay?

        20             A.       Okay.

        21             Q.       You write -- you're quoting from

        22       Mr. Zimmer -- is Mr. Zimmer a journalist, as far as
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 105 of
                                       332

                                                                         Page 105
         1       you know?

         2             A.       Yes, I think so.

         3             Q.       He writes that Mr. McMenamin's report

         4       has raised eyebrows in the forensic linguistics

         5       community.

         6                      This is something -- he's picking up on

         7       what Dr. Butters is talking about, correct?

         8             A.       I don't know whether it's only what

         9       Dr. Butters is talking about, but -- so I can't put

        10       words into his mouth.

        11             Q.       Okay.   It goes on to then talk about

        12       Dr. Butters specifically and comments he had made

        13       earlier in the month.

        14                      Do you see that?

        15             A.       Yes.

        16             Q.       What McMenamin -- do you recall what

        17       McMenamin was doing in the Zuckerberg case?

        18             A.       No, not -- not definitively.

        19             Q.       Well, do you know enough to know that

        20       it's the same type of work that you are critiquing

        21       Dr. Leonard for doing here?

        22                      MS. DAGLEY:     Object to form.
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 106 of
                                       332

                                                                         Page 106
         1                      THE WITNESS:     Yes.

         2       BY MR. BRENNER:

         3             Q.       Okay.   Otherwise, it wouldn't be in

         4       this report; it wouldn't have any relevance,

         5       correct?

         6             A.       Correct.

         7             Q.       And just -- just to be clear, what --

         8       what Mr. McMenamin was doing specifically in the

         9       Zuckerberg matter is he was comparing a case set

        10       and a Q set of e-mails to determine authorial

        11       attribution, correct?

        12             A.       To the best of my knowledge, yes.

        13             Q.       And there -- you go on to say in

        14       Paragraph 19 -- you say, This notoriety.            And this

        15       is the debate or the questioning that Dr. Butters

        16       had done of Mr. McMenamin, right?

        17                      MS. DAGLEY:     Object to form.

        18       BY MR. BRENNER:

        19             Q.       When you say, This notoriety, what are

        20       you referring to?

        21             A.       Yes, that -- that -- I think the

        22       notoriety is the fact that this was written in a --
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 107 of
                                       332

                                                                         Page 107
         1       it was written in a New York Times article.

         2             Q.       Yes.

         3             A.       I mean, when something gets written in

         4       The New York Times article about linguistics, it

         5       evokes a sense of notoriety amongst some.

         6             Q.       Among linguists, right?

         7             A.       Yes.

         8             Q.       So there's a discussion among -- you

         9       say there's a discussion among premier academic

        10       linguist in a blog called Language Log, right?

        11             A.       Correct.

        12             Q.       And you say in that -- that -- that

        13       log -- that Language Log, or blog, that the

        14       forensics stylistic methodology of Dr. McMenamin

        15       was overwhelmingly challenged, right?

        16             A.       Yes.

        17             Q.       And then you cite to a commentator, and

        18       this is someone who is just posting a comment on a

        19       blog, right?

        20             A.       Correct.

        21             Q.       And who is Marcel Matley?

        22             A.       I don't know.
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 108 of
                                       332

                                                                         Page 108
         1             Q.       I don't mean to be flippant about it,

         2       but are you -- you quote -- you're quoting someone

         3       that you have -- you don't know who they is -- who

         4       they are in an expert report filed in the

         5       United States Southern District of Florida; is that

         6       your testimony?

         7             A.       I --

         8                      MS. DAGLEY:     Objection.

         9                      THE WITNESS:     Sorry.

        10                      -- I think when you look at

        11             Paragraph 20, I sort of address that issue

        12             by saying that it's not my usual practice

        13             to cite Internet blog commentary.           I do so

        14             here, however, to show that general

        15             forensic linguistic field has serious

        16             problems with the scientific reliability

        17             and validity of the forensics stylistics

        18             approach used in this case.

        19                      So, essentially, I'm sort of

        20             recognizing that this is an unusual

        21             practice, but I'm doing it to basically say

        22             that there's serious questions about peer
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 109 of
                                       332

                                                                         Page 109
         1             support, peer recognition of this

         2             methodology.

         3       BY MR. BRENNER:

         4             Q.       Have you ever quoted either a blog or

         5       Mr. Matley in particular in another report, if it's

         6       so rare?

         7             A.       I think I might have quoted him also in

         8       the -- in the Dutcher report.

         9             Q.       Right.

        10                      The only other two reports you've ever

        11       filed on authorial attribution about the forensic

        12       stylistics method -- you're two for two -- you

        13       quote someone you don't know from an Internet blog,

        14       right?

        15                      MS. DAGLEY:     Object to form.

        16                      THE WITNESS:     Well, we quote people

        17             all the time that we don't know.

        18       BY MR. BRENNER:

        19             Q.       That's not my question.

        20                      You put in -- let's scroll down -- you

        21       put in Paragraph Number 20 -- that is not your

        22       quote -- let's see what you say -- it's not your
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 110 of
                                       332

                                                                         Page 110
         1       usual practice to cite Internet blog commentary.

         2                      Do you see that?

         3             A.       Yes.

         4             Q.       Both times you filed a report

         5       critiquing the forensic stylistics methods in

         6       courts, you have quoted this very Internet blog

         7       commentary, have you not, sir?

         8             A.       Yes.

         9             Q.       Okay.   Are you asking the Federal Court

        10       in this case to -- why are you quoting Mr. Matley?

        11                      What do you want that to be used for?

        12             A.       As I said before, it's an example of

        13       how -- how contentious people who are doing

        14       forensic linguistics find this particular

        15       methodology, the McMenamin and his -- and others

        16       are using.

        17             Q.       Do you know that -- do you even know

        18       what the profession is of Mr. Matley?

        19             A.       No.

        20             Q.       So you don't know if he's a -- a

        21       linguistic at all, correct?

        22             A.       Well, he's on Language Log, and it was
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 111 of
                                       332

                                                                         Page 111
         1       part of a discussion on Language Log.

         2             Q.       Was anyone offering a competing view to

         3       Mr. Matley?

         4             A.       I can't remember.

         5             Q.       So you picked out a quote from someone

         6       you don't know, you don't know what his job is, and

         7       you put it in your report as evidence of the

         8       overwhelmingly -- overwhelming challenges to the

         9       forensic stylistic methodology on this blog; is

        10       that correct?

        11                      MS. DAGLEY:     Object to form.

        12                      THE WITNESS:     As probably the most

        13             succinct and -- way to inform the Court as

        14             to the standing of this methodology held by

        15             many of the -- of people involved in -- in

        16             the field.

        17       BY MR. BRENNER:

        18             Q.       But, sir, you don't even know if

        19       Mr. Matley is involved in the field.

        20                      Why didn't you just write it yourself

        21       if you wanted to critique Dr. Leonard or

        22       Mr. McMenamin?
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 112 of
                                       332

                                                                         Page 112
         1                      MS. DAGLEY:     Objection.

         2       BY MR. BRENNER:

         3             Q.       Why did you not write it yourself as

         4       opposed to quote someone that you don't know even

         5       who they are?

         6                      MS. DAGLEY:     Object to form.

         7                      THE WITNESS:     Well, if you look at

         8             Page 8 right above that, it's somebody who

         9             has consulted on the case in Oregon, so

        10             it's somebody who has experience in

        11             forensic linguistics and somebody who has

        12             testified, I think, if I'm reading this

        13             correctly -- I can't remember -- that has

        14             testified and so feels, based upon his

        15             experience, that he can offer a blog

        16             opinion.

        17                      Once again, this is why I don't

        18             usually cite blog commentary, but this is

        19             an example of the standing of forensic

        20             stylistics in the field.

        21       BY MR. BRENNER:

        22             Q.       Do you adopt as your own statements the
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 113 of
                                       332

                                                                         Page 113
         1       statements of Mr. Matley here?

         2                      Do you agree with everything he says?

         3             A.       I put it in the report as an example

         4       of -- as I say in the report, to show that the

         5       general forensic linguistics field has serious

         6       problems with the scientific reliability and

         7       validity of the forensic stylistics approach.

         8             Q.       So what -- who else is representing the

         9       general linguistics field, other than Mr. Matley,

        10       for this point?

        11             A.       Ron Butters --

        12             Q.       Okay.

        13             A.       -- and the comments by Carole Chaski,

        14       the comments by Ainsworth and Juola and some of the

        15       other folks that I've cited in my references.

        16             Q.       Okay.   I want you to assume for a

        17       moment that the Rules of Evidence are not going to

        18       allow you in court to tell the jury what other

        19       people are saying; they're only going to let -- the

        20       judge is only going to allow you to say what your

        21       opinion is.

        22                      Tell me, are you -- are you critical of
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 114 of
                                       332

                                                                         Page 114
         1       the work that Dr. McMenamin did in the Facebook

         2       case.

         3             A.       Yes.

         4             Q.       Okay.    And what -- what -- what were

         5       your criticisms of Dr. McMenamin's work in the

         6       Facebook case?

         7             A.       Well, that he's using the same

         8       methodology, the forensic stylistics methodology,

         9       and that has not been -- that is -- that has the

        10       same problems that I've mentioned in the Leonard

        11       report.

        12             Q.       Okay.    And the -- I keep calling it the

        13       "Facebook case."       It's -- it's -- actually,

        14       Zuckerberg is the -- is the name of the Facebook

        15       side of the ledger.

        16             A.       Yeah.

        17             Q.       That was a pretty famous case, right?

        18             A.       Yes.

        19             Q.       There was a lot of money involved,

        20       right?

        21             A.       Yes.

        22             Q.       Even an article written about the
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 115 of
                                       332

                                                                         Page 115
         1       linguistic side of it in The New York Times.

         2                      Pretty big deal, right?

         3             A.       Yes.

         4             Q.       You are directing the Court and,

         5       ultimately, the jury here to that case in your

         6       report, correct?

         7             A.       Yes.

         8             Q.       You know what happened in that case,

         9       right?

        10             A.       I don't know the particular details in

        11       terms of -- of, you know, all of the court

        12       decisions, et cetera.

        13             Q.       Do you know that Dr. McMenamin's

        14       opinions were adopted -- were -- were accepted by

        15       the Court?

        16             A.       I think that was the case.

        17             Q.       And do you know that the case was

        18       dismissed in part based on those opinions?

        19             A.       I don't know about in part.

        20             Q.       Well, do you know if it was in whole

        21       dismissed?

        22             A.       I don't know -- I don't know the degree
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 116 of
                                       332

                                                                         Page 116
         1       to which the case was dismissed or what were the

         2       variables that led to the case being dismissed.

         3             Q.       Let's see if we can pull that up.

         4                      Did I pull up for you the different

         5       screen?

         6             A.       Yes.

         7             Q.       Okay.   So this is the -- the Ceglia

         8       versus Zuckerberg case, correct?

         9             A.       Correct.

        10             Q.       The same one you're talking about in

        11       your report, correct?

        12             A.       Yes.

        13             Q.       Okay.   I'll represent to you that this

        14       is what's called a "reported recommendation," which

        15       means it's heard in the first instance by a

        16       United States Magistrate judge.

        17                      Okay?

        18             A.       Okay.

        19             Q.       Ultimately, that -- that opinion is --

        20       I'll represent to you is -- is adopted by the

        21       District Court judge, the Trial Court judge.

        22                      Okay?
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 117 of
                                       332

                                                                         Page 117
         1             A.       If you say so.

         2             Q.       Yep.     I'm asking -- I'm asking you to

         3       accept -- you don't have to agree with it.             I'm

         4       just telling you, to save some time.

         5             A.       Okay.

         6             Q.       Let's put in McMenamin.

         7                      Am I spelling that right?

         8             A.       No.     M-C-M- --

         9             Q.       I'm never going to get it.

        10             A.       M.

        11             Q.       I got it.    It will come up now.

        12             A.       There you go.

        13             Q.       I was just going to try to get you to

        14       the point where they actually decide -- where they

        15       actually talk about his stuff, so let me just do it

        16       this way.

        17                      Okay.    Linguist Analysis.

        18                      Do you see that?

        19             A.       Yes.

        20             Q.       Okay.

        21                      "Finally, the Defendants retained the

        22       services of McMenamin, who performed a stylistic
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 118 of
                                       332

                                                                         Page 118
         1       analysis of the supporting e-mails determining

         2       Zuckerberg's authorship of the e-mails is

         3       improbable."

         4                      Right?

         5             A.       Yes.

         6             Q.       Okay.    You know --

         7             A.       You have to scroll up.

         8             Q.       Sure.    Thank you.

         9             A.       Sorry about that.

        10             Q.       No, you have nothing to apologize for.

        11       I'm sorry I keep forgetting.

        12                      Let me do that, and let me . . .

        13                      How's that?

        14             A.       Yeah, that's fine.

        15             Q.       When I get to the bottom, I'll move up.

        16             A.       Yeah.

        17             Q.       We'll take it in small chunks.

        18             A.       Yeah.

        19             Q.       So you understand that McMenamin did

        20       his -- his typical methodology in this case, right?

        21             A.       I think so, yeah.

        22             Q.       Okay.
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 119 of
                                       332

                                                                         Page 119
         1             A.       I mean, I haven't seen his report, but

         2       I'm assuming, yes.

         3             Q.       Okay.    And here he actually -- the

         4       Court actually says that he used the probability

         5       language which you found problematic in Dutcher.

         6                      Do you see that?

         7             A.       Having not seen the report, I don't

         8       know whether -- that he used the same scale --

         9             Q.       Sure.

        10             A.       -- probability scale, but they're using

        11       the word "improbable" there.

        12             Q.       Scroll up.

        13                      This is just saying that he did a Q

        14       versus K authorial attribution, which we've talked

        15       about, correct?

        16             A.       Correct.

        17             Q.       No surprise there, right?

        18             A.       Right.

        19             Q.       Okay.    That he used style marker --

        20       style markers like Dr. Leonard does here, correct?

        21                      MS. DAGLEY:     Object to form.

        22                      THE WITNESS:     Keep scrolling up so I
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 120 of
                                       332

                                                                         Page 120
         1              can read the whole thing.

         2       BY MR. BRENNER:

         3              Q.      Sure.   Here you go.

         4              A.      Correct.

         5              Q.      Okay.   Let me just make sure you see

         6       it.    I don't want you to think that I'm trying to

         7       hide anything from you.

         8                      Tell me when you're ready to go to the

         9       next column.

        10              A.      Okay.   Keep going.

        11              Q.      I've got to go back up to the next

        12       column.     I'm at the bottom of the page there.

        13              A.      Okay.

        14              Q.      You see that?

        15                      Can I go to the right column there?

        16              A.      Okay.   Keep going up on the bottom of

        17       the page, because I don't see anything -- oh, I

        18       see.

        19                      Okay.   I'm just looking at the yellow

        20       parts because I'm --

        21              Q.      I'm going to get there.

        22              A.      -- thinking that that's highlighted by
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 121 of
                                       332

                                                                         Page 121
         1       you.

         2              Q.      I'm going to get there.        I just want

         3       you to be able to see it.        So I'm not . . .

         4                      And this is explaining that -- the

         5       McMenamin methodology in sort of a topical way,

         6       correct?

         7              A.      Um-hum.

         8                      MS. DAGLEY:     Object to form.

         9       BY MR. BRENNER:

        10              Q.      Then it says, In opposition -- this is

        11       what the -- this is where Dr. Butters comes in,

        12       right?

        13              A.      Yes.

        14              Q.      They reference the very article that

        15       you have in your report, correct, that you talk

        16       about?

        17              A.      Yes.

        18              Q.      And Dr. Butters' questions, because he

        19       says it's based on the slender evidence reviewed.

        20                      Do you see that?

        21              A.      Yes.

        22              Q.      Okay.
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 122 of
                                       332

                                                                         Page 122
         1                      Okay.   I'm at the bottom of the page,

         2       where the Court rules.

         3                      Do you see the Court now assesses the

         4       methodology --

         5             A.       Yes.

         6             Q.       -- considered as a whole, the stylistic

         7       differences McMenamin observed between the two sets

         8       of writings indicate the author of the known

         9       writings possessed a better grasp of proper English

        10       usage and grammar than the author of the questioned

        11       writings?

        12                      Again, here, Dr. McMenamin is using

        13       his -- his system where he uses -- he didn't use a

        14       preset set of -- of markings or -- or features; he

        15       lets the data determine which ones he's going to

        16       focus on, correct?

        17                      MS. DAGLEY:     Object to form.

        18                      THE WITNESS:     Correct.

        19       BY MR. BRENNER:

        20             Q.       Okay.   And you critique Dr. Leonard for

        21       doing the same thing here, correct?

        22                      MS. DAGLEY:     Object to form.
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 123 of
                                       332

                                                                         Page 123
         1                      THE WITNESS:     Correct.

         2       BY MR. BRENNER:

         3             Q.       Okay.   And then the Court says, As

         4       such, the stylistic differences point to a highly

         5       probable conclusion that the questioned writings

         6       were not authorized by Zuckerberg.

         7                      Do you see that?

         8             A.       Yes.

         9                      MS. DAGLEY:     Objection.

        10       BY MR. BRENNER:

        11             Q.       And then the Court says, To summarize,

        12       based on the evidence in the record, it is highly

        13       probable and reasonably certain that the

        14       work-for-hire document and the supporting e-mails

        15       were fabricated for the express purpose of filing

        16       the instant action.

        17                      Those are the Q documents in that case,

        18       correct?

        19             A.       Yes.

        20             Q.       Then the Court dismisses the case.

        21                      Do you see that?

        22                      MS. DAGLEY:     Object to form.
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 124 of
                                       332

                                                                         Page 124
         1                      THE WITNESS:     Is that the next --

         2       BY MR. BRENNER:

         3             Q.       Yeah, the next highlighting.

         4                      I'm sorry.

         5             A.       Scroll it up.

         6                      Yeah, there we go.

         7                      Okay.   Yes.

         8             Q.       Correct.

         9             A.       Yes.

        10             Q.       Okay.   Now, in your report, when you're

        11       citing Dr. McMenamin's criticism to a Federal judge

        12       in Florida, did you tell that judge that a

        13       Federal judge in -- I think it's New York, but

        14       we'll see -- in New York had rejected that very

        15       criticism?

        16                      Did you -- just answer my question --

        17       did you put that in your report?

        18             A.       No.

        19             Q.       Why not?

        20             A.       Because the purpose of that report was

        21       to say that these misgivings that I had in the --

        22       Leonard's methodology were shared by a considerable
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 125 of
                                       332

                                                                         Page 125
         1       number of well-respected peers and that that is one

         2       of the issues to do with evidentiary standards.

         3             Q.       So to summarize that, I mean, you felt

         4       it was appropriate to tell the Court that folks

         5       like Mr. Matley and Dr. Butters and Dr. Chaski

         6       agreed with you, but you did not tell the Court

         7       that those very criticisms had been rejected by

         8       now -- by now, we've seen two -- two Courts,

         9       correct?

        10                      MS. DAGLEY:     Object to form and the

        11             characterization.

        12       BY MR. BRENNER:

        13             Q.       You can answer.

        14             A.       Okay.

        15                      My purpose in writing that -- the

        16       rhetorical purpose was to show that -- that this

        17       methodology lacks credibility amongst many of my

        18       peers.     I wasn't going to opine on judges.

        19             Q.       As an academician -- do you consider

        20       yourself an academician?

        21             A.       Yes.

        22             Q.       Okay.   Do you believe that -- do you
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 126 of
                                       332

                                                                         Page 126
         1       also consider yourself someone who engages in the

         2       scientific method?

         3             A.       Yes.

         4             Q.       Do you believe it's important for the

         5       readers -- by the way, have you written

         6       publications?

         7             A.       Have I what?

         8             Q.       Have you written publications?

         9             A.       Oh, yeah.    Yes.

        10             Q.       Have you written in peer-reviewed

        11       journals?

        12             A.       Yes.

        13             Q.       Do you believe that your cite -- your

        14       decision to cite to Mr. Matley and Mr. Butters and

        15       Dr. Chaski in this report and not cite to the

        16       Federal judge who ruled on the very issue you're

        17       discussing is consistent with the standards for

        18       peer-reviewed publications?

        19             A.       I'm a linguist, and so my -- my

        20       academic field is constrained by -- by my field of

        21       linguistics, and so I feel that I can comment on

        22       linguistics and the linguistic opinion of my peers
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 127 of
                                       332

                                                                         Page 127
         1       but not on judges and lawyers and the whole legal

         2       domain.

         3             Q.       Well, did you cite in this section of

         4       your report, Paragraphs 18, 19 and 20 -- did you

         5       cite any linguists who disagreed with your

         6       critiques of Dr. McMenamin?

         7             A.       No.

         8             Q.       You know they exist, right?

         9             A.       Yes.

        10             Q.       And why did you not cite to them?

        11             A.       To the best of my knowledge, there

        12       isn't a lot to cite.       And it -- it sort of boggles

        13       my mind a little bit that Dr. Leonard didn't cite

        14       any support in his report for that particular

        15       methodology.

        16                      One would think that when you basically

        17       write a report that you're going to cite the

        18       validity and reliability of that methodology;

        19       you're going to refer to how it is accepted by your

        20       peers, et cetera.      And to the best of my knowledge,

        21       Leonard's report doesn't do that.

        22             Q.       One of your -- let me go back to the
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 128 of
                                       332

                                                                         Page 128
         1       Dutcher case.

         2                      Give me one second.

         3                      (Pause.)

         4       BY MR. BRENNER:

         5             Q.       Okay.   So let's go back to your report

         6       in the Dutcher case, and I'm going to direct your

         7       attention to Page 8.       So let's get there.        And I

         8       want to talk to you about Paragraphs 37 through 40.

         9                      Okay?

        10             A.       Yes.

        11             Q.       Okay.   So we'll start at 37, but as we

        12       get down, I'll remember to lower the screen.

        13                      Do you want to take a quick view of

        14       what the four paragraphs are so you'll know where

        15       we're going?

        16             A.       Yeah.

        17             Q.       Okay.   So you tell me when to hit the

        18       down arrow.

        19             A.       Okay.   Keep going.

        20                      Stop.

        21                      So what paragraphs are they?

        22             Q.       We're going -- we're mainly going to
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 129 of
                                       332

                                                                         Page 129
         1       talk about 37 through 40 right now.

         2             A.       Okay.   What's on my screen takes me to

         3       halfway through 39, so let me just read that and

         4       then -- wait a minute.        Go back.

         5             Q.       You weren't there yet.

         6             A.       Yeah.

         7             Q.       You say when.

         8             A.       Yeah.

         9                      Okay.   Scroll up, please.

        10             Q.       How's that?

        11             A.       Yes.

        12                      (Whereupon, the witness reviews the

        13                       material provided.)

        14                      THE WITNESS:     Okay.

        15       BY MR. BRENNER:

        16             Q.       Okay.   One of your critiques of

        17       Dr. McMenamin in the Dutcher case was that his --

        18       his sample size was insufficient, correct?

        19             A.       Correct.

        20             Q.       And the sample size in that case was

        21       two known documents and one questioned document?

        22             A.       Yes.
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 130 of
                                       332

                                                                         Page 130
         1             Q.       And if we scroll down to 40, you cite

         2       to someone named Grant.

         3                      Who's Grant?

         4             A.       He's -- I think he's cited in my

         5       bibliography.     He's a researcher in forensic

         6       linguistics and linguistics.

         7             Q.       Do you consider --

         8             A.       Can we just go back up a little bit?

         9             Q.       Yeah, but your up and my down -- I'm

        10       not sure what they mean.

        11                      Do you want me to go --

        12             A.       Go up to 37.

        13             Q.       Thirty-seven.     Okay.

        14             A.       So when you -- stop there.

        15                      I think you're confusing two things in

        16       your question.      You're confusing, at least as I

        17       read this -- and you'll have to forgive me if I've

        18       misread it -- but you're confusing known versus

        19       unknown and the particular text, the numerical fact

        20       of a particular text; but I think we're also

        21       talking about number of features, linguistic

        22       features -- oh, no, we're not.
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 131 of
                                       332

                                                                         Page 131
         1                      Sorry.

         2               Q.     I don't think we are.

         3               A.     Not there yet.

         4                      Okay.    Go ahead.

         5               Q.     I think you were telling me who Grant

         6       was, though.

         7               A.     Yeah, he's a linguistic who does

         8       forensic linguistics.

         9               Q.     You cite to a specific article in 2007.

        10                      Is that an article you consider

        11       reliable?

        12             A.       I think that's the one published in the

        13       International Journal of Speech, Language and

        14       Law --

        15             Q.       Okay.

        16             A.       -- so because it's been peer-reviewed,

        17       et cetera, I consider it to be worth -- worthy.

        18             Q.       Okay.    And you considered it -- you

        19       considered it as you -- as you did in the Dutcher

        20       case.    I believe you also -- did you also cite that

        21       in the report in this case, the Grant article?

        22             A.       I don't think I cited it in the actual
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 132 of
                                       332

                                                                         Page 132
         1       report.    I just referred to it in the bibliography.

         2             Q.       Okay.    Okay.   So let's -- I was going

         3       down to 40.

         4                      So in 40, you say, Grant shows that

         5       it's very difficult to make an authorial

         6       determination --

         7                      That's another way of saying authorial

         8       attribution, correct?

         9             A.       Right.

        10             Q.       -- under five samples per author, and

        11       definitely no determination can be made under three

        12       samples per author.

        13                      Right?

        14             A.       Yes.

        15             Q.       How many samples did Dr. Leonard use in

        16       this case?

        17             A.       Well, he's got them listed in his

        18       report.    I can't -- I can't remember the exact

        19       number, but they were maybe around 20.

        20             Q.       Okay.    You know they exceed five,

        21       correct?

        22             A.       Correct.
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 133 of
                                       332

                                                                         Page 133
         1              Q.      Okay.   But yet throughout your

         2       report -- well, do you -- did you consider -- this

         3       is where we may have a distinction between linking

         4       features and -- and actual documents.

         5                      Did you consider the number of

         6       documents Dr. Leonard reviewed to be insufficient

         7       to do an authorial attribution analysis?

         8              A.      I can't remember, but I don't think I

         9       did.

        10              Q.      Okay.   You did -- you did -- as we'll

        11       go through, you found certain features that had a

        12       frequency that you found was not significant to --

        13       to reach any conclusion based on it.           That's a

        14       distinction --

        15              A.      That's right.     In the linking features,

        16       yes.

        17              Q.      -- that was the distinction you were

        18       trying to draw for me a few minutes ago?

        19              A.      Yes.

        20              Q.      Okay.   Did you -- did you re --

        21       reproduce Dr. Leonard's analysis using his

        22       methodology?
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 134 of
                                       332

                                                                         Page 134
         1             A.       My focus was on critiquing the report,

         2       and to some extent, I did; to some extent, I

         3       didn't.

         4             Q.       All right.     And the reason I'm asking

         5       is, is -- in my mind, there's two possible

         6       critiques -- well, there may be many possible

         7       critiques, but one of your critiques is the

         8       methodology's not sound.        And I think that is your

         9       opinion, correct?

        10             A.       Yes.

        11             Q.       A second critique could be -- and I'm

        12       just trying to see if you have this opinion -- that

        13       even -- even -- even using that methodology, he

        14       didn't do it correctly.

        15                      Do you have that opinion as well?

        16             A.       I think what I'm saying in some of

        17       the -- when I go through three or four of the

        18       linguistic linking features, that he's got --

        19       sorry, the linking -- I've forgotten what he calls

        20       them -- linking features, that his -- his

        21       conclusions -- his -- for example, some of them are

        22       pointing in the other direction that support the --
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 135 of
                                       332

                                                                         Page 135
         1       the hypothesis that Wright, Craig Wright, did not

         2       write these documents, but he chooses to disregard

         3       evidence pointing in another direction, using his

         4       same criteria.

         5                      So that aspect of it all I have

         6       difficulty with, with respect to his method.             I

         7       think what he's doing is confirmation bias and --

         8       and cherry-picking -- not only cherry-picking the

         9       data, but cherry-picking the results.

        10             Q.       Now, you told me earlier that -- when I

        11       was asking you about what methodologies that you

        12       would -- you would use if you were to do an

        13       authorial attribution, one of the ones you told

        14       me -- or one of the things you told me is you

        15       should use something that has established

        16       linguistic markers.

        17                      Do you recall that?

        18             A.       Yes.   Yes.

        19             Q.       And you said the JGAAP program from

        20       Juola has such established linguistic markers?

        21             A.       Yes.

        22             Q.       Do you know what those are?
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 136 of
                                       332

                                                                         Page 136
         1               A.     Well, there's a whole range of them,

         2       and some of them have to do with syntactic

         3       punctuation, with -- with word choice, with reading

         4       level, with -- and it just goes on.           There's a

         5       whole range of those ones that are being

         6       established in the literature.

         7               Q.     Is it -- is it your opinion that --

         8       well, strike that.

         9                      Is it possible that one would be

        10       confronted with a set of Q docs and K docs that

        11       don't have any of those established markers in

        12       them?

        13             A.       Yes.

        14             Q.       And is that -- in that case, is it not

        15       possible to do authorial attribution?

        16             A.       I think it would be very difficult to

        17       justify doing authorial attribution if they haven't

        18       been established a priori to meet evidentiary

        19       standards.

        20             Q.       So in your understanding of the -- or

        21       your opinion, what you need to do is -- you have

        22       these preestablished markers that have been tested
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 137 of
                                       332

                                                                         Page 137
         1       for evidentiary standards, and then you would

         2       essentially -- you told me a computer can do

         3       this -- run the K documents and the Q documents and

         4       see -- look to the presence of those markers and

         5       how they compare between the two sets.

         6                      Is that the basic method?

         7             A.       Yeah --

         8                      MS. DAGLEY:     Object to form.

         9                      THE WITNESS:     -- yeah, Juola --

        10                      Sorry.

        11                      -- Juola, in his report, basically

        12             makes reference -- and this is

        13             Janet Ainsworth and Juola -- make reference

        14             to how easy it would be to construct

        15             experiments.      Basically, someone selects a

        16             group of known and unknown writings and

        17             then gives them to a group of forensic

        18             linguists or people who are investigating

        19             this in terms of authorial attribution

        20             and -- and basically runs a little

        21             bit -- they called it in -- in -- in the

        22             Ainsworth-Juola document Forensic
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 138 of
                                       332

                                                                         Page 138
         1             Linguistics or an authorial attribution

         2             dojo runs a little bit of things, saying,

         3             Okay, which one of these -- which stylistic

         4             features are going to have greatest

         5             predictability.      And so I think that method

         6             meets evidentiary -- scientific standards.

         7                      When I said "evidentiary," I should

         8             say "scientific standards" more than

         9             that --

        10       BY MR. BRENNER:

        11             Q.       Okay.

        12             A.       -- but I think it meets scientific

        13       standards and, as Ainsworth and Juola say,

        14       that -- that approach -- and I participated in

        15       that -- that -- that authorial attribution dojo at

        16       the International Association of Forensic Linguists

        17       Conference in Portugal a number of years ago, and I

        18       was very impressed as to, you know, the number of

        19       people -- there were about 20 of us who were able

        20       to use that program and came up with -- with what I

        21       would consider to be scientifically --

        22       scientifically sound attribute -- or conclusions.
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 139 of
                                       332

                                                                         Page 139
         1                      Now, I want to say that there -- that

         2       there are large amounts of data and that seems to

         3       be the key to this, that -- that each of the known

         4       and unknown documents were fairly large.

         5             Q.       So what method -- because when I asked

         6       you before, I asked you to assume you had the same

         7       data set that Dr. Leonard had, the same amount of

         8       K documents and Q documents.

         9                      Is that data set insufficient to use

        10       Juola's method?

        11             A.       I don't know.     I haven't considered

        12       that --

        13             Q.       Okay.

        14             A.       -- I would have to go to the

        15       literature.     I'd have to go to investigate that

        16       further.

        17             Q.       Do you know what Juola's views are on

        18       forensic stylistics?

        19             A.       Not outside of what he infers in that

        20       article --

        21             Q.       Okay.

        22             A.       -- that I referenced.
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 140 of
                                       332

                                                                         Page 140
         1             Q.       And you -- what do you think he infers

         2       in that article?

         3             A.       That it lacks reliability and validity.

         4             Q.       And "it" being forensic stylistics?

         5             A.       Say that again.

         6             Q.       You said, "it lacks reliability" --

         7             A.       Yes.

         8             Q.       What's the "it"?

         9             A.       I'm not quite sure.       I mean, I'm just

        10       inferring that from his article.

        11             Q.       Okay.

        12                      Okay.   Let's go to -- back to your

        13       report.

        14                      Let's see if I can get there.          I'm on

        15       Paragraph 11.

        16                      You identified that -- I'm going to the

        17       middle of the paragraph where it says, Herein lies.

        18             A.       Let me try to find that.

        19             Q.       Yeah, five lines down in the paragraph.

        20             A.       Um-hum.

        21             Q.       Here you're writing about -- just to

        22       orient the record and to orient you, you're writing
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 141 of
                                       332

                                                                         Page 141
         1       about the linguistic subfield of authorial

         2       attribution, right?

         3             A.       Correct.

         4             Q.       And you write that there's a lot of

         5       literature about ensuring that strict scientific

         6       standards are met when doing that work, correct?

         7             A.       Correct.

         8             Q.       Then you write, Herein lies a long and

         9       ongoing, sometimes contentious, dispute among

        10       scholars in forensic linguists revolving around the

        11       professional integrity of the field.

        12                      Do you see that?

        13             A.       Yes.

        14             Q.       And then you set out that there's

        15       actually -- there's a dispute in the field

        16       regarding which methodology or methodologies is --

        17       are scientifically sound, correct?

        18             A.       Correct.

        19             Q.       So one -- on one side of the debate

        20       is -- you say is Dr. McMenamin and Dr. Leonard,

        21       correct?

        22             A.       Correct.
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 142 of
                                       332

                                                                         Page 142
         1             Q.       Is it your testimony that those are the

         2       only two linguists on that side of the debate?

         3             A.       No; there are others.

         4             Q.       Right.

         5                      And it is definitely true and the

         6       tenure of your report, with all due respect,

         7       supports this -- it's a contentious dispute, right?

         8             A.       Yes.

         9             Q.       And you're on the other side of that

        10       dispute, and Dr. Chaski is on the other side of

        11       that; is that correct?

        12             A.       Yes.

        13             Q.       Yourself, Dr. Chaski.

        14                      Who else is on the other side?

        15             A.       Some other folks that we've mentioned,

        16       Ron Butters and Janet Ainsworth and Patrick Juola,

        17       I think, based upon that article, and -- and --

        18       well, I could -- I could go on, but I don't want to

        19       go through the list.

        20             Q.       Right.    There's more people on both

        21       sides of the ledger that you haven't named,

        22       correct?
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 143 of
                                       332

                                                                         Page 143
         1             A.       Yes.

         2             Q.       Okay.   And this -- and I don't mean to

         3       use war terms, but this battle is being fought out

         4       both at the -- in the courtrooms around the

         5       country, as we've seen, right?

         6                      MS. DAGLEY:     Object to form.

         7                      THE WITNESS:     The courtroom battle

         8             is -- it's in a different field, right?

         9             It's in legal constraints, et cetera, and

        10             the whole legal domain.        Whereas I would

        11             rather just say that there's a -- a battle

        12             within the linguistic field.

        13       BY MR. BRENNER:

        14             Q.       Okay.   The linguistic academic field?

        15             A.       Yes.

        16             Q.       And there's folks publishing on both

        17       sides of the battle, correct?

        18             A.       Yes.

        19             Q.       And that people go to -- to seminars --

        20             A.       I'm not quite sure -- let me just

        21       qualify that.

        22                      Other than McMenamin -- I have to be
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 144 of
                                       332

                                                                         Page 144
         1       careful here -- I'm not quite sure who's publishing

         2       consistently in support of authorial attribution.

         3       And this speaks, once again, to the absence of

         4       those kinds of references that you would expect to

         5       find in the Leonard report to validate his

         6       methodology.

         7             Q.       Has Leonard, himself, published in that

         8       area?

         9             A.       I'm not aware of that -- well, he's

        10       published, but whether he's -- he's published

        11       opinions, but I'm not aware of the specifics.

        12             Q.       Well, when you say "opinions," I'm not

        13       talking about in courtrooms; I'm talking about

        14       in -- in --

        15             A.       Sorry.

        16             Q.       -- in journals and academic literature.

        17             A.       Yeah, I'm not -- I'm not aware.

        18             Q.       So the only one you're aware that

        19       publishes on the side of the ledger that is

        20       sponsoring forensic stylistics is Dr. McMenamin?

        21             A.       To the best of my knowledge, yes.

        22             Q.       All right.     And on the other side, who
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 145 of
                                       332

                                                                         Page 145
         1       has published -- now that we've defined what

         2       "published" means -- on the other side of that

         3       debate?

         4             A.       Carole Chaski, Tracy Terrell.          I'd have

         5       to go down through the list of my references to

         6       sort of enlarge that group.

         7             Q.       Let me ask you this:       Have you been at

         8       any seminars or conferences where this debate that

         9       we've been talking about is discussed among

        10       linguists?

        11             A.       Yes.

        12             Q.       And who has represented -- I'll call it

        13       "the McMenamin side"?

        14             A.       That's what's interesting, is that to

        15       the best of my knowledge, the folks that are

        16       representing the McMenamin side of it don't seem to

        17       participate in these discussions.

        18             Q.       I just asked you if there was a debate

        19       during these presentations.

        20                      Are you telling me the debate is only

        21       with one side?

        22             A.       The debate is a group of -- okay.           It
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 146 of
                                       332

                                                                         Page 146
         1       depends what you mean by "debate."           Are we talking

         2       about formal debate, where you've got people on

         3       both sides?

         4                      I think Larry Solan talks about a

         5       conference that was held that looked at those

         6       issues.    I think McMenamin was there, et cetera.

         7       But I wasn't there.       So I'm only thinking about my

         8       experience at forensic linguistics conferences.

         9             Q.       Is that the only one you can think of

        10       where this subject was addressed?

        11             A.       Yes.

        12             Q.       What is an idiolect?

        13             A.       An idiolect -- I'm going to, by the

        14       way, just foreshadow this.         I'm trying to just

        15       maybe take breaks at the top of the hour --

        16             Q.       You're the boss.

        17             A.       -- not at the top of the hour in the

        18       thing, but in terms of how many hours we've been

        19       online.    So we're approaching 1 hour, 58 minutes,

        20       and we've stopped --

        21             Q.       Just so I know, you -- we're about to

        22       hit the hour mark?
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 147 of
                                       332

                                                                           Page 147
         1             A.       You're about to, yes.

         2                      MR. BRENNER:       Okay.    Let's take a

         3             break now because I'm changing topics.

         4                      THE WITNESS:       Okay.    That's what I

         5             figured.

         6                      MR. BRENNER:       Okay.    All right.

         7                      THE WITNESS:       Five minutes?

         8                      MR. BRENNER:       Let's take seven.

         9                      THE WITNESS:       Seven.    Okay.

        10                                 -   -   -

        11                      (Whereupon, a recess was taken from

        12                       4:40 p.m. EST to 4:49 p.m. EST.)

        13                                 -   -   -

        14       BY MR. BRENNER:

        15             Q.       Back on the record.

        16                      Dr. Eggington, when we had taken a

        17       break, I had asked you a question but you didn't

        18       have an opportunity to answer because we broke.              So

        19       the question I asked you is, What is an idiolect?

        20             A.       Okay.   An idiolect -- so you begin

        21       with -- with dialect is -- is a group of similar

        22       linguistic features that are shared by a community.
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 148 of
                                       332

                                                                         Page 148
         1       You can make that even more narrow and say a

         2       familylect is a group of features, linguistic

         3       features, that are shared by a family.

         4                      And then this may sound absurd, but,

         5       essentially, an idiolect is a group of linguistic

         6       features that are -- you can't use the word

         7       "shared" by an individual but are basically native

         8       to that individual.       And I want to stress here that

         9       the whole theory of idiolect is -- is still sort of

        10       hanging out there.

        11                      As I say in my report, you know, we are

        12       very adept at writing in different styles, and so

        13       this notion that we have some linguistic markers

        14       that stick with us across time, across space,

        15       across genre, across people who -- whoever we're

        16       talking to, across topic, et cetera -- it's still

        17       out there, whether that exists.

        18             Q.       Okay.   Let me just see if I can break

        19       that down a little bit.

        20                      Give me an example of a dialect.

        21             A.       Well, I'm speaking with an Australian

        22       dialect right now.       You can probably distinguish
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 149 of
                                       332

                                                                         Page 149
         1       some phonological elements that are different.

         2       There are some vocabulary differences.            I refer to

         3       the trunk of a car as a "boot," for example.             So

         4       that would be, you know, a group of linguistic

         5       features shared by regional -- commonly seem to be

         6       shared by a regional group of folks.

         7             Q.       Okay.   And then the next classification

         8       I'll say down, but narrower, you called it a

         9       "familylect"?

        10             A.       Yeah.   You can also, like, you know --

        11       you can do all sorts of categorizations.            Okay?

        12       But I just pulled that one out, a familylect, but

        13       usually it's vocabulary items, expressions,

        14       et cetera, that are sort of part of the ingroup

        15       within a family.

        16             Q.       Okay.   And are you using the word

        17       "family" just like in a generic sense, like -- like

        18       my family, the Brenner family?

        19             A.       Yeah.

        20             Q.       Okay.   And then as we get -- and I

        21       understand that you're saying there's other

        22       gradations along the way, but is the -- is the most
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 150 of
                                       332

                                                                         Page 150
         1       narrow, because it's down to one individual, the

         2       idiolect?

         3             A.       Correct.

         4             Q.       Okay.   And just to try to understand

         5       what you were -- where you were -- when you were

         6       saying the theory of the idiolect is out there, you

         7       agree that -- well, do you agree that each

         8       individual has their own idiolect?

         9             A.       I don't agree with that.        I think the

        10       jury is still out -- wrong metaphor there.             But

        11       essentially -- as much as I think we can say is

        12       that there may be some features that -- for

        13       example, when I teach idiolect in class, for some

        14       unknown reason, you know, when somebody is crazy

        15       and we've got the word they've gone "berserk,"

        16       right --

        17             Q.       Yeah.

        18             A.       -- for some reason, I stress "berserk."

        19       So I put stress on the first syllable.            It does not

        20       seem to be a dialect feature; it just seems to be

        21       something that -- that I use.

        22                      So I'm aware of it now, and so I
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 151 of
                                       332

                                                                         Page 151
         1       basically avoid using that term because my wife

         2       will laugh at me; but, essentially, that could be

         3       something that sticks with me as a phonological

         4       feature that for some reason I picked up and that

         5       is -- there may be lots and lots of other people

         6       who use it in -- with a stress on the first

         7       syllable but not that I'm aware of --

         8             Q.       Okay.

         9             A.       -- and so that becomes sort of a marker

        10       of -- of my particular speech behavior.

        11             Q.       So -- and phonological means it's

        12       speech, right?

        13             A.       Sound.

        14             Q.       Sound.

        15                      Okay.

        16             A.       Yeah.

        17             Q.       Okay.    Do -- do idiolects also exist in

        18       the way people write?

        19             A.       I can't say definitively yes, because

        20       we can switch very easily between registers.             So we

        21       write something -- like, if I'm writing a text

        22       message versus writing an e-mail, versus writing a
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 152 of
                                       332

                                                                         Page 152
         1       business e-mail, versus writing a memo, an office

         2       memo -- across the whole spectrum of what we call

         3       "registers" in language, we seem to be very adept

         4       in writing to adjusting our style for our audience,

         5       for the purpose of the communication and other

         6       variables that go in there.         We seem to do quite

         7       well at doing that.

         8             Q.       Right.

         9                      So you used the word "register," which

        10       is not -- not necessarily the common word, so let

        11       me make sure I understand.

        12             A.       Yeah.

        13             Q.       People may write differently, depending

        14       on the format or the audience they're writing to,

        15       correct?

        16             A.       And the topic -- the topic, the

        17       relationship between the people they're

        18       communicating with, the mode of discourse -- you

        19       know, spoken, written, e-mail, text, et cetera --

        20             Q.       Right.    So --

        21             A.       -- so you've got a myriad of

        22       interlacing variables that seem to influence our
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 153 of
                                       332

                                                                         Page 153
         1       linguistic output.

         2             Q.       Right.     So let me see if I can dumb it

         3       down a little bit for myself.

         4                      So I don't mean to pry, but you did

         5       have on your -- your CV that -- that you have

         6       children.

         7                      You may write differently in an

         8       academic journal than you would if you're texting

         9       your child, for example?

        10             A.       Yeah.    Two of my children have got

        11       Ph.D.s, and the other one has a Master's degree, so

        12       we're all pretty adept at writing in the academic

        13       code, but I should imagine if I were to write to my

        14       children in the academic -- I'm actually

        15       copublished with one of them, but if I were to

        16       write in the academic code to them, they would --

        17       they would raise -- that would raise eyebrows.

        18             Q.       Right.    Still -- no matter how smart

        19       they are, you're still their dad.

        20             A.       Correct.

        21             Q.       And so when -- when -- you use

        22       "register" as a term to connote all the
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 154 of
                                       332

                                                                           Page 154
         1       different -- well, do you use it to connote

         2       different mediums of writing?

         3                      What do you use "register" for?

         4             A.       "Register" is a broad term.         This

         5       depends on which mode of -- of linguistics sort of

         6       you're -- you're going to follow, but I generally

         7       teach what's called "Halliday and systemics," which

         8       basically says that register is what is produced --

         9       what is influenced by the language that's

        10       influenced by the topic of discourse, the mode of

        11       discourse and the relationship between the

        12       participants.     So, basically, you've got a ton of

        13       bubbles there, interlocking bubbles -- that's a

        14       wrong metaphor, but defining all sorts of

        15       registers.

        16                      We can talk -- in broad terms, we can

        17       talk about the academic register, the -- the

        18       informal register, the formal register, the legal

        19       register and so forth.

        20             Q.       Okay.   Now, when we were talking

        21       earlier about authorial attribution and Juola's --

        22       is it a computer program that he uses, that JGAAP?
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 155 of
                                       332

                                                                         Page 155
         1             A.       Yes.    Yes.

         2             Q.       Okay.    How does that -- how does that

         3       computer program account for the different

         4       registers?

         5             A.       Yeah, and see, that's -- that's the

         6       issue with this whole notion of the idiolect,

         7       because some of us who are skeptical of the notion

         8       of idiolect would say that you sort of need to --

         9       need to hold register constant so that if you're

        10       comparing -- even within relationships with people,

        11       so if you're comparing mode to mode, it's --

        12       it's -- some of us would say it's difficult to

        13       compare academic register to informal e-mail

        14       register or even text register, of course.

        15                      And so if I were doing something -- if

        16       I were involved in a JGAAP type of program, I will

        17       want to ensure that registers are being held

        18       constant.

        19             Q.       In this case, the K and the Q documents

        20       that were reviewed by Dr. Leonard and cited in his

        21       report were almost exclusively e-mails, correct?

        22             A.       Correct.
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 156 of
                                       332

                                                                         Page 156
         1             Q.       On a general sense -- on a broad sense,

         2       that is some effort to -- to adjust for register,

         3       meaning it's e-mails versus e-mails, right?

         4                      MS. DAGLEY:     Object to form.

         5       BY MR. BRENNER:

         6             Q.       You can answer.

         7             A.       At -- at the broad level, yes, but at

         8       the specific level, you've got some e-mails where

         9       you've got a friendship that's been established and

        10       so the relationship between the participants is

        11       different than some e-mails where you've got a

        12       business type of relationship, you've got different

        13       rhetorical goals going on, et cetera.

        14                      So I find -- and I think most people

        15       find this -- that I -- I have a persona -- I have

        16       an academic persona, for example, I have a teaching

        17       persona, and I suspect what happens at the deep

        18       psycholinguistic level is that our personas change

        19       according to the context and so does the

        20       linguistics.

        21                      If -- if you'll forgive me, I'll give a

        22       demonstration of that.
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 157 of
                                       332

                                                                         Page 157
         1             Q.       Sure.

         2             A.       A number of years ago -- we go back to

         3       Australia often -- a number of years ago, I was

         4       asked in Australia to talk to a group of young

         5       people about why we should go to university.

         6       And -- and my wife was there, and she sort of was

         7       sitting in the front seat somewhat with a bemused

         8       look on her face because she noticed that -- okay.

         9       I have an Australian-American accent, but when I go

        10       back to Australia, the Australianisms come out

        11       very -- very much; I become far more Australian,

        12       right?     So I shift.

        13                      But when I stood up to lecture to this

        14       group of young people and put myself into the

        15       academic lecture mode, she laughed -- my wife

        16       noticed that my American persona -- at least

        17       American-Australian persona came out.            And so my

        18       language behavior changed because I was somehow

        19       more comfortable in talking as an Australian

        20       American than talking as an Australian when I

        21       lecture.

        22                      So that's an example of how our
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 158 of
                                       332

                                                                         Page 158
         1       idiolect can change based upon who we're talking to

         2       and what role we're playing and the topic under

         3       discourse, et cetera.

         4              Q.      So as I understand that, ideally, if

         5       someone was trying to study your idiolect and

         6       compare -- make an authorial attribution of two

         7       different -- a few different statements made by

         8       you, they would want to make sure that the -- the

         9       medium or the registry is as constant as possible?

        10              A.      Yeah, you want to control for these

        11       conflicting -- or variables that may mess up the

        12       data -- mess up the results.

        13              Q.      Right.

        14                      So explain to me, then, how the Juola

        15       computer algorithm accounts for that.            Or does it

        16       not?

        17              A.      I think it accounts for it in the

        18       selection of the texts that go into the algorithm,

        19       so that I, as a researcher, would have to --

        20       depending upon how much weight I give to

        21       variability between registers, I, as a researcher,

        22       would have to say, Okay, this is going into the
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 159 of
                                       332

                                                                         Page 159
         1       system, whereas this isn't going into the system

         2       because it's outside of the register.

         3                      So I would have a difficulty, for

         4       example, putting in -- you know, if there were an

         5       authorial attribution case and I was doing JGAAP, I

         6       would not put in -- I would not ask the program to

         7       compare text messages versus academic discourse.              I

         8       mean, if all the known were text messages and all

         9       the unknown or the questions were academic

        10       discourse, then you're basically biasing the

        11       results, it seems to be.

        12                      Okay.   I've used an extreme example,

        13       but that's -- that's the point I'm trying to make.

        14             Q.       No, I think it's a great example.

        15       Because in the example you just gave, there would

        16       be a bias to find that the Qs were not the same

        17       author as the Ks because they're being written in a

        18       different -- in a different persona or a different

        19       medium.

        20             A.       Correct.

        21             Q.       Okay.   By the same token, if you could

        22       control for medium, then the presence of
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 160 of
                                       332

                                                                         Page 160
         1       similarities in the idiolects would be more

         2       powerful?

         3             A.       Yes.

         4             Q.       Okay.

         5             A.       I mean, you've got to control for all

         6       sorts of other variables, but if you could -- if

         7       you could control those things, then you can come

         8       up with, I think, a more reliable and valid result.

         9             Q.       Okay.   You need to control for a bunch

        10       of other variables, meaning a bunch of other types

        11       of register variables?

        12             A.       Correct.

        13             Q.       Okay.   And, in fairness, you could

        14       probably -- that list could be endless, and if you

        15       want to always critique the methodology, you could

        16       say, Well, this one was to a business partner that

        17       was local, but this one is to a business partner

        18       that's out of state, and that's a different

        19       register, so I'm not going to care -- at some

        20       point, you have to accept that the registers are

        21       close enough that a comparison can be made,

        22       correct?
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 161 of
                                       332

                                                                         Page 161
         1                      MS. DAGLEY:     Object to form.

         2                      THE WITNESS:     Yeah, if you're buying

         3             into the whole notion of an idiolect, I

         4             mean, if you're searching for an idiolect,

         5             then at some times -- at some time, you

         6             have to go, All right; well, I need to be

         7             practical here.

         8       BY MR. BRENNER:

         9             Q.       Okay.    Do you not accept that

        10       similarities in idiolect could be a factor in

        11       making authorial attributions?

        12             A.       "Accept" is an interesting word.          I

        13       basically have what I would call "scientific

        14       skepticism" about it that in some -- as I used in

        15       my example of the word "berserk," in some

        16       instances, yes; in other instances, no.            So it's

        17       not a universal.

        18             Q.       Right.    But, for example, what Juola is

        19       doing is using a large set of data and trying to

        20       find similar or dissimilar uses of established

        21       linguistic markers between sets of data, correct?

        22             A.       Yes.    Yes.
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 162 of
                                       332

                                                                         Page 162
         1              Q.      And is -- is that -- strike that.

         2                      In this case, did you -- we talked

         3       about it before, but I want to drill down a little

         4       bit.    You saw that one of the things or one of the

         5       groups of documents that Dr. Leonard reviewed but,

         6       ultimately, did not consider in his opinion were a

         7       few hundred blog posts from Dr. Wright.

         8                      Do you recall that?

         9              A.      Yes.

        10              Q.      I think you said you read some, you

        11       wouldn't commit -- you don't know if you read them

        12       all, but you read enough of them to get a flavor

        13       for what they were, right?

        14                      MS. DAGLEY:     Object to the

        15              characterization of -- of his testimony.

        16       BY MR. BRENNER:

        17              Q.      Okay.   Did I characterize that

        18       correctly?

        19              A.      I can't remember saying that.          I think

        20       what I said -- now, are we referring to the

        21       documents that were listed on the -- on the Excel

        22       spreadsheet?
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 163 of
                                       332

                                                                         Page 163
         1             Q.       Right.    Remember in Dr. Leonard's

         2       deposition, there was a spreadsheet -- I want to

         3       say it was in the low 300s of entries and the

         4       first -- I don't know -- 300 or so were all blog

         5       posts from a particular -- I think it's from

         6       Medium, but it's a particular -- a particular

         7       Internet blog.

         8                      Do you remember that?

         9             A.       Yeah; but I need to say here that as

        10       far as I'm aware, that the existence of that

        11       spreadsheet came to my knowledge after the report

        12       was -- after or near the end of where that report

        13       was submitted.

        14             Q.       Right.    I -- and forgive me.       I was

        15       not -- I'm not -- I'm not insinuating that you

        16       should have read it earlier or you should know --

        17       that's not what I'm insinuating at all.

        18                      So let me back up.

        19             A.       The point I'm trying to make is that,

        20       basically, I was responding to the documents -- my

        21       goal was to basically evaluate the Leonard report,

        22       and I'm responding to the documents that Leonard
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 164 of
                                       332

                                                                         Page 164
         1       analyzed.

         2             Q.       Okay.   Here's my question -- and I'll

         3       just cut to the chase -- is that -- do you recall

         4       in his deposition, Dr. Leonard -- was Dr. Leonard

         5       asked why he did not consider those Internet

         6       postings in his opinion?

         7                      MS. DAGLEY:     Object to form.

         8                      THE WITNESS:     I have vague memories

         9             of that.    So I can't offer any response to

        10             that.

        11       BY MR. BRENNER:

        12             Q.       Okay.   Okay.

        13                      Okay.   And, frankly, I'm not sure I

        14       remember that question either.          So that's why I was

        15       asking.

        16                      So let me -- let me ask you this:           If

        17       you were to assume that the reason Dr. Leonard did

        18       not -- did not consider those in his case set docs

        19       was because he -- he expected that the style of

        20       that writing would either be a different style

        21       and/or it would be edited by others -- those 300

        22       blog posts -- I want you to assume that that's his
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 165 of
                                       332

                                                                         Page 165
         1       reason.

         2                      Okay?

         3             A.       All right.

         4             Q.       Okay.   That would be -- that would be

         5       something that you would agree with, that this

         6       would be a great point of trying to compare things

         7       from different registers, correct?

         8                      MS. DAGLEY:     Object to form.

         9                      THE WITNESS:     If it can be clearly

        10             established that -- that that assumption is

        11             valid, right?      Then I would -- I would

        12             agree with that.

        13       BY MR. BRENNER:

        14             Q.       Okay.   Meaning established that either

        15       it's a different style of writing or it may have

        16       been edited by others, if that were true --

        17             A.       You have to be --

        18             Q.       Let me finish.

        19             A.       -- you have to be careful --

        20             Q.       But let me finish --

        21             A.       -- you have to be careful as to who's

        22       making that call.      You know, is this call being
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 166 of
                                       332

                                                                         Page 166
         1       made by Dr. Leonard or is this call being made by

         2       some other source, some more -- some -- sorry, not

         3       more -- but some objective source.

         4             Q.       Okay.    I'm not asking you to agree with

         5       the call.    I'm not asking you to accept the call.

         6       I'm asking you, If that were the case, meaning that

         7       the -- the assumption was made that those Internet

         8       postings were either written -- written in a

         9       different register and/or were edited by others --

        10       those would be appropriate reasons not to consider

        11       them when comparing them to Q documents that are

        12       e-mails?

        13             A.       Yes, under the assumption.

        14             Q.       Okay.    Good.

        15                      You -- one of the distinctions you made

        16       that could cause registers to be different, you

        17       said that in your review of the -- the documents in

        18       this case, meaning the Wright -- I'm going to call

        19       them "the Wright e-mails."

        20                      Okay?

        21             A.       Right.

        22             Q.       When you reviewed the Wright e-mails,
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 167 of
                                       332

                                                                         Page 167
         1       you noticed that, for example, they were -- they

         2       were written to different people?

         3             A.       Correct.

         4             Q.       Do you know who those e-mails were

         5       written to?

         6             A.       No, I don't know them personally.           I

         7       just know that there are names there.

         8             Q.       There were -- there were e-mails

         9       written to Dave Kleiman, right?

        10             A.       Right.

        11             Q.       Okay.    When you're considering the

        12       register of the Craig Wright/Dave Kleiman e-mails,

        13       who did you assume Dave Kleiman was?

        14                      MS. DAGLEY:     Object to form.

        15                      THE WITNESS:     In the content of --

        16             context of what was written in the

        17             articles, I mean, there's -- I'm not -- not

        18             articles -- the e-mails, as I read through

        19             all of the e-mails, it became -- it emerged

        20             that Dave Kleiman was a friend of

        21             Craig Wright, that they developed an

        22             acquaintance that developed into a
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 168 of
                                       332

                                                                         Page 168
         1             friendship.      And so that's coming through

         2             the documents.

         3       BY MR. BRENNER:

         4             Q.       Okay.    So when you're -- when you're

         5       considering register -- a register analysis, the

         6       Craig Wright to Dave Kleiman would go into a --

         7       what you would expect in a friend-to-friend

         8       communication?

         9             A.       Friend-to-friend, but you can see -- I

        10       think you can see evolving friendship as well, you

        11       know, an initial -- an initial way you would define

        12       the relationship as colleagues but then evolving

        13       into friendship.

        14             Q.       Okay.   Starting off as colleagues,

        15       evolving into a friendship?

        16             A.       Yes.

        17             Q.       Okay.   And the reason I'm asking you

        18       this is because I'm trying to understand how you

        19       assess the register differences or similarities

        20       between the Ks and the Qs.

        21                      You know where I'm going, right?

        22             A.       Yes.
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 169 of
                                       332

                                                                         Page 169
         1             Q.       Who else do you recall, in either the

         2       Ks or the Qs, that the e-mails from Craig Wright

         3       were to?

         4             A.       There's Craig Wright to Ira, but other

         5       than that, it's just a bunch of other names that I

         6       have no -- no recollection of.

         7             Q.       Well -- okay.     First of all, who is

         8       Ira, in your understanding?

         9             A.       It's my understanding that it's

        10       Craig -- sorry -- it's Dave Kleiman's brother.

        11             Q.       Okay.    So you're correct.

        12                      Ira Kleiman is -- is -- or was -- he

        13       was Dave Kleiman's brother when Dave was still

        14       alive.

        15                      Ira Kleiman also is -- just so you

        16       know, is the personal representative of Dave's

        17       estate, and in that capacity, he's the Plaintiff in

        18       the lawsuit.

        19                      All right?

        20             A.       Right.

        21             Q.       Here's what I'm trying to understand.

        22                      In order for you to make a -- an
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 170 of
                                       332

                                                                         Page 170
         1       analysis one way or the other regarding the

         2       similarities or dissimilarities of the register,

         3       you need to know just not the name of the person

         4       that's the recipient; you need to know their

         5       affiliation or relationship with Dr. Wright,

         6       correct?

         7             A.       Are you asking me whether -- when you

         8       say "you," are you saying "you" as me or "you" as

         9       the general field of people doing authorial

        10       attribution?

        11             Q.       "You," as you.

        12             A.       I would consider that as -- as an item

        13       that needs to be factored into any conclusion.

        14             Q.       Okay.   And other than Dave Kleiman, who

        15       you told us what you understood his relationship to

        16       be, what do you understand Ira's relationship to be

        17       with Craig?

        18             A.       That's speculative.       I just don't know.

        19             Q.       Okay.   You didn't form an opinion one

        20       way or the other?

        21             A.       No.

        22             Q.       Okay.   Do you know any -- the
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 171 of
                                       332

                                                                         Page 171
         1       relationships of any of the other people that were

         2       recipients of the Craig e-mails that are in the K

         3       and Q set?

         4             A.       Not definitively.

         5             Q.       Well, generally?

         6             A.       They would be guesses.

         7             Q.       Okay.    So nothing more than

         8       speculation?

         9             A.       Correct.

        10             Q.       Okay.    So the one you seem to

        11       understand the most of the relationship about --

        12       and, again, you're operating off a limited data

        13       set -- is the Craig and -- the

        14       Craig-to-Dave e-mails, correct?

        15             A.       Yes.    And that's built upon content

        16       within the e-mails.

        17             Q.       Okay.    And that's fair.      You can -- by

        18       reading the e-mails, you can -- you can evaluate

        19       what -- somewhat what the relationship is?

        20             A.       Correct.

        21             Q.       Did you make an effort to analyze as a

        22       subset of the -- the K and Q e-mails here just the
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 172 of
                                       332

                                                                         Page 172
         1       e-mails from Craig to Dave?

         2             A.       No, I didn't, and I think that's

         3       because Leonard didn't either.          I may be wrong with

         4       that, but it wasn't in Leonard's report.

         5             Q.       Would you agree that if you're trying

         6       to identify similarities in idiolect, that e-mails

         7       that compare Craig to Dave among the two sets would

         8       be important to the analysis?

         9                      MS. DAGLEY:     Object to form.

        10                      THE WITNESS:     Yeah, based upon my

        11             knowledge of what we talked about with the

        12             factors that influence communication style,

        13             I would say yes.

        14       BY MR. BRENNER:

        15             Q.       Okay.   You used the terms earlier --

        16       you originally used "investigative" versus

        17       "evidentiary," and then a little later in the

        18       deposition, you said "evidentiary" means -- also

        19       means "scientific"?

        20             A.       Yeah.

        21             Q.       Okay.   So just can you -- can you --

        22       I'm just not sure I'm understanding what the
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 173 of
                                       332

                                                                         Page 173
         1       difference is between -- in your mind, between

         2       "investigative" and -- well, strike that.

         3                      Are you using "evidentiary" and

         4       "scientific" synonymously for the purpose of

         5       comparing to "investigative"?

         6              A.      Yes.     I'm reluctant to use

         7       "evidentiary" because that's sort of outside of

         8       my -- and -- and that's why -- it's in my head, but

         9       I'm reluctant to use it, even though it comes out

        10       sometimes, because evidentiary standards are legal

        11       standards and I'm not a lawyer --

        12              Q.      Right.

        13              A.      -- so -- so I prefer to sit with the

        14       notion of scientific -- rigid scientific standards.

        15              Q.      Right.    And I appreciate that.

        16                      And it's a good clarification, because

        17       I am a lawyer, so when I hear "evidentiary," I hear

        18       law.    And you were using it in a different -- a

        19       different context, right?

        20              A.      Essentially, standards that are a lot

        21       higher that have to meet certain criteria.

        22              Q.      The scientific standards are higher
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 174 of
                                       332

                                                                         Page 174
         1       than the investigative standards?

         2             A.        So let me talk about scientific

         3       standards with respect to what we're talking about

         4       here.      We're probably talking about what threshold

         5       of probability do we accept a result and do we say

         6       that this is a significant result in the sense that

         7       this is a result that we can -- excuse the --

         8       because we're talking about probability, but we can

         9       bet some money on, right?

        10                      This -- I talk about this when -- I --

        11       I refer to this when I talk about these things in

        12       my classes.

        13             Q.       Okay.

        14             A.       So -- so an evidentiary standard is --

        15       is a standard where we're prepared to -- to bet the

        16       farm, so to speak.       Whereas an investigative

        17       standard is a clue, but we're not going to, you

        18       know, put everything we've got on an investigative

        19       standard, because it needs to be corroborated with

        20       other evidence, and that's how the -- the

        21       investigative part of forensic science works.

        22             Q.       Okay.   Can you quantify for me any
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 175 of
                                       332

                                                                         Page 175
         1       better than "bet the farm"?

         2             A.       You have probability, and so you have

         3       probability .05, .001, et cetera.           I would say, in

         4       determining scientific significance, I'm going to

         5       go under a surgery and the doctor says -- the

         6       surgeon says, You've got five chances out of 100

         7       versus -- of surviving versus 1 chance out of

         8       10,000 of -- of dying, right?          So I'm going to

         9       basically go with the standard.          And so when we do

        10       significance levels, we go .0001 is -- has high

        11       significance and so meets the sort of classifiable

        12       notion of -- of significance.

        13             Q.       Are you saying that the

        14       scientific -- the threshold to be -- to meet

        15       scientific standards is essentially 99.999 percent

        16       probability?

        17             A.       Often, when you go to the linguistic

        18       journals that do quantifiable research, you get

        19       standards of -- of 0.01, 0.001, 0.0001, and if you

        20       can show something has a probability of 0.0001,

        21       then that is a very strong -- we use the expression

        22       "strongly significant" finding.
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 176 of
                                       332

                                                                         Page 176
         1             Q.       Right.

         2                      But I'm just trying to see -- I

         3       understand that that would be strongly significant

         4       and scientific.        But I'm trying to find out where's

         5       the threshold, meaning is anything below 99 percent

         6       not scientifically sound?

         7             A.       Usually, 0.05 so -- is -- is, in social

         8       science research, a cutoff point.

         9             Q.       So when you're talking about, for

        10       example, in your own -- you mentioned earlier you

        11       had done some work through an investigate standard

        12       and some to an evidentiary, which I think you've

        13       now clarified it means scientific, not evidentiary

        14       in the law, until you reach the 99- -- I guess it's

        15       -.95 percent threshold, you have not reached

        16       scientific validity?

        17             A.       Using the word "scientific validity"

        18       within social science research.

        19             Q.       And that's what this is -- linguistics

        20       research is social science research?

        21             A.       Yes.

        22             Q.       Okay.    So now I'm on Paragraph 9.
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 177 of
                                       332

                                                                         Page 177
         1                      Am I still sharing the screen with you?

         2             A.       Yes.

         3             Q.       Okay.   I forget sometimes.

         4                      I'm on Paragraph 9.       And that's your --

         5       one of your opinions.        You do have opinions later

         6       in the report, but I want to focus on this one.

         7                      You say, After conducting a study that

         8       you had outlined earlier in the report in detail in

         9       the following paragraphs, you've determined that

        10       the research methods Dr. Leonard uses in coming to

        11       his opinion fail essential reliability and validity

        12       tests and cannot be considered, quote, scientific.

        13                      We've now -- is that the way you're

        14       using the word "scientific," the way we just

        15       described it?

        16                      MS. DAGLEY:     Object to form.

        17                      THE WITNESS:     If somebody finds --

        18             for example, referring to Dr. Leonard's

        19             report, if somebody finds one example of

        20             known -- now I'm just pulling these figures

        21             out, but they tend to be consistent with

        22             the report -- one example of known and two
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 178 of
                                       332

                                                                         Page 178
         1             examples of unknown of the same linking

         2             feature, that would fail any scientific

         3             standard, right?      And so that's what I mean

         4             in that sense.

         5       BY MR. BRENNER:

         6             Q.        But here you're a little broader than

         7       that.      And we'll get to the individual linking

         8       features, but here you describe the overall

         9       research methods as not being scientific.             I want

        10       to know what that means.

        11             A.       Well, when you combine all the linking

        12       features that lead to his conclusion in his report,

        13       then that's what it means.

        14             Q.       What -- what -- even though he doesn't

        15       use "probability," you've defined scientific terms

        16       or probability.

        17                      So what probability do you assess to

        18       the -- or assign to the conclusions reached by

        19       Dr. Leonard?

        20             A.       I would have to do a statistical

        21       analysis to come up with that, you know, basically

        22       quantifying what was -- quantifying this to that
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 179 of
                                       332

                                                                         Page 179
         1       and looking at all the variables that go into

         2       constructing a statistical analysis to come up with

         3       a probability level, but I should imagine it would

         4       follow scientific standards.

         5             Q.       Right.    That's my point, is that

         6       scientific standards are pretty darn high the way

         7       you evaluate them; it's 99 -- over 99.9 percent.

         8                      So I need you to tell me, without

         9       doing -- without getting into a single number, but

        10       where are you assessing the probability that

        11       Dr. Leonard's conclusion that Hypothesis 1 is

        12       correct, between 0 and scientific probability?

        13                      Where does it land?

        14                      MS. DAGLEY:     Object to form.

        15                      THE WITNESS:     It's pretty close to

        16             0.

        17       BY MR. BRENNER:

        18             Q.       Okay.    So it wouldn't even reach

        19       investigative standards, correct?

        20             A.       Yeah, it would be hard-pressed -- yeah,

        21       it would be sort of, you know, back-in-the-mind

        22       clue, but we're not going to consider it until --
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 180 of
                                       332

                                                                         Page 180
         1       until there's a lot more conclusive evidence.

         2             Q.       I don't understand that.

         3                      What do you mean, "We're not going to

         4       consider it"?

         5                      I don't understand what you're saying.

         6             A.       So if I've got one known feature -- one

         7       known linguistic feature and two questions --

         8       linguistic features and they're the same feature,

         9       then -- then the likelihood of them being a valid

        10       and reliable linguistic feature is miniscule.

        11             Q.       Okay.   But in fairness to

        12       Dr. Leonard -- and I would hope you would try to be

        13       fair -- you know that he didn't reach his

        14       conclusions based on any one of the linking

        15       features, right?

        16                      That's -- that's a false -- that's a

        17       strawman argument, with all due respect, sir.              Do

        18       you agree with that?

        19                      MS. DAGLEY:     Object to form.

        20                      THE WITNESS:     There are only 11, 12

        21             -- is it 12 in this case? -- 12 features

        22             where the majority of those 12 features
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 181 of
                                       332

                                                                         Page 181
         1             have that same -- the same level of --

         2             without evoking this, but I can't think of

         3             any other way of explaining it -- the same

         4             level of probability, then -- and then he's

         5             disregarding features that point in the

         6             other direction that -- that support the

         7             other two hypotheses, then I think that

         8             this is a significant red flag to that

         9             particular method that he's using.

        10       BY MR. BRENNER:

        11             Q.       Okay.   Let me ask my question again.

        12                      You understand that Dr. Leonard's

        13       opinion is not based on any single linking feature.

        14                      You do understand that, right?

        15             A.       Correct.

        16             Q.       Okay.

        17             A.       He's -- he mentions the word, I think,

        18       in his deposition.       I don't know whether he

        19       mentions it in the report, but he mentions the word

        20       "pattern" -- there's a pattern here.           But as you

        21       think about what pattern is, a pattern has to

        22       indicate -- I think I mentioned in the report, you
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 182 of
                                       332

                                                                         Page 182
         1       know, serving in tennis, if I serve one ace, is

         2       there a pattern, has a pattern been established?

         3       Let's say one ace in -- in a -- in a match,

         4       right --

         5             Q.       Yes, sir.

         6             A.       -- or one ace in -- in a game.          Okay?

         7       If I serve one ace, that's not a pattern.

         8                      Does two aces signify a pattern?

         9                      It seems to me you're not going to get

        10       a pattern when you're dealing with pro tennis until

        11       you get up to maybe, in a match, let's say 20 aces.

        12                      So you have to -- you have to give

        13       credibility to the size of the pattern.            And these

        14       are individual elements that construct the

        15       broader -- and so if the individual element is low

        16       in terms -- you know, one, two instances -- one or

        17       two linking features and that's consistent across

        18       the 11 or 12 broader linguistic features, then I

        19       think what you're establishing is very weak.

        20             Q.       Okay.   We'll talk about whether the

        21       conglomeration or the pattern of multiple linking

        22       features changes anything as far as your opinion,
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 183 of
                                       332

                                                                         Page 183
         1       but you agree that he, in fact, is relying on

         2       the -- all of the linking features together as

         3       opposed to any single one of them, correct?

         4             A.       Correct.    But at the same time, he's

         5       disregarding and dismissing other features that

         6       aren't linking --

         7             Q.       Okay.

         8             A.       -- that are pointing to different

         9       directions.

        10             Q.       So let's use your aces example for a

        11       second.    Okay?

        12                      If you're in a tennis match and you

        13       serve an ace, that probably doesn't tell us a whole

        14       lot of whether you're going to serve an ace on the

        15       next one, right?

        16             A.       Correct.

        17             Q.       Okay.   So now we use the same thing.

        18       You get up there again and you serve a second ace,

        19       right?

        20             A.       Correct.

        21             Q.       That -- you think the third ace is a

        22       little bit more likely than the second ace was?
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 184 of
                                       332

                                                                         Page 184
         1                       MS. DAGLEY:    Object to form.

         2       BY MR. BRENNER:

         3             Q.        Of course it is, right?

         4                       MS. DAGLEY:    Object to form.

         5                       THE WITNESS:    Yes.

         6       BY MR. BRENNER:

         7             Q.        Right?

         8             A.        Yes.

         9             Q.        Now, you serve three in a row; the

        10       likelihood becomes greater the fourth one will be

        11       an ace, right?

        12             A.       Okay.     Now we're getting into -- into

        13       all sorts of issues of probability and et cetera

        14       and skill set and everything like that.            But you're

        15       setting up a likelihood, yes.

        16                      MR. BRENNER:     Okay.    Let me just

        17             look up something real quick.          Give me one

        18             second.

        19                      (Pause.)

        20       BY MR. BRENNER:

        21             Q.       Let me share my screen back with you.

        22                      How do I do that?
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 185 of
                                       332

                                                                         Page 185
         1                      Okay.   You got it?

         2             A.       Yes.

         3             Q.       Okay.   I'm in Paragraph 12 of your

         4       report --

         5             A.       Um-hum.    Yes.

         6             Q.       -- in this case.

         7                      So I'm focusing on the sentence --

         8       first of all, what is forensic stylometry?

         9             A.       That's the notion -- that's the term

        10       that -- that Ainsworth and Juola and some other

        11       folks are using for doing big data,

        12       computer-assisted big data, of trying to determine

        13       authorial attribution.

        14             Q.       Okay.   And when you use the word "big

        15       data," are you using -- is that -- is the "big"

        16       referring to the -- you just used it in your

        17       answer.

        18             A.       Yeah.   I didn't even know that it was

        19       there.

        20             Q.       No, it's not -- oh, it is there.          It

        21       actually is there.       It's both in your answer and in

        22       your report.
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 186 of
                                       332

                                                                         Page 186
         1             A.       I used it before.

         2             Q.       When you use the term "big data," is

         3       the "big" -- I think of "big data" as being, like,

         4       the computer is taking over the world, but are you

         5       using "big data" to mean -- what do you use "big

         6       data" to mean there?

         7             A.       Okay.   Within the field of linguistics

         8       in general, lately we've -- in the last maybe 20 --

         9       25, 30 years, even as computer power has increased,

        10       as ease of computers have increased, we've -- we're

        11       essentially just -- just as the rest of the

        12       field -- mathematics, statistics, et cetera -- is

        13       using the power of computers to process large

        14       amounts of data, so we're doing the same sort of

        15       thing in linguistics.

        16                      And we're -- we have a thing called

        17       "corpus linguistics," which is basically figuring

        18       out how language works through the use of large

        19       bodies of data.

        20                      So you've got corpus linguistics.           And

        21       then with respect to forensic linguistics, now you

        22       have -- using corpus linguistics to inform legal
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 187 of
                                       332

                                                                         Page 187
         1       issues and then, with respect to authorial

         2       attribution, using large bodies of data to inform

         3       us about possible authorship.

         4             Q.       Okay.    I'm now going to focus on the

         5       sentence that says, In essence.

         6             A.       Yes.

         7             Q.       I just want you to read it to yourself

         8       and explain to me what you mean by "a priori"

         9       there.

        10             A.       Okay.    So what I mean by that is that

        11       when we -- and this is, in some ways, what -- what

        12       some of the research that I cited in my report is

        13       doing, essentially -- let's say we have large

        14       bodies of data.       Let's refer to what Patrick Juola

        15       talks about in his article.         So you've got all of

        16       the -- or a large collection -- I don't want to say

        17       "all" -- but a large collection -- who wrote

        18       Harry Potter?

        19                      Is it J.K. Rowling?

        20             Q.       Yes.

        21             A.       So you've got a large body of data of

        22       J.K. Rowling's novels, right?
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 188 of
                                       332

                                                                            Page 188
         1             Q.       Yes.

         2             A.       And then you've got an unknown novel

         3       that -- that some people are suspecting was written

         4       as -- by J.K. Rowling but under an alias.             So

         5       you've got hundreds of thousands of words.

         6       Probably in the J.K. -- in the known, you've got

         7       more than a millions -- more than a million words.

         8       And so that allows you -- the large bodies of data

         9       allows you then to subject that data to some of

        10       these style markers, using McMenamin's term.

        11                      Now, what style markers are you going

        12       to look for?     You're going to look for those style

        13       markers that have been established in the

        14       peer-reviewed literature as issues -- sorry -- as

        15       linguistic features that carry from known

        16       to -- that can be used to identify unknown

        17       writings.    And so these things have been selected

        18       before you subject the known and unknown, or

        19       questioned, documents.        So that's a priori.

        20             Q.       Okay.   So let me make sure I understand

        21       it.

        22                      In the forensic stylometry field,
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 189 of
                                       332

                                                                         Page 189
         1       what's done is -- well, the markings that you

         2       talked about in the forensic stylometry -- how are

         3       those determined?

         4             A.       By doing other analyses of large data.

         5             Q.       But not the data that's necessarily the

         6       part of your investigative set?

         7             A.       No.

         8             Q.       Correct?

         9             A.       Correct.

        10             Q.       Okay.   So you take a large -- and you

        11       take a large set of data and you come up with

        12       certain stylistic markings that folks have studied

        13       and peer-reviewed literatures have determined are

        14       stylistic markings that are reliable and valid for

        15       purposes of authorial attribution?

        16                      MS. DAGLEY:     Object to form.

        17       BY MR. BRENNER:

        18             Q.       Is that right?

        19             A.       Correct.    Yes.

        20             Q.       Okay.   And then -- only after you've

        21       done that, then you run your investigative set

        22       against those markings, and the results are what
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 190 of
                                       332

                                                                         Page 190
         1       the results are, correct?

         2             A.       Correct.

         3             Q.       Okay.   What -- the key difference -- so

         4       the difference -- there's no problem with using

         5       linguistic markings to do authorial attribution as

         6       that -- that principle is okay with you, right?

         7                      MS. DAGLEY:     Object to form.

         8                      THE WITNESS:     As much as it holds.

         9             I mean, the jury is still out.          This comes

        10             back to my skepticism -- and I think, you

        11             know, as -- within scientific parameters,

        12             skepticism is very healthy -- this comes

        13             back to my skepticism of -- of the validity

        14             of the idiolect and the notion of the

        15             idiolect.

        16                      So in a sense, this is why you need

        17             large bodies of data.        And getting back to

        18             our probability, if it can be shown that a

        19             particular linguistic feature reaches high

        20             levels of scientific reliability and

        21             validity, then that shows, in this

        22             particular instance, the existence of an
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 191 of
                                       332

                                                                         Page 191
         1             idiolect.

         2       BY MR. BRENNER:

         3             Q.       This forensic stylometry and the Juola

         4       method is the only one you identified to me as --

         5       that you considered valid to do authorial

         6       attribution.

         7                      Are you now telling me that there's no

         8       way to do authorial attribution?

         9             A.       No, I didn't say that.

        10             Q.       Okay.   So can I -- can I -- can I still

        11       rely on your earlier testimony that this is the

        12       method that you would -- you would subscribe to as

        13       being valid to do authorial attribution?

        14             A.       I can't remember what I said earlier,

        15       so I don't want to basically say that -- I don't

        16       want to allow you to interpret my words.            But,

        17       essentially, I would give that far more credibility

        18       than the method that -- that Leonard is using.

        19             Q.       Okay.   But as far as you know, it's the

        20       best method we have, right?

        21                      MS. DAGLEY:     Object to form.

        22                      THE WITNESS:     Forensic stylometry --
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 192 of
                                       332

                                                                         Page 192
         1             and this is something that comes out in the

         2             Ainsworth-Juola article.         As all scientific

         3             proceedings are and should be doing,

         4             forensic stylometry is evolving as more and

         5             more data comes in, as we experiment more;

         6             but right now, it appears to be -- to be

         7             one, if not -- one of the best out there.

         8                       I can't say the best, because I

         9             haven't -- someone -- someone in Russia may

        10             be coming up with -- with a far better

        11             system.    But I think it -- it's -- it has

        12             proven worth.

        13       BY MR. BRENNER:

        14             Q.       Okay.   Now, the -- why I focused on

        15       "a priori" is that -- that's a key difference

        16       between what Juola and that field is doing and what

        17       Leonard did here, correct?

        18             A.       Correct.

        19             Q.       Leonard did not use a -- a

        20       preestablished set of markings, right?

        21             A.       No.

        22             Q.       My question is bad.       When I end with
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 193 of
                                       332

                                                                         Page 193
         1       "right" and you say "no," I've got to ask it again.

         2                      Am I correct that Leonard did not use a

         3       established set of linguistic markings?

         4             A.       Correct.

         5             Q.       What he did was -- first of all, he was

         6       asked in his deposition if he had run the Q set or

         7       the K set -- excuse me.

         8                      He was asked at his deposition whether

         9       he had reviewed the Q set or the K set first.

        10                      Do you recall that?

        11             A.       Yes.

        12             Q.       And do you recall what his answer was?

        13             A.       I think he said he ran -- he looked at

        14       the Q -- he went from the Q to the K.

        15             Q.       Okay.   Is that significant to you?

        16             A.       I think it is, yes.

        17             Q.       Why?

        18             A.       Because what you're doing -- and when

        19       he -- when he goes through the Q set, what the --

        20       and this comes up in his report, where he basically

        21       says such and such is a nonstandard usage, right?

        22       So I think what they're doing is looking at the
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 194 of
                                       332

                                                                         Page 194
         1       data set in terms of standard/nonstandard

         2       linguistic features and -- and when they see a

         3       nonstandard linguistic feature, they then look for

         4       that linguistic feature in the K documents.

         5             Q.       Okay.    So your understanding of --

         6       of -- of his -- his methodology here is he first

         7       started by reviewing the Q documents; at least

         8       that's what he testified to, correct?

         9             A.       Yeah.    And it's interesting that he --

        10       I mean, one of the things that -- that caused me to

        11       scratch my head as I read his report is that he

        12       doesn't detail his methodology in his report.

        13       Like, he -- he doesn't explain what he did.             And it

        14       seems to me, when you write a scientific report,

        15       you explain your methodology so that other people

        16       can replicate it.

        17                      It doesn't -- it doesn't come across in

        18       the report.     I may -- I may have missed it, but it

        19       doesn't come across in that report.

        20             Q.       Right.    So I'm -- I'm going to grant

        21       you that the only way you know Dr. Leonard's

        22       methodology in this case is either what he put in
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 195 of
                                       332

                                                                            Page 195
         1       the report or what he testified to in deposition.

         2       That's the only information you have.

         3             A.       Yeah.   And I can't remember it being in

         4       the report.

         5             Q.       Okay.   You do remember him testifying

         6       in deposition that he -- that he reviewed the Q set

         7       first?

         8             A.       Correct.

         9             Q.       Okay.   And what is your understanding

        10       of how he -- how he arrived at the linking features

        11       that are listed in the report?

        12                      MS. DAGLEY:     Object to form.

        13                      THE WITNESS:     I think as I just said

        14             essentially he looks at -- now, I probably

        15             should not be saying anything because it

        16             doesn't say it in his report, right?            So

        17             I'm nearly conjecturing here based upon

        18             what he said in the deposition, but I think

        19             he's looking -- and so -- so I probably

        20             should be quiet here and, essentially, say

        21             what I'm saying now is -- is my best

        22             estimate as to what he did.
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 196 of
                                       332

                                                                         Page 196
         1                      And so that's all I can say,

         2             essentially, is, as I said before, he looks

         3             at the Q, he finds some features in the Qs,

         4             he looks at the K and looks for presence

         5             and absence of those features in the K.

         6             But I qualify that by saying, because this

         7             is not explicated in his report, this is

         8             conjecture.

         9       BY MR. BRENNER:

        10             Q.       Okay.   I know we're about three minutes

        11       away from a break, so I'm trying to wrap this

        12       section up.

        13                      Would -- would you consider a better

        14       methodology if he had reviewed the K set before the

        15       Q set?

        16                      MS. DAGLEY:     Object to form.

        17                      THE WITNESS:     Now, you understand I

        18             don't adhere to this methodology, right?

        19       BY MR. BRENNER:

        20             Q.       Yes.

        21             A.       And so by me saying this, I'm not

        22       trying to in any way validate this methodology.
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 197 of
                                       332

                                                                         Page 197
         1             Q.       Understood.

         2             A.       But one of the things we try to do in

         3       science, following the scientific method, is -- is

         4       you have an experimental hypothesis, and then you

         5       have what's called a "null hypothesis."            And the

         6       null hypothesis is the opposite of your

         7       experimental hypothesis, right?

         8                      And so --

         9             Q.       Right.

        10             A.       -- so good science invests as much in

        11       proving the null hypothesis as they've -- as they

        12       do in proving the experimental hypothesis.             And so

        13       a scientific methodology, it seems, to me, would be

        14       to go Q to K and then K to Q.          And in doing K to Q,

        15       you are investigating -- you're trying to support

        16       the notion -- that's one way, not the only way.

        17       It's one way to support the notion that -- the null

        18       hypothesis.

        19                      You can also support the null

        20       hypothesis by going from Q to K, as I did in -- in

        21       my response to -- to some of those examples in his

        22       linguistic features -- in linking features,
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 198 of
                                       332

                                                                          Page 198
         1       where -- where the behavior in the Q documents was

         2       very different in the K documents, but Leonard

         3       disregarded those indicators pointing in -- that

         4       support the null hypothesis.

         5                      So I don't know which method -- so,

         6       yeah, I'll just stop there.

         7             Q.       Well, just to close it out.         You

         8       actually -- you don't know if -- if -- you are not

         9       offering an opinion that starting with the K

        10       instead of starting with the Q would have improved

        11       his methodology?

        12             A.       No, I don't.

        13                      MR. BRENNER:       All right.   Let's take

        14             a break.

        15                      THE WITNESS:       Okay.

        16                                 -   -    -

        17                      (Whereupon, a recess was taken from

        18                       5:48 p.m. EST to 5:57 p.m. EST.)

        19                                 -   -    -

        20       BY MR. BRENNER:

        21             Q.       All right.     Dr. Eggington, I have your

        22       report still on the screen, or at least I hope I
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 199 of
                                       332

                                                                         Page 199
         1       do --

         2             A.       Yes.

         3             Q.       -- and I just want to go through the

         4       linguistic features or linking features and

         5       specifically your -- your comments on them in your

         6       report --

         7             A.       All right.

         8             Q.       -- okay?

         9                      So I think -- although I can't confirm

        10       for you -- I think the way you ordered these was in

        11       the order they were in Dr. Leonard's report; is

        12       that right?

        13             A.       Correct.

        14             Q.       Okay.   So the first linking feature is

        15       the "Try" -- the "Try and plus verb," right?

        16             A.       Correct.

        17             Q.       Okay.   And this -- just so we can both

        18       be oriented, this was a feature which Dr. Leonard

        19       claimed to have found where Dr. Wright, when he

        20       uses "try and plus a verb," he always says "try

        21       and" instead of "try to"?

        22             A.       Correct.
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 200 of
                                       332

                                                                         Page 200
         1             Q.        All right.    And he noted that -- he

         2       noted the -- the "try and" combination in three of

         3       the -- of the K documents?

         4             A.        Correct.

         5             Q.        And he noted them in two of the Q 1s,

         6       right?

         7             A.        Correct.

         8             Q.        Now, he commented that the marker is --

         9       one of the reasons the marker is significant is

        10       because the prevalence of "try and" or "try to" in

        11       Australia -- at least in Dr. Leonard -- it was

        12       notable, right?

        13             A.       Yes.

        14             Q.       By the way, you -- in your review of

        15       the documents that Dr. Leonard reviewed, did -- did

        16       Dr. Wright ever use "try to"?

        17                      MS. DAGLEY:     Object to form.

        18                      THE WITNESS:     Dr. Leonard says he

        19             didn't.

        20       BY MR. BRENNER:

        21             Q.       Okay.   Did you check that?

        22             A.       Yes.
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 201 of
                                       332

                                                                         Page 201
         1             Q.       And did you find any uses of "try to"?

         2             A.       No.

         3             Q.       Now, you say, To draw any conclusions

         4       from such a small data base is not scientifically

         5       sound.

         6                      Do you see where I am in the paragraph?

         7             A.       No, I can't say that.

         8             Q.       Okay.     I'm trying to -- let me see if I

         9       can highlight it.

        10             A.       There it is.     I see it.

        11             Q.       Got it?

        12             A.       Yep.

        13             Q.       When you say it's too small to be

        14       scientifically sound, what -- what amount of

        15       instances in the K or the Q of "try and" would you

        16       have considered scientifically sound?

        17             A.       I can't come up with a direct figure,

        18       because often this thing, you know -- but getting

        19       back to our references or discussion on -- on

        20       statistical significance -- and this is why I can't

        21       come up with one -- one would have to basically put

        22       in some data, probably words-per-million data, and
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 202 of
                                       332

                                                                         Page 202
         1       develop an equation that says, Okay, we would need

         2       this number of -- this number of "try and" versus

         3       this number of "try to" to come up with something

         4       that suggests that this is a -- a statistically

         5       significant marker.

         6             Q.        You would agree with me that

         7       100 percent of the time in the K documents, when

         8       Dr. Wright could've used "try and" or "try to," he

         9       used "try and"?

        10                      MS. DAGLEY:     Object to form.

        11                      THE WITNESS:     Okay.    What are you

        12             saying?    I agree with you that he could

        13             have used "try and."

        14                      I'm trying to get at what you said.

        15       BY MR. BRENNER:

        16             Q.       I'll rephrase.      I'll rephrase it.

        17                      Each and every time in the K documents

        18       that in the context of his writing, it would've

        19       called for either "try and" or "try to," Dr. Wright

        20       used "try and"?

        21             A.       Correct.

        22                      MS. DAGLEY:     Object to form.
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 203 of
                                       332

                                                                         Page 203
         1       BY MR. BRENNER:

         2             Q.       And the same for the Q documents:           Each

         3       and every time in his writing when he had the

         4       choice, in the context of what he was writing, to

         5       use "try and" or "try to," he used "try and,"

         6       correct?

         7                      MS. DAGLEY:     Object to form.

         8                      THE WITNESS:     Yes, a total of five

         9             choice points.

        10       BY MR. BRENNER:

        11             Q.       Right.    And your -- and your criticism

        12       here is, you would like to see more choice points?

        13             A.       Yes --

        14             Q.       Right.

        15             A.       -- that's one of the criticisms.

        16             Q.       Right.    Your criticism is not within

        17       the choice points, the -- the percentage use is

        18       insignificant -- is not meaningful; it's that you

        19       just did not have a big-enough data set to draw

        20       scientific conclusions from "try and"?

        21             A.       That --

        22                      MS. DAGLEY:     Object to form.
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 204 of
                                       332

                                                                         Page 204
         1                      THE WITNESS:     Sorry.

         2                      MS. DAGLEY:     You can answer.

         3                      THE WITNESS:     -- that -- that's one

         4             of the criticisms.       The other criticism is

         5             that "try and" is -- is very much a feature

         6             of lots of Englishes, including American

         7             English.

         8                      I think in this thing, I even say

         9             it -- I did a search of the U.S.

        10             Supreme Court corpus, and it shows up in

        11             the U.S. Supreme Court a number of times in

        12             their opinions.      And so it's -- it's a

        13             feature, a linguistic feature, shared by a

        14             lot of English speakers.         It has

        15             historicity in the sense it goes back

        16             hundreds of years.       It's got, in a sense,

        17             linguistic validity.       And so -- and it's

        18             predominantly used, in terms of

        19             percentages, in British English.

        20                      And so one has to consider all of

        21             that in saying that this is a linking

        22             feature.    And -- and definitely, especially
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 205 of
                                       332

                                                                         Page 205
         1             on the issue of size and, in some ways, the

         2             quasi-standardization of "try and," I can't

         3             see how it can be a predictor.

         4       BY MR. BRENNER:

         5             Q.       What is your understanding of -- well,

         6       do you have an understanding of -- of where

         7       Dr. Wright was born?

         8             A.       My understanding is that he was born in

         9       Australia.

        10             Q.       And do you have an understanding of how

        11       long he lived in Australia?

        12             A.       No, I don't.

        13             Q.       Do you have an understanding of where

        14       he lives now?

        15             A.       I think he -- no, I don't.

        16             Q.       Okay.   Do you have an understanding of

        17       whether he ever lived in the United States?

        18             A.       No.

        19             Q.       So when you're assessing regional

        20       dialects, where do you place Dr. Wright?

        21                      MS. DAGLEY:     Object to form.

        22                      THE WITNESS:     I'm just responding to
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 206 of
                                       332

                                                                         Page 206
         1             Leonard's placement of Dr. Wright as an

         2             Australian English speaker.

         3       BY MR. BRENNER:

         4             Q.       Did you accept that for the purposes of

         5       critiquing his report?

         6             A.       Yes.

         7             Q.       Okay.   And, again, when I say that, I'm

         8       not asking you to agree that it's accurate.

         9                      You didn't -- you didn't do your own

        10       research to respond to something else; you just

        11       accepted it as true, whether it is or not, correct?

        12                      MS. DAGLEY:     Object to form.

        13                      THE WITNESS:     I was responding to

        14             the comments made in Dr. Leonard's report,

        15             and so I accepted it as being in

        16             Dr. Leonard's report.

        17       BY MR. BRENNER:

        18             Q.       Okay.   What I'm saying is, you don't

        19       have knowledge that says that Dr. Leonard's wrong

        20       about that, that Dr. Wright is not an Australian

        21       English speaker?

        22             A.       No.
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 207 of
                                       332

                                                                          Page 207
         1             Q.       Okay.

         2                      So I'm just seeing if there's anything

         3       more in here we need to go over for this linking

         4       feature.

         5                      Did you run -- did you attempt to run

         6       "try and" and "try to" through the GloWbE,

         7       G-L-O-W-B-E?

         8             A.       Yeah, the GloWbE corpus?

         9             Q.       Yes.

        10                      I can scroll down, if you want to look

        11       at the report.

        12             A.       No, no, it's all right.        I'm just

        13       looking at this.       And I did run it through, and I

        14       confirmed, as I ran it through, that it has higher

        15       frequency, percentage frequency, et cetera, in

        16       British English than Australian English.

        17             Q.       Let me -- let me just pull one thing --

        18       one other thing up.

        19                      Okay.    What I pulled up here, just so

        20       we can toggle back and forth, is -- I pulled up

        21       Dr. Leonard's report.

        22             A.       Correct.
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 208 of
                                       332

                                                                         Page 208
         1             Q.       So I'm going to go down to -- to his

         2       discussion of this linking feature.

         3             A.       Okay.

         4             Q.       Okay.   There we are.

         5                      Okay.   Do you have his report in front

         6       of you?

         7             A.       Yes, I've got -- that's Page 9, right?

         8             Q.       It starts on Page 9.       I think it's

         9       going to fold into Page 10, too.

        10             A.       Yeah, I've got Page 9.

        11             Q.       Okay.   Good.

        12                      So if you go to Page 10 -- let me

        13       scroll down or up, depending on what we call it, so

        14       you can see it a little better.

        15                      Okay.   So just so you know, I'm on

        16       Page 10 now.     I'll still in the "try and" linking

        17       feature.

        18             A.       Okay.

        19             Q.       First of all -- we covered this --

        20       Dr. Leonard says that he understands Dr. Wright's

        21       Australian.     Then he said he ran the "try and" and

        22       "try to" through the Australian subcorpus of
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 209 of
                                       332

                                                                         Page 209
         1       GloWbE.

         2                      Do you see that?

         3             A.       Correct.

         4                      MS. DAGLEY:     Object to form.

         5                      I think you said, "he ran."

         6       BY MR. BRENNER:

         7             Q.       Dr. Leonard ran.

         8                      MS. DAGLEY:     Right.    It doesn't say

         9             that, right?

        10       BY MR. BRENNER:

        11             Q.       All right.     Okay.    That's fine.

        12                      What is GloWbE?

        13             A.       GloWbE is corpus of Globe -- Global

        14       Web-based English.

        15                      MR. BRENNER:     And for the benefit of

        16             the court reporter, it's capital G, L-O,

        17             capital W, small B, capital E.

        18       BY MR. BRENNER:

        19             Q.       Within GloWbE, are there subcorpuses

        20       for various regions and types of dialects?

        21             A.       Yes.   Yes, there is.

        22             Q.       And there is one for Australian --
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 210 of
                                       332

                                                                         Page 210
         1       there's an Australian subcorpus?

         2             A.       Correct.

         3             Q.       Do you consider the Australian

         4       subcorpus to be a reliable source of information?

         5             A.       Yes.

         6             Q.       Okay.   In Dr. Leonard's report, it

         7       says, If you run "try and" and "try to" through the

         8       Australian subcorpus of GloWbE, you find that "try

         9       and" is used 29 percent -- or 28.6 percent of the

        10       time in that subcorpus and "try to" is used

        11       71.4 percent of the time.

        12                      Do you see that?

        13             A.       Correct.

        14             Q.       First of all, did you -- did you

        15       attempt to validate those numbers?

        16             A.       Yes, I did.

        17             Q.       And do you agree with them?

        18             A.       Yes.

        19             Q.       Okay.   You would agree with me,

        20       therefore, that in the Australian subcorpus, "try

        21       to" is used about -- oh, two and a half more

        22       times -- more often than "try and"?
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 211 of
                                       332

                                                                         Page 211
         1             A.       Correct.

         2             Q.       Now, when you were saying that "try

         3       and" is used more frequently -- excuse me -- "try

         4       to" is used more frequently in Australia, what --

         5       what -- strike that.

         6                      Where were you saying that "try and" is

         7       used more frequently?

         8             A.       In Great Britain; in England.

         9             Q.       Okay.    Got it.

        10                      Did you run that same analysis for

        11       American English?

        12             A.       Yes.

        13             Q.       And what did you find?

        14             A.       So you get the analysis across a bar,

        15       so you pull up -- when you do a GloWbE search and

        16       you type in "try and" in the -- in the search box,

        17       if you've got your settings set up correctly, the

        18       figures come up for all of 20, I think, right

        19       across the bar.       And so if you've looked at one,

        20       you've looked at all of them.

        21             Q.       When you say across the bar there's 20,

        22       is it 20 subcorpuses?
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 212 of
                                       332

                                                                         Page 212
         1             A.       Twenty subcorpuses, yeah.

         2             Q.       Okay.   And one of those is Australian?

         3             A.       One of them is British; one is

         4       American; one is New Zealand; Canadian.            It goes

         5       on.

         6             Q.       Okay.   And was there any other country

         7       where "try and" was used less frequently than

         8       Australia?

         9             A.       Less frequently?

        10             Q.       Yes.

        11                      If you know.

        12             A.       I don't know.     I would have to look at

        13       the documents.      But I have to look at the search

        14       engine.

        15             Q.       Okay.   All right.      Let's go to "setup,"

        16       "backup" as a verb.       I'm going to try to toggle

        17       back over to your report.

        18                      This one is the second linking feature

        19       that's noted in Dr. Leonard's report, correct?

        20             A.       Correct.

        21             Q.       And here he points out that Dr. -- that

        22       in the -- you know, let's look at what he points
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 213 of
                                       332

                                                                         Page 213
         1       out so we're on the same page.          He points out that

         2       in standard English varieties, the verb "set up"

         3       and "back up" are spelled in two words.

         4                      Do you agree with that statement?

         5             A.       Yes.

         6             Q.       Okay.    He says, Whereas the equivalent

         7       nouns are spelled in one word.

         8                      Do you agree with that statement?

         9             A.       Yes.

        10             Q.       Then he says he found five occurrences

        11       of "setup" or "backup," both of those being one

        12       word, used as a verb in the K documents and one in

        13       the Q docs.

        14                      Right?

        15             A.       Yes.

        16             Q.       And did you attempt to validate or

        17       refute that fact -- that factual finding?

        18             A.       Yes.

        19             Q.       And did you validate or refute it?

        20             A.       I validated it.

        21             Q.       Okay.    Good.

        22                      So I'm going to -- I'm going to scroll
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 214 of
                                       332

                                                                         Page 214
         1       down just so we get his full -- his full opinion,

         2       and then we'll go to your rebuttal.

         3                      Okay?

         4             A.       Okay.

         5             Q.       He says, The following table instances

         6       that demonstrates instances of "setup" and "backup"

         7       as verbs, as compared to "setup" and "backup" as

         8       nouns, and the verb forms "setup" and "backup" as

         9       found in the Australian subcorpus of GloWbE.

        10             A.       Right.

        11             Q.       So if he -- when he looks at the

        12       Australian subcorpus, he finds that when you're

        13       using "setup" as a verb, that 1.7 percent of the

        14       time in the Australian -- Australian English

        15       subcorpus, it's spelled as one word, correct?

        16             A.       Correct.

        17             Q.       And 98.3 percent of the time, it's

        18       spelled as two words, right?

        19             A.       Yeah, that "setup" as a verb data is --

        20       I had trouble replicating that data because you

        21       can't -- when you do your part of speech search,

        22       you can't -- if you put "set up" and then "verb,"
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 215 of
                                       332

                                                                         Page 215
         1       it just looks for "up" as a verb and it crashes.

         2                      And so the only way that they were able

         3       to get that raw frequency, as far as I can see, was

         4       to basically eyeball the data.          And I don't know if

         5       they did this.      I don't know who did it.        But that

         6       figure is an eyeball figure in terms of raw

         7       frequency --

         8             Q.       Okay.

         9             A.       -- like -- like a similar -- with

        10       "backup" as well.

        11             Q.       Okay.    When you say the raw frequency

        12       figure, that's not the percentage figure; that's

        13       the -- essentially the number of hits, the 159 and

        14       the 9,401?

        15             A.       9,401, which, of course, influences the

        16       percentage furring.

        17             Q.       Right.    Well, both of them influence.

        18       The two together are your denominator, 159 plus

        19       9,401?

        20             A.       Correct.

        21             Q.       And you told me you were not able to

        22       validate that data, and I appreciate that.
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 216 of
                                       332

                                                                         Page 216
         1                      By the same token, you weren't able to

         2       refute it either; is that fair?

         3             A.       Yes.

         4             Q.       Okay.    So that's a pretty -- a pretty

         5       big disparity, 98.3 to 1.7 percent --

         6             A.       Yes.

         7             Q.       -- generally -- numerically speaking,

         8       correct?

         9             A.       Yes.

        10             Q.       Now, accepting the fact that you did

        11       not -- you did not count them up by -- my

        12       understanding is, is when you use eyeball figures,

        13       you actually have to look at it and count them up?

        14             A.       Yeah.    I can't see any other way of

        15       doing that.

        16             Q.       Right.

        17                      You were not able to have the computer

        18       spit out the raw frequency numbers?

        19             A.       For "setup" as a verb.

        20             Q.       Right, for the reasons you explained to

        21       me.

        22             A.       Yes.
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 217 of
                                       332

                                                                         Page 217
         1             Q.       But when you looked at it, did it seem

         2       like there was sort of a 2 percent/98 percent

         3       disparity?

         4             A.       Yes.

         5             Q.       Okay.

         6                      The -- the -- every time that "setup"

         7       is used as a verb in Dr. Wright's either Q or his K

         8       e-mails, he uses it -- he spells it with one word,

         9       correct?

        10             A.       When you say "every time," how many

        11       times?

        12             Q.       We can go back and look.        I'll scroll

        13       back up.    That's fair.

        14                      I'm going to scroll back up to the

        15       prior page.

        16                      Okay?

        17             A.       All right.

        18             Q.       Unless you want to do it because you've

        19       got it in front of you.

        20             A.       I've got it in front of me.

        21             Q.       You can help me a little bit.          I'm

        22       working hard here, Doctor.
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 218 of
                                       332

                                                                         Page 218
         1               A.     So am I.

         2               Q.     I know.    That's why I'm trying to help

         3       you.

         4               A.     Four times.

         5               Q.     Four times in the Q or four times in

         6       the K or four times --

         7               A.     Four times in the K and only one time

         8       in the Q.

         9               Q.     And that's for "setup," or "setup" and

        10       "backup"?

        11              A.      That's "setup."

        12              Q.      So "setup" is used as a verb -- "setup"

        13       is used as a verb four times in the K documents,

        14       correct?

        15              A.      Correct.

        16              Q.      And every time, it's spelled with one

        17       word?

        18              A.      Correct.

        19              Q.      Okay.   Let's go to "backup."

        20                      How -- what was the frequency in the

        21       K -- strike that.

        22                      In the Q documents, "setup" was only
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 219 of
                                       332

                                                                         Page 219
         1       used once as a verb?

         2             A.       Correct.

         3             Q.       And it was spelled with one word or two

         4       words?

         5             A.       One word.

         6             Q.       Okay.   Let's go to "backup."

         7                      The same question:       Did you -- were you

         8       able to get the computer to -- to churn out the raw

         9       frequency numbers for "backup" as a verb?

        10                      MS. DAGLEY:     Object to form.

        11                      THE WITNESS:     The same issue:

        12             "backup" as a verb, as a single word -- I

        13             was able to verify that.

        14                      "Back up" as a verb, as two words --

        15             I wasn't able to verify that.

        16       BY MR. BRENNER:

        17             Q.       Okay.   Got it.

        18                      The same, exact reasons you explained

        19       with "setup"?

        20             A.       Correct.

        21             Q.       When you did the eyeball search, just

        22       your eyeball test -- did it seem to be a valid -- a
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 220 of
                                       332

                                                                         Page 220
         1       three-to-one ratio as shown in the Leonard report

         2       for "backup" in the Australian GloWbE?

         3               A.     Yeah, just by memory.

         4               Q.     Okay.   Now, the -- how often is

         5       "backup" used by Dr. Wright as a verb in the K

         6       documents?

         7               A.     Once.

         8               Q.     And how does he spell it?

         9               A.     One word.

        10             Q.       And in the Q documents, how often is it

        11       used?

        12             A.       No times.

        13             Q.       So I don't have to ask you how he

        14       spells it, right?

        15             A.       No.

        16             Q.       Now let's go to your report, and let's

        17       see -- let's just walk through your -- by the way,

        18       I -- I realize that maybe I'm using a term that is

        19       not suitable to you.       I use the word "criticize" or

        20       "critique" for your rebuttal, but if you want me to

        21       use a different word, that's -- I don't know what

        22       word you use, but I'm happy to use the word that
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 221 of
                                       332

                                                                         Page 221
         1       you feel most comfortable.

         2             A.       I'm fine.

         3             Q.       "Critique" is fine?

         4             A.       Yeah, yeah.

         5             Q.       Okay.

         6                      Okay.    So I'm on Page 10 of your

         7       report.    I'm in that linking feature, and it is

         8       going to spill us into 11.

         9             A.       Right.

        10             Q.       Okay.    You point out -- you do point

        11       out the frequencies that we just went through --

        12             A.       Yes.

        13             Q.       -- and you -- you find it notable that

        14       the low number in the Q -- you say it fails

        15       scientific credibility standards.           When I say "low

        16       numbers," only one.

        17             A.       Correct.

        18             Q.       Okay.

        19             A.       I mean, that's basically the lowest

        20       number you can get.

        21             Q.       Come on, give us credit.        We had 0 in

        22       the backup.
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 222 of
                                       332

                                                                         Page 222
         1             A.       Well, it's 0 --

         2                      MS. DAGLEY:     Object to form.

         3                      MR. BRENNER:     It wasn't a question.

         4             I withdraw it.

         5                      THE WITNESS:     Okay.

         6       BY MR. BRENNER:

         7             Q.       I just went to the next page.          Let me

         8       just see if I missed something on the bottom of

         9       that page.

        10                      Okay.    So you write, In addition -- I'm

        11       on the bottom of the page -- you write, In

        12       addition, an examination of the data in the

        13       GloWbE corpus indicates that using "setup" -- one

        14       word -- as a verb could be explained more as a typo

        15       or as a feature quickly constructed discourse than

        16       an idiolect feature.

        17                      Right?

        18             A.       Yes.

        19             Q.       Can what -- what in GloWbE gives you

        20       that indication?

        21             A.       Let me just go back here.

        22             Q.       The bottom of Page 10.
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 223 of
                                       332

                                                                         Page 223
         1             A.       Yeah.

         2                      What do I do?

         3                      Yeah, there we go.

         4                      Yeah, so -- so, basically, the "or"

         5       there is basically -- "can be explained more as a

         6       typo or as a feature quickly constructed discourse"

         7       is another way to explain that setup, because when

         8       you look at -- as I look -- as I eyeballed the

         9       examples of "setup" as a one-word verb in the

        10       GloWbE corpus, the registers in there suggested

        11       quickly constructed -- like GloWbE comments,

        12       et cetera -- quickly constructed discourse; and

        13       that got me thinking, as we go down into my report,

        14       that that's just an example of somebody writing

        15       quickly and not paying attention to form,

        16       essentially paying attention to -- to content.

        17             Q.       To the extent that it -- that it's a

        18       typo -- and I'm focusing on "setup" now -- to the

        19       extent that it's a setup -- it's a typo in

        20       Dr. Wright's K e-mail set, it's the same typo four

        21       times, correct?

        22             A.       Yes.
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 224 of
                                       332

                                                                         Page 224
         1             Q.       And he never -- he never fails to make

         2       the typo -- every time he uses "setup" as a verb,

         3       he has the same typo, right?

         4             A.       Yes.

         5             Q.       Let me just scroll down in this

         6       section.

         7                      Okay.   I don't have any more questions

         8       on Number B.

         9             A.       Okay.

        10             Q.       We're going to go to C, and I think it

        11       works best if we start with Dr. Leonard so we can

        12       be oriented on what he's saying before we get to

        13       yours.

        14             A.       Okay.

        15             Q.       Okay.   So this is -- this feature

        16       identified by Dr. Leonard is using the word

        17       "couple" and then not using the word "of" to follow

        18       it, when perhaps in standard English, you would

        19       expect to see it.

        20                      Is that at least what Dr. Leonard is

        21       trying to observe?

        22             A.       Yes.
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 225 of
                                       332

                                                                         Page 225
         1             Q.       Okay.   Let's just go through the

         2       basics.

         3                      He says that he found it in -- this

         4       feature in two of the K documents.

         5             A.       Correct.

         6             Q.       Do you disagree with that, that that --

         7             A.       No.

         8             Q.       -- is that correct frequency?

         9             A.       That's right.

        10             Q.       He says he found it in one of the Q

        11       documents, correct?

        12             A.       Yes.

        13             Q.       And I just -- just for -- for clarity.

        14       I'm not -- I'm not -- in these questions, I'm not

        15       drawing the distinction between Q1 and Q2.             I'm

        16       just calling it -- collectively, that's the Q

        17       documents.

        18                      Okay?

        19             A.       Okay.

        20             Q.       If you feel the distinction is one that

        21       you want to note and you think I'm glossing over

        22       it, you tell me.
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 226 of
                                       332

                                                                         Page 226
         1                      Okay?

         2             A.       Okay.

         3             Q.       So we can get past the chart.          I think

         4       that's just the frequency.         He says --

         5       Dr. -- Dr. Leonard says, The use of, quote, couple

         6       plus noun/adjective without the -- is considered

         7       nonstandard and a feature more prominent in

         8       informal spoken or working-class American English

         9       than in Australian or British English, where the

        10       construction is predominantly found with the

        11       proposition "of," "couple of" plus noun/adjective.

        12                      Do you see that?

        13             A.       Yes.

        14             Q.       Do you disagree with that?

        15             A.       Yes -- no, I don't.

        16             Q.       Okay.   The next -- next is -- next --

        17       it purports to give the frequency for when "couple"

        18       is used with and without "of" before the noun or

        19       adjective?

        20             A.       Yes.

        21             Q.       And it finds that -- this is also from

        22       the Australian subcorpus, correct?
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 227 of
                                       332

                                                                         Page 227
         1             A.       Correct.

         2             Q.       It finds that 90 percent of the time --

         3       or just over 90 percent, it's "couple of," correct?

         4             A.       Yes.

         5             Q.       Okay.   And then there's -- there's

         6       two -- there's two other ones.          There's "couple

         7       more" and then just "couple" with nothing, right?

         8             A.       Correct.

         9             Q.       And "couple more" is -- is

        10       relatively -- relatively minor; it's under a

        11       percent, correct?

        12             A.       Yes.

        13             Q.       And "couple" -- "couple" noun, which is

        14       what Dr. Wright is -- is doing in these three

        15       e-mails, is 8.61 percent?

        16             A.       Correct.

        17             Q.       Did you attempt to run these numbers

        18       through the Australian English subcorpuses to

        19       either validate them or refute them?

        20             A.       Yes, I did.     And I found, like, "couple

        21       of" plus nouns/adjective was about 14,000, more

        22       frequency was about 14,000, and so there was a
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 228 of
                                       332

                                                                         Page 228
         1       significant disparity there.          And then the other

         2       ones were close.

         3             Q.       Okay.   So what you did at the -- at the

         4       denominator of the total number would have -- would

         5       have decreased by 5 -- between 5 -- about 5,500

         6       let's say, right?

         7             A.       Correct.

         8             Q.       And if -- if that were the case, the

         9       percentages -- we don't have to figure them out

        10       now -- but the 90 percent looks like it would go

        11       down to maybe -- oh, I don't know.           I'm not good

        12       with math on the fly -- 65 percent or 70 percent?

        13             A.       Yeah, something like that.         Correct.

        14                      MS. DAGLEY:     Object to the form.

        15                      MR. BRENNER:     Which part?      How I did

        16             my math?

        17                      MS. DAGLEY:     Yes.

        18                      MR. BRENNER:     I think it's pretty

        19             good.

        20       BY MR. BRENNER:

        21             Q.       Okay.   Then it says, In the Australian

        22       English subcorpus, the frequencies of the
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 229 of
                                       332

                                                                         Page 229
         1       nonstandard "couple" plus noun -- which is what

         2       he's saying Dr. Wright used in those few e-mails --

         3       are very low.

         4                      Do you agree with that?

         5             A.       Yes.

         6             Q.       Then he says, If it's low, it indicates

         7       it's not in widespread use.

         8                      You agree with that, correct?

         9             A.       Yes.

        10             Q.       Okay.    So now let's go to --

        11             A.       What is in widespread -- let me just

        12       say, what is in widespread use is -- Australians

        13       will say, Give me a coupla minutes.

        14                      Right?    "A coupla," like that.

        15             Q.       "A coupla"?

        16             A.       Yeah.    Because what you've got there is

        17       a nice, little example of historical linguistics

        18       working, because in historical linguistics, when we

        19       look at patterns of language change over time, you

        20       essentially have commonalties, and one of the

        21       commonalties is, when you have a word like "of" in

        22       unstressed position, like "a coupla books," that
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 230 of
                                       332

                                                                         Page 230
         1       what happens is that the elements get deleted or

         2       deleted in speech and then the unstressed vowel

         3       becomes a schwa, which is an "a."

         4                      So what happens is, a lot of people

         5       will say this, even in America, "a coupla minutes,"

         6       right --

         7             Q.       Right.

         8             A.       -- and so the tendency -- and this is a

         9       historical trend -- the tendency is to reduce the

        10       "of" in informal and essentially to the point where

        11       it becomes a zero -- a totally eliminated element.

        12                      That pattern is occurring across all

        13       Englishes and is more frequent in American English

        14       than other places, but it is occurring in the other

        15       Englishes.

        16             Q.       Right.    But we just went through -- as

        17       far as where we are today -- and we're talking

        18       about writing as opposed to speech -- other than

        19       the change in the denominator you noted, you -- you

        20       do not dispute Dr. Leonard's findings regarding how

        21       couple -- "couple of" is used in the Australian

        22       supplements, correct?
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 231 of
                                       332

                                                                         Page 231
         1             A.       Yeah, but when you look at the e-mails

         2       written by Craig Wright, the known, where there's

         3       "couple" plus noun, these are almost stream of

         4       consciousness -- there's some indicators that

         5       they're stream of consciousness writings; and so

         6       the speech is in his head and it's coming out.              And

         7       so in his head, he might have said "coupla" and it

         8       just came out "couple."

         9             Q.       He never writes "couple of," though,

        10       right?

        11             A.       Not in these documents.

        12             Q.       Not -- not -- right.

        13                      Okay.   So let's go back to your report

        14       and make sure we've -- we've captured your rebuttal

        15       opinions.

        16                      Okay?

        17                      Again, you -- there's a -- there's a

        18       similar criticism you had in the prior set, which

        19       is that -- that the amount of -- the amount of

        20       frequency of the linking features is too small to

        21       be scientifically sound.

        22             A.       Correct.
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 232 of
                                       332

                                                                         Page 232
         1             Q.       That's one of your criticisms.

         2             A.       Let me just say that -- that's the

         3       elephant in the kitchen, so to speak, you know;

         4       it's a significant significance.

         5             Q.       All right.     So you're the

         6       linguistic -- the linguist.         Tell me where the

         7       expression "elephant in the kitchen comes from."

         8             A.       It's my idiolect.       It's --

         9             Q.       Touché.    You win that one.

        10                      Okay.    Fair enough.

        11                      Then you reference -- I think you were

        12       just telling me before, one of the -- one of the

        13       places where "couple" followed by noun or adjective

        14       is found is in DEF_0027396 and your assessment is

        15       that it was likely a hastily written e-mail.

        16             A.       Right.

        17             Q.       Is the reason you put that there as an

        18       indicator that he may be writing closer to the way

        19       he may speak as opposed to the way he would -- he

        20       would write?

        21             A.       That's a conjecture, yes.

        22             Q.       Okay.    That's a conjecture, but it is a
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 233 of
                                       332

                                                                         Page 233
         1       conjecture, right?

         2             A.       Yes, because you -- I can't get into

         3       his head.

         4             Q.       Right, of course.       And that's what I

         5       was going to ask you.

         6                      You write in here that Defense -- or

         7       DEF_0027396, you write, Which we have previously

         8       established was likely a hastily written e-mail --

         9       you haven't established that.

        10                      No one's established that, correct?

        11             A.       Well, there's indicators that it's

        12       unedited, right?

        13                      I went -- I think I showed some

        14       examples of poorly constructed sentences,

        15       et cetera.     So there are some examples there that

        16       this is unedited with a focus on content rather

        17       than a focus on form.

        18             Q.       Isn't that true of almost every e-mail

        19       you reviewed?

        20             A.       Oh, I can't say that for now.          I mean,

        21       I -- I haven't looked at it like that.

        22             Q.       Okay.   And just to be clear, because
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 234 of
                                       332

                                                                         Page 234
         1       we -- we've been talking about scientific

         2       certainty, are you comfortable with the language

         3       you used here, that you have established that this

         4       was likely a hastily written e-mail?

         5                      Is that language that you're

         6       comfortable with?

         7             A.       Show me that language where it says

         8       I've established.

         9             Q.       Sure, of course.      Yeah.

        10                      I'm going to start --

        11             A.       I see --

        12             Q.       You see that?

        13             A.       Um-hum.

        14             Q.       Yeah.

        15             A.       No, I'm not comfortable with that.           I

        16       should have said something like, which we have

        17       previously indicated may have been likely a hastily

        18       written e-mail using academic discourse, you know,

        19       where we use hedges all the time.           But I think

        20       the -- the rationale for coming to that is valid,

        21       considering the indicators of "hastily written."

        22             Q.       But you have not made a judgment
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 235 of
                                       332

                                                                         Page 235
         1       whether all of the e-mails were, for example,

         2       unedited, right?

         3                      MS. DAGLEY:     Object to form.

         4                      THE WITNESS:     No.

         5       BY MR. BRENNER:

         6             Q.       You have not made an assessment of

         7       whether all of the e-mails were hastily written?

         8                      MS. DAGLEY:     Object to form.

         9                      THE WITNESS:     Correct.

        10       BY MR. BRENNER:

        11             Q.       Okay.   So I'm just reading through your

        12       report now.

        13                      So explain to me your sentence here

        14       about Occam's razor because I, frankly, had a

        15       little bit of a hard time following.

        16                      What do you mean in the last sentence

        17       of Subsection c?

        18             A.       That the simplest explanation of a

        19       phenomena is usually the most accurate, and so the

        20       simplest explanation of "couple" plus noun in the Q

        21       documents is that they were written by an American.

        22             Q.       What about the explanation of them in
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 236 of
                                       332

                                                                         Page 236
         1       the K documents?

         2             A.       That this is just a variance in

         3       Wright's -- Wright's writing that reflected a --

         4       maybe something hastily written.

         5             Q.       Are you applying a different standard

         6       in your analysis to the K documents than the

         7       Q documents?

         8             A.       I think in the K documents -- first of

         9       all, you've got to consider that the -- sorry.

        10                      Let me start again.

        11                      First of all, you've got to consider

        12       that in the Q documents, "couple" plus noun is an

        13       American -- an American feature, right, an American

        14       linguistic feature?       So I think you can't just

        15       disregard that.

        16                      In Leonard's report, he is disregarding

        17       that it's -- it's an American feature in the sense

        18       of not giving it any credibility that the

        19       Q document could have been written by an American

        20       with -- with -- with -- based upon that evidence.

        21             Q.       And -- and you find no significance to

        22       the fact that the -- as far as this feature goes,
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 237 of
                                       332

                                                                         Page 237
         1       it's the same in the K and the Q -- at least in the

         2       three that we're looking at?

         3             A.       In the three that we're looking at and

         4       the one example in the Q.        I can't give it any

         5       significance because the number of frequencies

         6       is -- is low.     I mean, you can't get lower than 1.

         7       You can -- you can only get two steps lower than 3.

         8             Q.       Okay.   In all of the e-mails you

         9       reviewed, Dr. Wright never uses "couple" followed

        10       by the word "of," correct?

        11             A.       I didn't see that.

        12             Q.       Okay.   We're going to the next one,

        13       which is the en dashes and em dashes, and I just --

        14       this one may be a little quicker, but let's go on.

        15                      What -- do you understand Dr. Leonard

        16       was not placing any significance between some --

        17       whether something was an en or an em dash?

        18                      Did you understand that from his

        19       report?

        20             A.       Well, it looks like what he's saying is

        21       that these things are -- are connecting semicolons

        22       where a semicolon would work.
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 238 of
                                       332

                                                                           Page 238
         1                      Is that what you're referring to?

         2             Q.       Right.    Whether it's an en or an

         3       em dash, he's commenting on essentially how the

         4       dashes are used in Dr. Wright's e-mails or in the

         5       K e-mails and the Q e-mails.

         6                      You understand that, right?

         7             A.       Yes.

         8             Q.       All right.     He's not making a

         9       distinction that it matters if it's an en or an em;

        10       it's how grammatically dashes are used.

        11                      You get that?

        12             A.       Let me just look at my report.          I'm not

        13       sure -- not my report -- let me go down a little

        14       more in that report.

        15             Q.       Okay.

        16                      (Whereupon, the witness reviews the

        17                       material provided.)

        18                      THE WITNESS:     Okay.    I think I must

        19             have misread that when I did this report

        20             and thought he was making a distinction

        21             between en dashes and em dashes.           But it

        22             looks like he's making a distinction --
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 239 of
                                       332

                                                                         Page 239
         1             he's basically saying that his use of

         2             en dashes or em dashes takes a place of a

         3             semicolon.

         4                      Is that what he's saying?

         5       BY MR. BRENNER:

         6             Q.       Right.     I think -- I think you -- you

         7       did misunderstand it, and that's why I was trying

         8       to --

         9             A.       Yeah.

        10             Q.       Okay.    So let me just see if you have

        11       anything in your report that actually addresses

        12       what -- what he was saying.         So let's go to what

        13       you said.

        14                      Okay.    So -- so let's go to the bottom

        15       part of your Subsection c, because I think that

        16       does directly address what Dr. Leonard was saying.

        17                      Do you agree with me?

        18             A.       Yes.

        19             Q.       So I'm -- I'm starting at the sentence

        20       where my cursor says, Leonard also notes.

        21             A.       Correct.

        22             Q.       Okay.    So did you see any instances --
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 240 of
                                       332

                                                                         Page 240
         1       you know what?      I don't think I have any questions

         2       for you on this one.

         3             A.       Okay.

         4             Q.       Let's go to the next one.

         5                      I think I owe you a break in

         6       10 minutes.

         7             A.       The time goes quickly when you're

         8       having fun.

         9             Q.       Right.    Exactly.

        10                      I'm on e, which is All Caps for

        11       Emphasis.

        12             A.       Right.

        13             Q.       Let's go to Dr. Leonard's report.

        14                      Okay.    Let me try to scroll a little

        15       for you so we can get on the screen.

        16                      Okay.    Did you understand what

        17       Dr. Leonard was saying here to mean that when

        18       Dr. Wright uses emphasis, he always chooses to use

        19       all caps?

        20                      Is that what you understand

        21       Dr. Leonard's opinion to be?

        22             A.       I don't know how he comes to the
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 241 of
                                       332

                                                                         Page 241
         1       conclusion that -- how he can define when he's

         2       using emphasis.

         3              Q.       Okay.

         4                       Okay.   I understand that criticism.

         5       I'm just trying to get on the same page of what

         6       your understanding of what Dr. Leonard's opinion

         7       was.

         8                       You understood his opinion was that in

         9       his opinion, each time Dr. Wright was trying to use

        10       emphasis, he used all caps?

        11              A.       We don't know when Dr. Wright is trying

        12       to use emphasis, but he uses all caps only two

        13       times.      So are we assuming that he only uses

        14       emphasis twice in all of those e-mails?            I guess --

        15       I guess you are.

        16              Q.       Okay.   You -- so I'm just going to his

        17       report first, so we'll walk through it a little

        18       more methodologically.

        19                       You agree that one way in the English

        20       language to -- to -- to connote emphasis is to bold

        21       a word, correct?

        22              A.       Correct.
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 242 of
                                       332

                                                                         Page 242
         1             Q.       You agree another way would be to

         2       italicize a word?

         3             A.       Correct.

         4             Q.       You believe another way would be to

         5       underline a word?

         6             A.       Correct.

         7             Q.       Another way would be to increase font

         8       size of a word, correct?

         9             A.       Correct.

        10             Q.       Another way would be to change the

        11       color of the word?

        12             A.       Correct.

        13             Q.       Another way would be to put the word in

        14       all caps?

        15             A.       Correct.

        16             Q.       Putting aside Dr. Leonard's judgment of

        17       when Dr. Wright was using emphasis, did you find

        18       Dr. Wright using emphasis in any of the K or Q

        19       e-mails in any way other than all caps?

        20             A.       No.

        21             Q.       Okay.   So let's just go through

        22       the -- this table -- Table 16 shows that the all
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 243 of
                                       332

                                                                         Page 243
         1       caps was used -- is that in one K document?

         2             A.       Okay.   Let me get my --

         3             Q.       Yeah, it probably would be easier if

         4       you get yours, because I think you counted them up.

         5             A.       Okay.   So we're referring to Table 16,

         6       and we've got one document that contains in the --

         7       in the K, one document that contains "IS" and --

         8       and "NO" as -- in all caps.

         9             Q.       In the K document cited by Dr. Leonard,

        10       he cited a single K document that had two instances

        11       of this use of all caps for emphasis?

        12             A.       Correct.

        13             Q.       Okay.   And then in the Q, he cited two

        14       different documents, right?

        15             A.       Correct.

        16             Q.       Those two documents included three

        17       different e-mails, right?

        18             A.       Yes.

        19             Q.       And I think --

        20             A.       And -- and --

        21             Q.       I'm sorry.

        22             A.       -- and one -- and two of those e-mails
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 244 of
                                       332

                                                                         Page 244
         1       were from the Q 2 category, right?

         2             Q.       Right.    There's a single Q 2 document

         3       that has two e-mails in it that use all caps for

         4       emphasis, correct?

         5             A.       Correct.

         6             Q.       And then in the Q 1, there's a single

         7       e-mail that, I guess, uses it 15 times -- I'm only

         8       saying that because I think you counted 17 total --

         9             A.       Yes.

        10             Q.       -- right?

        11             A.       Yes.

        12             Q.       Okay.    And did you -- did you check

        13       Dr. Leonard's work to make sure that

        14       -- that -- that the count of the use of all caps or

        15       bold was correct?

        16             A.       Yes.

        17             Q.       And is it?

        18             A.       To the best of my knowledge, it was

        19       correct.

        20             Q.       Okay.    So now let's go back to your

        21       report.

        22                      Okay.    I think the first part is -- we
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 245 of
                                       332

                                                                         Page 245
         1       just did the count, right?

         2             A.       Correct.

         3             Q.       Okay.   Let's talk about that.

         4                      So here what you did is -- your

         5       critique is, again, on the number of instances, but

         6       you -- you make a different point here.            If you

         7       could read what you write in e, and then we'll talk

         8       about it.

         9             A.       You want me to read e?

        10             Q.       Yeah, just to yourself because I'm

        11       going to ask you a question.

        12             A.       Okay.   I see, just to myself.

        13             Q.       Yeah.   I don't need you to read it for

        14       the camera.     Well, there's no camera, but . . .

        15                      (Whereupon, the witness reviews the

        16                       material provided.)

        17                      THE WITNESS:     Okay.

        18       BY MR. BRENNER:

        19             Q.       So I'm focusing on the last sentence,

        20       and you say -- and I will read this into the

        21       record -- you say, If Leonard claims that exemplars

        22       consisting of one, two or three items are
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 246 of
                                       332

                                                                         Page 246
         1       indicators of the Q documents being written by

         2       Craig Wright, then surely a 2K/17-Q imbalance

         3       indicates that Craig Wright did not write the

         4       Q documents.

         5                      Right?

         6             A.       Yes, that's what I wrote.

         7             Q.       And what you're saying here -- and

         8       correct me if I'm wrong -- is that -- well, what

         9       are you saying there?

        10                      Why don't you tell me?

        11             A.       I'm saying that if we follow the logic

        12       or the consistency of the -- of the -- of Leonard's

        13       method and pointing out that we have one, two

        14       instances in the -- in the K and one instance in

        15       the Q or vice versa, then if we've got an imbalance

        16       of 17 in the Q and one -- sorry -- two in the -- in

        17       the K, then surely that has to be addressed as

        18       supporting the null hypothesis, which I believe was

        19       Hypothesis Number 2; and in his report, Leonard

        20       essentially ignores this evidence that's pointing

        21       in a different direction.

        22             Q.       So as I understand it, what you're
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 247 of
                                       332

                                                                         Page 247
         1       focusing on is the amount of times emphasis is used

         2       in the K versus the Q?

         3             A.       Yes.

         4             Q.       And what Dr. Leonard is focusing on is,

         5       regardless of the amount of time it's used,

         6       whenever it's used, it's used -- it uses the same

         7       emphasis marker in the K and the Q, right?

         8                      MS. DAGLEY:     Object to form.

         9                      THE WITNESS:     Yes.

        10       BY MR. BRENNER:

        11             Q.       Okay.   Let's -- okay.       I understand --

        12       I understand your opinion, so we can move on.

        13                      Do you want to do one more before we

        14       break?

        15             A.       Okay.

        16             Q.       Okay.   So we're going to f, and I'm

        17       going to toggle back to Dr. Leonard's report.

        18                      This is the "et cetera" without the

        19       period.

        20                      Do you see that?

        21             A.       Um-hum.

        22             Q.       Okay.   Do you understand that what
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 248 of
                                       332

                                                                         Page 248
         1       Dr. Leonard is saying here is that every time

         2       Dr. Wright uses the term "et cetera" in an e-mail,

         3       he spells it "etc" without a period?

         4              A.      Yes.

         5              Q.      Okay.   And let's just do our frequency,

         6       the same drill we've been doing.

         7                      In the -- when it comes to the bottom

         8       of the page, it gets really hard to navigate.

         9                      Okay.

        10              A.      I've got it in front of me.

        11              Q.      Okay.   So how many times did he find it

        12       in the K?

        13              A.      Two times.

        14              Q.      Okay.   And how many times did he find

        15       it in the -- in the two Q sets?

        16              A.      Let me see.     One, two, three, four,

        17       five -- six, I think.       I mean, he -- oh, I'm

        18       counting rather than looking at what he said.

        19              Q.      Actually, I don't think he counted for

        20       you.

        21              A.      He doesn't count.       That's interesting.

        22              Q.      You usually count.
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 249 of
                                       332

                                                                         Page 249
         1             A.       Hmm?

         2             Q.       I said, "You usually count."

         3             A.       I count, yeah.      It seems, to me, that

         4       you know --

         5             Q.       I think it's six.       Just by your report

         6       and by my eyeball, I think it's six.

         7             A.       Yeah.

         8             Q.       Okay.    And it was -- did we just say it

         9       was two K and four Q?

        10             A.       Yes.    Two in -- sorry -- two in K and

        11       six in Q.

        12             Q.       Two and 6.     Thank you.

        13                      You agree with me that every time in

        14       the Q and the K that Dr. Wright uses the term

        15       "et cetera," he used -- he does not follow with a

        16       period?

        17             A.       But he follows it with some form of

        18       punctuation.

        19             Q.       I'm going to get there, but let me

        20       just -- because it's important for me, as a lawyer,

        21       to get my record clean.

        22                      You agree with me that every time he
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 250 of
                                       332

                                                                         Page 250
         1       uses "etc," he does not follow with a period?

         2             A.       Correct.

         3             Q.       And that's what Dr. Leonard found, and

         4       from your review of the documents, that's true,

         5       correct?

         6             A.       Correct.

         7             Q.       Okay.    Now, you -- in your rebuttal --

         8       we'll go back to your report.

         9                      Actually, in -- in your report, you say

        10       there's seven examples in Q of the etc.

        11             A.       Oh, really?

        12             Q.       Yeah.

        13             A.       Sorry.

        14             Q.       You say in -- in -- each time in the

        15       e -- the "et cetera" is used in the K, it's

        16       followed by either a question mark or -- I don't

        17       understand.

        18                      Is that quotation parentheses colon

        19       quote?

        20             A.       Yeah, parentheses -- parentheses --

        21       closed parentheses and then a colon.

        22             Q.       Oh, I see.     I see.
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 251 of
                                       332

                                                                         Page 251
         1                      I see.     I see what you did.

         2             A.       It's not an emoticon.

         3             Q.       No, no.     I see.   I got it.     I got it.

         4                      Well, is it an emoticon?

         5             A.       Well, we've got -- we've got -- when

         6       you look at the sentence, I now have, parentheses,

         7       without the knowledge of Uyen, comma, Ian,

         8       et cetera, so we've got a parentheses there and

         9       then a colon, or we've got an emoticon.            I don't

        10       know --

        11             Q.       Let's just take a look --

        12             A.       -- it seems, to me, that it's

        13       parentheses -- we're closing the parentheses.

        14             Q.       Let's just make sure I agree with you.

        15                      I'm back on Dr. Leonard's report.           The

        16       first time he uses "et cetera" in the K documents,

        17       it's "etc" and then question mark?

        18             A.       Correct.

        19             Q.       The second time he uses it, it's "etc,"

        20       closed paren, colon?

        21             A.       Correct.

        22             Q.       In the -- in the Q, every time he uses
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 252 of
                                       332

                                                                         Page 252
         1       it, it's -- there is no end mark, right?

         2               A.     Except for --

         3               Q.     Except for the second-to-last one?

         4               A.     The second one, yeah.

         5               Q.     The second-to-last one.        Okay.

         6                      Okay.   So let's go back to your report

         7       since we don't --

         8               A.     In the last one, he has a comma there,

         9       but there's no period.

        10             Q.       Right, he has a comma on a couple of

        11       them.

        12             A.       Yeah.

        13             Q.       I didn't consider that an end mark.

        14                      So I'm going to go back to your

        15       critique of that.

        16                      Explain to me what you mean by the last

        17       sentence of your critique in f.

        18             A.       Well, what you've got is -- actually,

        19       you go up one sentence.        He's basically saying

        20       you've got four examples of et cetera with

        21       absolutely no punctuation, right?           Absolutely no

        22       punctuation.     And -- and so moving into the next
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 253 of
                                       332

                                                                         Page 253
         1       sentence, you've got -- given Leonard's faith in

         2       small numbers, the fact that in the Q documents,

         3       you've got four et ceteras with zero punctuation

         4       and no et ceteras with zero punctuation whatsoever

         5       in the K documents, surely has -- he has to

         6       consider that as evidence of the null hypothesis,

         7       basically disproving that they are written by the

         8       same person.

         9             Q.       And the null hypothesis in

        10       Dr. Leonard's -- the -- in Dr. Leonard's report

        11       would be --

        12             A.       Hypothesis 2, yeah.       I'll try to

        13       refer --

        14                      CERTIFIED STENOGRAPHER:        Could you

        15             repeat the last bit there?         You got a

        16             little cut off.

        17       BY MR. BRENNER:

        18             Q.       -- in Dr. Leonard's report would be

        19       Hypothesis 2?

        20             A.       My answer was -- I can't remember.

        21                      MR. BRENNER:     Let's take a break.

        22                      THE WITNESS:     Do you want to take a
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 254 of
                                       332

                                                                            Page 254
         1             break now?

         2                      MR. BRENNER:       You want to do another

         3             one?

         4                      THE WITNESS:       No.     No.   Let's --

         5             let's take a break.

         6                      MR. BRENNER:       I'm trying to honor

         7             your request.

         8                      THE WITNESS:       Yeah.     Thank you.

         9                      MR. BRENNER:       Okay.     Let's take a

        10             break.

        11                      THE WITNESS:       Okay.    How long?

        12             Seven minutes?

        13                      MR. BRENNER:       Yeah.    All right.

        14                                 -   -    -

        15                      (Whereupon, a recess was taken from

        16                       6:55 p.m. EST to 7:01 p.m. EST.)

        17                                 -   -    -

        18       BY MR. BRENNER:

        19             Q.       Dr. Eggington, it's my goal and

        20       expectation that we'll finish up in the next hour.

        21             A.       Wait a minute.

        22                      MR. BRENNER:       Off the record.
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 255 of
                                       332

                                                                         Page 255
         1                                 -   -   -

         2                      (Whereupon, a discussion was held

         3                       off the record.)

         4                                 -   -   -

         5       BY MR. BRENNER:

         6             Q.       Okay.    Dr. Eggington, I think where we

         7       left off, we were about to start Linking Feature g.

         8             A.       Right.

         9             Q.       Let's do the convention that we've been

        10       doing before, which is start off with Dr. Leonard's

        11       report and make sure we're on the same page on what

        12       he's opining, and then we'll get to your rebuttal.

        13                      All right?

        14             A.       Right.

        15             Q.       Here he's -- Dr. Leonard is observing

        16       what he observes is a linking feature of success of

        17       uses of negations in a row, right?

        18             A.       Right.

        19             Q.       And as far as frequency, he finds two

        20       documents that have that in the K, correct?

        21             A.       Correct.

        22             Q.       And he finds one document in the Q,
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 256 of
                                       332

                                                                         Page 256
         1       although it arguably uses two different strings of

         2       negation?

         3             A.       Correct.

         4             Q.       Okay.   Do you acknowledge the counts

         5       and -- that that data is correct?

         6             A.       Yes.

         7             Q.       Okay.   He says -- Dr. Leonard says that

         8       this is the type of feature that does not lend

         9       itself to corpus searches.

        10                      Do you agree with that?

        11             A.       I can understand why, but I think

        12       because I've got a little bit more experience with

        13       corpus searches, I was able to replicate some of

        14       the data but not -- that's the wrong word -- I was

        15       able to do corpus searches on some of it and not on

        16       other parts of it.

        17                      So there's a way to do it, but

        18       it -- it's not easy.

        19             Q.       Did you include that in your report?

        20             A.       No, I didn't.

        21             Q.       All right.     So that's all that

        22       Dr. Leonard says, but he points out that this is
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 257 of
                                       332

                                                                         Page 257
         1       what he considers to be a linking feature between

         2       the Qs and the Ks, correct?

         3             A.       Correct.

         4             Q.       So let's see what you have to say.

         5       Let's go to your rebuttal.

         6                      You say that -- first of all, you make

         7       the point, which you made before, but -- that

         8       there's a very low frequency of the -- of the

         9       amount of time it shows up in the K and the Q,

        10       correct?

        11             A.       Correct.

        12             Q.       No different opinion there than when

        13       you've offered that low frequency opinion

        14       throughout your report?

        15             A.       Correct.

        16             Q.       Okay.   Then you say, In addition,

        17       multiple use of negatives for emphasis is a common

        18       rhetorical device and cannot be used as a

        19       distinctive marker of same authorship.

        20                      What do you base the statement that

        21       it's a common rhetorical device?

        22             A.       Yeah.   And this is where I'm kicking
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 258 of
                                       332

                                                                         Page 258
         1       myself that I didn't include the corpus data in

         2       my -- in this report.       I don't know why I didn't.

         3       But, basically, what I was able to show, I think,

         4       in the -- by going to the corpus data is that it is

         5       a common rhetorical device for emphasis.

         6             Q.       Reserving my objection to it not being

         7       in the report, I -- since you offer that, which

         8       corpus data did you use?

         9             A.       GloWbE.

        10             Q.       GloWbE's Australian subcorpus or not?

        11             A.       All of the GloWbE, and then it pops

        12       up -- as I said before, it pops up in a bar across

        13       the top --

        14             Q.       Okay.   Did you --

        15             A.       -- I don't know whether this one does,

        16       because what I'm doing is collocates -- collocation

        17       searches, so the search was essentially No, and

        18       then No or Nothing found within nine words --

        19       sorry -- yeah, nine words to the left and nine

        20       words to the right.       And then at some point, I

        21       remember reversing that and going Nothing, No,

        22       because it was coming up as an error, and then
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 259 of
                                       332

                                                                         Page 259
         1       bringing in the number of words to the left and the

         2       number of words to the right, but I brought up some

         3       examples of multiple negations in a row.

         4             Q.       You -- when you use the word "common"

         5       in this sentence, common rhetorical device, what

         6       does "common" mean?

         7                      Is there --

         8             A.       Used by a lot of people in normal

         9       speech and normal writing for emphasis.

        10             Q.       Okay.   Let's go to n-grams.

        11                      Are you familiar with n-grams, prior to

        12       receiving Dr. Leonard's report?

        13             A.       Yeah.

        14             Q.       So Dr. Leonard, in his report,

        15       identified -- first of all, what is an n-gram?

        16             A.       So an n-gram is essentially a string

        17       of -- of words -- the way they're using it here, is

        18       a string of words where N stands for any number; so

        19       it could be a two-word string or a three-word

        20       string or a four-word string, et cetera.

        21             Q.       And as used by Dr. Leonard in his

        22       report -- first of all, he only used n-grams of
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 260 of
                                       332

                                                                         Page 260
         1       three or higher, correct?

         2             A.       Three up to six.

         3             Q.       Okay.    And an n-gram -- the way that

         4       Dr. Leonard uses it, it's the exact same words used

         5       in the exact same order, correct?

         6             A.       Yeah, a string -- yeah, I didn't put

         7       "identical" in there -- a string of identical

         8       words.

         9             Q.       Okay.    Very well.

        10                      And Dr. Leonard identifies -- and

        11       here -- you recall in his report, here he didn't --

        12       for the Ks, the Bates number was missing.

        13                      Do you remember that?

        14             A.       Yeah.

        15             Q.       Were you able to find these in the K

        16       documents?

        17             A.       Yeah, I was able to do searches and --

        18       and locate them.

        19             Q.       Sure.

        20                      Are you able to validate the count that

        21       Dr. Leonard has in his report of the n-grams?

        22             A.       Yes.    Yes.
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 261 of
                                       332

                                                                          Page 261
         1             Q.       Okay.

         2                      Okay.   And the way Dr. Leonard did

         3       this, he has two different charts:           One was K

         4       versus Q, Category 1, and then the next was K

         5       versus Q, Category 2?

         6             A.       Correct.

         7             Q.       Okay.   And this one, just by mere

         8       numbers, is the most -- the most matches of

         9       anywhere in the report, correct?

        10             A.       Are you talking about "I am not"?

        11             Q.       No, no, just in general, the n-grams,

        12       the most come up in between the Ks and the Qs?

        13             A.       Oh, you're saying in terms of

        14       instances?

        15             Q.       Yes.

        16             A.       Well, in terms of instances as a

        17       category, yes, but in terms of instances as

        18       individual, particular n-grams, you know, you

        19       scroll down, you've only got three -- one K, "I do

        20       not believe" and two Q, "I do not believe," right?

        21                      So you still got very, very small

        22       numbers of instances.
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 262 of
                                       332

                                                                         Page 262
         1             Q.       Right.    And that -- that's fair.

         2                      I -- I didn't mean to insinuate

         3       otherwise.

         4                      As far as the category, the n-grams

         5       themselves have the most overlap between the Qs and

         6       the Ks?

         7             A.       Correct.

         8             Q.       For each individual n-gram, sometimes

         9       it's as few as one on each, correct?

        10             A.       Yes.

        11             Q.       For example, the one on the screen

        12       right now, Was my best friend, was my best friend;

        13       one was K -- one Q 1?

        14             A.       Yeah.

        15             Q.       Okay.    Let's go to what -- what your

        16       report says.

        17                      I want to talk to you about -- let's

        18       see if I can get it to stay on the screen.             Here

        19       for each of the -- each of the n-grams, you do --

        20       you have -- you have a chart in your report -- it

        21       starts on Page 13; it scrolls into Page 14 -- and I

        22       think for each of the n-grams, you found a
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 263 of
                                       332

                                                                         Page 263
         1       frequency.

         2             A.       Correct.

         3             Q.       Okay.   The first basic question:         The

         4       frequency in what?       In which corpus were you

         5       searching?

         6             A.       This is all of the GloWbE --

         7             Q.       Okay.

         8             A.       -- together.

         9             Q.       Okay.   So, for example, what -- what

        10       was the purpose of this chart for you to illustrate

        11       your opinion?

        12             A.       It's my understanding that the -- that

        13       using n-grams to -- to come to a finding of

        14       authorial attribution, the n-grams have to have a

        15       certain degree of -- of rarity, right, a certain

        16       special quality to them?

        17             Q.       Okay.

        18             A.       Once -- and on the other hand, if you

        19       have an n-gram of just very high frequency strings,

        20       essentially, they could be -- they could have been

        21       constructed by anybody.        They don't -- are not

        22       really an indicator of authorial attribution.
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 264 of
                                       332

                                                                         Page 264
         1             Q.       So -- so in your -- in your chart, on

         2       the -- on the right column, the frequency

         3       number -- the higher the number, the less important

         4       it is to an authorial attribution analysis?

         5             A.       Yes.

         6             Q.       Okay.    And the flip side of that, of

         7       course, is the lower number, the more important it

         8       is, correct?

         9             A.       Except if you look at Number 4 there --

        10       sorry -- Number 1, 2, 3, you've got four instances

        11       of "Dave and I did."

        12                      Now, Dave is -- is the name of an

        13       individual, and so, obviously, that's going to pop

        14       up a lot lesser -- a lot less than if you just had

        15       "and I did."

        16             Q.       Right.    And I wasn't trying to -- I

        17       wasn't trying to do it to this particular chart.

        18       I'm just -- just in general, the lower the

        19       frequency number, all else being equal, is more

        20       impactful to an authorial attribution analysis than

        21       the higher the numbers?

        22             A.       Within -- it seems, to me, yeah.          I
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 265 of
                                       332

                                                                         Page 265
         1       cannot speak to that with respect to external

         2       research and looking at n-grams in external

         3       research.

         4                      My intuition tells me that may be the

         5       case, but I cannot validate that in terms of

         6       external research that's been done.

         7             Q.       Okay.   And I'm just trying to get a

         8       sense for how big is -- in terms of words is the

         9       GloWbE corpus?

        10             A.       I think it's about 4 billion words, or

        11       something.

        12             Q.       So the 4 billion words -- just so I

        13       understand your chart, I'm just going to pick

        14       one -- "so that we have" -- those four words

        15       appearing in that order -- would appear 601 times?

        16             A.       Yes.

        17             Q.       Okay.   Let me scroll down.

        18                      I should have been more patient.          In

        19       your report, you say, The point of these is -- I

        20       could have just went right there instead of asking

        21       you to reply.

        22                      Okay.   You say, The point of these
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 266 of
                                       332

                                                                         Page 266
         1       GloWbE corpus searches is to show that many of the

         2       n-grams Leonard lists are simple, common

         3       expressions and not indicators that the Q e-mails

         4       were written by Craig Wright.

         5                      That's just what we went through

         6       regarding high frequency, correct?

         7             A.       Right.

         8             Q.       In fact, the absence of any highly

         9       unusual expressions is an indicator that the

        10       Q e-mails were not written by Craig Wright.

        11                      That's not an opinion that you're

        12       offering to a scientific certainty, is it?

        13             A.       Actually, what I should have said there

        14       is, in fact, within the framework of forensic

        15       stylistics or the method that -- that Dr. Leonard

        16       is using, the absence of any highly unusual

        17       expressions indicated that e-mails were not written

        18       by Craig Wright.

        19                      I guess what I'm saying here is that in

        20       the Q documents, you don't find any unusual

        21       expressions that are then found in the K documents.

        22             Q.       But you're not offering an opinion --
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 267 of
                                       332

                                                                         Page 267
         1       you're not offering an opinion based on reasonable

         2       degree of scientific certainty that the absence of

         3       any highly unusual expressions is an indicator that

         4       the Q e-mails were not written by Craig Wright?

         5             A.       As I said, I should have -- that's a --

         6       I misspoke there.       I should have put, in fact,

         7       within the framework of forensic stylistics, the

         8       absence of any.

         9             Q.       Okay.    Let's go to the next one.

        10                      Okay.    This is the emoticon section,

        11       correct?

        12             A.       Right.

        13             Q.       Let's just get on the same page with

        14       what Dr. Leonard is saying, and then we'll -- we'll

        15       get to your report.

        16                      He's calling this emoticon a winky

        17       smiley.

        18                      Do you see that?

        19             A.       Yes.

        20             Q.       So you know what he's talking about,

        21       right, the semicolon parentheses?

        22             A.       Yes.
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 268 of
                                       332

                                                                         Page 268
         1             Q.       He makes two points here:         One, he says

         2       that -- he points out each time that Dr. Wright --

         3       each time that Dr. Wright uses this emoticon in the

         4       K -- in the Q, correct?

         5             A.       Well, he uses it once in the K.

         6             Q.       Right.     He -- Dr. Wright -- excuse me.

         7                      Dr. Leonard finds that Dr. K used that

         8       emoticon once in the K documents, correct?

         9             A.       Correct.

        10             Q.       And did you validate that count?

        11             A.       Yes.

        12             Q.       And then in the Q documents, it looks

        13       like we have two, correct?

        14             A.       Correct.

        15             Q.       Two different documents, one time each?

        16             A.       Correct.

        17             Q.       Okay.    The other point that Dr. Leonard

        18       uses is that the span of time that this emoticon is

        19       being used across the data set spans seven years.

        20                      Do you see that?

        21             A.       Correct.

        22             Q.       Did you offer a rebuttal opinion to
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 269 of
                                       332

                                                                         Page 269
         1       that part of Dr. Leonard's finding?

         2             A.        No.    I think, basically, I was focusing

         3       on, once again, the low quantity, like one in K

         4       document, two in the Q.

         5             Q.        Okay.    So let's go back to what you

         6       said.      This one is pretty quick.      You were just --

         7       again, this is your low frequency opinion that

         8       you've offered in relation to other linking

         9       features as well, correct?

        10             A.       Correct.

        11             Q.       Let's go to Noncontracted "will."

        12                      What Dr. Leonard is saying here is that

        13       every time in the K and the Q documents that

        14       there's an opportunity to use the contraction for

        15       the word "will," Dr. Wright does not do so and

        16       instead spells out the full word "will," correct?

        17             A.       Right.

        18             Q.       Okay.    So he -- he notes that in the

        19       K documents, that happens -- I'm having trouble

        20       scrolling -- in the K documents, it happens -- one,

        21       two, three, four, five, six, seven, eight, nine,

        22       10, 11 -- 12.
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 270 of
                                       332

                                                                         Page 270
         1                      Did you count them up, Doctor?

         2             A.       I have 14.

         3             Q.       Okay.   Fourteen in the K.

         4                      Do you -- do you -- do you agree with

         5       the count?

         6             A.       Um --

         7             Q.       I guess it's your count, so --

         8             A.       It's my count, so that's what I counted

         9       a couple of weeks ago.

        10             Q.       Okay.   And then in the Q, how many were

        11       there?

        12             A.       How come I don't have a figure there --

        13       44.

        14             Q.       Forty-four.     Okay.

        15             A.       Forty-four.

        16             Q.       Is there -- is there any instances in

        17       the K documents where Dr. Wright uses the

        18       contraction for "will"?

        19             A.       No.

        20             Q.       And is there any instances in the

        21       Q documents that Dr. Wright uses -- well, if it's

        22       Dr. Wright, that the Q documents use the -- the
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 271 of
                                       332

                                                                         Page 271
         1       contraction for "will"?

         2                      MS. DAGLEY:     Object to form.

         3                      THE WITNESS:     No, except that in

         4             the -- no.       I just note that in the

         5             Q documents, the writer of the Q documents

         6             uses "I will" an exceptional amount of

         7             time; whereas, in the K documents, it's not

         8             used that -- that often.         So there's a

         9             frequency imbalance --

        10       BY MR. BRENNER:

        11             Q.       Okay.    So -- I'm sorry.      I cut you off.

        12             A.       -- well, as I say in my report, there's

        13       a ratio imbalance there, considerable ratio

        14       imbalance, 3.2 times more in the Q document than in

        15       the K documents, which points in the direction of

        16       Hypothesis 2.

        17             Q.       Right.    And that -- that's a similar

        18       criticism you made when you pointed out the -- the

        19       two versus -- the two in the Q versus the 17, which

        20       I think was on the all caps.

        21             A.       Correct.

        22             Q.       Right.    So the -- the -- the debate, or
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 272 of
                                       332

                                                                         Page 272
         1       the disagreement, between you and Dr. Wright is --

         2       excuse me.

         3                      The debate here between you and

         4       Dr. Leonard is really about what's the more

         5       important linking feature --

         6                      MS. DAGLEY:     Object to form.

         7                      MR. BRENNER:     I hadn't finished yet,

         8             but okay.

         9                      MS. DAGLEY:     Oh, I apologize.

        10                      MR. BRENNER:     That's okay.      That's

        11             okay.    I know you didn't do it on purpose.

        12             That's okay.

        13       BY MR. BRENNER:

        14             Q.       What I'm saying, Dr. Eggington, is

        15       that -- what's important to Dr. Kleiman -- or

        16       Dr. Leonard is that every time Dr. Wright has the

        17       option of using the contraction for the word

        18       "will," he chooses to spell it out, right?             That's

        19       the point of his feature, correct?

        20                      MS. DAGLEY:     Object to form.

        21                      THE WITNESS:     That's his point, yes.

        22
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 273 of
                                       332

                                                                         Page 273
         1       BY MR. BRENNER:

         2             Q.       And one of your counterpoints is, he

         3       uses the spell-out of the word "will" a lot more,

         4       with a much higher frequency in the Q documents

         5       than he does in the K documents.

         6                      Have I captured that?

         7                      MS. DAGLEY:     Object to form.

         8                      THE WITNESS:     Correct.

         9       BY MR. BRENNER:

        10             Q.       Okay.   Is there anything else in your

        11       rebuttal to -- on this section that I'm missing?

        12             A.       No.

        13             Q.       Okay.   Let's go to the next one, the

        14       sentence Initial conjunction, no commas.            So this

        15       is starting sentences with the word "and" or "but,"

        16       right?

        17             A.       Correct.

        18             Q.       We're supposed to be at Leonard's

        19       report.

        20                      By the way, let me just go back to

        21       the -- the -- the "will" section real quick.             I

        22       have back on the screen -- I have -- I neglected to
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 274 of
                                       332

                                                                         Page 274
         1       go over this with you.

         2                      In Dr. Leonard's report, he runs a

         3       GloWbE analysis of the Australian English subcorpus

         4       for the use of "I will" versus "I'll."

         5                      Do you see that?

         6                      Do you see that?

         7             A.       Yes.

         8             Q.       Okay.    And he basically finds it's --

         9       it's a -- it's a coin flip, it's a 50/50

        10       proposition, right?

        11             A.       Right.

        12             Q.       Did you run your own search?

        13             A.       I brought those up and, basically, the

        14       same data.

        15             Q.       Okay.    So you don't disagree with that,

        16       that finding?

        17             A.       No.

        18             Q.       Okay.    So now we'll go to the sentence

        19       Initial conjunction, no comma.          And we've got to go

        20       back to -- or we'll stay on -- I don't know.

        21                      Here he finds that Dr. Wright, in the

        22       K documents, assuming he wrote the K documents,
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 275 of
                                       332

                                                                           Page 275
         1       uses "and" and "but" to start a sentence two times?

         2             A.       Correct.

         3             Q.       And the Q, we have one, two -- six

         4       times the sentence starts with an "and" or "but,"

         5       correct?

         6             A.       Right.

         7             Q.       And do you understand that what

         8       Dr. Leonard -- what Dr. Leonard is pointing to is

         9       the use -- not so much the use of the word to start

        10       the sentence but the use of it without a following

        11       comma?

        12             A.       No, I didn't.

        13             Q.       Okay.    I'm not saying he did.        I'm

        14       asking -- I should have asked you, What is your

        15       understanding of -- of what Dr. Leonard is -- is

        16       identifying as the importance of this linking

        17       feature to him?

        18             A.       No, I didn't.

        19             Q.       Okay.    My question is bad.       We're

        20       getting tired.      Let me try it again.

        21                      Okay?

        22                      We started with the first question bad,
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 276 of
                                       332

                                                                         Page 276
         1       and it got us down the wrong track.

         2                      What is your understanding --

         3             A.       We're all tired.

         4             Q.       Okay.

         5                      -- what is your understanding of what

         6       Dr. Leonard was observing in -- with the linking

         7       feature Number 11 sentence, Initial Conjunction, No

         8       Comma?

         9             A.       Yeah, I focused on the

        10       following -- that first part of that sentence, The

        11       following table demonstrates nonstandard use of

        12       conjunctions sentence-initially --

        13             Q.       Okay.

        14             A.       -- and -- but I didn't follow up on,

        15       With no commas separating them from the remainder

        16       of the sentences.

        17             Q.       So let's focus on the part you did

        18       focus on, then.

        19             A.       Okay.

        20             Q.       And so I'm going to go back to your

        21       report.

        22                      Again, one of your criticisms here is
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 277 of
                                       332

                                                                         Page 277
         1       that it's a low frequency linking feature, correct?

         2             A.       Correct.

         3             Q.       And then you write, These usages are

         4       labeled as, quote, nonstandard --

         5             A.       Correct.

         6             Q.       -- except that I suspect that they are

         7       standard within informal e-mail communications.

         8                      Do you see that?

         9             A.       Yes.

        10             Q.       What do you base that on, that you

        11       suspect that using sentences that start with "and"

        12       or "but" are standard within informal e-mail

        13       communications?

        14             A.       The -- the -- informal e-mail

        15       conversations usually reflect spoken English,

        16       stream of consciousness, spoken English; and quite

        17       often in spoken English, we begin sentences with

        18       "and" in conversation.

        19             Q.       So as I understand your opinion, that

        20       at least in this regard, you think it's more likely

        21       that "and" and "but" would be used in e-mails as

        22       opposed to other writings because e-mails more
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 278 of
                                       332

                                                                         Page 278
         1       mimic or closer -- close -- are closer to speech

         2       than other types of writings are?

         3             A.       Some e-mails --

         4                      MS. DAGLEY:     Object to form.

         5                      THE WITNESS:     Sorry.

         6                      -- some e-mails.

         7       BY MR. BRENNER:

         8             Q.       And what about the Q and the K e-mails

         9       in this case -- do you put them in that category of

        10       "some e-mails"?

        11             A.       The e-mails that reflect a sort of

        12       stream of consciousness writing would reflect that.

        13             Q.       Okay.   And then you write, Leonard

        14       indicates that there are six examples of initial

        15       sentence conjunctions in the Q e-mails: three times

        16       as many leading to a much higher frequency in the

        17       Q e-mails than the K Wright e-mails, suggesting the

        18       Q e-mails were not written by Craig Wright.

        19             A.       Correct.

        20             Q.       So explain that to me.

        21             A.       Well, basically, you've got -- you've

        22       got an imbalance.      It gets back to this thing I
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 279 of
                                       332

                                                                         Page 279
         1       brought up a couple times before.           You've got an

         2       imbalance.     There's two -- if I'm -- remember

         3       right -- yeah -- there's two in the K and six in

         4       the Q, and so this shows a higher preponderance of

         5       beginning a sentence with a conjunction in the Q.

         6                      This is all within the framework of

         7       forensic stylistics.       I'm not trying to be

         8       definitive here.       I'm just saying, if you accept --

         9       if you accept low frequencies in this model, then

        10       you have to account for imbalances.

        11             Q.       Okay.   Is this -- is this the same type

        12       of opinion that you offered with regard to the all

        13       caps, where it was the two in the K and the 17 in

        14       the Q?

        15             A.       Yeah, and I think some of the others as

        16       well.

        17             Q.       Yeah, you did.      I was just using one as

        18       an example.

        19             A.       Yeah.

        20             Q.       You used it at least in one other.

        21             A.       Yeah.

        22             Q.       I wanted to make sure it wasn't
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 280 of
                                       332

                                                                         Page 280
         1       something new.

         2                      Let's go to the next one.

         3                      Back in the other one, you say,

         4       Suggesting that the Q e-mails were not written by

         5       Craig Wright.

         6                      Again, you're saying, if you were to

         7       buy into the -- the methodology used by

         8       Dr. Leonard, it would lead to that suggestion that

         9       the Q e-mails were not written by Craig Wright?

        10             A.       That's correct, confirming

        11       Hypothesis 2.

        12             Q.       You, yourself, are not offering that

        13       opinion that the Q e-mails were -- were not written

        14       by Craig Wright?

        15             A.       I wouldn't offer that opinion.

        16             Q.       Okay.   The next one is, The preposition

        17       "of" meaning "about."

        18             A.       Correct.

        19             Q.       This is our last one.        How about that?

        20                      Let's go back to Dr. Leonard's report.

        21                      Tell me what your understanding of

        22       Dr. Leonard's opinion on this thinking here is.
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 281 of
                                       332

                                                                         Page 281
         1             A.       Okay.   Let me just take a time-out

         2       while I find the right pages.           Somehow I'm missing

         3       pages.     I didn't staple these pages because I

         4       didn't want to be turning pages.

         5             Q.       Okay.   While you're doing that, I'm

         6       going to take 30 seconds to unshare the screen and

         7       look at something.

         8                      Okay?

         9             A.       Okay.   Here it is.

        10                      (Pause.)

        11                      THE WITNESS:     Okay.

        12       BY MR. BRENNER:

        13             Q.       Give me a second.       Let me get the share

        14       screen back on.

        15                      I think we were on Dr. Leonard's

        16       report, correct?

        17             A.       Correct.

        18             Q.       Okay.   So we're on the -- on the 12th

        19       linking feature.

        20             A.       Correct.

        21             Q.       Can you tell me what -- your

        22       understanding of what Dr. Leonard's opinion was
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 282 of
                                       332

                                                                         Page 282
         1       here?

         2               A.     Basically, that in -- in a place where

         3       you could use "about," know about something, then

         4       we have this evidence of "know of" something, and

         5       the "know of" expression is used how many times?

         6       One, two, three, four, five -- six times in the

         7       known and one, two, three, four -- five times in

         8       the questioned.        So this is an example Leonard is

         9       claiming that this is another linking feature.

        10             Q.       Okay.    Those counts that you just gave

        11       I know were your counts, and -- and those are the

        12       same as Dr. Leonard's counts, correct?

        13             A.       Yes.

        14             Q.       Okay.    So now let's go to --

        15             A.       I'm getting it from his table.

        16             Q.       Okay.    Let's go -- well, did you go

        17       back and look at the documents to confirm that?

        18             A.       Yes.

        19             Q.       Let's go to your -- your rebuttal to

        20       this.

        21                      Okay.    You start off by just giving the

        22       count that you just gave, correct?
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 283 of
                                       332

                                                                         Page 283
         1              A.      Correct.

         2              Q.      Okay.   So I'm -- are you with me?

         3              A.      Yes.

         4              Q.      Okay.   You have a reference here to --

         5       to a search of GloWbE, and tell me the search you

         6       did.

         7              A.      I just put in the search feature --

         8       search string was "know of," and then the other

         9       search was search string of "know about."

        10              Q.      And this was of the overall GloWbE, not

        11       the Australian subcorpus?

        12              A.      Correct.

        13              Q.      And you found that "know of" appeared

        14       just over 3,000 times?

        15              A.      Correct.

        16              Q.      And "know about" was 428 times?

        17              A.      Correct.

        18              Q.      So, therefore, you concluded based

        19       on -- correct me if I'm wrong -- you concluded

        20       based on the about seven times higher usage of

        21       "know of" than "know about" that "know of" was

        22       actually the -- the standard usage?
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 284 of
                                       332

                                                                         Page 284
         1             A.       I don't want to say "standard," but

         2       it's the most common.

         3             Q.       I just used "standard" --

         4             A.       I put "standard" -- that's -- that's

         5       why I put "standard" in quotes, because I don't

         6       want to get into a -- both Dr. Leonard and I are

         7       social linguists, and so we -- the word "standard"

         8       and "nonstandard" evokes a whole different

         9       discussion.

        10             Q.       Okay.   You're using the word "standard"

        11       in quotes there to mean the more common usage?

        12             A.       Yes.

        13             Q.       Okay.   And, therefore, it's your

        14       opinion that if -- if the linking feature is the

        15       more common feature, then it cannot be used as a --

        16       it cannot be used to identify Dr. Wright as the

        17       writer of the Q e-mails?

        18             A.       Because it's just a standard feature

        19       that everyone uses -- or not everyone, but a lot of

        20       people use.

        21             Q.       So as I understand that, if someone is

        22       using a very standard use of language across two
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 285 of
                                       332

                                                                         Page 285
         1       sets of -- across the set of K documents and a set

         2       of Q documents, it's not significant because it's

         3       what you would just expect almost anyone to use,

         4       correct?

         5             A.       Correct.

         6             Q.       So if -- let me give you an example.

         7       If -- for example, if -- someone used the word

         8       "you" after the word "thank," that would not be a

         9       very significant identifying feature, correct?

        10             A.       Correct.

        11             Q.       By the -- by the same token, then, if

        12       you do the flip side of that, if -- if someone is

        13       using something that's quite rare, that would be a

        14       more significant identifying feature?

        15             A.       Within the parameters of the forensic

        16       stylistic framework.

        17             Q.       Well, the questions I was asking before

        18       were not within the framework.          It can't be one and

        19       not the other.

        20                      More common features are less

        21       important, and less common features are more

        22       important.
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 286 of
                                       332

                                                                          Page 286
         1             A.       Okay.

         2             Q.       Do you agree with that?

         3             A.       Yes.

         4                      MR. BRENNER:       Okay.   I'm going to

         5             take three to five minutes to see if I have

         6             any more questions, but I don't think I'm

         7             going to.

         8                      THE WITNESS:       Okay.

         9                      MR. BRENNER:       Okay.   So let's take

        10             five minutes, and then we'll be done,

        11             hopefully.

        12                      THE WITNESS:       Okay.

        13                      MR. BRENNER:       Thank you.   Okay.

        14                                 -   -    -

        15                      (Whereupon, a recess was taken from

        16                       7:37 p.m. EST to 7:41 a.m. EST.)

        17                                 -   -    -

        18       BY MR. BRENNER:

        19             Q.       Dr. Eggington, have we covered all of

        20       the opinions that you intend to offer in this case?

        21             A.       Yes.

        22             Q.       Do you intend to do any further work in
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 287 of
                                       332

                                                                         Page 287
         1       this case, other than preparation for trial?

         2             A.       I don't know how to answer that.            I

         3       don't think so, but there may be further work that

         4       I might do.     I don't know.

         5             Q.       I'm not asking you -- I'm not asking

         6       you to predict if the lawyers are going to ask you

         7       to do anything else.

         8                      As you sit here today, you don't have

         9       any plans to do any future -- any further work,

        10       other than to prepare for trial to offer the

        11       opinions you've already discussed?

        12             A.       I don't currently have any plans.

        13                      MR. BRENNER:     Okay.    I thank you so

        14             much for your time and your patience with

        15             the technical difficulties we had.           And I

        16             have no further questions for you.

        17                      THE WITNESS:     Okay.    Thank you.

        18                      MR. BRENNER:     Neha, do you want to

        19             read or waive, or do you have any

        20             questions?

        21                      MS. DAGLEY:     Yeah.    I don't have

        22             anything.     And we will read.
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 288 of
                                       332

                                                                         Page 288
         1                      MR. BRENNER:     Okay.     Thank you,

         2             Doctor.

         3                      Stay safe.

         4                      THE WITNESS:     The same to you.

         5                      MR. BRENNER:     Neha, stay safe.

         6                      I will -- you know what, before we

         7             go off the record, let's just make sure

         8             we're on the same page what the exhibits

         9             were, because it's hard with the -- with

        10             the Zoom or the remote.        I want to make

        11             sure we mark everything.

        12                      THE WITNESS:     Do you want me to get

        13             off?

        14                      MS. DAGLEY:     Not yet.

        15                      MR. BRENNER:     Stay on for one sec.

        16                      Madam Court Reporter, do you have a

        17             list?

        18                      (Discussion off the record.)

        19                      MR. BRENNER:     Here's what I'm going

        20             to do in an abundance of caution -- in an

        21             abundance of caution, let me mark some

        22             additional exhibits, and if we've marked
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 289 of
                                       332

                                                                         Page 289
         1             them twice, then we've marked them twice.

         2                      Since we went through the Leonard

         3             report, let's mark that as an exhibit.

         4                                 -   -    -

         5                      (Eggington Deposition Exhibit Number

         6                       6, Robert A. Leonard, Ph.D. Expert

         7                       Report, marked for identification,

         8                       as of this date.)

         9                                 -   -    -

        10                      MR. BRENNER:       Let's mark as an

        11             exhibit Dr. Eggington's report in the

        12             Dutcher case.

        13                                 -   -    -

        14                      (Eggington Deposition Exhibit Number

        15                       4 was previously marked.)

        16                                 -   -    -

        17                      MR. BRENNER:       Let's mark as an

        18             exhibit the Court opinion in the Dutcher

        19             case.

        20                                 -   -    -

        21                      (Eggington Deposition Number 7,

        22                       Court Opinion, Dutcher v. Bold
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 290 of
                                       332

                                                                         Page 290
         1                       Films, marked for identification,

         2                       as of this date.)

         3                                 -   -    -

         4                      MR. BRENNER:       Let's mark as an

         5             exhibit the Court opinion in the Zuckerberg

         6             case.

         7                                 -   -    -

         8                      (Eggington Deposition Exhibit Number

         9                       8, Court Opinion, Ceglia v.

        10                       Zuckerberg, marked for

        11                       identification, as of this date.)

        12                                 -   -    -

        13                      MR. BRENNER:       And let's mark as an

        14             exhibit -- when I say "the Court opinion in

        15             the Zuckerberg case," the only one we went

        16             through was the report and recommendation.

        17                      And we've marked already the --

        18             let's mark as an exhibit the motion to

        19             exclude McMenamin in the Dutcher case.

        20                                 -   -    -

        21                      (Eggington Deposition Exhibit Number

        22                       9, Defendants' Motion to Exclude
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 291 of
                                       332

                                                                         Page 291
         1                       Expert Testimony of Gerald R.

         2                       McMenamin, marked for

         3                       identification, as of this date.)

         4                                 -   -    -

         5                      MR. BRENNER:       And I think

         6             that's -- that would be the complete set;

         7             although some, I think, we've already

         8             marked.

         9                      CERTIFIED STENOGRAPHER:         Okay.

        10                      MR. BRENNER:       Okay.   And what I'll

        11             do -- why don't you, when we sign off

        12             tonight or tomorrow, send what you think

        13             the list is, and I'll make sure you get all

        14             the documents?

        15                      CERTIFIED STENOGRAPHER:         Okay.

        16                      MR. BRENNER:       Neha, I will, of

        17             course, copy you with whatever I send.

        18                      MS. DAGLEY:     I was just going to ask

        19             you if you could, please.

        20                      MR. BRENNER:       Of course.

        21                      Okay.

        22
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 292 of
                                       332

                                                                         Page 292
         1                      Everyone have a great night.

         2                      Thank you so much.

         3

         4

         5                                 -   -   -

         6                         (Witness excused.)

         7                                 -   -   -

         8

         9                                 -   -   -

        10                      (Deposition concluded at 7:47 p.m.

        11                       EST.)

        12

        13

        14

        15

        16

        17

        18

        19

        20

        21

        22
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 293 of
                                       332

                                                                         Page 293
         1                        C E R T I F I C A T E

         2    STATE OF MARYLAND:

         3    COUNTY OF PRINCE GEORGE'S:

         4                I, Cindy L. Sebo, a Notary Public within

         5    and for the Jurisdiction aforesaid, do hereby certify

         6    that the foregoing deposition was taken before me

         7    remotely, pursuant to notice, at the time and place

         8    indicated; that said deponent was by me duly sworn

         9    remotely to tell the truth, the whole truth, and

        10    nothing but the truth; that the testimony of said

        11    deponent was correctly recorded in machine shorthand by

        12    me remotely and thereafter transcribed under my

        13    supervision with computer-aided transcription; that

        14    the deposition is a true record of the testimony

        15    given by the witness remotely; and that I am neither

        16    of counsel nor kin to any party in said action, nor

        17    interested in the outcome thereof.

        18

        19                     ___________________________________

        20                     Cindy L. Sebo, RMR, CRR, RPR, CSR,

                               CCR, CLR, RSA, Courtroom Connect

        21                     Court Reporter, LiveLitigation

                               Authorized Reporter, Notary Public

        22
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 294 of
                                       332

                                                                         Page 294
         1                       INSTRUCTIONS TO WITNESS

         2

         3                     Please read your deposition over

         4     carefully and make any necessary corrections.              You

         5     should state the reason in the appropriate space on

         6     the errata sheet for any corrections that are made.

         7                     After doing so, please sign the errata

         8     sheet and date it.

         9                     You are signing same subject to the

        10     changes you have noted on the errata sheet, which will

        11     be attached to your deposition.

        12                     It is imperative that you return the

        13     original errata sheet to the deposing attorney within

        14     thirty (30) days of receipt of the deposition

        15     transcript by you.       If you fail to do so, the

        16     deposition transcript may be deemed to be accurate and

        17     may be used in court.

        18

        19

        20

        21

        22
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 295 of
                                       332

                                                                         Page 295
         1                              E R R A T A
         2     PAGE LINE CHANGE
         3     ____ ____ _____________________________________
         4     Reason For
               Change: _________________________________________
         5
               PAGE    LINE   CHANGE
         6
               ____    ____   _____________________________________
         7
               Reason For
         8     Change: _________________________________________
         9     PAGE LINE CHANGE
        10     ____ ____ _____________________________________
        11     Reason For
               Change: _________________________________________
        12
               PAGE    LINE   CHANGE
        13
               ____    ____   _____________________________________
        14
               Reason For
        15     Change: _________________________________________
        16     PAGE LINE CHANGE
        17     ____ ____ _____________________________________
        18     Reason For
               Change: _________________________________________
        19
               PAGE    LINE   CHANGE
        20
               ____    ____   _____________________________________
        21
               Reason For
        22     Change: _________________________________________
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 296 of
                                       332

                                                                         Page 296
         1                    ACKNOWLEDGMENT OF DEPONENT

         2

         3                         I, _____________________, do

         4    hereby certify that I have read the foregoing

         5    pages, 1 to 292, and that the same is a correct

         6    transcription of the answers given by me

         7    remotely to the questions therein propounded, except

         8    for the corrections or changes in form or substance,

         9    if any, noted in the attached errata sheet.

        10

        11    _________     ______________________________

        12        DATE                       SIGNATURE

        13

        14

        15    Subscribed and sworn to before me

        16    this _____ day of____________, 20____.

        17

        18         My Commission expires:

        19

               ____________________________

        20

        21

               ____________________________

        22
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 297 of
                                       332
                                                                                              Page 1

                A           account 36:16      adjust 156:2          55:13 58:12      and/or 74:1
       ability 8:17 38:20     155:3 279:10     adjusting 152:4       113:14 137:13     164:21 166:9
         38:22 39:1         accounts 158:15    administered 6:9      138:13 142:16    answer 8:18 9:6
       able 39:1 121:3        158:17           Administrator         185:10            9:12,14,22 11:9
         138:19 215:2       accurate 96:7        2:8               Ainsworth-Juola     40:3 41:4 48:2
         215:21 216:1         206:8 235:19     admission 91:8        137:22 192:2      69:13,16 96:4,6
         216:17 219:8         294:16           Admits 91:5         algorithm 158:15    96:10 101:10
         219:13,15          accusation 73:16   adopt 112:22          158:18            124:16 125:13
         256:13,15          ace 182:1,3,6,7    adopted 115:14      algorithms 54:12    147:18 156:6
         258:3 260:15         183:13,14,18       116:20            alias 188:4         185:17,21
         260:17,20            183:21,22        adult 76:5          alive 169:14        193:12 204:2
       abrenner@bsfl...       184:11           advocacy 89:5       allow 113:18,20     253:20 287:2
         3:9                aces 182:8,11      advocating 54:9       191:16           answered 24:9
       absence 71:5           183:10             54:16             allows 188:8,9      27:18 28:3
         144:3 196:5        acknowledge        affidavit 5:6       alternative 46:8   answering 28:3
         266:8,16 267:2       256:4              79:10 94:3 99:8   America 230:5      answers 296:6
         267:8              ACKNOWLE...        affiliation 170:5   American 65:8      anybody 67:14
       absolutely             296:1            affirmative           157:16,20         263:21
         252:21,21          acquaintance         101:10              204:6 211:11     Anytime 28:16
       absurd 148:4           167:22           aforesaid 293:5       212:4 226:8      anyway 24:10
       abundance            action 123:16      agent 101:3           230:13 235:21    apologize 52:13
         288:20,21            293:16           ago 73:11 76:10       236:13,13,13      83:14 118:10
       abuse 75:18          actual 91:14,15      96:8 133:18         236:17,19         272:9
       academic 107:9         98:20 131:22       138:17 157:2,3    American-Aus...    apparently 92:6
         126:20 143:14        133:4              270:9               157:17           appear 89:5
         144:16 153:8       ad 86:4            agree 25:10         amount 19:3         265:15
         153:12,14,16       added 98:21          74:15 98:2          139:7 201:14     appeared 283:13
         154:17 155:13      addition 49:5        113:2 117:3         231:19,19        appearing 8:15
         156:16 157:15        222:10,12          150:7,7,9 165:5     247:1,5 257:9     265:15
         159:7,9 234:18       257:16             165:12 166:4        271:6            appears 97:6
       academician          additional 15:6      172:5 180:18      amounts 139:2       192:6
         125:19,20            15:12 21:19        183:1 202:6,12      186:14           applicable 89:15
       accent 157:9           22:1 23:9 24:3     206:8 210:17      analyses 189:4     apply 59:20
       accept 117:3           24:11,20 25:2      210:19 213:4,8    analysis 30:6      applying 236:5
         160:20 161:9         288:22             229:4,8 239:17      32:3 65:3 69:9   appreciate 27:10
         161:12 166:5       address 53:4         241:19 242:1        75:2 81:15        173:15 215:22
         174:5 206:4          108:11 239:16      249:13,22           117:17 118:1     approach 54:10
         279:8,9            addressed 146:10     251:14 256:10       133:7,21 168:5    84:5,16 85:3
       acceptable 44:19       246:17             270:4 286:2         170:1 172:8       86:3 89:11
       accepted 115:14      addresses 239:11   agreed 6:2,8,13       178:21 179:2      108:18 113:7
         127:19 206:11      adept 148:12         6:18 125:6          211:10,14         138:14
         206:15               152:3 153:12     agreement 16:8        236:6 264:4,20   approaching
       accepting 216:10     adhere 196:18        16:11,11,13         274:3             146:19
       accomplishme...      adjective 226:19     70:9              analyze 171:21     appropriate
         80:3                 232:13           ahead 131:4         analyzed 164:1      95:10 97:22
                            adjourn 44:12      Ainsworth 54:4      Andrew 3:5 7:21     125:4 166:10
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 298 of
                                       332
                                                                                               Page 2

         294:5               166:4,5,6           39:14 40:22        157:10              85:16 87:6
       approximately         168:17 170:7        51:16 52:13       Australians          118:2 187:3
         2:10                206:8 265:20        53:1,6,16 57:2     229:12              257:19
       April 1:14 4:18       275:14 285:17       57:21 60:7,15     Australian-Am...   available 19:21
         7:4 13:18 14:22     287:5,5             62:4,19 65:16      157:9             avoid 151:1
         15:2 16:16,20     aspect 135:5          68:11,19 69:1,9   author 27:1        aware 65:1,13
         17:8 29:10        asserted 70:20        69:19 72:11        35:10 38:21         90:19,19 91:1
         79:14             assess 52:14          73:8 74:11 75:1    52:14,15 57:4       100:1,5 101:18
       area 144:8            168:19 178:17       75:13 77:13,17     58:19 64:13         144:9,11,17,18
       arguably 256:1      assesses 122:3        77:18 87:7 90:2    83:10 88:11         150:22 151:7
       argument 180:17     assessing 179:10      103:16 106:11      122:8,10            163:10
       arrangement           205:19              109:11 119:14      132:10,12         a.m 286:16
         6:20              assessment 27:7       132:8 133:7        159:17
       arrived 195:10        232:14 235:6        135:13 136:15     authored 26:15             B
       arrow 128:18        assign 178:18         136:17 137:19      27:16 28:8 75:8   b 86:17 209:17
       article 54:3,7,22   assignment 60:20      138:1,15 141:2    authorial 37:21      224:8
         55:1,12,14 56:6   assistance 76:5       144:2 154:21       38:16,20 39:8     back 9:14 17:11
         56:8,14 58:12     Association           158:6 159:5        39:13 40:22         30:1 31:11
         107:1,4 114:22      138:16              170:10 185:13      51:16 52:13         38:12 42:8 44:3
         121:14 131:9      assume 56:18          187:2 189:15       53:1,6,16 57:1      44:17 48:7
         131:10,21           57:7,18 113:16      190:5 191:6,8      57:21 60:7,15       50:16 55:8
         139:20 140:2        139:6 164:17        191:13 263:14      62:4,18 65:15       63:16 68:5
         140:10 142:17       164:22 167:13       263:22 264:4       68:11,19 69:1,9     72:21 82:15
         187:15 192:2      assumed 26:6          264:20             69:19 72:10         95:17 120:11
       articles 54:2,8     assuming 90:22      attributions         73:8 74:11 75:1     127:22 128:5
         59:10 167:17        101:9 119:2         161:11             75:13 77:13,17      129:4 130:8
         167:18              241:13 274:22     audience 152:4       77:18 90:1          140:12 147:15
       ascribe 88:10       assumption 26:9       152:14             103:16 106:10       157:2,10
       aside 19:14 39:4      59:5 60:8         Australia 157:3,4    109:11 119:14       163:18 184:21
         52:20 242:16        165:10 166:7        157:10 200:11      132:5,7 133:7       190:10,13,17
       asked 27:3 37:13      166:13              205:9,11 211:4     135:13 136:15       201:19 204:15
         55:20 57:1,8,20   assumptions           212:8              136:17 137:19       207:20 212:17
         60:8,18 68:22       57:10,13          Australian           138:1,15 141:1      213:3 217:12
         80:15 81:3,8,10   asterisk 61:16        148:21 157:11      144:2 154:21        217:13,14
         100:22 139:5,6    attached 4:9          157:19,20          158:6 159:5         219:14 222:21
         145:18 147:17       294:11 296:9        206:2,20           161:11 170:9        231:13 244:20
         147:19 157:4      attempt 207:5         207:16 208:21      185:13 187:1        247:17 250:8
         164:5 193:6,8       210:15 213:16       208:22 209:22      189:15 190:5        251:15 252:6
         275:14              227:17              210:1,3,8,20       191:5,8,13          252:14 269:5
       asking 24:19        attention 128:7       212:2 214:9,12     263:14,22           273:20,22
         25:10 31:4          223:15,16           214:14,14          264:4,20            274:20 276:20
         42:11,18 46:11    attorney 3:3,11       220:2 226:9,22    authority 6:6        278:22 280:3
         46:13 53:21         66:16 294:13        227:18 228:21     authorized 1:19      280:20 281:14
         57:7 110:9        attribute 138:22      230:21 258:10      2:9 123:6           282:17
         117:2,2 134:4     attribution 37:21     274:3 283:11       293:21            background 80:2
         135:11 164:15       38:17,20 39:8     Australianisms      authorship 58:16   backup 212:16
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 299 of
                                       332
                                                                                             Page 3

        213:11 214:6,7      215:4 221:19         175:1 192:10      boss 146:16        85:10 86:1,11
        214:8 215:10        223:4,5 239:1        196:13 208:14     bottom 17:7 18:5   88:1 89:1,9,20
        218:10,19           252:19 253:7       beyond 95:6          31:12 49:16       91:12 92:16
        219:6,9,12          258:3 269:2        bias 135:7 159:16    83:21 84:8        93:4,10,19 94:8
        220:2,5 221:22      274:8,13           biasing 159:10       118:15 120:12     94:16,18,21
       back-in-the-mi...    278:21 282:2       bibliography         120:16 122:1      95:1,13,14
        179:21             basics 225:2          130:5 132:1        222:8,11,22       99:17 100:7,10
       bad 22:11 63:22     basis 86:4 91:3,4   big 115:2 185:11     239:14 248:7      100:13,18
        192:22 275:19      Bates 18:5 19:4       185:12,14,15      bought 36:19,22    106:2,18 109:3
        275:22              20:12 260:12         186:2,3,3,5,5     Boulevard 3:14     109:18 111:17
       bar 49:15,22 55:7   battle 143:3,7,11     216:5 265:8       box 211:16         112:2,21 120:2
        78:9,9 84:8         143:17             bigger 50:3         break 33:20        121:9 122:19
        104:11 211:14      beginning 2:10      big-enough           41:20 98:1,12     123:2,10 124:2
        211:19,21           279:5                203:19             100:7 102:21      125:12 128:4
        258:12             behalf 2:11         billion 265:10,12    147:3,17          129:15 138:10
       barely 44:5         behavior 151:10     bit 32:13,21 41:3    148:18 196:11     143:13 147:2,6
       base 201:4           157:18 198:1         49:17,18 59:2      198:14 240:5      147:8,14
        257:20 277:10      believe 21:2 29:9     61:1 93:18 97:9    247:14 253:21     149:18 156:5
       based 30:6 32:2      35:21 125:22         103:3 104:11       254:1,5,10        161:8 162:16
        39:2 47:6 64:18     126:4,13             127:13 130:8      breaking 23:13     164:11 165:13
        71:4 97:6 99:7      131:20 242:4         137:21 138:2       38:2              168:3 172:14
        99:22 112:14        246:18 261:20        148:19 153:3      breaks 146:15      178:5 179:17
        115:18 121:19       261:20               162:4 183:22      Brenner 3:5 4:4    181:10 184:2,6
        123:12 133:13      belittle 80:7         217:21 235:15      7:15,21 10:1      184:16,20
        142:17 158:1       bemused 157:7         253:15 256:12      11:4 12:19 13:8   189:17 191:2
        172:10 180:14      benefit 29:3        blog 20:13           13:10 15:17       192:13 196:9
        181:13 195:17       209:15               107:10,13,19       16:3,21 17:6      196:19 198:13
        236:20 267:1       berserk 150:15        108:13 109:4       18:20 23:1,15     198:20 200:20
        283:18,20           150:18 161:15        109:13 110:1,6     23:21 24:21       202:15 203:1
       basic 137:6 263:3   best 8:17 10:3        111:9 112:15       25:7 26:4,18      203:10 205:4
       basically 22:6       16:17 19:12          112:18 162:7       28:1,14 29:6,19   206:3,17 209:6
        30:12 36:15         42:9 47:17           163:4,7 164:22     32:9,18 33:21     209:10,15,18
        39:1,11 47:6,9      48:19,21 73:14     bodies 186:19        34:4,8,14 37:8    219:16 222:3,6
        47:22 50:2 52:2     82:2 88:20 90:4      187:2,14 188:8     37:19 38:5,7,10   228:15,18,20
        58:14 62:22         100:4 106:12         190:17             38:11 39:15       235:5,10 239:5
        64:9 65:2 70:8      127:11,20          body 187:21          41:7,12,17 42:2   245:18 247:10
        73:12 96:5 98:1     144:21 145:15      boggles 127:12       42:7,14,22        253:17,21
        108:21 127:16       191:20 192:7,8     BOIES 3:4            43:14,19 44:3     254:2,6,9,13,18
        137:11,15,20        195:21 224:11      bold 5:8,13 66:2     44:19,20 45:2,5   254:22 255:5
        148:7 151:1         244:18 262:12        78:16 81:17        45:13,17,21       271:10 272:7
        154:8,12            262:12               94:4 241:20        46:5 49:1 51:4    272:10,13
        159:10 161:13      bet 174:9,15          244:15 289:22      52:6 53:14 59:6   273:1,9 278:7
        163:20,21           175:1              book 58:19           62:7 67:6,16,20   281:12 286:4,9
        175:9 178:21       better 32:14 37:1   books 229:22         69:7,12 72:14     286:13,18
        186:17 191:15       49:20 67:10        boot 149:3           75:5 76:6 77:19   287:13,18
        193:20 201:21       78:7 122:9         born 205:7,8         79:18 83:5 85:1   288:1,5,15,19
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 300 of
                                       332
                                                                                               Page 4

        289:10,17         c 3:1 7:1 224:10    carefully 294:4       118:20 123:17       253:14 291:9
        290:4,13 291:5      235:17 239:15     Carole 47:6,20        123:20 128:1,6      291:15
        291:10,16,20        293:1,1             113:13 145:4        129:17,20         certify 293:5
       brief 15:13        call 10:11 12:1     carry 59:12           131:20,21           296:4
       bring 11:9 16:4      16:19 18:5 21:8     188:15              132:16 136:14     cetera 59:16
        46:11 77:22         45:14 46:21       case 1:6 9:2          155:19 159:5        87:22 115:12
       bringing 259:1       52:21 74:11,20      10:21 11:6,20       162:2 164:18        127:20 131:17
       Britain 211:8        80:2 81:9 104:3     12:4,11 13:13       166:6,18            143:9 146:6
       British 204:19       145:12 152:2        13:16 14:21         180:21 185:6        148:16 149:14
        207:16 212:3        161:13 165:22       16:14,18 17:14      194:22 228:8        152:19 156:13
        226:9               165:22 166:1,5      17:15,16 18:1       265:5 278:9         158:3 175:3
       broad 154:4,16       166:5,18            19:15 20:1,11       286:20 287:1        184:13 186:12
        156:1,7             208:13              21:11,14 22:3       289:12,19           207:15 223:12
       broader 178:6      called 22:12          24:5 25:4 30:21     290:6,15,19         233:15 247:18
        182:15,18           37:21 58:13         36:22 46:20       cases 61:3,8,14       248:2 249:15
       broke 147:18         65:19 69:19         48:17 49:3,13       62:2 65:14          250:15 251:8
       brother 169:10       70:6 72:15 79:6     49:22 50:11,14      68:17 77:6          251:16 252:20
        169:13              101:12 107:10       50:20 56:15         101:11              259:20
       brought 65:2         116:14 137:21       60:12 64:12       case-by-case        ceteras 253:3,4
        259:2 274:13        149:8 154:7         65:3 66:1,22        70:18             challenged
        279:1               186:16 197:5        68:9,14,18,21     categorizations       107:15
       Brown 80:18          202:19              71:11,19,21         149:11            challenges 111:8
       bubbles 154:13     calling 114:12        72:6,10,15,16     category 244:1      chance 8:19
        154:13              225:16 267:16       73:9,12,13 74:8     261:4,5,17          175:7
       building 101:3     calls 96:22           74:12 75:6,15       262:4 278:9       chances 175:6
       built 171:15         134:19              76:19 77:11,11    cause 166:16        change 8:14,15
       bumpy 83:15        camera 245:14         77:14 79:1,20     caused 194:10         156:18 158:1
       bunch 18:15          245:14              80:10 81:9,15     caution 288:20        229:19 230:19
        67:22 160:9,10    Canadian 212:4        81:19,20 83:7       288:21              242:10 295:2,4
        169:5             capacity 169:17       83:12 84:2,20     cautious 95:11        295:5,8,9,11,12
       business 152:1     capital 209:16,17     86:13,15 87:12    CCR 1:18 293:20       295:15,16,18
        156:12 160:16       209:17              88:18 89:17       Ceglia 5:14 116:7     295:19,22
        160:17            caps 240:10,19        90:16 92:22         290:9             changed 157:18
       Butters 103:22       241:10,12           93:7,14 95:18     certain 22:9        changes 182:22
        104:2,7 105:7,9     242:14,19           96:1,17,19          123:13 133:11       294:10 296:8
        105:12 106:15       243:1,8,11          97:17 98:16         173:21 189:12     changing 147:3
        113:11 121:11       244:3,14            100:21,22           263:15,15         characterization
        121:18 125:5        271:20 279:13       101:2,7,14,14     certainly 38:16       125:11 162:15
        126:14 142:16     capture 52:8          101:14,20,21      certainty 26:22     characterize
       buy 36:7,11 37:2   captured 231:14       102:9,9 104:7       27:14 28:7 36:1     162:17
        39:5 280:7          273:6               105:17 106:9        234:2 266:12      charge 12:3
       buying 161:2       car 149:3             108:18 110:10       267:2             charges 12:4
       buzz 9:19          care 75:17            112:9 114:2,6     certified 2:4,6,6   chart 226:3
       BYU 43:6,7,11        160:19              114:13,17           2:7 6:5,14 7:9      262:20 263:10
                          careful 9:2 144:1     115:5,8,16,17       13:6 29:11          264:1,17
              C             165:19,21           116:1,2,8           43:17 93:21         265:13
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 301 of
                                       332
                                                                                               Page 5

       charts 261:3       City 71:16 80:20      45:6 168:12,14      126:21            comparing 82:21
       chase 164:3        claim 73:21 74:5    collection 187:16   commentary            85:3 102:10
       Chaski 70:9,20       90:1,2              187:17              108:13 110:1,7      106:9 155:10
         113:13 125:5     claimed 38:22       collectively          112:18              155:11 166:11
         126:15 142:10      39:1 76:3           225:16            commentator           173:5
         142:13 145:4       199:19            collocates 258:16     107:17            comparison
       Chaski's 47:6,20   claiming 282:9      collocation         commented             160:21
       check 200:21       claims 77:16          258:16              200:8             competing 111:2
         244:12             245:21            colon 250:18,21     commenting          complaints 43:9
       cherry-picking     clarification         251:9,20            238:3             complete 34:18
         135:8,8,9          173:16            color 242:11        comments              291:6
       child 73:19 75:8   clarified 176:13    column 120:9,12       105:12 113:13     completely 98:2
         75:18 153:9      clarity 225:13        120:15 264:2        113:14 199:5      computational
       children 73:19     class 41:9 150:13   combination           206:14 223:11       54:11 58:15
         153:6,10,14      classes 64:3          200:2             Commission          computer 137:2
       choice 136:3         174:12            combine 178:11        296:18              154:22 155:3
         203:4,9,12,17    classifiable        come 64:10 65:11    commit 162:11         158:15 186:4,9
       chooses 135:2        175:11              117:11 157:10     committed 79:2        216:17 219:8
         240:18 272:18    classification        160:7 178:21      common 152:10       computers
       chunks 118:17        149:7               179:2 189:11        257:17,21           186:10,13
       churn 219:8        clean 95:4 249:21     194:17,19           258:5 259:4,5,6   computer-aided
       Cindy 1:18 2:3     clear 10:17 24:6      201:17,21           266:2 284:2,11      293:13
         12:20 29:6         31:1 48:1 60:11     202:3 211:18        284:15 285:20     computer-assis...
         43:16 45:22        78:10 106:7         221:21 261:12       285:21              185:12
         93:20 293:4,20     233:22              263:13 270:12     commonalties        concern 52:2
       Ciner 71:21 72:7   clearly 165:9       comes 58:15 60:9      229:20,21         concluded 30:8
       citation 92:10     clock 97:21           90:13 92:3        commonly 149:5        283:18,19
       citations 91:20    clone 47:9            97:12 121:11      communicate           292:10
       cite 47:2 54:5     close 36:18 81:2      173:9 190:9,12      44:10             conclusion 65:11
         103:18 104:2       97:8 160:21         192:1,5 193:20    communicating         123:5 133:13
         107:17 108:13      179:15 198:7        232:7 240:22        152:18              170:13 178:12
         110:1 112:18       228:2 278:1         248:7             communication         179:11 241:1
         126:13,14,15     closed 250:21       comfortable           152:5 168:8       conclusions 30:4
         127:3,5,10,12      251:20              157:19 221:1        172:12              31:7 87:3,16
         127:13,17        closer 232:18         234:2,6,15        communications        134:21 138:22
         130:1 131:9,20     278:1,1           coming 30:1           3:2 277:7,13        178:18 180:14
       cited 20:2,13      closing 251:13        168:1 177:10      community             201:3 203:20
         23:4 37:14       CLR 1:18 293:20       192:10 231:6        105:5 147:22      conclusive 64:11
         54:22 92:9,18    clue 174:17           234:20 258:22     company 64:16         180:1
         92:19 113:15       179:22            comma 251:7           64:18             condition 36:19
         130:4 131:22     clues 64:9            252:8,10          compare 137:5       conduct 68:19
         155:20 187:12    code 153:13,16        274:19 275:11       155:13 158:6      conducted 77:18
         243:9,10,13      coin 274:9            276:8               159:7 165:6       conducting 177:7
       cites 56:20        collaboration       commas 273:14         172:7             confer 44:21 45:2
       citing 103:21        74:1                276:15            compared 81:20        45:9
         124:11           colleagues 43:9     comment 107:18        214:7             conference 71:16
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 302 of
                                       332
                                                                                           Page 6

         138:17 146:5      consciousness       constructing     copy 291:17         129:19 132:8
       conferences           231:4,5 277:16      179:2          corpus 186:17,20    132:21,22
         71:17 145:8         278:12            construction       186:22 204:10     134:9 141:3,6,7
         146:8             consent 6:19          226:10           207:8 209:13      141:17,18,21
       Confidential        consider 55:14      Consultancies      222:13 223:10     141:22 142:11
         1:11 2:1            65:9 125:19         61:11,12 68:8    256:9,13,15       142:22 143:17
       confidentiality       126:1 130:7       consulted 112:9    258:1,4,8 263:4   150:3 152:15
         77:2                131:10,17         consulting 4:15    265:9 266:1       153:20 155:21
       confirm 63:1          133:2,5 138:21      14:18 15:18,21 correct 11:11,12    155:22 159:20
         199:9 282:17        162:6 164:5,18    contact 15:7       11:15,21 12:15    160:12,22
       confirmation          166:10 170:12       16:20            15:3,4 16:14,15   161:21 165:7
         30:15 135:7         179:22 180:4      contacted 13:15    17:8 19:9,10      167:3 169:11
       confirmed             196:13 204:20       13:17,19 80:16   20:3,8 23:7       170:6 171:9,14
         207:14              210:3 236:9,11    contained 59:22    25:15 31:3,9,10   171:20 179:12
       confirming            252:13 253:6        87:10            31:14,17,18       179:19 181:15
         280:10            considerable        contains 243:6,7   32:6,8 37:3,5     183:3,4,16,20
       conflicting 36:16     56:9 124:22       content 167:15     38:17,18 39:19    189:8,9,19
         37:7 158:11         271:13              171:15 223:16    40:20 60:12,13    190:1,2 192:17
       confronted          considered 23:10      233:16           60:16,21 61:3,4   192:18 193:2,4
         136:10              122:6 131:18      contentious        61:15 68:10,13    194:8 195:8
       confusing 130:15      131:19 139:11       110:13 141:9     68:15 69:17       199:13,16,22
         130:16,18           177:12 191:5        142:7            78:17 79:12,21    200:4,7 202:21
       conglomeration        201:16 226:6      contents 91:4,14   81:12,17,18       203:6 206:11
         182:21            considering 56:9    context 39:13      83:1,3,11,19      207:22 209:3
       conjecture 196:8      167:11 168:5        71:12 156:19     84:3,18,20        210:2,13 211:1
         232:21,22           234:21              167:16 173:19    85:18,20,22       212:19,20
         233:1             considers 257:1       202:18 203:4     86:8,10,15        214:15,16
       conjecturing        consistency         contingent 36:11   88:14,18 89:17    215:20 216:8
         195:17              246:12            Continued 5:2      89:18 90:9,10     217:9 218:14
       conjunction         consistent 126:17   contraction        91:9 93:16        218:15,18
         273:14 274:19       177:21 182:17       269:14 270:18    95:20 99:9,10     219:2,20
         276:7 279:5       consistently          271:1 272:17     99:13 101:15      221:17 223:21
       conjunctions          144:2             control 30:11      101:16,17         225:5,8,11
         276:12 278:15     consisting 245:22     98:14 158:10     102:12,13         226:22 227:1,3
       Connect 293:20      consists 85:3         159:22 160:5,7   103:19 104:1,4    227:8,11,16
       connecting          constant 155:9        160:9            104:8,9 105:7     228:7,13 229:8
         237:21              155:18 158:9      controversy        106:5,6,11        230:22 231:22
       connection 8:7      constrained           19:19            107:11,20         233:10 235:9
         23:5 46:8 56:15     126:20            convention 255:9   110:21 111:10     237:10 239:21
       Connectivity        constraints 143:9   conversation       115:6 116:8,9     241:21,22
         9:16 18:17        construct 137:14      63:21 277:18     116:11 119:15     242:3,6,8,9,12
         23:12 33:19         182:14            conversations      119:16,20         242:15 243:12
         38:1 41:6 42:13   constructed           15:13 100:2      120:4 121:6,15    243:15 244:4,5
         67:2 93:9           222:15 223:6        277:15           122:16,18,21      244:15,19
       connote 153:22        223:11,12         copublished        123:1,18 124:8    245:2 246:8
         154:1 241:20        233:14 263:21       153:15           125:9 129:18      250:2,5,6
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 303 of
                                       332
                                                                                             Page 7

         251:18,21           270:8               293:20            criticize 220:19   85:21 86:9
         255:20,21         counterpoints       courtrooms          critique 93:6      87:13 88:19
         256:3,5 257:2,3     273:2               143:4 144:13        100:22 101:12    89:7,19 91:10
         257:10,11,15      counting 248:18     courts 110:6          101:13 111:21    92:15 93:3,8
         260:1,5 261:6,9   country 79:7          125:8               122:20 134:11    94:15,20 95:8
         262:7,9 263:2       143:5 212:6       covered 76:12         160:15 220:20    99:14 105:22
         264:8 266:6       counts 256:4          92:13 93:5          221:3 245:5      106:17 108:8
         267:11 268:4,8      282:10,11,12        208:19 286:19       252:15,17        109:15 111:11
         268:9,13,14,16    COUNTY 293:3        Craig 1:8 25:11     critiqued 77:16    112:1,6 119:21
         268:21 269:9      coupla 229:13,14      35:4,9 36:2       critiques 127:6    121:8 122:17
         269:10,16           229:15,22           135:1 167:12        129:16 134:6,7   122:22 123:9
         271:21 272:19       230:5 231:7         167:21 168:6        134:7            123:22 125:10
         273:8,17 275:2    couple 73:2,2         169:2,4,10        critiquing 105:20  137:8 143:6
         275:5 277:1,2,5     224:17 226:5        170:17 171:2        110:5 134:1      156:4 161:1
         278:19 280:10       226:11,17           171:13 172:1,7      206:5            162:14 164:7
         280:18 281:16       227:3,6,7,9,13      231:2 246:2,3     crossed 71:17      165:8 167:14
         281:17,20           227:13,20           266:4,10,18       CRR 1:18 293:20    172:9 177:16
         282:12,22           229:1 230:21        267:4 278:18      CSR 1:18 293:20    179:14 180:19
         283:1,12,15,17      230:21 231:3,8      280:5,9,14        currently 287:12   184:1,4 189:16
         283:19 285:4,5      231:9 232:13      Craig-to-Dave       cursor 239:20      190:7 191:21
         285:9,10 296:5      235:20 236:12       171:14            cut 9:12 64:1      195:12 196:16
       corrected 48:3        237:9 252:10      crashes 215:1         164:3 253:16     200:17 202:10
       corrections 294:4     270:9 279:1       crazy 150:14          271:11           202:22 203:7
         294:6 296:8       course 28:15        create 56:2         cutoff 176:8       203:22 204:2
       correctly 87:18       62:20 155:14      credibility 36:10   CV 62:21 68:6      205:21 206:12
         101:5 112:13        184:3 215:15        56:9 59:2 88:10     153:5            209:4,8 219:10
         134:14 162:18       233:4 234:9         125:17 182:13     C-I-N-E-R 72:7     222:2 228:14
         211:17 293:11       264:7 291:17        191:17 221:15                        228:17 235:3,8
       corroborated          291:20              236:18                    D          247:8 271:2
         174:19            court 1:1 2:4,6     credit 221:21       d 7:1 88:6         272:6,9,20
       could've 64:20        5:12,14 61:3,14   criminal 66:22      dad 153:19         273:7 278:4
         202:8               61:18 75:20       criteria 135:4      DAGLEY 3:13        287:21 288:14
       counsel 1:18 2:2      77:14 99:11         173:21              22:20 24:15      291:18
         2:8 6:3,19 7:13     100:22 110:9      critical 113:22       25:6 26:2,16    darn 179:6
         8:19 12:12 15:3     111:13 113:18     criticism 85:19       27:17 28:10     dash 237:17
         19:20 24:11         115:4,11,15         86:7 87:10          32:7,17 34:6     238:3
         25:20 26:11         116:21,21           88:15 94:10,17      37:4,17 38:7    dashes 237:13,13
         293:16              119:4 122:2,3       95:22 96:17         39:9 41:1,22     238:4,10,21,21
       count 216:11,13       123:3,11,20         124:11,15           44:20 45:4,10    239:2,2
         244:14 245:1        125:4,6 204:10      203:11,16           45:16 48:18     data 56:19
         248:21,22           204:11 209:16       204:4 231:18        50:22 51:18      122:15 135:9
         249:2,3 260:20      288:16 289:18       241:4 271:18        53:2 58:2 62:6   139:2,7,9
         268:10 270:1,5      289:22 290:5,9    criticisms 114:5      67:18 69:4,10    158:12 161:19
         270:7,8 282:22      290:14 293:21       125:7 203:15        72:13 75:3 76:1  161:21 171:12
       counted 243:4         294:17              204:4 232:1         77:15 79:16      185:11,12,15
         244:8 248:19      courtroom 143:7       276:22              83:4 84:22 85:8  186:2,3,5,6,14
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 304 of
                                       332
                                                                                               Page 8

        186:19 187:2       defendant 1:9        7:20 8:3,6,11       150:20              101:12 239:16
        187:14,21           3:11 79:21          8:11 10:5 12:6    dialects 205:20     disagree 225:6
        188:8,9 189:4,5     81:10               12:20 13:2,3        209:20              226:14 274:15
        189:11 190:17      Defendants 5:17      15:2,20 17:2,11   dialogue 8:22       disagreed 127:5
        192:5 194:1         117:21 290:22       19:20 20:11,17    difference 173:1    disagreement
        201:4,22,22        Defense 1:5          22:5 29:13          190:3,4 192:15      272:1
        203:19 214:19       233:6               44:12 46:8        differences 122:7   disappeared 78:5
        214:20 215:4       define 168:11        61:18 94:2          123:4 149:2       discourse 152:18
        215:22 222:12       241:1               163:2 164:4         168:19              154:10,11
        256:5,14 258:1     defined 21:15        172:18 181:18     different 32:11       158:3 159:7,10
        258:4,8 268:19      145:1 178:15        193:6,8 195:1,6     44:13,15 56:3       222:15 223:6
        274:14             defining 154:14      195:18 289:5        97:2,2 116:4        223:12 234:18
       date 11:20 13:5     definitely 79:3      289:14,21           143:8 148:12      discuss 30:3
        16:1 17:4 29:17     132:11 142:5        290:8,21            149:1 154:1,2     discussed 145:9
        94:6 289:8          204:22              292:10 293:6        155:3 156:11        287:11
        290:2,11 291:3     definition 56:6      293:14 294:3        156:12 158:7,7    discussing
        294:8 296:12       definitive 279:8     294:11,14,16        159:18,18,18        126:17
       dated 16:16 17:8    definitively       describe 39:17        160:18 164:20     discussion 15:3
        29:9                105:18 151:19       178:8               165:7,15 166:9      20:16 22:4
       Dave 167:9,13,20     171:4             described 177:15      166:16 167:2        23:18 34:11
        168:6 169:10       DEF_0027396        description 4:11      173:18,19           43:22 107:8,9
        169:13,13           232:14 233:7        5:5 14:20,20        183:8 198:2         111:1 201:19
        170:14 172:1,7     degree 26:22         48:16               220:21 236:5        208:2 255:2
        264:11,12           27:13 28:7 36:1   design 58:7           243:14,17           284:9 288:18
       Dave's 169:16        115:22 153:11     detail 177:8          245:6 246:21      discussions
       David 1:4 88:6       263:15 267:2        194:12              256:1 257:12        145:17
       day 17:8 296:16     delay 8:17         details 115:10        261:3 268:15      dismissed 89:22
       days 294:14         deleted 230:1,2    determination         284:8               90:1,2 115:18
       de 3:14             demonstrates         132:6,11          differently           115:21 116:1,2
       deal 115:2           214:6 276:11      determine 57:3        152:13 153:7      dismisses 123:20
       dealing 182:10      demonstration        106:10 122:15     difficult 96:3      dismissing 183:5
       debate 106:15        156:22              185:12              132:5 136:16      disparity 216:5
        141:19 142:2       denominator        determined            155:12              217:3 228:1
        145:3,8,18,20       215:18 228:4        83:22 177:9       difficulties 24:1   disproving 253:7
        145:22 146:1,2      230:19              189:3,13            38:13 42:10       dispute 75:22
        271:22 272:3       depending          determining           44:7 287:15         141:9,15 142:7
       decide 45:8 76:20    152:13 158:20       118:1 175:4       difficulty 34:16      142:10 230:20
        117:14              208:13            develop 54:12         135:6 159:3       disregard 135:2
       decided 102:3       depends 51:19        202:1             direct 29:20          236:15
       deciding 83:8        146:1 154:5       developed 167:21      128:6 201:17      disregarded
       decision 126:14     deponent 293:8       167:22            directing 115:4       198:3
       decisions 115:12     293:11 296:1      developing 58:6     direction 134:22    disregarding
       declares 6:10       deposing 294:13    device 257:18,21      135:3 181:6         181:5 183:5
       decreased 228:5     deposition 1:12      258:5 259:5         246:21 271:15       236:16
       deemed 294:16        2:1 4:10,12 5:4   dialect 147:21      directions 183:9    dissimilar 161:20
       deep 156:17          6:4,15,16 7:3       148:20,22         directly 54:6       dissimilarities
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 305 of
                                       332
                                                                                        Page 9

         170:2            26:14 27:1,6,14  110:13 122:21     87:2,11,12,15      237:9,15 238:4
       distinction 17:19  28:8 30:13       135:7 136:17      88:5,11,16 89:4    239:16 240:13
         64:5 133:3,14    33:18 34:5 39:2  141:6 152:7       89:4,15,16 90:8    240:17,18,21
         133:17 225:15    39:3,11,12       155:15 159:5      90:21 91:8         241:6,9,11
         225:20 238:9     52:15,15,16      161:19 170:9      92:20 93:6,14      242:16,17,18
         238:20,22        56:20 57:2,4,19  179:9 185:11      95:15,19 96:1      243:9 244:13
       distinctions       58:1,4 59:21     186:14 187:13     96:17 99:5,12      247:4,17 248:1
         166:15           81:21 82:3,22    189:4 192:3,16    99:21 101:1,12     248:2 249:14
       distinctive        83:15 86:14      193:18,22         103:22 104:2       250:3 251:15
         257:19           88:18 123:17     197:14 216:15     105:7,9,12,21      253:10,10,18
       distinguish        129:21 133:4,6   227:14 248:6      106:15 107:14      254:19 255:6
         148:22           135:2 137:3,3    255:10 258:16     111:21 114:1,5     255:10,15
       District 1:1,2     139:4,8,8        281:5 294:7       115:13 119:20      256:7,22
         108:5 116:21     155:19 162:5    dojo 138:2,15      121:11,18          259:12,14,21
       divorce 73:13,15   162:21 163:20   domain 127:2       122:12,20          260:4,10,21
       docs 136:10,10     163:22 166:11    143:10            124:11 125:5,5     261:2 266:15
         164:18 213:13    166:17 168:2    Dr 4:21 7:16,20    126:15 127:6       267:14 268:2,3
       doctor 13:11       188:19 194:4,7   8:19 12:12        127:13 129:17      268:6,7,7,17
         29:20 42:2       198:1,2 200:3    17:22 19:2,16     132:15 133:6       269:1,12,15
         63:13 78:9       200:15 202:7     20:2,11,13,14     133:21 139:7       270:17,21,22
         175:5 217:22     202:17 203:2     21:16,20 22:1,2   141:20,20          272:1,4,14,15
         270:1 288:2      212:13 213:12    22:5,9,12,12,18   142:10,13          272:16,16
       doctor's 67:21     218:13,22        22:18 23:3,22     144:20 147:16      274:2,21 275:8
       document 10:8      220:6,10 225:4   24:4,7,12,13,18   155:20 162:5,7     275:8,15 276:6
         16:5 18:10 25:8  225:11,17        25:3,21 26:1,7    163:1 164:4,4      280:8,20,22
         49:17 56:19      231:11 235:21    26:13,15,22       164:17 166:1       281:15,22
         75:7,7 78:15     236:1,6,7,8,12   27:8,15,16,21     170:5 177:10       282:12 284:6
         83:2 90:14 92:1  243:14,16        28:9 29:8,15      177:18 178:19      284:16 286:19
         92:7 97:11,12    246:1,4 250:4    30:4,15 31:9,13   179:11 180:12      289:11
         98:8,10 123:14   251:16 253:2,5   32:2,5 34:15      181:12 194:21     draw 133:18
         129:21 137:22    255:20 260:16    35:16 36:15       198:21 199:11      201:3 203:19
         236:19 243:1,6   266:20,21        37:15,16 38:12    199:18,19         drawing 225:15
         243:7,9,10       268:8,12,15      39:6,7,18,21      200:11,15,16      drill 162:3 248:6
         244:2 255:22     269:13,19,20     40:9 42:8 44:4    200:18 202:8      Druyon 74:21
         269:4 271:14     270:17,21,22     45:18 46:6,20     202:19 205:7      duces 4:13 10:11
       documents 10:12    271:5,5,7,15     46:22 47:22       205:20 206:1       13:4
         17:14,15 18:1,4  273:4,5 274:22   48:17 51:10       206:14,16,19      due 32:11 142:6
         18:16 19:3,14    274:22 282:17    52:20 53:21       206:20 207:21      180:17
         19:15,18,21      285:1,2 291:14   56:20 57:20       208:20,20         duly 7:8 293:8
         20:1,10,11,19   dog 67:9          62:13 70:6,10     209:7 210:6       dumb 56:13
         21:9,14,15 22:7 doing 13:11       70:19,20 71:1,3   212:19,21          153:2
         22:7 23:9 24:8   25:12 33:10      71:13,18 72:17    217:7 220:5       Dutcher 5:8,12
         24:12,13,17,20   36:3 44:15 60:2  81:11,14,19       223:20 224:11      66:2,2 68:18
         25:1,10,11,12    71:9 76:7 97:21  82:21 84:2,15     224:16,20          72:22 77:21
         25:18,21,22      105:17,21        84:20 85:7,13     226:5,5 227:14     78:15 81:9,17
         26:7,7,8,11,12   106:8 108:21     85:20 86:3,8,14   229:2 230:20       82:17 89:16,21
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 306 of
                                       332
                                                                                            Page 10

        95:18 96:2,18      147:16 198:21       259:9             error 84:13           146:6 148:16
        97:9,17 98:15      254:19 255:6      empirical 85:14       258:22              149:14 152:19
        100:21 101:14      272:14 286:19       86:5              especially 204:22     156:13 158:3
        109:8 119:5        289:5,14,21       Empirically 91:6    ESQUIRE 3:5,13        175:3 184:13
        128:1,6 129:17     290:8,21          employee 64:15      essence 187:5         186:12 207:15
        131:19 289:12    Eggington's 29:8    en 237:13,17        essential 177:11      223:12 233:15
        289:18,22          289:11              238:2,9,21        essentially 32:1      247:18 248:2
        290:19           eight 269:21          239:2               36:7 47:11 56:2     249:15 250:15
       dying 175:8       Eighteen 103:9      encountered           58:9 59:22          251:8,16
                           103:10              71:13               63:19 64:9          252:20 253:3,4
                E        either 20:4 26:13   endless 160:14        108:19 137:2        259:20
       e 3:1,1 7:1,1       28:19 44:9        engagement 4:17       148:5 150:11      evaluate 30:3
         209:17 240:10     48:15 61:18         12:10,13 16:11      151:2 173:20        163:21 171:18
         245:7,9 250:15    65:7 73:22          16:13 17:3          175:15 186:11       179:7
         293:1,1 295:1     75:20 101:12      engages 126:1         187:13 191:17     evaluated 30:6
       earlier 47:18       109:4 164:14      engine 212:14         195:14,20         evaluating 33:10
         49:4 81:8         164:20 165:14     England 211:8         196:2 215:13      evidence 30:8,9
         105:13 135:10     166:8 169:1       English 30:12         223:16 229:20       33:12,14 37:6
         154:21 163:16     172:3 194:22        65:2,7,7,8,8        230:10 238:3        64:11 65:13
         172:15 176:10     202:19 216:2        122:9 204:7,14      246:20 258:17       87:5 111:7
         177:8 191:11      217:7 227:19        204:19 206:2        259:16 263:20       113:17 121:19
         191:14            250:16              206:21 207:16     EST 1:14 2:10         123:12 135:3
       early 49:4        element 182:15        207:16 209:14       7:4 42:5,5 46:3     174:20 180:1
       ease 186:10         230:11              211:11 213:2        46:3 100:16,16      236:20 246:20
       easier 50:4 62:16 elements 149:1        214:14 224:18       147:12,12           253:6 282:4
         82:9 103:5        182:14 230:1        226:8,9 227:18      198:18,18         evidentiary
         243:3           elephant 232:3,7      228:22 230:13       254:16,16           51:21 53:17
       easily 151:20     eliminated            241:19 274:3        286:16,16           64:6 65:19
       easy 137:14         230:11              277:15,16,17        292:11              68:12 74:12
         256:18          else's 44:9         Englishes 204:6     established 39:3      75:2 77:11,13
       edited 164:21     em 237:13,17          230:13,15           59:9,11,15          101:6 102:5
         165:16 166:9      238:3,9,21        enlarge 145:6         135:15,20           125:2 136:18
       Edwin 66:14         239:2             ensure 155:17         136:6,11,18         137:1 138:6,7
       effort 156:2      emerged 167:19      ensuring 141:5        156:9 161:20        172:17,18
         171:21          emoticon 251:2,4    entered 12:14         165:10,14           173:3,7,10,17
       Eggington 1:13      251:9 267:10        65:12               182:2 188:13        174:14 176:12
         2:2 4:2,10,14     267:16 268:3,8    entitled 49:10        193:3 233:8,9       176:13
         4:18 5:4,7 7:7    268:18            entries 163:3         233:10 234:3,8    evoke 87:19,21
         7:16 13:2 15:20 emphasis 8:16       entry 15:1          establishes 41:4    evokes 107:5
         17:2 23:22        27:11 240:11      equal 30:16         establishing          284:8
         29:13,16 34:15    240:18 241:2        264:19              182:19            evoking 181:2
         38:12 42:8 44:4   241:10,12,14      equally 89:15       estate 1:4 169:17   evolving 168:10
         45:18 46:6        241:20 242:17     equation 202:1      estimate 195:22       168:12,15
         62:13 79:11       242:18 243:11     equivalent 213:6    et 59:16 87:22        192:4
         88:5 93:14 94:2   244:4 247:1,7     errata 294:6,7,10     115:12 127:20     exact 56:18 88:21
         94:4 95:15        257:17 258:5        294:13 296:9        131:17 143:9        89:3 101:8
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 307 of
                                       332
                                                                                             Page 11

         132:18 219:18     exhibit 4:11 5:5       219:18 222:14      156:3,3,8,11     failings 89:11
         260:4,5             12:20 13:2           223:5              166:12,19,22     fails 84:5,16
       Exactly 240:9         15:18,20 16:4      explaining 121:4     167:4,8,12,18      221:14 224:1
       examination 4:1       16:22 29:8,13        181:3              167:19 169:2     fair 16:12 19:22
         4:3 7:13 222:12     93:20 94:2         explanation          171:2,14,16,18     70:12 77:12
       examined 7:9          289:3,5,11,14        235:18,20,22       171:22 172:1,6     171:17 180:13
       examining 59:20       289:18 290:5,8     explicated 196:7     217:8 227:15       216:2 217:13
       example 17:17         290:14,18,21       express 123:15       229:2 231:1        232:10 262:1
         20:12 21:18       exhibits 4:7,9 5:2   expresses 87:3,15    235:1,7 237:8    fairly 139:4
         55:22 94:10         288:8,22           expression           238:4,5,5        fairness 160:13
         103:14 110:12     exist 22:19 127:8      175:21 232:7       241:14 242:19      180:11
         112:19 113:3        151:17               282:5              243:17,22        faith 253:1
         134:21 148:20     existed 99:18        expressions          244:3 266:3,10   false 180:16
         149:3 150:13      existence 163:10       149:13 266:3,9     266:17 267:4     familiar 8:12
         153:9 156:16        190:22               266:17,21          277:21,22          71:8 259:11
         157:22 159:4      exists 148:17          267:3              278:3,6,8,10,11  family 80:22
         159:12,14,15      expand 60:22         extent 134:2,2       278:15,17,17       148:3 149:15
         161:15,18         expect 144:4           223:17,19          278:18 280:4,9     149:17,18,18
         167:1 176:10        168:7 224:19       external 265:1,2     280:13 284:17    familylect 148:2
         177:18,19,22        285:3                265:6                                 149:9,12
         183:10 223:14     expectation          extra 8:18 9:2               F        famous 114:17
         229:17 235:1        254:20             extreme 65:3        f 247:16 252:17   fancy 38:21
         237:4 262:11      expected 164:19        159:12              293:1           far 47:12 65:13
         263:9 279:18      experience 52:3      eyeball 215:4,6     fabricated          104:22 157:11
         282:8 285:6,7       112:10,15            216:12 219:21       123:15            163:10 182:22
       examples 178:1        146:8 256:12         219:22 249:6      face 21:19 25:2     191:17,19
         197:21 223:9      experiment           eyeballed 223:8       43:10 75:13       192:10 215:3
         233:14,15           192:5              eyebrows 105:4        157:8             230:17 236:22
         250:10 252:20     experimental           153:17            Facebook 104:7      255:19 262:4
         259:3 278:14        197:4,7,12         e-mail 13:17 14:5     114:1,6,13,14   farm 174:16
       exceed 132:20       experiments            14:6 37:14        fact 20:14 25:17    175:1
       Excel 162:21          137:15               45:14 151:22        25:22 37:2      fault 78:13
       exceptional         expert 4:20 5:10       152:1,19            48:15 49:12     FBI 101:3
         271:6               5:18 29:15           155:13 223:20       50:10 61:5 87:4 feature 150:20
       exclude 5:17          57:16 71:18          232:15 233:8        106:22 130:19     151:4 178:2
         90:20 99:4          95:2,19 102:7        233:18 234:4        183:1 213:17      180:6,7,8,10
         290:19,22           108:4 289:6          234:18 244:7        216:10 236:22     181:13 190:19
       exclusively           291:1                248:2 277:7,12      253:2 266:8,14    194:3,4 199:14
         155:21            expires 296:18         277:14              267:6             199:18 204:5
       excuse 21:12        explain 35:14        e-mails 19:7        factor 161:10       204:13,13,22
         174:7 193:7         37:22 158:14         21:19 22:1,17     factored 170:13     207:4 208:2,17
         211:3 268:6         187:8 194:13         23:5 24:3 25:2    factors 172:12      212:18 221:7
         272:2               194:15 223:7         35:10 36:2 37:1   factual 213:17      222:15,16
       excused 292:6         235:13 252:16        64:13,21          fail 177:11 178:2   223:6 224:15
       exemplars             278:20               106:10 118:1,2      294:15            225:4 226:7
         245:21            explained 216:20       123:14 155:21     failed 88:8         236:13,14,17
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 308 of
                                       332
                                                                                                 Page 12

         236:22 255:7         44:16 45:1 46:7      221:2,3           flippant 108:1         296:4
         255:16 256:8         46:17 201:17      finish 9:3,5,14      Florida 1:2 3:7      forensic 35:7
         257:1 272:5,19       215:6,6,12,12        94:19 98:8,10        3:15 108:5          36:5,8,12,20
         275:17 276:7         228:9 270:12         165:18,20            124:12              39:19,21 40:14
         277:1 281:19      figured 15:9            254:20            fly 228:12             40:21 41:9
         282:9 283:7          147:5             finished 272:7       focus 24:7,16          42:11,18 46:13
         284:14,15,18      figures 177:20       firm 12:14 16:9         27:2,20 28:4        46:21 47:7,8,9
         285:9,14             211:18 216:12        80:16                30:2 31:20          47:15,20,21
       features 35:3,8     figuring 44:13       first 7:8 10:7,20       34:21 51:1 52:2     48:3,4,12 51:14
         59:11,15,17,18       186:17               13:12,15 16:18       122:16 134:1        51:21 52:4,21
         65:4 97:1,1       file 58:17              31:7 46:18           177:6 187:4         53:9 64:3 70:17
         122:14 130:21     filed 99:8 108:4        47:15 61:12          233:16,17           84:4,15 89:11
         130:22 133:4         109:11 110:4         65:4 83:20 91:4      276:17,18           89:12 105:4
         133:11,15         files 58:14             92:6 104:17       focused 192:14         108:15 109:11
         134:18,20         filing 123:15           116:15 150:19        276:9               110:5,14 111:9
         138:4 147:22      filings 79:7            151:6 163:4       focusing 185:7         112:11,19
         148:2,3,6 149:5   Films 5:8,13 66:2       169:7 185:8          223:18 245:19       113:5,7 114:8
         150:12 178:8         78:16 94:5           193:5,9 194:6        247:1,4 269:2       130:5 131:8
         178:12 180:8         290:1                195:7 199:14      fold 208:9             137:17,22
         180:15,21,22      Finally 117:21          208:19 210:14     folks 43:1 53:7        138:16 139:18
         181:5 182:17      find 32:3 37:1          236:8,11             70:9 113:15         140:4 141:10
         182:18,22            54:17 61:7 82:8      241:17 244:22        125:4 142:15        144:20 146:8
         183:2,5 188:15       83:13 91:20          251:16 257:6         143:16 145:15       174:21 185:8
         194:2 195:10         102:15 110:14        259:15,22            149:6 185:11        186:21 188:22
         196:3,5 197:22       140:18 144:5         263:3 275:22         189:12              189:2 191:3,22
         197:22 199:4,4       156:14,15            276:10            follow 70:11           192:4 266:14
         231:20 269:9         159:16 161:20     fits 39:12              154:6 179:4         267:7 279:7
         285:20,21            176:4 201:1       Fitzgerald 69:20        224:17 246:11       285:15
       Federal 110:9          210:8 211:13         69:21 101:3          249:15 250:1      forensics 107:14
         124:11,13            221:13 236:21        102:3,6,10           276:14              108:17
         126:16               242:17 248:11     five 12:5 100:9      followed 70:19       foreshadow
       feel 126:21 221:1      248:14 260:15        100:11 132:10        232:13 237:9        146:14
         225:20               266:20 281:2         132:20 140:19        250:16            forget 177:3
       feels 112:14        finding 30:16           147:7 175:6       following 35:7       forgetting 118:11
       felt 125:3             33:12 175:22         203:8 213:10         36:5 71:2 83:22   forgive 130:17
       field 27:14 53:7       213:17 263:13        248:17 269:21        177:9 197:3         156:21 163:14
         89:12 108:15         269:1 274:16         282:6,7 286:5        214:5 235:15      forgotten 58:21
         111:16,19         findings 230:20         286:10               275:10 276:10       134:19
         112:20 113:5,9    finds 177:17,19      five-minute             276:11            form 22:20 24:15
         126:20,20            196:3 214:12         41:20             follows 7:10           25:6 26:2,16
         141:11,15            226:21 227:2      fixes 67:21             249:17              27:17 28:10
         143:8,12,14          255:19,22         flag 181:8           font 242:7             32:7,17 37:4,17
         170:9 186:7,12       268:7 274:8,21    flavor 162:12        Footnote 55:2,5        39:9 41:1 48:18
         188:22 192:16     fine 7:18 28:19      FLEXNER 3:4             55:11,13 92:7       50:22 51:18
       figure 32:15           45:6 50:6         flip 264:6 274:9        92:19               53:2 58:2 62:6
         33:22 43:2           118:14 209:11        285:12            foregoing 293:6        69:4,10 72:13
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 309 of
                                       332
                                                                                            Page 13

         75:3 76:1 77:15     133:12 199:19       273:4 277:1       genre 148:15        28:4,16,22
         79:16 83:4          213:10 214:9        278:16            gentleman           30:18 32:22
         84:22 85:8,21       225:3,10          frequent 230:13       103:21            33:9 34:6,8
         86:9 87:13          226:10 227:20     frequently 98:4,4   GEORGE'S            38:12 41:13
         88:19 89:7,19       232:14 250:3        211:3,4,7 212:7     293:3             43:19 46:10
         91:10 92:15         258:18 262:22       212:9             Gerald 5:18 69:3    49:18,19 50:16
         93:3,8 94:15        266:21 283:13     friend 81:2           69:6 70:19        55:3 61:6 62:14
         95:2 99:14        four 10:15 96:5       167:20 262:12       291:1             62:15 63:16
         105:22 106:17       128:14 134:17       262:12            getting 40:16       68:1,4 72:4,21
         109:15 111:11       218:4,5,5,6,7     friendship 156:9      43:3 48:7 76:21   76:7 77:5,20
         112:6 119:21        218:13 223:20       168:1,10,13,15      179:9 184:12      80:11,14 83:6
         121:8 122:17        248:16 249:9      friend-to-friend      190:17 201:18     84:14 86:22
         122:22 123:22       252:20 253:3        168:7,9             275:20 282:15     91:13,15
         125:10 137:8        264:10 265:14     front 28:18,20      give 8:18,19 11:2   102:14,17,19
         143:6 156:4         269:21 282:6,7      157:7 208:5         14:14 31:16       104:14 106:13
         161:1 164:7       Fourteen 270:3        217:19,20           41:3,17 46:9      117:12 120:3,8
         165:8 167:14      fourth 12:10          248:10              66:9 71:22        120:11,15
         170:19 172:9        184:10            froze 9:17 41:8       78:22 90:6 95:5   124:6 127:22
         177:16 179:14     four-word             42:15               98:7 128:2        128:5 129:4
         180:19 184:1,4      259:20            full 214:1,1          148:20 156:21     130:8,11,12
         189:16 190:7      frame 44:21           269:16              158:20 182:12     131:4 133:11
         191:21 195:12     framework 36:12     fun 240:8             184:17 191:17     134:17 139:14
         196:16 200:17       36:21 39:13       furring 215:16        221:21 226:17     139:15 140:12
         202:10,22           266:14 267:7      further 6:8,13,18     229:13 237:4      142:18,19
         203:7,22            279:6 285:16        139:16 286:22       281:13 285:6      143:19 145:5
         205:21 206:12       285:18              287:3,9,16        given 253:1         152:6 157:2,5,9
         209:4 219:10      frameworks 35:7     future 33:5 287:9     293:15 296:6      158:18 161:6
         222:2 223:15        36:6,20                               gives 137:17        168:6 175:5,9
         228:14 233:17     frankly 103:12              G             222:19            175:10,17
         235:3,8 247:8       164:13 235:14     g 4:14,21 5:7 7:1   giving 236:18       179:1 197:14
         249:17 271:2      freezing 42:19,21     29:15 79:11         282:21            199:3 207:3
         272:6,20 273:7    frequencies           94:4 209:16       Global 209:13       208:1,12
         278:4 296:8         221:11 228:22       255:7             Globe 209:13        212:15 214:2
       formal 146:2          237:5 279:9       gained 59:1         glossing 225:21     217:12 218:19
         154:18            frequency 133:12    game 182:6          GloWbE 207:6,8      219:6 220:16
       format 83:14          207:15,15         gather 47:12          209:1,12,13,19    222:21 223:3
         152:14              215:3,7,11        Gee 80:17,18          210:8 211:15      223:13 224:10
       formed 26:19          216:18 218:20     general 108:14        214:9 220:2       225:1 228:10
       forms 214:8           219:9 225:8         113:5,9 156:1       222:13,19         229:10 231:13
       forth 154:19          226:4,17            170:9 186:8         223:10,11         237:14 238:13
         207:20              227:22 231:20       261:11 264:18       258:9,11 263:6    239:12,14
       Forty-four            248:5 255:19      generally 8:11        265:9 266:1       240:4,13
         270:14,15           257:8,13 263:1      54:15 79:1          274:3 283:5,10    242:21 244:20
       fought 143:3          263:4,19 264:2      154:6 171:5       GloWbE's            250:8 252:6,14
       found 33:17           264:19 266:6        216:7               258:10            252:19 257:5
         119:5 133:11        269:7 271:9       generic 149:17      go 17:11 23:15      259:10 262:15
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 310 of
                                       332
                                                                                           Page 14

         267:9 269:5,11      166:18 168:21       145:6,22         233:8 234:4,17      204:15
         273:13,20           174:17 175:4,8      147:21 148:2,5   234:21 235:7      history 47:3
         274:1,18,19         179:22 180:3        149:4,6 157:4    236:4             hit 128:17 146:22
         276:20 280:2        182:9 183:14        157:14         head 173:8          hits 215:13
         280:20 282:14       187:4 188:11      groups 162:5       194:11 231:6,7    Hmm 249:1
         282:16,16,19        188:12 194:20     guarantee 20:6     233:3             hoc 86:4
         288:7               197:20 208:1,9    guess 15:5 47:5  healthy 190:12      hold 41:10,10
       goal 20:6 163:21      212:16 213:22       91:17 176:14   hear 18:21 43:9       155:9
         254:19              213:22 217:14       241:14,15        173:17,17         holds 190:8
       goals 156:13          221:8 224:10        244:7 266:19   heard 99:13         honor 254:6
       goes 70:21 71:21      233:5 234:10        270:7            116:15            hope 78:14
         105:11 136:4        237:12 241:16     guesses 171:6    hearing 101:7         180:12 198:22
         193:19 204:15       245:11 247:16     guest 71:15        102:5             hopefully 43:8
         212:4 236:22        247:17 249:19     guided 27:7      hedges 234:19         286:11
         240:7               252:14 258:4      guy 81:5         held 2:3 23:18      hour 12:5,5
       going 9:1,4,19        258:21 264:13     guys 9:20 19:19    34:11 43:22         15:14 97:22
         10:4,10 12:17       265:13 276:20       41:17            111:14 146:5        98:1 146:15,17
         25:16 29:4          281:6 286:4,7     G-L-O-W-B-E        155:17 255:2        146:19,22
         31:22 34:16         287:6 288:19        207:7          help 50:2,5 75:20     254:20
         38:6 41:3,12,14     291:18                               77:21 82:4        hourly 12:3
         41:14,15,19       good 7:16 53:21             H          217:21 218:2      hours 11:19
         43:1 44:11,11       54:1 166:14       half 210:21      helping 65:10         15:10 146:18
         45:1 46:10,11       173:16 197:10     halfway 129:3    hide 120:7          How's 118:13
         56:17 57:18         208:11 213:21     Halliday 154:7   high 175:10           129:10
         61:6 63:10          228:11,19         hand 9:13 263:18   179:6 190:19      huh 78:3
         67:11,11 73:14    gradations          hang 49:14         263:19 266:6      hundred 12:5
         73:15,17 74:19      149:22             102:22          higher 33:1           162:7
         77:21,21,22       grammar 122:10      hanging 148:10     49:18 173:21      hundreds 188:5
         78:21 80:6 81:9   grammatically       happen 50:1        173:22 207:14       204:16
         82:4 83:15          238:10            happened 67:4      260:1 264:3,21    hypotheses 30:5
         86:14,19 90:12    grant 130:2,3        89:21 90:5        273:4 278:16        30:7 31:9 32:6
         91:13,15,19,20      131:5,21 132:4     101:20 115:8      279:4 283:20        36:16 37:7
         93:11 97:2,9        194:20            happens 68:1     highlight 31:4        181:7
         102:17,19         grasp 122:9          79:8 156:17       201:9             hypothesis 30:9
         113:17,19,20      great 81:5 159:14    230:1,4 269:19 highlighted            30:10,11,14,18
         117:9,13            165:6 211:8        269:20            120:22              30:19 32:2,5,14
         120:10,16,21        292:1             happy 62:13      highlighting          33:11,13,14
         121:2 122:15      greater 184:10       220:22            124:3               35:11,18,19
         125:18 127:17     greatest 138:4      hard 52:12       highlights 98:19      36:9 37:2 135:1
         127:19 128:6      GREGORY 1:13         217:22 235:15   highly 104:3          179:11 197:4,5
         128:15,19,22        2:2 4:2 7:7        248:8 288:9       123:4,12 266:8      197:6,7,11,12
         128:22 132:2      groove 48:7         hard-pressed       266:16 267:3        197:18,20
         138:4 140:16      grounding 86:5       179:20          hired 72:16           198:4 246:18
         146:13 154:6      grounds 6:4         Harry 58:22      historical 229:17     246:19 253:6,9
         156:13 158:22     group 70:16          187:18            229:18 230:9        253:12,19
         159:1 160:19        137:16,17         hastily 232:15   historicity           271:16 280:11
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 311 of
                                       332
                                                                                              Page 15

                I           imbalances         indication 222:20   instances 161:16      174:1,16,18,21
       Ian 251:7              279:10           indicator 232:18      161:16 182:16       179:19 189:6
       ideally 158:4        immediately          263:22 266:9        201:15 214:5,6      189:21
       identical 260:7,7      45:3               267:3               239:22 243:10     invests 197:10
       identification       impact 21:10       indicators 198:3      245:5 246:14      invoice 11:5,10
          13:5 16:1 17:4    impactful 264:20     231:4 233:11        261:14,16,17      invoices 10:20
          29:17 38:21       imperative           234:21 246:1        261:22 264:10     involve 44:14
          94:5 289:7          294:12             266:3               270:16,20           72:10
          290:1,11 291:3    importance         indirectly 54:6     instant 123:16      involved 68:11
       identified 25:22       275:16           individual 74:6     INSTRUCTIO...         111:15,19
          26:12 27:15       important 126:4      148:7,8 150:1,8     294:1               114:19 155:16
          65:15 101:5         172:8 249:20       178:7 182:14      insufficient        involvement
          140:16 191:4        264:3,7 272:5      182:15 261:18       129:18 133:6        16:18
          224:16 259:15       272:15 285:21      262:8 264:13        139:9             Ira 1:3 169:4,8
       identifies 85:4        285:22           individuals 70:16   integrity 141:11      169:12,15
          260:10            impossible 88:9    inferring 140:10    intend 286:20,22    Ira's 170:16
       identify 39:1        impressed          infers 139:19       intention 20:1      issue 62:3 92:11
          58:19 172:6         138:18             140:1             interest 26:5         108:11 126:16
          188:16 284:16     impressionistic    influence 152:22    interested 293:17     155:6 205:1
       identifying            86:4               172:12 215:17     interesting           219:11
          275:16 285:9      improbable         influenced 154:9      145:14 161:12     issued 31:21 32:1
          285:14              118:3 119:11       154:10              194:9 248:21      issues 9:16 18:17
       idiolect 59:13       improperly 87:2    influences 215:15   interference 65:4     23:12 33:19
          146:12,13           87:15            Info 1:4            interlacing           38:1 41:6 42:13
          147:19,20         improved 198:10    inform 111:13         152:22              67:2 93:9 125:2
          148:5,9 150:2,6   inappropriate        186:22 187:2      interlocking          146:6 184:13
          150:8,13 155:6      73:18            informal 154:18       154:13              187:1 188:14
          155:8 158:1,5     include 256:19       155:13 226:8      international       italicize 242:2
          161:3,4,10          258:1              230:10 277:7        64:16 131:13      item 17:12,13
          172:6 190:14      included 94:12       277:12,14           138:16              68:9 170:12
          190:15 191:1        96:1,18 243:16   information 14:5    Internet 108:13     items 149:13
          222:16 232:8      including 204:6      55:15 195:2         109:13 110:1,6      245:22
       idiolects 151:17     increase 53:12       210:4               163:7 164:5
                              54:14 242:7      ingroup 149:14        166:7                     J
          160:1
       idiosyncratic        increased 186:9    initial 16:19,20    interpret 191:16    Janet 137:13
          71:10               186:10             168:11,11         interrupting          142:16
       ignores 246:20       INDEX 4:1,7 5:2      273:14 274:19       95:11             JGAAP 58:13
       III 83:17            Indian 65:7          276:7 278:14      intuition 265:4       60:1,3,12
       illustrate 263:10    indicate 61:13     inquire 25:20       investigate           135:19 154:22
       imagine 153:13         122:8 181:22     insignificant         139:15 176:11       155:16 159:5
          179:3             indicated 35:8       203:18            investigating       Jim 69:21 101:3
       imbalance 246:2        234:17 266:17    insinuate 262:2       137:18 197:15     job 1:16 111:6
          246:15 271:9        293:8            insinuating         investigative       jobs 57:15
          271:13,14         indicates 61:17      163:15,17           64:5,8 65:10,20   John 80:20
          278:22 279:2        222:13 229:6     instance 116:15       74:7,8 77:10,10   joined 67:10
                              246:3 278:14       190:22 246:14       172:16 173:2,5    journal 131:13
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 312 of
                                       332
                                                                                            Page 16

         153:8             155:19 171:2       4:20 89:17         180:13 181:18      262:6
       journalist 104:22   171:22 193:7,9     167:9,12,13,20     182:1,16
       journals 126:11     193:14 194:4       168:6 169:12       185:18 190:11              L
         144:16 175:18     196:4,5,14         169:15 170:14      191:19 194:21     L 1:18 2:3 6:1
       judge 89:22         197:14,14,14       272:15             196:10 198:5,8      293:4,20
         97:16 102:3       197:20 198:2,9    Kleiman's           201:18 208:15     labeled 26:7
         113:20 116:16     200:3 201:15       169:10,13          212:11,12,22        277:4
         116:21,21         202:7,17          know 9:12 13:19     215:4,5 218:2     lacks 32:3 125:17
         124:11,12,13      213:12 217:7       13:20 14:12        220:21 228:11       140:3,6
         126:16            218:6,7,13,21      18:6 19:18 21:6    232:3 234:18      Lake 71:16 80:20
       judges 125:18       220:5 223:20       21:22 22:6,16      240:1,22          land 32:5 179:13
         127:1             225:4 236:1,6,8    22:19 23:4,8       241:11 249:4      language 33:15
       judgment 90:1,4     237:1 238:5        27:12 28:6         251:10 258:2        33:17 65:4
         90:7 234:22       242:18 243:1,7     41:19 54:5         258:15 261:18       107:10,13
         242:16            243:9,10           55:17 56:13        267:20 272:11       110:22 111:1
       jumping 40:2        246:14,17          66:19 68:3         274:20 282:3,4      119:5 131:13
       Juola 54:4,20,21    247:2,7 248:12     69:13 70:7         282:5,11 283:8      152:3 154:9
         54:22 55:13       249:9,10,14        71:15 73:3 74:9    283:9,13,16,21      157:18 186:18
         58:12 113:14      250:15 251:16      75:17,19 79:5      283:21,21           229:19 234:2,5
         135:20 137:9      253:5 255:20       80:19,22 88:21     287:2,4 288:6       234:7 241:20
         137:11,13         257:9 260:15       99:18,21          knowledge 19:12      284:22
         138:13 142:16     261:3,4,19         102:18 105:1,8     47:7,17 48:21     large 89:13 139:2
         158:14 161:18     262:13 266:21      105:19,19          90:4 106:12         139:4 161:19
         185:10 187:14     268:4,5,7,8        107:22 108:3       127:11,20           186:13,18
         191:3 192:16      269:3,13,19,20     109:13,17          144:21 145:15       187:2,13,16,17
       Juola's 54:18       270:3,17 271:7     110:17,17,20       163:11 172:11       187:21 188:8
         60:1 139:10,17    271:15 273:5       111:6,6,18         206:19 244:18       189:4,10,11
         154:21            274:22,22          112:4 115:8,10     251:7               190:17
       Jurisdiction        278:8,17 279:3     115:11,13,17      known 24:13        Larry 54:7 146:4
         293:5             279:13 285:1       115:19,20,22       25:11 39:3,11     late 20:5
       jury 99:13        Kass 4:17 13:22      115:22 118:6       52:14,15 75:7     lately 186:8
         113:18 115:5      14:1               119:8 127:8        81:16 85:4        laugh 151:2
         150:10 190:9    keep 28:3 29:22      128:14 132:20      101:22 122:8      laughed 157:15
       justify 136:17      33:16 114:12       135:22 138:18      129:21 130:18     law 12:14 16:9
       J-G-A-A-P 60:5      118:11 119:22      139:11,17          137:16 139:3        74:21 80:16
       J.K 187:19,22       120:10,16          146:21 148:11      159:8 177:20        131:14 173:18
         188:4,6           128:19             149:4,10           177:22 180:6,7      176:14
                         key 56:19 139:3      150:14 152:19      188:6,15,18       lawsuit 7:22
                K          190:3 192:15       159:4 162:11       231:2 282:7         18:11 19:8
       K 24:12 25:9,11   kicking 257:22       163:4,16          Korean 64:19,22      169:18
         25:17,22 26:7,8 kin 293:16           165:22 167:4,6     65:1,2            lawyer 80:19
         52:15 56:19     kind 22:5 54:15      167:7 168:11      Korean-based         173:11,17
         57:4,19 60:11     65:11,13           168:21 169:16      64:15               249:20
         75:7 82:22      kinds 144:4          170:3,4,18,22     Ks 159:17 168:20   lawyers 75:21
         119:14 136:10   kitchen 232:3,7      174:18 178:10      169:2 257:2         127:1 287:6
         137:3 139:8     Kleiman 1:3,4        178:21 179:21      260:12 261:12     lead 178:12
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 313 of
                                       332
                                                                                          Page 17

         280:8           192:19 193:2        253:10,10,18        257:4,5 259:10      204:13,17
       leading 278:16    198:2 199:18        255:10 259:12       262:15,17           232:6 236:14
       lecture 157:13,15 200:11,15,18        269:1 273:18        267:9,13 269:5    linguistics 41:9
         157:21          208:20 209:7        274:2 280:20        269:11 273:13       47:16,21 48:4
       led 116:2         220:1 224:11        280:22 281:15       276:17 280:2        54:11 64:4
       ledger 114:15     224:16,20           281:22 282:12       280:20 282:14       89:13 105:4
         142:21 144:19   226:5 237:15      lesser 264:14         282:16,19           107:4 110:14
       left 255:7 258:19 239:16,20         letter 4:17 12:13     286:9 288:7         112:11 113:5,9
         259:1           240:17 243:9        17:3 101:22         289:3,10,17         126:21,22
       legal 1:21 6:6    245:21 246:19     letters 12:11         290:4,13,18         130:6,6 131:8
         18:7 61:12 79:6 247:4 248:1         102:1,1,11        level 136:4 156:7     138:1 146:8
         102:2 127:1     250:3 255:15      let's 9:1 12:7        156:8,18 179:3      154:5 156:20
         143:9,10        256:7,22            14:11 17:11         181:1,4             176:19 186:7
         154:18 173:10   259:14,21           23:15 29:7        levels 87:19          186:15,17,20
         186:22          260:4,10,21         30:22 34:8          175:10 190:20       186:21,22
       lend 256:8        261:2 266:2,15      41:20 43:19       lies 140:17 141:8     229:17,18
       Leon 3:14         267:14 268:7        49:2 61:5,5,6     lieu 6:9            linguists 107:6
       Leonard 3:20      268:17 269:12       67:15,21 72:21    likelihood 180:9      127:5 137:18
         4:19 5:9 7:20   272:4,16 275:8      72:21 75:11         184:10,15           138:16 141:10
         21:16 22:12,18  275:8,15 276:6      77:20,20 80:14    limited 64:20         142:2 145:10
         23:3 24:7,12    278:13 280:8        83:6,12 86:22       171:12              284:7
         29:14 30:15     282:8 284:6         90:11,11 91:2     line 28:5,5 36:4    link 39:11 96:22
         39:6,7,18,21    289:2,6             91:13 92:9          41:18 47:15       linkage 96:22
         46:20,22 48:17 Leonard's 17:22      94:22 97:8          63:22 295:2,5,9   linking 35:3,8
         51:10 52:20     19:2,16 20:2,11     98:10 100:7         295:12,16,19        97:1 133:3,15
         53:21 56:20     20:14 22:5,9        102:14 109:20     lines 140:19          134:18,19,20
         57:20 70:6,10   24:18 25:21         109:22 116:3      linguist 104:3        178:1,7,11
         70:20 71:1,9,13 26:7,13 27:8,15     117:6 128:5,7       107:10 117:17       180:14 181:13
         71:18 72:17     27:21 30:4 31:9     132:2 140:12        126:19 232:6        182:17,21
         84:20 85:7,20   31:13 32:2,5        140:14 147:2,8    linguistic 59:11      183:2,6 195:10
         86:8 87:11 88:3 36:15 37:15         182:3,11            59:15,18,20         197:22 199:4
         88:16 89:4      47:5,22 87:12       183:10 187:13       102:11 108:15       199:14 204:21
         94:12 96:1,17   89:16 93:6          187:14 198:13       110:21 115:1        207:3 208:2,16
         96:21,22 97:5   124:22 127:21       212:15,22           126:22 130:21       212:18 221:7
         105:21 111:21   133:21 163:1        218:19 219:6        131:7 134:18        231:20 255:7
         114:10 119:20   172:4 177:18        220:16,16,17        135:16,20           255:16 257:1
         122:20 127:13   179:11 181:12       225:1 228:6         141:1 143:12        269:8 272:5
         132:15 133:6    194:21 199:11       229:10 231:13       143:14 147:22       275:16 276:6
         139:7 141:20    206:1,14,16,19      237:14 239:12       148:2,5,13          277:1 281:19
         144:5,7 155:20  207:21 210:6        239:14 240:4        149:4 153:1         282:9 284:14
         162:5 163:21    212:19 230:20       240:13 242:21       161:21 175:17     list 23:9 31:8
         163:22 164:4,4  236:16 240:13       244:20 245:3        180:7,8,10          61:8,17 68:8
         164:17 166:1    240:21 241:6        247:11 248:5        182:18 188:15       73:3 77:6 78:19
         172:3 177:10    242:16 244:13       251:11,14           190:5,19 193:3      142:19 145:5
         178:19 180:12   246:12 247:17       252:6 253:21        194:2,3,4           160:14 288:17
         191:18 192:17   251:15 253:1        254:4,5,9 255:9     197:22 199:4        291:13
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 314 of
                                       332
                                                                                            Page 18

       listed 11:19           110:22 111:1        230:4 259:8       290:10,17         5:19 40:9,11,12
          132:17 162:21     logic 246:11          264:14,14         291:2,8           69:3,6,22 70:2
          195:11            long 63:1 73:11       273:3 284:19     marker 119:19      70:3,4,11,19
       listening 95:9         76:10 82:2        lots 151:5,5 204:6  151:9 200:8,9     71:3,8 81:11,14
       listing 12:1 14:20     100:8 141:8       Loveless 80:17      202:5 247:7       81:19 82:21
       lists 266:2            205:11 254:11       80:18             257:19            85:13 86:14
       literature 17:17     look 21:6 32:20     low 78:9,9 163:3 markers 59:18        87:2,15 89:4
          19:14 136:6         33:7 47:13          182:15 221:14     59:20,22 85:4     90:21 91:5,8
          139:15 141:5        62:19 63:17         221:15 229:3,6    85:12,12 86:3     92:11,20 95:19
          144:16 188:14       75:11 91:2,13       237:6 257:8,13    87:6 92:21        97:7 99:5,12
       literatures            96:12 108:10        269:3,7 277:1     96:22 102:10      101:1,12
          189:13              112:7 137:4         279:9             102:11 119:20     105:16,17
       litigation 6:3         157:8 184:17      lower 32:22         135:16,20         106:8,16
       little 8:17 9:18       188:12,12           128:12 237:6,7    136:11,22         107:14 110:15
          12:8 32:10,13       194:3 207:10        264:7,18          137:4 148:13      111:22 114:1
          32:21 41:3          212:12,13,22      lowest 221:19       161:21 188:10     117:6,22
          49:17,18 50:3       216:13 217:12     L-O 209:16          188:11,13         118:19 121:5
          59:1 60:22          223:8,8 229:19                       markings 122:14    122:7,12 127:6
          83:14 86:13         231:1 238:12              M           189:1,12,14,22    129:17 141:20
          93:12,18 97:9       251:6,11 264:9    M 117:10            190:5 192:20      143:22 144:20
          97:20 103:3         281:7 282:17      machine 293:11      193:3             145:13,16
          104:10 127:13     looked 50:14        Madam 288:16       marks 18:9         146:6 290:19
          130:8 137:20        146:5 193:13      Magistrate         MARYLAND           291:2
          138:2 148:19        211:19,20           116:16            293:2            McMenamin's
          153:3 162:3         217:1 233:21      MAGNA 1:21         Master's 153:11    84:2,15 86:3
          172:17 178:6      looking 29:7        majority 180:22 match 63:3 74:5       87:17 88:11
          183:22 208:14       47:14 49:7 51:5   making 59:5 66:6    182:3,11          89:15 90:8
          217:21 229:17       63:2 64:9 68:6      161:11 165:22     183:12            99:21 101:5
          235:15 237:14       68:6,7 96:15,16     238:8,20,22      matches 47:22      105:3 114:5
          238:13 240:14       99:3 120:19       Malay 65:7          261:8             115:13 124:11
          241:17 253:16       179:1 193:22      manner 6:20        material 65:12     188:10
          256:12              195:19 207:13     Marcel 107:21       129:13 238:17    mean 9:21 32:22
       live 43:6              237:2,3 248:18    mark 12:18,19       245:16            40:4 45:10
       lived 205:11,17        265:2               15:17 16:21      math 228:12,16     51:20 53:19
       LiveDeposition       looks 75:12 82:15     29:7 93:19       mathematics        55:16,19,22
          1:18 2:9            195:14 196:2,4      146:22 250:16     186:12            57:12 88:21
       LiveLitigation         196:4 214:11        251:17 252:1     Matley 107:21      107:3 108:1
          293:21              215:1 228:10        252:13 288:11     109:5 110:10      119:1 125:3
       LiveNote 2:7           237:20 238:22       288:21 289:3      110:18 111:3      130:10 140:9
       lives 205:14           268:12              289:10,17         111:19 113:1,9    143:2 146:1
       LLC 1:5              loop 36:18 97:9       290:4,13,18       125:5 126:14      153:4 159:8
       LLP 3:4,12           lose 82:13          marked 13:4        matter 6:10        160:5 161:4
       local 160:17         lot 58:7 114:19       15:21 17:3        81:16 106:9       167:17 178:3
       locate 260:18          127:12 141:4        29:16 94:5        153:18            180:3 186:5,6
       location 44:15         173:20 180:1        288:22 289:1,7 matters 238:9        187:8,10 190:9
       log 107:10,13,13       183:14 204:14       289:15 290:1     McMenamin          194:10 221:19
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 315 of
                                       332
                                                                                        Page 19

        233:20 235:16     Merit 2:4          methodology's      model 279:9      nearly 195:17
        237:6 240:17      mess 158:11,12      134:8             moment 14:14     necessarily
        248:17 252:16     message 151:22     methods 51:9,10     39:5 90:12        152:10 189:5
        259:6 262:2       messages 159:7,8    56:1 90:8 91:5     113:17          necessary 294:4
        284:11            Mestre 3:12         110:5 177:10      money 114:19     need 27:12 28:16
       meaning 14:5        12:14 16:9         178:9              174:9             34:5 51:13
        24:13 75:7        met 7:19 141:6     Miami 3:7,15       month 105:13       100:8 136:21
        156:3 160:10      metaphor 150:10    mid 50:2           morning 7:16       155:8,9 160:9
        165:14 166:6       154:14            middle 33:4         15:11 63:21       161:6 163:9
        166:18 176:5      method 36:15,17     140:17            motion 5:17        170:3,4 179:8
        280:17             47:1,3,5,11,22    million 188:7       90:20 91:3,4,15   190:16 202:1
       meaningful          48:17 52:22       millions 188:7      99:3,4 290:18     207:3 245:13
        203:18             53:22 55:21       mimic 278:1         290:22          needs 170:13
       means 33:5 56:1     70:10,11,18       mind 60:9 127:13   mouth 105:10       174:19
        116:15 145:2       71:2,5,7,7,9,10    134:5 173:1       move 118:15      negation 256:2
        151:11 172:18      109:12 126:2      mine 11:18 44:8     247:12          negations 255:17
        172:19 176:13      135:6 137:6        81:3 98:19        moving 252:22      259:3
        178:10,13          138:5 139:5,10    miniscule 180:10   multiple 182:21  negatives 257:17
       meant 48:4          181:9 191:4,12    minor 227:10        257:17 259:3    neglected 273:22
       medium 158:9        191:18,20         minute 38:9 68:1   myriad 152:21    Neha 3:13 287:18
        159:19,22          197:3 198:5        129:4 254:21      M-C-M 117:8        288:5 291:16
        163:6              246:13 266:15     minutes 41:13                       neither 293:15
       mediums 154:2      methodologica...    43:6 44:22,22             N        Ness 13:21
       meet 52:5 53:17     241:18             45:11 98:7        N 3:1 6:1 7:1    never 40:21
        81:5 136:18       methodologies       100:9,11           259:18            51:15 65:12
        173:21 175:14      103:16 135:11      133:18 146:19     name 7:21 38:21    77:13,17 117:9
       meeting 51:21       141:16             147:7 196:10       54:18 58:21       224:1,1 231:9
        65:10             methodology         229:13 230:5       65:22 72:6        237:9
       meets 138:6,12      39:4,17,18         240:6 254:12       76:19 92:3      new 58:6 104:6
        175:11             46:20 53:16        286:5,10           103:22 114:14     107:1,4 115:1
       memo 152:1,2        60:6,15 95:22     misgivings          170:3 264:12      124:13,14
       memories 164:8      97:5,6 101:4,6     124:21            named 69:20        212:4 280:1
       memorized 96:11     101:13 107:14     misread 130:18      80:20 130:2     nice 229:17
       memory 20:18        109:2 110:15       238:19             142:21          night 292:1
        79:2 82:3,4        111:9,14 114:8    missed 20:4        names 167:7      Nightcrawler
        87:17 220:3        114:8 118:20       194:18 222:8       169:5             88:12,17
       mention 47:1        121:5 122:4       missing 260:12     narrow 148:1     nine 258:18,19
       mentioned 53:8      124:22 125:17      273:11 281:2       150:1             258:19 269:21
        58:11 114:10       127:15,18         misspoke 267:6     narrower 149:8   nomenclature
        142:15 176:10      133:22 134:13     misunderstand      nasty 73:13        48:10
        181:22             141:16 144:6       239:7             native 148:7     Noncontracted
       mentioning 71:6     160:15 194:6      mix 64:10          nature 27:6        269:11
       mentions 181:17     194:12,15,22      mode 152:18        navigate 248:8   nonstandard
        181:19,19          196:14,18,22       154:5,10          ndagley@river...   193:21 194:3
       mentor 70:6,8,13    197:13 198:11      155:11,11          3:17              226:7 229:1
       mere 261:7          280:7              157:15            near 163:12        276:11 277:4
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 316 of
                                       332
                                                                                         Page 20

        284:8             null 197:5,6,11     261:18 262:4        272:6,20 273:7   72:18 73:7 78:6
       non-Leonard-c...     197:17,19         262:19,22           278:4            84:9 86:18
        21:9                198:4 246:18      263:13,14         objecting 95:1,6   100:20 120:17
       normal 259:8,9       253:6,9           265:2 266:2         95:10            126:9 130:22
       notable 200:12     number 4:11 5:5                       objection 95:5     185:20 210:21
        221:13              11:8,14 13:2            O             108:8 112:1      228:11 233:20
       Notary 2:9 293:4     15:20 17:2,13   O 6:1 7:1             123:9 258:6      248:17 250:11
        293:21              18:8 29:13      oath 6:9            objections 6:20    250:22 261:13
       note 30:5 62:15      32:22 33:1      object 6:4 8:19     objective 54:10    272:9
        64:12 225:21        45:14 62:9 63:9   22:20 24:15         56:3 166:3      okay 8:10,14,20
        271:4               63:12,17,19       25:6 26:2,16      objectivity 53:11  9:7,15 10:2,6
       noted 200:1,2,5      64:20 66:1 68:9   27:17 28:10         54:12            10:10,15,18
        212:19 230:19       69:8 71:22 72:4   32:7,17 37:4,17   observe 224:21     11:8,13,17,22
        294:10 296:9        72:5 73:5 74:20   39:9 41:1 48:18   observed 122:7     12:17 13:6 14:9
       notes 239:20         78:18,19 94:2     50:22 51:18       observes 255:16    14:11,15 15:1
        269:18              109:21 125:1      53:2 58:2 62:6    observing 255:15   15:11,14,16,16
       notice 4:12 10:5     130:21 132:19     69:4,10 72:13       276:6            16:12,21 17:10
        12:20 13:3          133:5 138:17      75:3 76:1 77:15   obviously 53:20    17:11,21 18:4
        17:12 293:7         138:18 157:2,3    79:16 83:4          56:14 264:13     18:14,18,21
       noticed 17:21        179:9 202:2,2,3   84:22 85:8,21     Occam's 235:14     19:1 20:9,19
        19:2 157:8,16       204:11 215:13     86:9 87:13        occurrences        21:8 22:11,14
        167:1               221:14,20         88:19 89:7,19       213:10           23:13,15 24:9
       notion 35:4,9        224:8 228:4       91:10 92:15       occurring 230:12   25:14,16 26:10
        36:8,11,19 37:1     237:5 245:5       93:3,8 94:15        230:14           27:10 28:21
        37:3 59:13 87:5     246:19 259:1,2    99:14 105:22      offer 32:13 36:2   29:5,11,20
        148:13 155:6,7      259:18 260:12     106:17 109:15       37:13 112:15     32:16,19 33:5,7
        161:3 173:14        264:3,3,7,9,10    111:11 112:6        164:9 258:7      34:22 35:20
        175:12 185:9        264:19 276:7      119:21 121:8        268:22 280:15    37:9,10,20 38:2
        190:14 197:16       289:5,14,21       122:17,22           286:20 287:10    38:10 39:16
        197:17              290:8,21          123:22 125:10     offered 27:3       40:8,19 41:12
       notions 87:19,21   numbers 63:3        137:8 143:6         37:15 87:4       41:16,21 42:1
       notoriety 106:14     210:15 216:18     156:4 161:1         257:13 269:8     43:5 44:18 45:4
        106:19,22           219:9 221:16      162:14 164:7        279:12           45:16,17,19
        107:5               227:17 253:2      165:8 167:14      offering 26:21     46:13,17 48:1,8
       noun 226:18          261:8,22          172:9 177:16        27:13 35:22      49:2 50:17,19
        227:13 229:1        264:21            179:14 180:19       111:2 198:9      51:5 52:7,11,19
        231:3 232:13      numerical           184:1,4 189:16      266:12,22        55:6,9,10 56:21
        235:20 236:12       130:19            190:7 191:21        267:1 280:12     57:5,14,17 58:1
       nouns 213:7        numerically         195:12 196:16     offers 37:6        60:6,22 61:16
        214:8               216:7             200:17 202:10     office 43:11 65:5  61:21 62:5 63:9
       nouns/adjective    n-gram 259:15       202:22 203:7        65:6 152:1       63:19 64:7
        227:21              259:16 260:3      203:22 205:21     officer 74:2       65:14,22 69:8
       noun/adjective       262:8 263:19      206:12 209:4      Offices 74:21      69:16 71:11
        226:6,11          n-grams 259:10      219:10 222:2      oh 14:7 15:15      72:21 75:6,10
       novel 188:2          259:11,22         228:14 235:3,8      55:6 67:3 68:1   75:10,16 76:7
       novels 187:22        260:21 261:11     247:8 271:2         70:7 71:14 72:1  76:12 77:12,20
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 317 of
                                       332
                                                                                       Page 21

        78:2 79:4,9,19    148:18 149:7     218:19 219:6       282:10,14,16        164:6 170:19
        80:1,4,9 81:2,4   149:11,16,20     219:17 220:4       282:21 283:2,4      177:11 181:13
        81:6 82:6,7,10    150:4 151:8,15   221:5,6,10,18      284:10,13           182:22 198:9
        82:14,16 83:6     151:17 154:20    222:5,10 224:7     286:1,4,8,9,12      214:1 240:21
        83:12,16,20       155:2 157:8      224:9,14,15        286:13 287:13       241:6,8,9
        86:2,16,21 88:5   158:22 159:12    225:1,18,19        287:17 288:1        247:12 257:12
        89:2,21 90:5,13   159:21 160:4,9   226:1,2,16         291:9,10,15,21      257:13 263:11
        90:15 91:16,18    160:13 161:9     227:5 228:3,21    once 48:2 74:7       266:11,22
        91:19,21 92:2,4   162:17 164:2     229:10 231:13      76:10 77:10         267:1 268:22
        92:5,14,17        164:12,12,13     231:16 232:10      98:1 112:17         269:7 277:19
        93:15,17,21       165:2,4,14       232:22 233:22      144:3 219:1         279:12 280:13
        95:8,13 96:9      166:4,14,20      235:11 237:8       220:7 263:18        280:15,22
        97:8 98:10,11     167:11 168:4     237:12 238:15      268:5,8 269:3       281:22 284:14
        98:13,19,22       168:14,17        238:18 239:10     ones 50:14 61:17     289:18,22
        99:1,18 100:6     169:7,11         239:14,22          62:2,18 122:15      290:5,9,14
        100:10,12         170:14,19,22     240:3,14,16        135:13 136:5      opinions 21:10
        101:11,17,19      171:7,10,17      241:3,4,16         227:6 228:2         49:3,13 50:11
        102:9,17          172:15,21        242:21 243:2,5    one's 233:10         50:13,19 51:2
        104:13,15,19      174:13,22        243:13 244:12     one-page 11:14       83:13 88:11
        104:20 105:11     176:22 177:3     244:20,22         one-word 223:9       89:4 115:14,18
        106:3 110:9       179:18 180:11    245:3,12,17       ongoing 141:9        144:11,12
        113:12,16         181:11,16        247:11,11,15      online 82:15         177:5,5 204:12
        114:4,12 116:7    182:6,20 183:7   247:16,22          146:19              231:15 286:20
        116:13,17,18      183:11,17        248:5,9,11,14     operating 171:12     287:11
        116:22 117:5      184:12,16        249:8 250:7       opine 125:18       opportunity
        117:17,20         185:1,3,14       252:5,6 254:9     opining 255:12       78:22 147:18
        118:6,22 119:3    186:7 187:4,10   254:11 255:6      opinion 5:12,14      269:14
        119:19 120:5      188:20 189:10    256:4,7 257:16     23:6,11 26:21     opposed 17:16
        120:10,13,16      189:20 190:3,6   258:14 259:10      27:4,5,13 28:6      65:19 112:4
        120:19 121:22     191:10,19        260:3,9 261:1,2    28:12 31:7,15       183:3 230:18
        122:1,20 123:3    192:14 193:15    261:7 262:15       31:17,21 32:1       232:19 277:22
        124:7,10          194:5 195:5,9    263:3,7,9,17       32:13 34:19       opposing 71:18
        125:14,22         196:10 198:15    264:6 265:7,17     35:22 36:22       opposite 197:6
        128:5,9,11,17     199:8,14,17      265:22 267:9       37:13 40:20       opposition
        128:19 129:2,9    200:21 201:8     267:10 268:17      46:18,19 49:5       121:10
        129:14,16         202:1,11         269:5,18 270:3     49:10 50:8 51:8   option 272:17
        130:13 131:4      205:16 206:7     270:10,14          51:14 52:8        order 99:18
        131:15,18         206:18 207:1     271:11 272:8       83:17 84:2          103:4 169:22
        132:2,2,20        207:19 208:3,4   272:10,11,12       86:12,16 89:14      199:11 260:5
        133:1,10,20       208:5,11,15,18   273:10,13          90:6,6,7,7,19       265:15
        138:3,11          209:11 210:6     274:8,15,18        90:20 91:9        ordered 199:10
        139:13,21         210:19 211:9     275:13,19,21       97:16 98:15,20    Oregon 112:9
        140:11,12         212:2,6,15       276:4,13,19        112:16 113:21     orient 140:22,22
        143:2,14          213:6,21 214:3   278:13 279:11      116:19 126:22     oriented 199:18
        145:22 147:2,4    214:4 215:8,11   280:16 281:1,5     134:9,12,15         224:12
        147:6,9,20        216:4 217:5,16   281:8,9,11,18      136:7,21 162:6    original 4:9
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 318 of
                                       332
                                                                                          Page 22

         294:13           47:13 49:7         138:14              64:20 65:11       personally 71:17
       originally 172:16  50:10 51:6 52:8   particular 37:14     103:13,13           167:6
       outcome 293:17     80:11,14 82:10     47:3 64:11 65:5     109:16 110:13     personas 156:18
       outline 47:20      82:16 83:16        83:9,9 103:21       111:15 113:19     perspective
       outlined 177:8     86:17,20           109:5 110:14        137:18 138:19       30:15 42:20
       output 153:1       102:19,20          115:10 127:14       142:20 143:19     Pgs 1:17
       outside 60:17,19   103:8,20           130:19,20           146:2 148:15      phenomena
         139:19 159:2     106:14 108:11      151:10 163:5,6      151:5,18            235:19
         173:7            109:21 140:15      163:6 181:9         152:13,17         phone 16:19 34:3
       overall 97:4       140:17,19          190:19,22           155:10 156:14       67:17
         178:8 283:10     176:22 177:4       261:18 264:17       157:5,14 167:2    phonological
       overlap 262:5      185:3 201:6       parties 2:12 6:19    170:9 171:1         149:1 151:3,11
       overwhelming      paragraphs          17:16 19:8          188:3 194:15      phrase 37:20
         111:8            31:17 50:15       partner 160:16       230:4 259:8       physically 6:14
       overwhelmingly     127:4 128:8,14     160:17              284:20            Ph.D 1:13 2:2
         107:15 111:8     128:21 177:9      parts 120:20        percent 20:6,7       3:20 4:2 5:9 7:7
       owe 240:5         parallels 71:6      256:16              175:15 176:5        289:6
                         parameters         party 6:3 18:10      176:15 179:7      Ph.D.s 153:11
               P          190:11 285:15      293:16              202:7 210:9,9     pick 265:13
       P 3:1,1 6:1 7:1   paraphrase         patents 33:15,17     210:11 214:13     picked 111:5
       page 4:3,11 5:5    31:22             paths 71:17          214:17 216:5        151:4
         31:2,6 33:4     paren 251:20       patience 287:14      217:2 227:2,3     picking 105:6
         48:15 50:7 55:3 parent 74:1        patient 265:18       227:11,15         piece 104:6
         55:4 61:6,9      75:17             Patrick 58:11        228:10,12,12      pioneered 70:19
         66:7 70:15      parentheses         60:1 142:16        percentage           71:3
         83:21 102:20     250:18,20,20       187:14              203:17 207:15     place 56:10 84:12
         112:8 120:12     250:21 251:6,8    pattern 181:20       215:12,16           205:20 239:2
         120:17 122:1     251:13,13          181:20,21,21       percentages          282:2 293:7
         128:7 208:7,8,9  267:21             182:2,2,7,8,10      204:19 228:9      placement 206:1
         208:10,12,16    parents 73:17,18    182:13,21          percent/98 217:2   places 230:14
         213:1 217:15    Parr 80:18          230:12             performed            232:13
         221:6 222:7,9   part 31:11,12      patterns 39:3        117:22            placing 237:16
         222:11,22        83:20 90:20        229:19             period 247:19      Plaintiff 169:17
         241:5 248:8      99:8 100:20       Pause 11:3 128:3     248:3 249:16      Plaintiffs 1:6 2:3
         255:11 262:21    111:1 115:18       184:19 281:10       250:1 252:9         3:3 7:13,22
         262:21 267:13    115:19 149:14     paying 223:15,16    perjury 6:11       plans 287:9,12
         288:8 295:2,5,9  174:21 189:6      peer 108:22         permission 28:16   play 84:11
         295:12,16,19     214:21 228:15      109:1              person 6:9 58:21   playing 158:2
       pages 281:2,3,3,4  239:15 244:22     peers 125:1,18       64:19,21 76:2     please 22:22
         296:5            269:1 276:10       126:22 127:20       170:3 253:8         74:17 129:9
       paper 72:2         276:17            peer-reviewed       persona 156:15       291:19 294:3,7
       paragraph 31:8    participants        126:10,18           156:16,17         plus 199:15,20
         31:8,12 32:10    154:12 156:10      131:16 188:14       157:16,17           215:18 226:6
         32:11,20 33:11 participate          189:13              159:18              226:11 227:21
         33:13 34:20,21   145:17            penalty 6:11        personal 1:3         229:1 231:3
         35:2,6 36:5     participated       people 56:3,10       169:16              235:20 236:12
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 319 of
                                       332
                                                                                              Page 23

       point 8:16 36:14    power 186:9,13      principle 190:6     profession           59:16 131:12
        85:2 113:10        powerful 160:2      principles 89:6      110:18              144:7,10,10
        117:14 123:4       practical 32:4      printout 79:5       professional 2:5     145:1,2
        159:13 160:20       161:7              prior 85:14          71:12 80:3         publishes 144:19
        163:19 165:6       practice 108:12      217:15 231:18       141:11             publishing
        176:8 179:5         108:21 110:1        259:11             Professor 103:15     143:16 144:1
        181:5 221:10       predict 85:16       priori 136:18       program 58:13       pull 12:17 13:8
        221:10 230:10       287:6               187:8 188:19        58:15,18 60:1       14:11 29:4 66:5
        245:6 257:7        predictability       192:15              135:19 138:20       90:11 97:10
        258:20 265:19       59:13 138:5        pro 182:10           154:22 155:3        102:19 116:3,4
        265:22 268:17      predictor 205:3     probabilities        155:16 159:6        207:17 211:15
        272:19,21          predominantly        94:11              prominent 226:7     pulled 149:12
       pointed 94:9         19:7 204:18        probability 58:16   pronounce 40:10      207:19,20
        271:18              226:10              87:4,16,18,20       54:17 69:22        pulling 177:20
       pointing 134:22     preestablished       119:4,10 174:5     pronouncing         punctuation
        135:3 183:8         136:22 192:20       174:8 175:2,3       52:12               136:3 249:18
        198:3 246:13       prefer 173:13        175:16,20          proper 122:9         252:21,22
        246:20 275:8       premier 107:9        178:15,16,17       proponents           253:3,4
       points 30:8,10      preparation 15:2     179:3,10,12         70:17              purport 22:1,17
        203:9,12,17         287:1               181:4 184:13       proposition          25:2
        212:21,22          prepare 287:10       190:18              226:11 274:10      purported 21:20
        213:1 256:22       prepared 174:15     probable 87:7       propounded          purports 226:17
        268:1,2 271:15     preponderance        123:5,13            296:7              purpose 21:4
       police 73:20,21      279:4              probably 9:21       prosecution          30:1 44:12
        73:22 74:1 76:4    preposition          32:14 54:6 55:7     102:6               123:15 124:20
        76:5                280:16              111:12 148:22      proven 85:15         125:15,16
       Ponce 3:14          presence 137:4       160:14 174:4        192:12              152:5 173:4
       poorly 233:14        159:22 196:4        183:13 188:6       provide 11:13        263:10 272:11
       pop 264:13          present 2:11 3:19    195:14,19           51:15              purposes 189:15
       pops 258:11,12       6:15                201:22 243:3       provided 10:21       206:4
       portion 29:21       presentations       problem 67:12        10:22 12:13        pursuant 293:7
       Portugal 138:17      145:19              190:4               18:1 19:20 23:9    put 28:18 32:12
       position 229:22     presented 51:22     problematic          24:5 25:4           53:17 63:6
       possessed 122:9      56:18               119:5               129:13 238:17       64:10 70:5
       possible 134:5,6    preset 122:14       problems 53:3        245:16              82:16 87:1
        136:9,15 158:9     pretty 9:4 59:16     108:16 113:6       proving 197:11       103:11 105:9
        187:3               114:17 115:2        114:10              197:12              109:20,21
       possibly 54:10,11    153:12 179:6       proceed 46:7        pry 153:4            111:7 113:3
        60:2                179:15 216:4,4     proceedings         pseudonym 59:1       117:6 124:17
       posting 107:18       228:18 269:6        192:3              psycholinguistic     150:19 157:14
       postings 164:6      prevalence          process 186:13       156:18              159:6 174:18
        166:8               200:10             produced 20:5       Public 2:10 293:4    194:22 201:21
       posts 20:13 162:7   previously 233:7     22:2 24:4 25:3      293:21              214:22 232:17
        163:5 164:22        234:17 289:15       154:8              publications         242:13 260:6
       Potter 58:22        primarily 9:1       production 18:9      126:6,8,18          267:6 278:9
        187:18             PRINCE 293:3         18:9               published 56:11      283:7 284:4,5
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 320 of
                                       332
                                                                                          Page 24

       putting 19:14      81:16 85:5                R          realize 220:18        286:15
         39:4 52:20       102:1 122:10      R 3:1 5:19 7:1     really 8:15 30:20   recipient 170:4
         159:4 242:16     123:5 129:21        291:1 293:1        34:4 46:22 52:1   recipients 171:2
       p.m 1:14 2:10 7:4  188:19 282:8        295:1,1            56:6 62:22        recognition
         42:5,5 46:3,3   questioning        raise 9:13 49:17     248:8 250:11        109:1
         100:16,16        106:15              50:1 53:11         263:22 272:4      recognized 89:12
         147:12,12       questions 67:10      104:10 153:17    Real-Time 2:4,7     recognizing
         198:18,18        80:8 108:22         153:17           rearranged            108:20
         254:16,16        121:18 159:9      raised 105:4         102:22            recollect 14:7,8
         286:16 292:10    180:7 224:7       ran 193:13         reason 26:8           14:10
                          225:14 240:1        207:14 208:21      35:14 49:15       recollection
               Q          285:17 286:6                           134:4 150:14        16:18 24:19
                                              209:5,7
       Qs 159:16 168:20   287:16,20         range 136:1,5        150:18 151:4        73:14 82:20
         169:2 196:3      296:7             rare 109:6           164:17 165:1        83:7 98:18
         257:2 261:12    quick 44:17          285:13             168:17 232:17       100:5 169:6
         262:5            128:13 184:17     rarity 263:15        294:5 295:4,7     recommendation
       qualify 143:21     269:6 273:21      ratio 220:1          295:11,14,18        116:14 290:16
         196:6           quicker 237:14       271:13,13          295:21            record 4:15
       qualitative 70:18 quickly 62:22      rationale 234:20   reasonable 26:22      10:17 11:16,18
       quality 263:16     222:15 223:6      raw 215:3,6,11       27:13 28:7 36:1     12:1 13:12
       quantifiable       223:11,12,15        216:18 219:8       267:1               14:18 15:18,21
         175:18           240:7             razor 235:14       reasonably            23:16,19 24:17
       quantify 174:22   quiet 18:19        reach 36:21          123:13              26:6 30:22 34:7
       quantifying        195:20              133:13 176:14    reasons 166:10        34:9,12,17
         178:22,22       quite 72:18,20       179:18 180:13      200:9 216:20        41:13 43:16,20
       quantity 269:3     140:9 143:20      reached 176:15       219:18              44:1,4,5 60:11
       quasi-standard...  144:1 152:6         178:18           rebut 68:22           123:12 140:22
         205:2            277:16 285:13     reaches 190:19       69:19               147:15 245:21
       question 9:3 19:1 quotation 250:18   read 50:4 82:2     rebuttal 29:8         249:21 254:22
         22:11 24:10,22 quote 31:13 35:3      85:17 96:14        72:16,20 95:18      255:3 288:7,18
         25:16 26:10      35:3,8,9,15,16      120:1 129:3        99:11,22 214:2      293:14
         27:19 31:5       35:16 70:17,18      130:17 162:10      220:20 231:14     recorded 293:11
         35:20 38:4 43:4  81:15 85:3,4        162:11,12          250:7 255:12      recordkeeping
         44:6 52:16       87:3 108:2          163:16 167:18      257:5 268:22        18:7
         56:14 74:17      109:13,16,22        187:7 194:11       273:11 282:19     red 9:20 181:8
         95:3,7,9 96:3    111:5 112:4         245:7,9,13,20    recall 20:16        reduce 53:10
         101:8 109:19     177:12 226:5        287:19,22          46:15 105:16        54:12,13 230:9
         124:16 130:16    250:19 277:4        294:3 296:4        135:17 162:8      redundancy 60:2
         147:17,19       quoted 54:3        readers 126:5        164:3 169:1       refer 14:17 17:14
         164:2,14         109:4,7 110:6     reading 71:4         193:10,12           28:12 40:8
         181:11 192:22   quotes 47:16         112:12 136:3       260:11              127:19 149:2
         219:7 222:3      48:14 284:5,11      171:18 235:11    receipt 294:14        174:11 187:14
         245:11 250:16   quoting 104:5,21   ready 120:8        receiving 259:12      253:13
         251:17 263:3     108:2 110:10      real 184:17        recess 42:4 46:2    reference 54:6
         275:19,22       Q1 225:15            273:21             100:15 147:11       92:21 121:14
       questioned 39:2   Q2 225:15                               198:17 254:15       137:12,13
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 321 of
                                       332
                                                                                              Page 25

         232:11 283:4         168:5,5,19         rely 191:11         29:15,21 30:2,2     194:12,14,18
       referenced 17:22       170:2              relying 183:1       31:2,6,9,13,20      194:19 195:1,4
         18:14 22:8         Registered 2:4,5     remainder           34:20 37:15,20      195:11,16
         24:18 54:3         registers 151:20       276:15            38:15 39:22         196:7 198:22
         59:10 139:22         152:3 154:15       remember 48:20      40:1,9 46:12        199:6,11 206:5
       references 47:2        155:4,17             65:22 66:11       47:19,19 48:11      206:14,16
         103:12,14            158:21 160:20        70:14 72:8 73:1   48:13 49:4,8        207:11,21
         113:15 144:4         165:7 166:16         75:9,15 76:9,11   50:7,18,21 51:2     208:5 210:6
         145:5 201:19         223:10               76:16,17 77:22    51:3 52:1,3         212:17,19
       referred 55:2        registry 158:9         81:22 101:4,8     53:9 54:5,9         220:1,16 221:7
         132:1              reintroduce 7:21       101:19 102:2      55:1,2,18 56:20     223:13 231:13
       referring 17:14      rejected 99:11         111:4 112:13      59:10 61:7,9        235:12 236:16
         31:2 106:20          124:14 125:7         128:12 132:18     63:6 70:5,15        237:19 238:12
         162:20 177:18      related 17:15          133:8 162:19      71:5 78:1 79:7      238:13,14,19
         185:16 238:1       relation 269:8         163:1,8 164:14    79:10,15 81:10      239:11 240:13
         243:5              relationship           191:14 195:3,5    82:17 87:11,17      241:17 244:21
       refers 24:12           152:17 154:11        253:20 258:21     87:20 88:4          246:19 247:17
         38:22                156:10,12            260:13 279:2      93:14 94:3,12       249:5 250:8,9
       reflect 13:12 44:5     168:12 170:5       remote 1:12,18      95:17 96:2,4,8      251:15 252:6
         277:15 278:11        170:15,16            2:1,8 6:4 7:3     96:11,18,21         253:10,18
         278:12               171:11,19            8:7 46:8 288:10   97:5 99:8           255:11 256:19
       reflected 236:3      relationships        remotely 2:3        100:20 102:18       257:14 258:2,7
       reflects 27:6          155:10 171:1         6:16 7:8 8:15     102:20 103:11       259:12,14,22
       reframe 34:17        relatively 227:10      293:7,9,12,15     103:12 104:17       260:11,21
       refresh 82:20          227:10               296:7             105:3 106:4         261:9 262:16
       refreshed 83:7       relevance 106:4      reorient 78:22      108:4 109:5,8       262:20 265:19
       refute 213:17,19     relevant 51:2        repeat 38:4         110:4 111:7         267:15 271:12
         216:2 227:19       reliability 27:4,7     253:15            113:3,4 114:11      273:19 274:2
       regard 88:16,17        27:8,21 30:3,7     rephrase 202:16     115:6 116:11        276:21 280:20
         277:20 279:12        30:17 32:4 36:9      202:16            119:1,7 121:15      281:16 289:3,7
       regarding 51:9         36:12 53:5,12      replicate 194:16    124:10,17,20        289:11 290:16
         87:11 94:11          54:14 55:22          256:13            126:15 127:4      reported 1:18
         141:16 170:1         84:1,5,17 88:9     replicated 56:2,8   127:14,17,21        116:14
         230:20 266:6         90:8 108:16        replicating         128:5 131:21      reporter 1:18,19
       regardless 247:5       113:6 127:18         214:20            132:1,18 133:2      2:4,5,5,6,7,7,8
       regional 149:5,6       140:3,6 177:11     reply 265:21        134:1 137:11        2:9 209:16
         205:19               190:20             report 4:19,21      140:13 142:6        288:16 293:21
       regions 209:20       reliable 36:21         5:6,10 17:22      144:5 148:11        293:21
       register 152:9         40:21 51:15,20       18:15 19:2,16     155:21 163:11     reporting 6:16
         153:22 154:3,4       55:14,16,19          20:2,14,21 22:9   163:12,21           6:21
         154:8,17,18,18       56:1,7 131:11        23:4 24:7,18      172:4 177:6,8     reports 40:5,7
         154:19 155:9         160:8 180:10         25:21 26:8,13     177:19,22           109:10
         155:13,14,14         189:14 210:4         26:19 27:2,5,9    178:12 181:19     repository 79:6
         156:2 159:2        reliably 85:16         27:12,15,22       181:22 185:4      represent 7:22
         160:11,19          relieved 78:11         28:5,6,13,16,20   185:22 187:12       12:12 116:13
         166:9 167:12       reluctant 173:6,9      29:1,4,7,9,14     193:20 194:11       116:20
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 322 of
                                       332
                                                                                          Page 26

       representation        164:9 197:21      40:10 42:19,22    176:1 178:3        268:6 269:17
         89:6              responsive 11:1     43:16 48:5        179:5 180:15       271:17,22
       representative        11:14             49:10 50:9        181:14 182:4       272:18 273:16
         1:4 169:16        rest 186:11         52:17 60:9        183:15,19          274:10,11
       represented         result 89:5 102:5   61:10 66:22       184:3,7,11         275:6 279:3
         145:12              160:8 174:5,6,7   68:5,7 69:2       187:22 189:18      281:2
       representing        resulted 61:18      70:12 72:1        190:6 191:20     rigid 173:14
         113:8 145:16      results 51:16       73:14 74:10       192:6,20 193:1   rigorous 59:16
       reproduce             56:3 135:9        78:6,14 79:14     193:21 194:20    Rivero 3:12
         133:21              158:12 159:11     80:17 81:21       195:16 196:18      12:14 16:9
       request 10:12,12      189:22 190:1      82:19 83:10       197:7,9 198:13   RMR 1:18
         254:7             retained 66:14      84:2,17 85:7,17   198:21 199:7       293:20
       requested 10:16       79:20 117:21      89:10 90:18       199:12,15        Robert 3:20 5:9
       required 77:2       retainer 16:8,10    91:22 92:12       200:1,6,12         70:20 289:6
       requirements        return 294:12       93:1 95:15 97:3   203:11,14,16     role 158:2
         60:18             revealed 50:20      97:15 98:6 99:5   207:12 208:7     Ron 103:22
       research 1:5 47:2   reversing 258:21    99:6 100:19       209:8,9,11         104:2 113:11
         51:9,9 58:7       review 18:16        102:14 103:17     211:18 212:15      142:16
         59:16 70:18         19:11,16 20:1     103:22 106:16     213:14 214:10    room 6:15
         71:2 86:6           20:19 21:5,18     107:6,10,15,19    214:18 215:17    roundabout 41:4
         175:18 176:8        24:5 25:4 81:15   109:9,14 112:8    216:16,20        row 184:9 255:17
         176:18,20,20        166:17 200:14     114:17,20         217:17 220:14      259:3
         177:10 178:9        250:4             115:2,9 117:7     221:9 222:17     Rowling 187:19
         187:12 206:10     reviewed 17:17      118:4,20          224:3 225:9        188:4
         265:2,3,6           19:3,18 20:14     119:17,18         227:7 228:6      Rowling's 187:22
       researcher 130:5      21:1,15,16 22:3   120:15 121:12     229:14 230:6,7   RPR 1:18 293:20
         158:19,21           22:7,18 23:5,10   127:8 129:1       230:16 231:10    RSA 1:18 293:20
       Reserving 258:6       25:9 56:14        132:9,13          231:12 232:5     rude 57:12
       resolve 42:9          86:14 92:22       133:15 134:4      232:16 233:1,4   rule 9:10
       resolved 74:9         121:19 133:6      141:2 142:4,7     233:12 235:2     ruled 126:16
       respect 30:10         155:20 162:5      142:20 143:5,8    236:13 238:2,6   rules 8:10,11
         32:12 56:11         166:22 193:9      144:22 147:6      238:8 239:6        113:17 122:2
         83:22 88:11         195:6 196:14      148:22 150:16     240:9,12         run 58:14 60:11
         99:15 135:6         200:15 233:19     151:12 152:8      243:14,17          60:14 137:3
         142:6 174:3         237:9             152:20 153:2      244:1,2,10         189:21 193:6
         180:17 186:21     reviewing 194:7     153:18 156:3      245:1 246:5        207:5,5,13
         187:1 265:1       reviews 129:12      157:12 158:13     247:7 252:1,10     210:7 211:10
       respected 104:3       238:16 245:15     161:6,18          252:21 254:13      227:17 274:12
       respective 2:11     revolving 141:10    162:13 163:1      255:8,13,14,17   runs 137:20
       respond 81:10       rhetorical 125:16   163:14 165:3      255:18 256:21      138:2 274:2
         206:10              156:13 257:18     165:11 166:21     258:20 259:2     Russia 192:9
       responding            257:21 258:5      167:9,10          261:20 262:1
         163:20,22           259:5             168:21 169:19     262:12 263:15             S
         205:22 206:13     rid 84:12           169:20 173:12     264:2,16         S 3:1,5 6:1,1 7:1
       response 4:19       right 14:2 18:8     173:15,19         265:20 266:7     safe 288:3,5
         29:14 100:4         27:19 35:1        174:9 175:8       267:12,21        Salt 71:16 80:20
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 323 of
                                       332
                                                                                              Page 27

       sample 129:18,20      256:22 262:16       93:13 97:10         12:8 23:16          224:19 226:12
       samples 132:10        268:1               102:16 103:5        62:15 66:9 87:1     234:11,12
         132:12,15         scale 119:8,10        116:5 128:12        97:10 128:2         237:11 239:10
       save 117:4          scan 62:22            129:2 177:1         134:11 183:11       239:22 245:12
       saw 18:2,14         scenario 51:17        184:21 198:22       183:18,22           247:20 248:16
         20:10 162:4       Schedule 10:11        240:15 262:11       184:18 212:18       250:22,22
       saying 28:3 36:3      11:9                262:18 273:22       251:19 252:4        251:1,1,3 257:4
         36:14 47:6 70:8   SCHILLER 3:4          281:6,14            281:13              262:18 267:18
         108:12 113:19     scholars 141:10     screenplay 83:9     seconds 281:6         268:20 274:5,6
         119:13 132:7      schwa 230:3           88:12,17          second-to-last        277:8 286:5
         134:16 138:2      science 174:21      screenplays           252:3,5           seeing 67:13,14
         149:21 150:6        176:8,18,20         81:16 90:3        section 50:8          67:22 207:2
         162:19 170:8        197:3,10          scroll 10:10          127:3 196:12      seen 10:8 40:4,6
         175:13 180:5      scientific 28:7       32:21 33:6 55:4     224:6 267:10        40:13 59:17
         195:15,21           52:5 55:21 84:1     66:9 80:6 84:7      273:11,21           91:22 96:4
         196:6,21            84:5,16 85:14       91:20 96:13       see 10:13,22          98:17 99:19
         202:12 204:21       86:5 87:20          109:20 118:7        14:11,15 16:6       119:1,7 125:8
         206:18 211:2,6      88:10 89:6          119:12 124:5        19:5 35:12 36:4     143:5
         224:12 229:2        108:16 113:6        129:9 130:1         42:15 50:16       selected 85:13
         237:20 239:1,4      126:2 138:6,8       207:10 208:13       51:11 55:9,11       86:4 87:6
         239:12,16           138:12 141:5        213:22 217:12       57:2 63:4 67:15     188:17
         240:17 244:8        161:13 172:19       217:14 224:5        67:19,21 73:6     selection 158:18
         246:7,9,11          173:4,14,14,22      240:14 261:19       76:19 77:1        selects 137:15
         248:1 252:19        174:2 175:4,14      265:17              80:12 82:10,12    semicolon 237:22
         261:13 266:19       175:15 176:4      scrolled 68:8         82:18 83:13,18      239:3 267:21
         267:14 269:12       176:13,16,17      scrolling 102:16      84:6 86:18 87:8   semicolons
         272:14 275:13       177:12,14           119:22 269:20       88:13 90:15,18      237:21
         279:8 280:6         178:2,9,15        scrolls 262:21        92:7,9 97:18      seminars 143:19
       says 31:7 32:1,2      179:4,6,12        SE 3:6                99:2 105:14         145:8
         61:11,12,12         190:11,20         search 204:9          109:22 110:2      semistatistical
         64:12 77:1          192:2 194:14        211:15,16           116:3 117:18        92:12
         78:15 79:10,19      197:3,13            212:13 214:21       119:6 120:5,14    send 291:12,17
         80:15 81:7          203:20 221:15       219:21 258:17       120:17,18         sense 56:7 107:5
         113:2 119:4         234:1 266:12        274:12 283:5,5      121:3,20 122:3      149:17 156:1,1
         121:10,19           267:2               283:7,8,9,9         123:7,21            174:6 178:4
         123:3,11          scientifically      searches 256:9        124:14 134:12       190:16 204:15
         140:17 154:8        56:7 138:21,22      256:13,15           137:4 140:14        204:16 236:17
         175:5,6 187:5       141:17 176:6        258:17 260:17       141:12 148:18       265:8
         193:21 199:20       201:4,14,16         266:1               153:2 155:5       sent 11:5
         200:18 202:1        231:21            searching 100:2       168:9,10 176:2    sentence 70:21
         206:19 208:20     scope 60:19           161:4 263:5         194:2 201:6,8       87:1,2 185:7
         210:7 213:6,10    scratch 194:11      seat 157:7            201:10 203:12       187:5 235:13
         214:5 225:3,10    screen 10:4 14:15   Sebo 1:18 2:3         205:3 208:14        235:16 239:19
         226:4,5 228:21      31:1 49:6,16        293:4,20            209:2 210:12        245:19 251:6
         229:6 234:7         50:2 67:4 78:14   sec 288:15            215:3 216:14        252:17,19
         239:20 256:7,7      79:4 82:12,17     second 8:18 11:2      220:17 222:8        253:1 259:5
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 324 of
                                       332
                                                                                               Page 28

         273:14 274:18        184:15            shows 78:12            219:12 243:10      45:19 47:21
         275:1,4,10         settings 211:17       132:4 190:21         244:2,6            48:6,20 54:13
         276:7,10           setup 212:15          204:10 242:22      sir 16:6 29:2        58:3,18,20 69:5
         278:15 279:5         213:11 214:6,7      257:9 279:4          32:12,19 33:3      73:10,10 75:9
       sentences 233:14       214:8,13,19       side 18:10 79:20       110:7 111:18       94:20 96:9
         273:15 276:16        216:19 217:6        114:15 115:1         180:17 182:5       101:7 108:9
         277:11,17            218:9,9,11,12       141:19 142:2,9     sit 173:13 287:8     118:9,11 124:4
       sentence-initially     218:12,22           142:10,14          sitting 157:7        131:1 134:19
         276:12               219:19 222:13       144:19,22          six 248:17 249:5     137:10 144:15
       separating             223:7,9,18,19       145:2,13,16,21       249:6,11 260:2     166:2 169:10
         276:15               224:2               264:6 285:12         269:21 275:3       188:14 204:1
       series 23:4 64:13    seven 147:8,9       sides 142:21           278:14 279:3       236:9 243:21
         87:18                250:10 254:12       143:17 146:3         282:6              246:16 249:10
       serious 108:15,22      268:19 269:21     sign 291:11 294:7    size 129:18,20       250:13 258:19
         113:5                283:20            signature 17:7         182:13 205:1       264:10 271:11
       serve 182:1,7        share 10:4 90:12      296:12               242:8              278:5
         183:13,14,18         184:21 281:13     signed 16:16         skeptical 155:7    sort 58:6 63:22
         184:9              shared 65:5         significance         skepticism           78:11,11 80:2
       serves 87:17           124:22 147:22       87:21 175:4,10       161:14 190:10      82:1 108:11,19
       services 1:21          148:3,7 149:5,6     175:11,12            190:12,13          121:5 127:12
         117:22               204:13              201:20 232:4       skill 184:14         145:6 148:9
       serving 182:1        sharing 177:1         236:21 237:5       skip 12:8            149:14 151:9
       set 25:8 52:16       sheet 11:15 294:6     237:16             slanderous 64:13     154:5 155:8
         56:19 59:9,11        294:8,10,13       significant          slender 121:19       157:6 173:7
         59:17 74:4           296:9               133:12 174:6       small 70:16          175:11 179:21
         81:20 92:21        shift 157:12          175:22 176:3         118:17 201:4       186:14 217:2
         106:9,10           shipping 64:16        181:8 193:15         201:13 209:17      278:11
         122:14 136:10        64:18               200:9 202:5          231:20 253:2     sorts 9:19 49:22
         139:7,9 141:14     shoot 45:13           228:1 232:4          261:21             53:12 149:11
         161:19 164:18      shortcut 92:2         285:2,9,14         smart 153:18         154:14 160:6
         171:3,13           shorthand 2:6       signify 182:8        smiley 267:17        184:13
         184:14 189:6         293:11            signing 294:9        social 176:7,18    sound 14:2 36:17
         189:11,21          short-circuit       similar 68:21          176:20 284:7       79:14 134:8
         192:20 193:3,6       93:12               147:21 161:20      Solan 54:7           138:22 141:17
         193:7,9,9,19       shot 46:9             215:9 231:18         103:15 146:4       148:4 151:13
         194:1 195:6        show 10:5,22          271:17             somebody 90:2        151:14 176:6
         196:14,15            36:14 108:14      similarities 160:1     112:8,10,11        201:5,14,16
         203:19 211:17        113:4 125:16        161:10 168:19        150:14 177:17      231:21
         213:2 214:22         175:20 234:7        170:2 172:6          177:19 223:14    sounds 56:13
         223:20 231:18        258:3 266:1       simple 266:2         someone's 44:7     source 55:15
         268:19 285:1,1     showed 74:3         simplest 235:18      Something's          166:2,3 210:4
         291:6                233:13              235:20               18:18            Southern 1:2
       sets 122:7 137:5     showing 47:2        Singapore 64:19      somewhat 157:7       108:5
         161:21 172:7         49:6                65:8                 171:19           so-called 35:3,8
         248:15 285:1       shown 190:18        single 179:9         sorry 14:1 28:11     85:11
       setting 31:16          220:1               181:13 183:3         29:22 41:3,11    space 148:14
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 325 of
                                       332
                                                                                               Page 29

         294:5                226:8 277:15        282:21            strategies 59:4,7     40:21 42:12,19
       span 268:18            277:16,17         started 194:7       strawman 180:17       46:14,21 47:7,8
       spans 268:19         sponsoring            275:22            stream 231:3,5        47:9,21 48:5,13
       speak 65:1             144:20            starting 168:14       277:16 278:12       51:15,22 52:4
         174:16 232:3       spreadsheet 22:6      198:9,10          Street 3:6            52:21 70:17
         232:19 265:1         162:22 163:2        239:19 273:15     stress 148:8          84:4,16 89:11
       speaker 206:2,21       163:11            starts 80:1 83:16     150:18,19           108:17 109:12
       speakers 65:6        stamps 18:5 19:4      208:8 262:21        151:6               110:5 112:20
         71:15 204:14         20:12               275:4             stressing 71:8        113:7 114:8
       speaking 94:11       standard 30:12      state 74:17         stricken 99:22        139:18 140:4
         148:21 216:7         68:12 92:21         160:18 293:2      strict 77:1 141:5     144:20 266:15
       speaks 144:3           174:14,15,17        294:5             strike 26:20 35:4     267:7 279:7
       special 263:16         174:19 175:9      statement 49:5        35:21 136:8       stylometry 53:9
       specific 86:13         176:11 178:3        73:20,21,22         162:1 173:2         185:8 188:22
         96:20 131:9          213:2 224:18        76:4 213:4,8        211:5 218:21        189:2 191:3,22
         156:8                236:5 277:7,12      257:20            string 259:16,18      192:4
       specifically 17:15     283:22 284:1,3    statements 104:7      259:19,20,20      subcorpus
         105:12 106:8         284:4,5,7,10,18     112:22 113:1        260:6,7 283:8,9     208:22 210:1,4
         199:5                284:22              158:7             strings 256:1         210:8,10,20
       specifics 76:9       standards 51:21     States 1:1 108:5      263:19              214:9,12,15
         144:11               52:5 53:5,18        116:16 205:17     strong 175:21         226:22 228:22
       spectrum 152:2         56:4 64:5,6,8     statistical 87:5    strongly 175:22       258:10 274:3
       speculation            65:10,19,20         87:21 178:20        176:3               283:11
         171:8                74:12 75:2          179:2 201:20      studied 189:12      subcorpuses
       speculative            77:11,14 125:2    statistically       study 158:5           209:19 211:22
         170:18               126:17 136:19       202:4               177:7               212:1 227:18
       speech 131:13          137:1 138:6,8     statistics 186:12   stuff 102:22        subfield 141:1
         151:10,12            138:13 141:6      stay 41:18 262:18     117:15            subject 85:13
         214:21 230:2         173:10,11,14        274:20 288:3,5    style 92:21 96:21     146:10 188:9
         230:18 231:6         173:20,22           288:15              119:19,20           188:18 294:9
         259:9 278:1          174:1,3 175:15    steadier 43:8         152:4 164:19      subjected 85:14
       spell 60:3 220:8       175:19 179:4,6    stenographer 6:5      164:20 165:15     subjective 53:10
         272:18               179:19 221:15       6:14 7:9 13:6       172:12 188:10     subjectivity
       spelled 213:3,7      standard/nonst...     29:11 43:17         188:11,12           54:13
         214:15,18            194:1               93:21 253:14      styles 148:12       submitted 163:13
         218:16 219:3       standing 28:15        291:9,15          stylistic 36:20     subscribe 52:22
       spelling 117:7         95:5 111:14       steps 237:7           59:17,18 85:3       53:15,19
       spells 217:8           112:19            stick 148:14          85:12 102:10        191:12
         220:14 248:3       stands 31:22        sticks 151:3          107:14 111:9      Subscribed
         269:16               259:18            STIPULATED            117:22 122:6        296:15
       spell-out 273:3      staple 281:3          6:2,8,13,18         123:4 138:3       Subsection
       spent 11:19          start 35:5 62:8     stood 157:13          189:12,14           235:17 239:15
         14:21 58:7           128:11 224:11     stop 90:12            285:16            subset 171:22
       spill 221:8            234:10 236:10       128:20 130:14     stylistics 35:7     substance 296:8
       spit 216:18            255:7,10 275:1      198:6               36:5,8,12,20      success 255:16
       spoken 152:19          275:9 277:11      stopped 146:20        39:19,22 40:14    succinct 111:13
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 326 of
                                       332
                                                                                             Page 30

       sufficient 36:21      140:9 143:20      118:17 128:13       34:16 38:13          215:6 261:13
       suggest 53:22         144:1 152:11      146:15 147:2,8      42:9 44:7            261:16,17
       suggested 223:10      157:1 158:8       189:10,11           287:15               265:5,8
       suggesting            164:13 172:22     198:13 251:11     technology 10:3      Terrell 145:4
         278:17 280:4        188:20 231:14     253:21,22         tecum 4:13 10:12     test 82:4 84:5,16
       suggestion 280:8      234:9 238:13      254:5,9 281:1,6     13:4                 219:22
       suggests 52:4         244:13 251:14     286:5,9           telephone 8:8        tested 91:6
         202:4               255:11 260:19   taken 2:2 8:3,6     tell 63:5 75:14        136:22
       suitable 220:19       279:22 288:7      42:4 46:2           76:22 90:13        testified 7:10
       Suite 3:6,14          288:11 291:13     100:15 147:11       96:13 97:12          61:2 101:6
       suited 32:14        surely 246:2,17     147:16 198:17       98:5,12 113:18       112:12,14
       summarize             253:5             254:15 286:15       113:22 120:8         194:8 195:1
         123:11 125:3      surgeon 175:6       293:6               124:12 125:4,6     testify 74:9 91:7
       summary 47:20       surgery 175:5     takes 129:2 239:2     128:17 179:8         102:4
         89:22 90:3,7      surprise 119:17   talk 45:6 68:16       183:13 225:22      testifying 195:5
       supervision         surviving 175:7     77:20 104:17        232:6 246:10       testimony 5:18
         293:13            suspect 9:9         105:11 117:15       280:21 281:21        6:10 61:19
       supplements           156:17 277:6      121:15 128:8        283:5 293:9          90:21 99:4,12
         230:22              277:11            129:1 154:16      telling 9:19 27:11     99:22 108:6
       support 30:18       suspecting 188:3    154:17 157:4        31:19 117:4          142:1 162:15
         33:12,14 35:4,9   swear 6:6           174:2,10,11         131:5 145:20         191:11 291:1
         36:10 37:2 87:5   switch 151:20       182:20 245:3,7      191:7 232:12         293:10,14
         109:1 127:14      sworn 7:8 293:8     262:17            tells 97:21 265:4    testing 85:15
         134:22 144:2        296:15          talked 19:19        tend 177:21          tests 88:9 177:12
         181:6 197:15      syllable 150:19     34:19 92:11       tendency 230:8,9     text 130:19,20
         197:17,19           151:7             119:14 162:2      tennis 182:1,10        151:21 152:19
         198:4             synonymously        172:11 189:2        183:12               155:14 159:7,8
       supporting 35:10      173:4           talking 21:10       tenure 142:6         texting 153:8
         118:1 123:14      syntactic 136:2     25:13 48:10       term 38:16 39:18     texts 85:5 158:18
         246:18            system 43:12        56:12 73:11         39:21 40:13        thank 42:2 45:18
       supports 142:7        122:13 159:1,1    99:2 105:7,9        48:12 151:1          45:22 63:11,14
       supposed 273:18       192:11            116:10 130:21       153:22 154:4         118:8 249:12
       supposedly 73:20    systemics 154:7     144:13,13           185:9 186:2          254:8 285:8
       Supreme 204:10      Systems 2:8         145:9 146:1         188:10 220:18        286:13 287:13
         204:11                                148:16 154:20       248:2 249:14         287:17 288:1
       sure 9:3,4,5                T           157:19,20         terminologies          292:2
         10:17 13:7        T 6:1,1 293:1,1     158:1 174:3,4,8     74:4               Thanks 100:13
         19:17 23:2          295:1             176:9 230:17      terminology          theoretical 32:3
         28:15 34:8,17     table 91:4,14       234:1 261:10        40:17              theory 148:9
         38:10 41:8,22       214:5 242:22      267:20            terms 51:20 87:3       150:6
         45:10 48:9 49:3     242:22 243:5    talks 92:11 146:4     87:16 97:4         thereof 293:17
         51:13 58:6 66:6     276:11 282:15     187:15              115:11 137:19      thing 9:18 10:20
         72:9,20,21 73:3   take 12:8 41:20   teach 43:14 64:3      143:3 146:18         12:7,10 33:7
         74:18 84:9          45:11 62:14       150:13 154:7        154:16 172:15        54:15 63:2
         118:8 119:9         63:6 96:12 98:3 teaching 156:16       178:15 182:16        84:19 120:1
         120:3,5 130:10      98:6,8 100:7,19 technical 24:1        194:1 204:18         122:21 146:18
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 327 of
                                       332
                                                                                              Page 31

         183:17 186:15       146:9 150:9,11      102:1,1,11          293:7             touch 49:21
         186:16 201:18       156:14 158:17    three 15:10 30:5     times 9:9 38:16     Touché 232:9
         204:8 207:17        159:14 160:8        30:7 31:8 32:5      92:3 104:6        track 276:1
         207:18 278:22       162:10,19           36:16 37:6 96:5     107:1,4 110:4     Tracy 145:4
       things 9:17 10:15     163:5 168:10        132:11 134:17       115:1 161:5       transcribed
         13:9 17:17          172:2 176:12        184:9 196:10        204:11 210:22       293:12
         19:15 49:22         181:2,7,17,21       200:2 227:14        217:11 218:4,5    transcript 4:9
         50:1 53:4 56:11     181:22 182:19       237:2,3 243:16      218:5,6,7,13        294:15,16
         58:10 102:2         183:21 186:3        245:22 248:16       220:12 223:21     transcription
         103:3,18            190:10 192:11       260:1,2 261:19      241:13 244:7        293:13 296:6
         104:18 130:15       193:13,16,22        269:21 278:15       247:1 248:11      transferred
         135:14 138:2        195:13,18           282:6,7 286:5       248:13,14           59:19
         160:7 162:4         199:9,10 204:8   three-to-one           265:15 271:14     trend 230:9
         165:6 174:11        205:15 208:8        220:1               275:1,4 278:15    trial 116:21
         188:17 194:10       209:5 211:18     three-word             279:1 282:5,6,7     287:1,10
         197:2 237:21        224:10 225:21       259:19              283:14,16,20      tried 46:7
       think 7:19 13:17      226:3 228:18     threshold 174:4      time-out 281:1      trouble 14:13
         15:7 19:20          232:11 233:13       175:14 176:5      tired 275:20          67:9 214:20
         20:10 24:9 27:4     234:19 236:8        176:15              276:3               269:19
         27:18 28:2          236:14 238:18    till 14:22           titled 50:8         true 142:5
         35:18 38:15         239:6,6,15       time 11:15 12:1,9    today 10:5 15:12      165:16 206:11
         39:12 41:14         240:1,5 243:4       13:12 14:20         230:17 287:8        233:18 250:4
         43:8 46:10          243:19 244:8        15:6,8,10,12      toe 32:12             293:14
         47:16 48:13         244:22 248:17       44:21 48:3        toggle 207:20       trunk 149:3
         52:11 53:8,20       248:19 249:5,6      52:12 58:8          212:16 247:17     truth 293:9,9,10
         55:1,1 56:8         255:6 256:11        73:11 76:10       token 159:21        try 8:17 9:2
         60:2 61:8 63:15     258:3 262:22        82:2 92:6,17        216:1 285:11        12:17 13:8
         63:15,20 65:8       265:10 269:2        98:11 109:17      told 52:11 60:10      22:13 34:16
         66:20 68:5 70:5     271:20 277:20       117:4 148:14        81:8 135:10,13      38:8 42:16
         72:18 74:13         279:15 281:15       161:5 183:4         135:14 137:2        44:16 60:15
         76:12,13 79:2       286:6 287:3         202:7,17 203:3      170:15 215:21       64:10 76:21
         81:7 86:12,19       291:5,7,12          210:10,11         tomorrow 291:12       92:2 93:11
         89:2 91:22 96:7   thinking 37:12        214:14,17         ton 154:12            117:13 140:18
         97:22 99:19         58:8 120:22         217:6,10 218:7    tonight 291:12        150:4 180:12
         102:3 105:2         146:7 223:13        218:16 224:2      top 62:8 71:21        197:2 199:15
         106:21 108:10       280:22              227:2 229:19        146:15,17           199:15,20,20
         109:7 112:12      third 12:7,8          234:19 235:15       258:13              199:21 200:2
         115:16 118:21       18:10 87:1          240:7 241:9       topic 102:14          200:10,10,16
         120:6 124:13        183:21              247:5 248:1         148:16 152:16       201:1,15 202:2
         127:16 130:4      thirty 66:13          249:13,22           152:16 154:10       202:3,8,8,9,13
         130:15,20           294:14              250:14 251:16       158:2               202:19,19,20
         131:2,5,12,22     Thirty-seven          251:19,22         topical 121:5         203:5,5,5,20
         133:8 134:8,16      130:13              257:9 268:2,3     topics 147:3          204:5 205:2
         135:7 136:16      thought 238:20        268:15,18         total 203:8 228:4     207:6,6 208:16
         138:5,12 140:1    thousands 188:5       269:13 271:7        244:8               208:21,22
         142:17 146:4,6    threat 101:22         272:16 287:14     totally 230:11        210:7,7,8,10,20
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 328 of
                                       332
                                                                                          Page 32

         210:22 211:2,3      214:18 215:18    25:12 28:2 49:3    9:11               257:17 258:8
         211:6,16 212:7      219:3,14 225:4   51:13 75:19,21    unknown 39:2,11     259:4 269:14
         212:16 240:14       227:6,6 237:7    104:16 118:19      58:19 101:22       270:22 274:4
         253:12 275:20       241:12 243:10    149:21 150:4       130:19 137:16      275:9,9,10
       trying 22:15,15       243:13,16,22     152:11 158:4       139:4 150:14       276:11 282:3
         24:1 32:15          244:3 245:22     168:18 169:21      159:9 178:1        284:20,22
         33:22 39:7,10       246:13,16        170:16 171:11      188:2,16,18        285:3
         42:9,10 46:17       248:13,15,16     176:3 180:2,5     unshare 97:9       user 84:13,13
         48:9 52:8,13        249:9,10,10,12   181:12,14          281:6             uses 39:18 71:8
         53:7,10 61:7        255:19 256:1     188:20 196:17     unstressed          122:13 154:22
         63:20 75:19,20      261:3,20 268:1   237:15,18          229:22 230:2       161:20 177:10
         80:7 95:8 120:6     268:13,15        238:6 240:16      unusual 108:20      199:20 201:1
         133:18 134:12       269:4,21         240:20 241:4       266:9,16,20        217:8 224:2
         146:14 158:5        271:19,19        246:22 247:11      267:3              237:9 240:18
         159:13 161:19       275:1,3 279:2,3  247:12,22         upload 58:14        241:12,13
         163:19 165:6        279:13 282:6,7   250:17 256:11     up-to-date 11:22    244:7 247:6
         168:18 169:21       284:22           265:13 275:7       14:19              248:2 249:14
         172:5 176:2,4     two-word 259:19    277:19 284:21     usage 122:10        250:1 251:16
         185:12 196:11     type 105:20       understanding       193:21 283:20      251:19,22
         196:22 197:15       155:16 156:12    24:2,6 39:7        283:22 284:11      255:17 256:1
         201:8 202:14        211:16 256:8     40:19 70:4 71:1   usages 277:3        260:4 268:3,5
         218:2 224:21        279:11           85:6 136:20       use 25:9 34:5       268:18 270:17
         239:7 241:5,9     types 160:10       169:8,9 172:22     37:20 38:15,16     270:21 271:6
         241:11 254:6        209:20 278:2     194:5 195:9        39:18,21 40:4,6    273:3 275:1
         264:16,17         typical 118:20     205:5,6,8,10,13    40:13 59:4 60:7    284:19
         265:7 279:7       typo 222:14        205:16 216:12      61:13 92:20       usual 108:12
       turned 38:8           223:6,18,19,20   241:6 263:12       122:13 132:15      110:1
       turning 281:4         224:2,3          275:15 276:2,5     135:12,15         usually 112:18
       Twenty 212:1                           280:21 281:22      138:20 139:9       149:13 176:7
       twice 48:2 241:14           U         understands         143:3 148:6        235:19 248:22
         289:1,1           U 6:1              208:20             150:21 151:6       249:2 277:15
       two 15:10 28:17     ultimately 115:5 understood 23:3      153:21 154:1,3    Utah 80:17
         62:11 65:14         116:19 162:6     60:20 170:15       173:6,9 175:21    Uyen 251:7
         68:16 81:20       Um 270:6           197:1 241:8        178:15 183:10     U.S 66:20,21
         82:3,21 96:8,9    Um-hum 49:9       unedited 233:12     183:17 185:14      204:9,11
         98:7 101:21,22      51:7 73:7 74:22  233:16 235:2       186:2,5,18
         109:10,12,12        80:13 82:19     unfortunately       192:19 193:2               V
         122:7 125:8,8       92:8 121:7       44:4               200:16 203:5      v 1:7 4:20 5:8,12
         129:21 130:15       140:20 185:5    unintentionally     203:17 216:12       5:14 72:7 81:17
         134:5 137:5         234:13 247:21    9:11               220:19,21,22        94:4 289:22
         142:2 153:10      unable 44:9       United 1:1 108:5    220:22 226:5        290:9
         158:6 172:7       unclear 44:8       116:16 205:17      229:7,12          vague 20:18
         177:22 180:7      underline 242:5   universal 161:17    234:19 239:1        73:17 76:11
         181:7 182:8,16    understand 8:1    university 43:7     240:18 241:9        164:8
         182:17 200:5        17:19 18:12      157:5              241:12 243:11     valid 40:21 51:16
         210:21 213:3        22:16 24:2 25:9 unknowingly         244:3,14            51:20 160:8
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 329 of
                                       332
                                                                                         Page 33

         165:11 180:9       verify 100:3       110:11 113:16      168:11 170:1     128:11 133:10
         189:14 191:5         219:13,15        120:6 121:2        170:20 177:13    178:7 182:20
         191:13 219:22      versa 246:15       128:8,13           177:14 179:6     214:2 241:17
         234:20             versus 66:2,18,20  130:11 139:1       181:3 191:8      245:7 250:8
       validate 100:3         66:21 78:15      142:18 148:8       194:21 196:22    254:20 255:12
         144:5 196:22         116:8 119:14     155:17 158:8       197:16,16,17     267:14,14
         210:15 213:16        130:18 151:22    158:10 160:15      199:10 200:14    274:18,20
         213:19 215:22        151:22 152:1     162:3 163:2        215:2 216:14     286:10
         227:19 260:20        156:3 159:7      164:22 177:6       220:17 223:7    we're 13:11 21:9
         265:5 268:10         172:16 175:7,7   178:9 187:7,16     232:18,19        41:12,14,19
       validated 213:20       202:2 247:2      191:15,16          241:19 242:1,4   42:8 43:3,16,17
       validity 27:5,8,21     261:4,5 271:19   199:3 207:10       242:7,10,13,19   44:3,9 45:1
         30:4,7,17,17         271:19 274:4     217:18 220:20      256:17 259:17    48:1,9,10 51:5
         32:4 36:8,13       vice 246:15        225:21 245:9       260:3 261:2      56:11 73:11
         53:5,13 54:14      video 3:2 38:8     247:13 253:22      273:20           86:19 128:15
         55:22 84:1 88:9    view 111:2         254:2 262:17      ways 28:17 53:12  128:22,22
         108:17 113:7         128:13           281:4 284:1,6      187:11 205:1     130:20,22
         127:18 140:3       views 139:17       287:18 288:10     weak 30:14        146:19,21
         176:16,17          violate 9:10       288:12             182:19           148:15 153:12
         177:11 190:13      vocabulary 149:2 wanted 84:10        Web-based         158:1,2 174:3,4
         190:21 204:17        149:13           111:21 279:22      209:14           174:8,15,17
       value 53:11,11       vowel 230:2       wanting 58:5       Wednesday 1:14    179:22 180:3
       variability                            war 143:3          week 7:20         184:12 186:10
         158:21                     W         wasn't 9:13 22:4   weeks 270:9       186:14,16
       variables 116:2      W 209:17           57:6 78:12 91:1   weight 59:12      196:10 213:1
         152:6,22           wait 48:20 68:1    125:18 146:7       158:20           224:10 230:17
         158:11 160:6         129:4 254:21     172:4 219:15      weird 49:22 67:3  237:2,3,12
         160:10,11          waive 6:20         222:3 264:16       67:8             243:5 247:16
         179:1                287:19           264:17 279:22     well-respected    251:13 255:11
       variance 236:2       walk 10:16 62:1   watch 102:15        125:1            273:18 275:19
       varieties 213:2        104:15 220:17   water 32:12        went 63:22 74:3   276:3 281:18
       various 17:22          241:17          way 10:2 21:11      82:14 193:14     288:8
         19:8 103:16        Wall 66:14         22:16 24:2         221:11 222:7    we've 21:15
         209:20             want 10:16 28:5    28:19 40:22        230:16 233:13    71:14 83:6 93:5
       verb 199:15,20         28:5 29:20 34:3  44:9,13 46:7       265:20 266:5     119:14 125:8
         212:16 213:2         34:6,21 38:9     48:16 49:16        289:2 290:15     142:15 143:5
         213:12 214:8         45:3,5,7 49:2    52:19 53:16       weren't 129:5     145:1,9 146:18
         214:13,19,22         49:18,21 55:3    61:6 62:14         216:1            146:20 150:15
         215:1 216:19         57:9 61:21,22    71:11 72:19       Westlaw 79:6,8    174:18 177:13
         217:7 218:12         61:22 62:1       80:19 82:9 92:1    97:16            186:8,10
         218:13 219:1,9       68:16 73:3       92:12 94:22       we'll 10:2 12:19  231:14,14
         219:12,14            75:17,18 78:21   97:20 100:3,20     15:17 16:21      234:1 243:6
         220:5 222:14         84:11 93:19      111:13 117:16      42:15 44:16,16   246:15 248:6
         223:9 224:2          95:21 96:13      121:5 126:5        45:16 46:9 62:8  251:5,5,8,9
       verbs 214:7            98:3,6,7,8,11    132:7 146:14       66:5 76:20 98:7  255:9 274:19
       Verified 91:6          100:19 104:15    149:22 151:18      118:17 124:14    288:22 289:1
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 330 of
                                       332
                                                                                      Page 34

        290:17 291:7     191:22 195:13     191:16 213:3      8:19 12:12        writer 271:5
       whatsoever        196:17 198:15     214:18 219:4      20:13 21:20        284:17
        253:4            200:18 202:11     219:14 258:18     22:1,2,12,18      writes 105:3
       widespread        203:8 204:1,3     258:19,20         24:4,13 25:3,11    231:9
        229:7,11,12      205:22 206:13     259:1,2,17,18     26:1,15,22        writing 58:22
       wife 151:1 157:6  219:11 222:5      260:4,8 265:8     27:16 28:9 35:9    104:6 125:15
        157:15           235:4,9 238:16    265:10,12,14      36:2 37:16         140:21,22
       William 1:13 2:2  238:18 245:15    words-per-mill...  135:1,1 162:7      148:12 151:21
        4:2,14,21 5:7    245:17 247:9      201:22            166:18,19,22       151:22,22
        7:7 29:15 79:11  253:22 254:4,8   work 10:2,21       167:21 168:6       152:1,4,14
        94:3             254:11 271:3      11:6 12:11        169:2,4 170:5      153:12 154:2
       win 232:9         272:21 273:8      13:12,16 16:14    199:19 200:16      164:20 165:15
       winky 267:16      278:5 281:11      38:6 40:14        202:8,19 205:7     202:18 203:3,4
       withdraw 222:4    286:8,12          41:15 43:1 47:6   205:20 206:1       223:14 230:18
       withdrew 102:7    287:17 288:4      56:15 61:14       206:20 220:5       232:18 236:3
       witness 6:6,10    288:12 292:6      87:12 89:15,16    227:14 229:2       259:9 278:12
        9:17 18:18       293:15 294:1      93:6 101:1        231:2 237:9       writings 122:8,9
        22:21 23:13     word 25:9 39:16    105:20 114:1,5    240:18 241:9       122:11 123:5
        24:16 26:3,17    55:17,21 63:6     141:6 176:11      241:11 242:17      137:16 188:17
        27:18 28:11      70:13 119:11      237:22 244:13     242:18 246:2,3     231:5 277:22
        32:8 33:20 34:2  136:3 148:6       286:22 287:3,9    248:2 249:14       278:2
        37:5,18 38:2     149:16 150:15    worked 66:13       266:4,10,18       written 24:14
        39:10 41:2,16    152:9,10          74:20             267:4 268:2,3,6    25:22 30:12
        42:1 43:5 44:18  161:12,15        working 14:21      269:15 270:17      58:20 64:20
        45:19 48:19      176:17 177:14     58:5 62:3 78:7    270:21,22          73:21,22 74:5
        51:1,19 53:3     181:17,19         102:6 217:22      272:1,16           76:3,4 81:11
        58:3 67:3 69:5   185:14 213:7      229:18            274:21 278:17      83:9 90:3
        69:11 71:18      213:12 214:15    working-class      278:18 280:5,9     106:22 107:1,3
        75:4 76:2 77:16  217:8 218:17      226:8             280:14 284:16      114:22 126:5,8
        79:17 85:9,22    219:3,5,12       works 174:21      Wright's 208:20     126:10 152:19
        86:10 87:14      220:9,19,21,22    186:18 224:11     217:7 223:20       159:17 166:8,8
        88:20 89:8       220:22 222:14    work-for-hire      236:3,3 238:4      167:2,5,9,16
        91:11 99:15      224:16,17         123:14           Wright/Dave         188:3 231:2
        100:9,12 102:8   229:21 237:10    world 186:4        167:12             232:15 233:8
        106:1 108:9      241:21 242:2,5   worries 45:21     write 63:10 88:8    234:4,18,21
        109:16 111:12    242:8,11,13       103:2             89:10 104:21       235:7,21 236:4
        112:7 119:22     256:14 259:4     worth 88:10        111:20 112:3       236:19 246:1
        122:18 123:1     269:15,16         131:17 192:12     127:17 135:2       253:7 266:4,10
        124:1 129:12     272:17 273:3     worthy 131:17      141:4,8 151:18     266:17 267:4
        129:14 137:9     273:15 275:9     wouldn't 70:7      151:21 152:13      278:18 280:4,9
        143:7 147:4,7,9  284:7,10 285:7    91:7,8 106:3,4    153:7,13,16        280:13
        161:2 164:8      285:8             162:11 179:18     194:14 222:10     wrong 40:20
        165:9 167:15    wording 88:21      280:15            222:11 232:20      82:14 150:10
        172:10 177:17    89:3 101:8       would've 202:18    233:6,7 245:7      154:14 172:3
        179:15 180:20   words 61:13       wrap 196:11        246:3 277:3        206:19 246:8
        184:5 190:8      105:10 188:5,7   Wright 1:8 4:20    278:13             256:14 276:1
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 331 of
                                       332
                                                                                           Page 35

        283:19             208:10 212:1     Zoom's 78:13          66:1 78:19 92:3   20 44:22 108:11
       wrote 24:8 39:2     214:19 216:14    Zuckerberg 5:15       140:15 180:20       109:21 127:4
        56:10 58:22        220:3 221:4,4     105:17 106:9         182:18 221:8        132:19 138:19
        65:12 73:19,20     223:1,3,4         114:14 116:8         269:22 276:7        182:11 186:8
        187:17 246:6       228:13 229:16     123:6 290:5,10     12 92:3 180:20,21     211:18,21,22
        274:22             231:1 234:9,14    290:15               180:21,22           296:16
       Wunderli 80:20      239:9 243:3      Zuckerberg's          182:18 185:3      2007 131:9
        80:22              245:10,13         118:2                269:22            2018 79:14
       www.MagnaL...       249:3,7 250:12                       12th 13:18 16:20    2019 54:3
        1:22               250:20 252:4             0             281:18            2020 1:14 4:18
       W&K 1:4             252:12 253:12    0 179:12,16         12:06 1:14 2:10       7:4 16:16 17:8
                           254:8,13           221:21 222:1        7:4               21 61:17
               X           257:22 258:19    0.0001 175:19,20    12:43 42:5          25 186:9
       X 1:3,9             259:13 260:6,6   0.001 175:19        12:50 42:5          2525 3:14
                           260:14,17        0.01 175:19         12:56 46:3          26 31:8,12
               Y           262:14 264:22    0.05 176:7          13 4:13,18 17:8     27 31:17,19,21
       yeah 14:10 15:7     276:9 279:3,15   0001 175:10           262:21              33:11 34:20
         15:15 20:18       279:17,19,21     001 175:3           13th 16:16            47:13 48:15
         29:22 33:8        287:21           05 175:3            14 63:17,19           50:15
         39:10 42:17,20 years 96:5,8,9                            262:21 270:2      27th 14:22 15:2
         48:6 49:14,19     138:17 157:2,3            1          14,000 227:21,22    28 31:17 32:10,11
         49:21 50:1,6      186:9 204:16     1 1:17 4:12 12:20   15 4:15 244:7         33:2,13 34:21
         53:4 55:12        268:19             13:3 26:13        159 215:13,18         35:2,6,17 36:5
         60:21 61:20     yellow 120:19        30:11,14 33:11    16 31:2,6 92:19       48:15 50:15
         64:2 65:21 66:5 Yep 63:18 72:3       36:4 62:9           242:22 243:5      28th 15:6
         66:10,15,21       117:2 201:12       146:19 175:7      17 4:18 244:8       28.6 210:9
         69:21 71:14     yesterday 15:6       179:11 237:6        246:16 271:19     2800 3:6
         72:1 73:7,10,12 York 104:6 107:1     244:6 261:4         279:13            289 5:10,13
         74:13 77:3 78:4   107:4 115:1        262:13 264:10     17th 29:10          29 1:14 7:4 210:9
         84:9 86:20        124:13,14          296:5             18 102:20 127:4     290 5:15,19
         114:16 118:14   young 157:4,14     1s 200:5            19 106:14 127:4     292 296:5
         118:16,18,21                       1.7 214:13 216:5                        296 1:17
         124:3,6 126:9           Z          1:15 45:12,13               2
         128:16 129:6,8 Zajac 66:18,20      1:30 45:9           2 4:14 11:8,14              3
         130:9 131:7       66:21 68:14      10 45:11 72:5         15:18,21 26:13    3 4:17 16:22 17:2
         137:7,9 140:19    101:2,14,20,21     83:16 86:20         30:10,18 32:14      17:13 30:9,19
         144:17 149:10     102:9              208:9,12,16         33:11,14 35:11      32:5 33:11,13
         149:19 150:17   Zalman 13:20         221:6 222:22        35:19 36:9 37:2     50:7 55:2,5,11
         151:16 152:12   Zealand 212:4        240:6 269:22        217:2 244:1,2       55:13 237:7
         153:10 155:5    zero 230:11        10b 86:17,20          246:19 253:12       264:10
         158:10 161:2      253:3,4          10d 88:5              253:19 261:5      3,000 283:14
         163:9 172:10    Zimmer 104:6,22    10,000 175:8          264:10 271:16     3.2 271:14
         172:20 179:20     104:22           100 3:6 20:6,7        280:11            3:46 100:16
         179:20 185:18   Zoom 3:2 7:19        175:6 202:7       2K/17-Q 246:2       3:52 100:16
         194:9 195:3       8:7 43:10 78:7   1000 3:14           2nd 3:6             30 44:22 61:9
         198:6 207:8       288:10           11 63:9,10 65:16    2:45 46:3,6           63:12 65:16
Case 9:18-cv-80176-BB Document 548-12 Entered on FLSD Docket 06/01/2020 Page 332 of
                                       332
                                                                            Page 36

         66:8,11 68:9      6:55 254:16
         69:8 186:9        600 12:5
         281:6 294:14      601 265:15
       300 163:4 164:21    624-6221 1:21
       300s 163:3          65 228:12
       305.357.8414 3:8
       305.445.2500                 7
         3:16              7 4:4 5:12 102:19
       33 73:5 74:20         102:20 289:21
         75:16             7:01 254:16
       33131 3:7           7:37 286:16
       33134 3:15          7:41 286:16
       36 75:11 76:14,15   7:47 292:10
       37 82:10,16 128:8   70 228:12
         128:11 129:1      71.4 210:11
         130:12
       38 76:13,18,22              8
       39 129:3            8 5:14 92:7 112:8
                             128:7 290:9
               4           8a 80:14 81:7
       4 4:19 29:14 55:4   8.61 227:15
         70:15 72:4        866 1:21
         264:9 265:10
         265:12 289:15             9
       4:40 147:12         9 5:17 49:7 50:10
       4:49 147:12           51:6 52:8
       40 43:6 128:8         176:22 177:4
         129:1 130:1         208:7,8,10
         132:3,4             290:22
       428 283:16          9,401 215:14,15
       44 270:13             215:19
                           9:18-cv-80176-...
                5            1:7
       5 5:6 94:3 228:5    90 227:2,3 228:10
         228:5             94 5:8
       5,500 228:5         95 176:15
       5:48 198:18         98.3 214:17 216:5
       5:57 198:18         99 176:5,14 179:7
       50/50 274:9         99.9 179:7
       572757 1:16         99.999 175:15
       58 146:19
                6
       6 5:9 80:11
         249:12 289:6
       6th 79:14
